 


 HR 803 ENR: Workforce Innovation and Opportunity Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 803 
 
AN ACT 
To amend the Workforce Investment Act of 1998 to strengthen the United States workforce development system through innovation in, and alignment and improvement of, employment, training, and education programs in the United States, and to promote individual and national economic growth, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Workforce Innovation and Opportunity Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Purposes. 
Sec. 3. Definitions. 
TITLE I—Workforce development activities 
Subtitle A—System alignment 
Chapter 1—State provisions 
Sec. 101. State workforce development boards. 
Sec. 102. Unified State plan. 
Sec. 103. Combined State plan. 
Chapter 2—Local provisions 
Sec. 106. Workforce development areas. 
Sec. 107. Local workforce development boards. 
Sec. 108. Local plan. 
Chapter 3—Board Provisions 
Sec. 111. Funding of State and local boards. 
Chapter 4—Performance accountability 
Sec. 116. Performance accountability system. 
Subtitle B—Workforce investment activities and providers 
Chapter 1—Workforce investment activities and providers 
Sec. 121. Establishment of one-stop delivery systems. 
Sec. 122. Identification of eligible providers of training services. 
Sec. 123. Eligible providers of youth workforce investment activities. 
Chapter 2—Youth workforce investment activities 
Sec. 126. General authorization. 
Sec. 127. State allotments. 
Sec. 128. Within State allocations. 
Sec. 129. Use of funds for youth workforce investment activities. 
Chapter 3—Adult and dislocated worker employment and training activities 
Sec. 131. General authorization. 
Sec. 132. State allotments. 
Sec. 133. Within State allocations. 
Sec. 134. Use of funds for employment and training activities. 
Chapter 4—General workforce investment provisions 
Sec. 136. Authorization of appropriations. 
 
Subtitle C—Job Corps 
Sec. 141. Purposes. 
Sec. 142. Definitions. 
Sec. 143. Establishment. 
Sec. 144. Individuals eligible for the Job Corps. 
Sec. 145. Recruitment, screening, selection, and assignment of enrollees. 
Sec. 146. Enrollment. 
Sec. 147. Job Corps centers. 
Sec. 148. Program activities. 
Sec. 149. Counseling and job placement. 
Sec. 150. Support. 
Sec. 151. Operations. 
Sec. 152. Standards of conduct. 
Sec. 153. Community participation. 
Sec. 154. Workforce councils. 
Sec. 155. Advisory committees. 
Sec. 156. Experimental projects and technical assistance. 
Sec. 157. Application of provisions of Federal law. 
Sec. 158. Special provisions. 
Sec. 159. Management information. 
Sec. 160. General provisions. 
Sec. 161. Job Corps oversight and reporting. 
Sec. 162. Authorization of appropriations. 
Subtitle D—National programs 
Sec. 166. Native American programs. 
Sec. 167. Migrant and seasonal farmworker programs. 
Sec. 168. Technical assistance. 
Sec. 169. Evaluations and research. 
Sec. 170. National dislocated worker grants. 
Sec. 171. YouthBuild program. 
Sec. 172. Authorization of appropriations. 
Subtitle E—Administration 
Sec. 181. Requirements and restrictions. 
Sec. 182. Prompt allocation of funds. 
Sec. 183. Monitoring. 
Sec. 184. Fiscal controls; sanctions. 
Sec. 185. Reports; recordkeeping; investigations. 
Sec. 186. Administrative adjudication. 
Sec. 187. Judicial review. 
Sec. 188. Nondiscrimination. 
Sec. 189. Secretarial administrative authorities and responsibilities. 
Sec. 190. Workforce flexibility plans. 
Sec. 191. State legislative authority. 
Sec. 192. Transfer of Federal equity in State employment security agency real property to the States. 
Sec. 193. Continuation of State activities and policies. 
Sec. 194. General program requirements. 
Sec. 195. Restrictions on lobbying activities. 
TITLE II—Adult education and literacy 
Sec. 201. Short title. 
Sec. 202. Purpose. 
Sec. 203. Definitions. 
Sec. 204. Home schools. 
Sec. 205. Rule of construction regarding postsecondary transition and concurrent enrollment activities. 
Sec. 206. Authorization of appropriations. 
Subtitle A—Federal provisions  
Sec. 211. Reservation of funds; grants to eligible agencies; allotments. 
Sec. 212. Performance accountability system. 
Subtitle B—State provisions 
Sec. 221. State administration. 
Sec. 222. State distribution of funds; matching requirement. 
Sec. 223. State leadership activities. 
Sec. 224. State plan. 
Sec. 225. Programs for corrections education and other institutionalized individuals. 
Subtitle C—Local provisions 
Sec. 231. Grants and contracts for eligible providers. 
Sec. 232. Local application. 
Sec. 233. Local administrative cost limits. 
Subtitle D—General provisions 
Sec. 241. Administrative provisions. 
Sec. 242. National leadership activities. 
Sec. 243. Integrated English literacy and civics education. 
TITLE III—Amendments to the Wagner-Peyser Act 
Sec. 301. Employment service offices. 
Sec. 302. Definitions. 
Sec. 303. Federal and State employment service offices. 
Sec. 304. Allotment of sums. 
Sec. 305. Use of sums. 
Sec. 306. State plan. 
Sec. 307. Performance measures. 
Sec. 308. Workforce and labor market information system. 
TITLE IV—Amendments to the Rehabilitation Act of 1973 
Subtitle A—Introductory Provisions 
Sec. 401. References. 
Sec. 402. Findings, purpose, policy. 
Sec. 403. Rehabilitation Services Administration. 
Sec. 404. Definitions. 
Sec. 405. Administration of the Act. 
Sec. 406. Reports. 
Sec. 407. Evaluation and information. 
Sec. 408. Carryover. 
Sec. 409. Traditionally underserved populations. 
Subtitle B—Vocational rehabilitation services 
Sec. 411. Declaration of policy; authorization of appropriations. 
Sec. 412. State plans. 
Sec. 413. Eligibility and individualized plan for employment. 
Sec. 414. Vocational rehabilitation services. 
Sec. 415. State Rehabilitation Council. 
Sec. 416. Evaluation standards and performance indicators. 
Sec. 417. Monitoring and review. 
Sec. 418. Training and services for employers. 
Sec. 419. State allotments. 
Sec. 420. Payments to States. 
Sec. 421. Client assistance program. 
Sec. 422. Pre-employment transition services. 
Sec. 423. American Indian vocational rehabilitation services. 
Sec. 424. Vocational rehabilitation services client information. 
Subtitle C—Research and Training 
Sec. 431. Purpose. 
Sec. 432. Authorization of appropriations. 
Sec. 433. National Institute on Disability, Independent Living, and Rehabilitation Research. 
Sec. 434. Interagency committee. 
Sec. 435. Research and other covered activities. 
Sec. 436. Disability, Independent Living, and Rehabilitation Research Advisory Council. 
Sec. 437. Definition of covered school. 
Subtitle D—Professional Development and Special Projects and Demonstration 
Sec. 441. Purpose; training. 
Sec. 442. Demonstration, training, and technical assistance programs. 
Sec. 443. Migrant and seasonal farmworkers; recreational programs. 
Subtitle E—National Council on Disability 
Sec. 451. Establishment. 
Sec. 452. Report. 
Sec. 453. Authorization of appropriations. 
Subtitle F—Rights and advocacy 
Sec. 456. Interagency Committee, Board, and Council. 
Sec. 457. Protection and advocacy of individual rights. 
Sec. 458. Limitations on use of subminimum wage. 
Subtitle G—Employment Opportunities for Individuals With Disabilities  
Sec. 461. Employment opportunities for individuals with disabilities. 
Subtitle H—Independent Living Services and Centers for Independent Living 
Chapter 1—Individuals with significant disabilities 
SUBCHAPTER A—General provisions 
Sec. 471. Purpose. 
Sec. 472. Administration of the independent living program. 
Sec. 473. Definitions. 
Sec. 474. State plan. 
Sec. 475. Statewide Independent Living Council. 
Sec. 475A. Responsibilities of the Administrator. 
SUBCHAPTER B—Independent living services 
Sec. 476. Administration. 
SUBCHAPTER C—Centers for independent living 
Sec. 481. Program authorization. 
Sec. 482. Centers. 
Sec. 483. Standards and assurances. 
Sec. 484. Authorization of appropriations. 
Chapter 2—Independent Living Services for Older Individuals who are Blind 
Sec. 486. Independent living services for older individuals who are blind. 
Sec. 487. Program of grants. 
Sec. 488. Independent living services for older individuals who are blind authorization of appropriations. 
Subtitle I—General provisions 
Sec. 491. Transfer of functions regarding independent living to Department of Health and Human Services, and savings provisions. 
Sec. 492. Table of contents. 
TITLE V—General provisions 
Subtitle A—Workforce investment 
Sec. 501. Privacy. 
Sec. 502. Buy-American requirements. 
Sec. 503. Transition provisions. 
Sec. 504. Reduction of reporting burdens and requirements. 
Sec. 505. Report on data capability of Federal and State databases and data exchange agreements. 
Sec. 506. Effective dates. 
Subtitle B—Amendments to other laws 
Sec. 511. Repeal of the Workforce Investment Act of 1998. 
Sec. 512. Conforming amendments. 
Sec. 513. References. 
2.PurposesThe purposes of this Act are the following: 
(1)To increase, for individuals in the United States, particularly those individuals with barriers to employment, access to and opportunities for the employment, education, training, and support services they need to succeed in the labor market. 
(2)To support the alignment of workforce investment, education, and economic development systems in support of a comprehensive, accessible, and high-quality workforce development system in the United States. 
(3)To improve the quality and labor market relevance of workforce investment, education, and economic development efforts to provide America's workers with the skills and credentials necessary to secure and advance in employment with family-sustaining wages and to provide America's employers with the skilled workers the employers need to succeed in a global economy. 
(4)To promote improvement in the structure of and delivery of services through the United States workforce development system to better address the employment and skill needs of workers, jobseekers, and employers. 
(5)To increase the prosperity of workers and employers in the United States, the economic growth of communities, regions, and States, and the global competitiveness of the United States. 
(6)For purposes of subtitle A and B of title I, to provide workforce investment activities, through statewide and local workforce development systems, that increase the employment, retention, and earnings of participants, and increase attainment of recognized postsecondary credentials by participants, and as a result, improve the quality of the workforce, reduce welfare dependency, increase economic self-sufficiency, meet the skill requirements of employers, and enhance the productivity and competitiveness of the Nation. 
3.DefinitionsIn this Act, and the core program provisions that are not in this Act, except as otherwise expressly provided: 
(1)Administrative costsThe term administrative costs means expenditures incurred by State boards and local boards, direct recipients (including State grant recipients under subtitle B of title I and recipients of awards under subtitles C and D of title I), local grant recipients, local fiscal agents or local grant subrecipients, and one-stop operators in the performance of administrative functions and in carrying out activities under title I that are not related to the direct provision of workforce investment services (including services to participants and employers). Such costs include both personnel and nonpersonnel costs and both direct and indirect costs. 
(2)AdultExcept as otherwise specified in section 132, the term adult means an individual who is age 18 or older. 
(3)Adult education; adult education and literacy activitiesThe terms adult education and adult education and literacy activities have the meanings given the terms in section 203. 
(4)Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). 
(5)Basic skills deficientThe term basic skills deficient means, with respect to an individual— 
(A)who is a youth, that the individual has English reading, writing, or computing skills at or below the 8th grade level on a generally accepted standardized test; or 
(B)who is a youth or adult, that the individual is unable to compute or solve problems, or read, write, or speak English, at a level necessary to function on the job, in the individual's family, or in society. 
(6)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). 
(7)Career pathwayThe term career pathway means a combination of rigorous and high-quality education, training, and other services that— 
(A)aligns with the skill needs of industries in the economy of the State or regional economy involved; 
(B)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an apprenticeship, except in section 171); 
(C)includes counseling to support an individual in achieving the individual's education and career goals; 
(D)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster; 
(E)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable; 
(F)enables an individual to attain a secondary school diploma or its recognized equivalent, and at least 1 recognized postsecondary credential; and 
(G)helps an individual enter or advance within a specific occupation or occupational cluster. 
(8)Career planningThe term career planning means the provision of a client-centered approach in the delivery of services, designed— 
(A)to prepare and coordinate comprehensive employment plans, such as service strategies, for participants to ensure access to necessary workforce investment activities and supportive services, using, where feasible, computer-based technologies; and 
(B)to provide job, education, and career counseling, as appropriate during program participation and after job placement. 
(9)Chief elected officialThe term chief elected official means— 
(A)the chief elected executive officer of a unit of general local government in a local area; and 
(B)in a case in which a local area includes more than 1 unit of general local government, the individuals designated under the agreement described in section 107(c)(1)(B). 
(10)Community-based organizationThe term community-based organization means a private nonprofit organization (which may include a faith-based organization), that is representative of a community or a significant segment of a community and that has demonstrated expertise and effectiveness in the field of workforce development. 
(11)Competitive integrated employmentThe term competitive integrated employment has the meaning given the term in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705), for individuals with disabilities. 
(12)Core programThe term core programs means a program authorized under a core program provision. 
(13)Core program provisionThe term core program provision means— 
(A)chapters 2 and 3 of subtitle B of title I (relating to youth workforce investment activities and adult and dislocated worker employment and training activities); 
(B)title II (relating to adult education and literacy activities); 
(C)sections 1 through 13 of the Wagner-Peyser Act (29 U.S.C. 49 et seq.) (relating to employment services); and 
(D)title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741) (relating to vocational rehabilitation services). 
(14)Customized trainingThe term customized training means training— 
(A)that is designed to meet the specific requirements of an employer (including a group of employers); 
(B)that is conducted with a commitment by the employer to employ an individual upon successful completion of the training; and 
(C)for which the employer pays— 
(i)a significant portion of the cost of training, as determined by the local board involved, taking into account the size of the employer and such other factors as the local board determines to be appropriate, which may include the number of employees participating in training, wage and benefit levels of those employees (at present and anticipated upon completion of the training), relation of the training to the competitiveness of a participant, and other employer-provided training and advancement opportunities; and 
(ii)in the case of customized training (as defined in subparagraphs (A) and (B)) involving an employer located in multiple local areas in the State, a significant portion of the cost of the training, as determined by the Governor of the State, taking into account the size of the employer and such other factors as the Governor determines to be appropriate. 
(15)Dislocated workerThe term dislocated worker means an individual who— 
(A) 
(i)has been terminated or laid off, or who has received a notice of termination or layoff, from employment; 
(ii) 
(I)is eligible for or has exhausted entitlement to unemployment compensation; or 
(II)has been employed for a duration sufficient to demonstrate, to the appropriate entity at a one-stop center referred to in section 121(e), attachment to the workforce, but is not eligible for unemployment compensation due to insufficient earnings or having performed services for an employer that were not covered under a State unemployment compensation law; and 
(iii)is unlikely to return to a previous industry or occupation; 
(B) 
(i)has been terminated or laid off, or has received a notice of termination or layoff, from employment as a result of any permanent closure of, or any substantial layoff at, a plant, facility, or enterprise; 
(ii)is employed at a facility at which the employer has made a general announcement that such facility will close within 180 days; or 
(iii)for purposes of eligibility to receive services other than training services described in section 134(c)(3), career services described in section 134(c)(2)(A)(xii), or supportive services, is employed at a facility at which the employer has made a general announcement that such facility will close; 
(C)was self-employed (including employment as a farmer, a rancher, or a fisherman) but is unemployed as a result of general economic conditions in the community in which the individual resides or because of natural disasters; 
(D)is a displaced homemaker; or 
(E) 
(i)is the spouse of a member of the Armed Forces on active duty (as defined in section 101(d)(1) of title 10, United States Code), and who has experienced a loss of employment as a direct result of relocation to accommodate a permanent change in duty station of such member; or 
(ii)is the spouse of a member of the Armed Forces on active duty and who meets the criteria described in paragraph (16)(B). 
(16)Displaced homemakerThe term displaced homemaker means an individual who has been providing unpaid services to family members in the home and who— 
(A) 
(i)has been dependent on the income of another family member but is no longer supported by that income; or 
(ii)is the dependent spouse of a member of the Armed Forces on active duty (as defined in section 101(d)(1) of title 10, United States Code) and whose family income is significantly reduced because of a deployment (as defined in section 991(b) of title 10, United States Code, or pursuant to paragraph (4) of such section), a call or order to active duty pursuant to a provision of law referred to in section 101(a)(13)(B) of title 10, United States Code, a permanent change of station, or the service-connected (as defined in section 101(16) of title 38, United States Code) death or disability of the member; and 
(B)is unemployed or underemployed and is experiencing difficulty in obtaining or upgrading employment. 
(17)Economic development agencyThe term economic development agency includes a local planning or zoning commission or board, a community development agency, or another local agency or institution responsible for regulating, promoting, or assisting in local economic development. 
(18)Eligible youthExcept as provided in subtitles C and D of title I, the term eligible youth means an in-school youth or out-of-school youth. 
(19)Employment and training activityThe term employment and training activity means an activity described in section 134 that is carried out for an adult or dislocated worker. 
(20)English language acquisition programThe term English language acquisition program has the meaning given the term in section 203. 
(21)English language learnerThe term English language learner has the meaning given the term in section 203. 
(22)GovernorThe term Governor means the chief executive of a State or an outlying area. 
(23)In-demand industry sector or occupation 
(A)In generalThe term in-demand industry sector or occupation means— 
(i)an industry sector that has a substantial current or potential impact (including through jobs that lead to economic self-sufficiency and opportunities for advancement) on the State, regional, or local economy, as appropriate, and that contributes to the growth or stability of other supporting businesses, or the growth of other industry sectors; or 
(ii)an occupation that currently has or is projected to have a number of positions (including positions that lead to economic self-sufficiency and opportunities for advancement) in an industry sector so as to have a significant impact on the State, regional, or local economy, as appropriate. 
(B)DeterminationThe determination of whether an industry sector or occupation is in-demand under this paragraph shall be made by the State board or local board, as appropriate, using State and regional business and labor market projections, including the use of labor market information. 
(24)Individual with a barrier to employmentThe term individual with a barrier to employment means a member of 1 or more of the following populations: 
(A)Displaced homemakers. 
(B)Low-income individuals. 
(C)Indians, Alaska Natives, and Native Hawaiians, as such terms are defined in section 166. 
(D)Individuals with disabilities, including youth who are individuals with disabilities. 
(E)Older individuals. 
(F)Ex-offenders. 
(G)Homeless individuals (as defined in section 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–2(6))), or homeless children and youths (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))). 
(H)Youth who are in or have aged out of the foster care system. 
(I)Individuals who are English language learners, individuals who have low levels of literacy, and individuals facing substantial cultural barriers. 
(J)Eligible migrant and seasonal farmworkers, as defined in section 167(i). 
(K)Individuals within 2 years of exhausting lifetime eligibility under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). 
(L)Single parents (including single pregnant women). 
(M)Long-term unemployed individuals. 
(N)Such other groups as the Governor involved determines to have barriers to employment. 
(25)Individual with a disability 
(A)In generalThe term individual with a disability means an individual with a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102). 
(B)Individuals with disabilitiesThe term individuals with disabilities means more than 1 individual with a disability. 
(26)Industry or sector partnershipThe term industry or sector partnership means a workforce collaborative, convened by or acting in partnership with a State board or local board, that— 
(A)organizes key stakeholders in an industry cluster into a working group that focuses on the shared goals and human resources needs of the industry cluster and that includes, at the appropriate stage of development of the partnership— 
(i)representatives of multiple businesses or other employers in the industry cluster, including small and medium-sized employers when practicable; 
(ii)1 or more representatives of a recognized State labor organization or central labor council, or another labor representative, as appropriate; and 
(iii)1 or more representatives of an institution of higher education with, or another provider of, education or training programs that support the industry cluster; and 
(B)may include representatives of— 
(i)State or local government; 
(ii)State or local economic development agencies; 
(iii)State boards or local boards, as appropriate; 
(iv)a State workforce agency or other entity providing employment services; 
(v)other State or local agencies; 
(vi)business or trade associations; 
(vii)economic development organizations; 
(viii)nonprofit organizations, community-based organizations, or intermediaries; 
(ix)philanthropic organizations; 
(x)industry associations; and 
(xi)other organizations, as determined to be necessary by the members comprising the industry or sector partnership. 
(27)In-school youthThe term in-school youth means a youth described in section 129(a)(1)(C). 
(28)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101, and subparagraphs (A) and (B) of section 102(a)(1), of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002(a)(1)). 
(29)Integrated education and trainingThe term integrated education and training has the meaning given the term in section 203. 
(30)Labor market areaThe term labor market area means an economically integrated geographic area within which individuals can reside and find employment within a reasonable distance or can readily change employment without changing their place of residence. Such an area shall be identified in accordance with criteria used by the Bureau of Labor Statistics of the Department of Labor in defining such areas or similar criteria established by a Governor. 
(31)LiteracyThe term literacy has the meaning given the term in section 203. 
(32)Local areaThe term local area means a local workforce investment area designated under section 106, subject to sections 106(c)(3)(A), 107(c)(4)(B)(i), and 189(i). 
(33)Local boardThe term local board means a local workforce development board established under section 107, subject to section 107(c)(4)(B)(i). 
(34)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(35)Local planThe term local plan means a plan submitted under section 108, subject to section 106(c)(3)(B). 
(36)Low-income individual 
(A)In generalThe term low-income individual means an individual who— 
(i)receives, or in the past 6 months has received, or is a member of a family that is receiving or in the past 6 months has received, assistance through the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the program of block grants to States for temporary assistance for needy families program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), or the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), or State or local income-based public assistance; 
(ii)is in a family with total family income that does not exceed the higher of— 
(I)the poverty line; or 
(II)70 percent of the lower living standard income level; 
(iii)is a homeless individual (as defined in section 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–2(6))), or a homeless child or youth (as defined under section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))); 
(iv)receives or is eligible to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(v)is a foster child on behalf of whom State or local government payments are made; or 
(vi)is an individual with a disability whose own income meets the income requirement of clause (ii), but who is a member of a family whose income does not meet this requirement. 
(B)Lower living standard income levelThe term lower living standard income level means that income level (adjusted for regional, metropolitan, urban, and rural differences and family size) determined annually by the Secretary of Labor based on the most recent lower living family budget issued by the Secretary. 
(37)Nontraditional employmentThe term nontraditional employment refers to occupations or fields of work, for which individuals from the gender involved comprise less than 25 percent of the individuals employed in each such occupation or field of work. 
(38)OffenderThe term offender means an adult or juvenile— 
(A)who is or has been subject to any stage of the criminal justice process, and for whom services under this Act may be beneficial; or 
(B)who requires assistance in overcoming artificial barriers to employment resulting from a record of arrest or conviction. 
(39)Older individualThe term older individual means an individual age 55 or older. 
(40)One-stop centerThe term one-stop center means a site described in section 121(e)(2). 
(41)One-stop operatorThe term one-stop operator means 1 or more entities designated or certified under section 121(d). 
(42)One-stop partnerThe term one-stop partner means— 
(A)an entity described in section 121(b)(1); and 
(B)an entity described in section 121(b)(2) that is participating, with the approval of the local board and chief elected official, in the operation of a one-stop delivery system. 
(43)One-stop partner programThe term one-stop partner program means a program or activities described in section 121(b) of a one-stop partner. 
(44)On-the-job trainingThe term on-the-job training means training by an employer that is provided to a paid participant while engaged in productive work in a job that— 
(A)provides knowledge or skills essential to the full and adequate performance of the job; 
(B)is made available through a program that provides reimbursement to the employer of up to 50 percent of the wage rate of the participant, except as provided in section 134(c)(3)(H), for the extraordinary costs of providing the training and additional supervision related to the training; and 
(C)is limited in duration as appropriate to the occupation for which the participant is being trained, taking into account the content of the training, the prior work experience of the participant, and the service strategy of the participant, as appropriate. 
(45)Outlying areaThe term outlying area means— 
(A)American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands; and 
(B)the Republic of Palau, except during any period for which the Secretary of Labor and the Secretary of Education determine that a Compact of Free Association is in effect and contains provisions for training and education assistance prohibiting the assistance provided under this Act. 
(46)Out-of-school youthThe term out-of-school youth means a youth described in section 129(a)(1)(B). 
(47)Pay-for-performance contract strategyThe term pay-for-performance contract strategy means a procurement strategy that uses pay-for-performance contracts in the provision of training services described in section 134(c)(3) or activities described in section 129(c)(2), and includes— 
(A)contracts, each of which shall specify a fixed amount that will be paid to an eligible service provider (which may include a local or national community-based organization or intermediary, community college, or other training provider, that is eligible under section 122 or 123, as appropriate) based on the achievement of specified levels of performance on the primary indicators of performance described in section 116(b)(2)(A) for target populations as identified by the local board (including individuals with barriers to employment), within a defined timetable, and which may provide for bonus payments to such service provider to expand capacity to provide effective training; 
(B)a strategy for independently validating the achievement of the performance described in subparagraph (A); and 
(C)a description of how the State or local area will reallocate funds not paid to a provider because the achievement of the performance described in subparagraph (A) did not occur, for further activities related to such a procurement strategy, subject to section 189(g)(4). 
(48)Planning regionThe term planning region means a region described in subparagraph (B) or (C) of section 106(a)(2), subject to section 107(c)(4)(B)(i). 
(49)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(50)Public assistanceThe term public assistance means Federal, State, or local government cash payments for which eligibility is determined by a needs or income test. 
(51)Rapid response activityThe term rapid response activity means an activity provided by a State, or by an entity designated by a State, with funds provided by the State under section 134(a)(1)(A), in the case of a permanent closure or mass layoff at a plant, facility, or enterprise, or a natural or other disaster, that results in mass job dislocation, in order to assist dislocated workers in obtaining reemployment as soon as possible, with services including— 
(A)the establishment of onsite contact with employers and employee representatives— 
(i)immediately after the State is notified of a current or projected permanent closure or mass layoff; or 
(ii)in the case of a disaster, immediately after the State is made aware of mass job dislocation as a result of such disaster; 
(B)the provision of information on and access to available employment and training activities; 
(C)assistance in establishing a labor-management committee, voluntarily agreed to by labor and management, with the ability to devise and implement a strategy for assessing the employment and training needs of dislocated workers and obtaining services to meet such needs; 
(D)the provision of emergency assistance adapted to the particular closure, layoff, or disaster; and 
(E)the provision of assistance to the local community in developing a coordinated response and in obtaining access to State economic development assistance. 
(52)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized certificate or certification, a certificate of completion of an apprenticeship, a license recognized by the State involved or Federal Government, or an associate or baccalaureate degree. 
(53)RegionThe term region, used without further description, means a region identified under section 106(a), subject to section 107(c)(4)(B)(i) and except as provided in section 106(b)(1)(B)(ii). 
(54)School dropoutThe term school dropout means an individual who is no longer attending any school and who has not received a secondary school diploma or its recognized equivalent. 
(55)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(56)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(57)State boardThe term State board means a State workforce development board established under section 101. 
(58)State planThe term State plan, used without further description, means a unified State plan under section 102 or a combined State plan under section 103. 
(59)Supportive servicesThe term supportive services means services such as transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under this Act. 
(60)Training servicesThe term training services means services described in section 134(c)(3). 
(61)Unemployed individualThe term unemployed individual means an individual who is without a job and who wants and is available for work. The determination of whether an individual is without a job, for purposes of this paragraph, shall be made in accordance with the criteria used by the Bureau of Labor Statistics of the Department of Labor in defining individuals as unemployed. 
(62)Unit of general local governmentThe term unit of general local government means any general purpose political subdivision of a State that has the power to levy taxes and spend funds, as well as general corporate and police powers. 
(63)Veteran; related definition 
(A)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. 
(B)Recently separated veteranThe term recently separated veteran means any veteran who applies for participation under this Act within 48 months after the discharge or release from active military, naval, or air service. 
(64)Vocational rehabilitation programThe term vocational rehabilitation program means a program authorized under a provision covered under paragraph (13)(D). 
(65)Workforce development activityThe term workforce development activity means an activity carried out through a workforce development program. 
(66)Workforce development programThe term workforce development program means a program made available through a workforce development system. 
(67)Workforce development systemThe term workforce development system means a system that makes available the core programs, the other one-stop partner programs, and any other programs providing employment and training services as identified by a State board or local board. 
(68)Workforce investment activityThe term workforce investment activity means an employment and training activity, and a youth workforce investment activity. 
(69)Workforce preparation activitiesThe term workforce preparation activities has the meaning given the term in section 203. 
(70)Workplace learning advisorThe term workplace learning advisor means an individual employed by an organization who has the knowledge and skills necessary to advise other employees of that organization about the education, skill development, job training, career counseling services, and credentials, including services provided through the workforce development system, required to progress toward career goals of such employees in order to meet employer requirements related to job openings and career advancements that support economic self-sufficiency. 
(71)Youth workforce investment activityThe term youth workforce investment activity means an activity described in section 129 that is carried out for eligible youth (or as described in section 129(a)(3)(A)). 
IWorkforce development activities 
ASystem alignment 
1State provisions 
101.State workforce development boards 
(a)In generalThe Governor of a State shall establish a State workforce development board to carry out the functions described in subsection (d). 
(b)Membership 
(1)In generalThe State board shall include— 
(A)the Governor; 
(B)a member of each chamber of the State legislature (to the extent consistent with State law), appointed by the appropriate presiding officers of such chamber; and 
(C)members appointed by the Governor, of which— 
(i)a majority shall be representatives of businesses in the State, who— 
(I)are owners of businesses, chief executives or operating officers of businesses, or other business executives or employers with optimum policymaking or hiring authority, and who, in addition, may be members of a local board described in section 107(b)(2)(A)(i); 
(II)represent businesses (including small businesses), or organizations representing businesses described in this subclause, that provide employment opportunities that, at a minimum, include high-quality, work-relevant training and development in in-demand industry sectors or occupations in the State; and 
(III)are appointed from among individuals nominated by State business organizations and business trade associations; 
(ii)not less than 20 percent shall be representatives of the workforce within the State, who— 
(I)shall include representatives of labor organizations, who have been nominated by State labor federations; 
(II)shall include a representative, who shall be a member of a labor organization or a training director, from a joint labor-management apprenticeship program, or if no such joint program exists in the State, such a representative of an apprenticeship program in the State; 
(III)may include representatives of community-based organizations that have demonstrated experience and expertise in addressing the employment, training, or education needs of individuals with barriers to employment, including organizations that serve veterans or that provide or support competitive, integrated employment for individuals with disabilities; and 
(IV)may include representatives of organizations that have demonstrated experience and expertise in addressing the employment, training, or education needs of eligible youth, including representatives of organizations that serve out-of-school youth; and 
(iii)the balance— 
(I)shall include representatives of government, who— 
(aa)shall include the lead State officials with primary responsibility for the core programs; and 
(bb)shall include chief elected officials (collectively representing both cities and counties, where appropriate); and 
(II)may include such other representatives and officials as the Governor may designate, such as— 
(aa)the State agency officials from agencies that are one-stop partners not specified in subclause (I) (including additional one-stop partners whose programs are covered by the State plan, if any); 
(bb)State agency officials responsible for economic development or juvenile justice programs in the State; 
(cc)individuals who represent an Indian tribe or tribal organization, as such terms are defined in section 166(b); and 
(dd)State agency officials responsible for education programs in the State, including chief executive officers of community colleges and other institutions of higher education. 
(2)Diverse and distinct representationThe members of the State board shall represent diverse geographic areas of the State, including urban, rural, and suburban areas. 
(3)No representation of multiple categoriesNo person shall serve as a member for more than 1 of— 
(A)the category described in paragraph (1)(C)(i); or 
(B)1 category described in a subclause of clause (ii) or (iii) of paragraph (1)(C). 
(c)ChairpersonThe Governor shall select a chairperson for the State board from among the representatives described in subsection (b)(1)(C)(i). 
(d)FunctionsThe State board shall assist the Governor in— 
(1)the development, implementation, and modification of the State plan; 
(2)consistent with paragraph (1), the review of statewide policies, of statewide programs, and of recommendations on actions that should be taken by the State to align workforce development programs in the State in a manner that supports a comprehensive and streamlined workforce development system in the State, including the review and provision of comments on the State plans, if any, for programs and activities of one-stop partners that are not core programs; 
(3)the development and continuous improvement of the workforce development system in the State, including— 
(A)the identification of barriers and means for removing barriers to better coordinate, align, and avoid duplication among the programs and activities carried out through the system; 
(B)the development of strategies to support the use of career pathways for the purpose of providing individuals, including low-skilled adults, youth, and individuals with barriers to employment (including individuals with disabilities), with workforce investment activities, education, and supportive services to enter or retain employment; 
(C)the development of strategies for providing effective outreach to and improved access for individuals and employers who could benefit from services provided through the workforce development system; 
(D)the development and expansion of strategies for meeting the needs of employers, workers, and jobseekers, particularly through industry or sector partnerships related to in-demand industry sectors and occupations; 
(E)the identification of regions, including planning regions, for the purposes of section 106(a), and the designation of local areas under section 106, after consultation with local boards and chief elected officials; 
(F)the development and continuous improvement of the one-stop delivery system in local areas, including providing assistance to local boards, one-stop operators, one-stop partners, and providers with planning and delivering services, including training services and supportive services, to support effective delivery of services to workers, jobseekers, and employers; and 
(G)the development of strategies to support staff training and awareness across programs supported under the workforce development system; 
(4)the development and updating of comprehensive State performance accountability measures, including State adjusted levels of performance, to assess the effectiveness of the core programs in the State as required under section 116(b); 
(5)the identification and dissemination of information on best practices, including best practices for— 
(A)the effective operation of one-stop centers, relating to the use of business outreach, partnerships, and service delivery strategies, including strategies for serving individuals with barriers to employment; 
(B)the development of effective local boards, which may include information on factors that contribute to enabling local boards to exceed negotiated local levels of performance, sustain fiscal integrity, and achieve other measures of effectiveness; and 
(C)effective training programs that respond to real-time labor market analysis, that effectively use direct assessment and prior learning assessment to measure an individual's prior knowledge, skills, competencies, and experiences, and that evaluate such skills, and competencies for adaptability, to support efficient placement into employment or career pathways; 
(6)the development and review of statewide policies affecting the coordinated provision of services through the State’s one-stop delivery system described in section 121(e), including the development of— 
(A)objective criteria and procedures for use by local boards in assessing the effectiveness and continuous improvement of one-stop centers described in such section; 
(B)guidance for the allocation of one-stop center infrastructure funds under section 121(h); and 
(C)policies relating to the appropriate roles and contributions of entities carrying out one-stop partner programs within the one-stop delivery system, including approaches to facilitating equitable and efficient cost allocation in such system; 
(7)the development of strategies for technological improvements to facilitate access to, and improve the quality of, services and activities provided through the one-stop delivery system, including such improvements to— 
(A)enhance digital literacy skills (as defined in section 202 of the Museum and Library Services Act (20 U.S.C. 9101); referred to in this Act as digital literacy skills); 
(B)accelerate the acquisition of skills and recognized postsecondary credentials by participants; 
(C)strengthen the professional development of providers and workforce professionals; and 
(D)ensure such technology is accessible to individuals with disabilities and individuals residing in remote areas; 
(8)the development of strategies for aligning technology and data systems across one-stop partner programs to enhance service delivery and improve efficiencies in reporting on performance accountability measures (including the design and implementation of common intake, data collection, case management information, and performance accountability measurement and reporting processes and the incorporation of local input into such design and implementation, to improve coordination of services across one-stop partner programs); 
(9)the development of allocation formulas for the distribution of funds for employment and training activities for adults, and youth workforce investment activities, to local areas as permitted under sections 128(b)(3) and 133(b)(3); 
(10)the preparation of the annual reports described in paragraphs (1) and (2) of section 116(d); 
(11)the development of the statewide workforce and labor market information system described in section 15(e) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)); and 
(12)the development of such other policies as may promote statewide objectives for, and enhance the performance of, the workforce development system in the State. 
(e)Alternative entity 
(1)In generalFor the purposes of complying with subsections (a), (b), and (c), a State may use any State entity (including a State council, State workforce development board (within the meaning of the Workforce Investment Act of 1998, as in effect on the day before the date of enactment of this Act), combination of regional workforce development boards, or similar entity) that— 
(A)was in existence on the day before the date of enactment of the Workforce Investment Act of 1998; 
(B)is substantially similar to the State board described in subsections (a) through (c); and 
(C)includes representatives of business in the State and representatives of labor organizations in the State. 
(2)ReferencesA reference in this Act, or a core program provision that is not in this Act, to a State board shall be considered to include such an entity. 
(f)Conflict of interestA member of a State board may not— 
(1)vote on a matter under consideration by the State board— 
(A)regarding the provision of services by such member (or by an entity that such member represents); or 
(B)that would provide direct financial benefit to such member or the immediate family of such member; or 
(2)engage in any other activity determined by the Governor to constitute a conflict of interest as specified in the State plan. 
(g)Sunshine provisionThe State board shall make available to the public, on a regular basis through electronic means and open meetings, information regarding the activities of the State board, including information regarding the State plan, or a modification to the State plan, prior to submission of the plan or modification of the plan, respectively, information regarding membership, and, on request, minutes of formal meetings of the State board. 
(h)Authority To hire staff 
(1)In generalThe State board may hire a director and other staff to assist in carrying out the functions described in subsection (d) using funds available as described in section 129(b)(3) or 134(a)(3)(B)(i). 
(2)QualificationsThe State board shall establish and apply a set of objective qualifications for the position of director, that ensures that the individual selected has the requisite knowledge, skills, and abilities, to meet identified benchmarks and to assist in effectively carrying out the functions of the State board. 
(3)Limitation on rateThe director and staff described in paragraph (1) shall be subject to the limitations on the payment of salary and bonuses described in section 194(15). 
102.Unified State plan 
(a)PlanFor a State to be eligible to receive allotments for the core programs, the Governor shall submit to the Secretary of Labor for the approval process described under subsection (c)(2), a unified State plan. The unified State plan shall outline a 4-year strategy for the core programs of the State and meet the requirements of this section. 
(b)Contents 
(1)Strategic planning elementsThe unified State plan shall include strategic planning elements consisting of a strategic vision and goals for preparing an educated and skilled workforce, that include— 
(A)an analysis of the economic conditions in the State, including— 
(i)existing and emerging in-demand industry sectors and occupations; and 
(ii)the employment needs of employers, including a description of the knowledge, skills, and abilities, needed in those industries and occupations; 
(B)an analysis of the current workforce, employment and unemployment data, labor market trends, and the educational and skill levels of the workforce, including individuals with barriers to employment (including individuals with disabilities), in the State; 
(C)an analysis of the workforce development activities (including education and training) in the State, including an analysis of the strengths and weaknesses of such activities, and the capacity of State entities to provide such activities, in order to address the identified education and skill needs of the workforce and the employment needs of employers in the State; 
(D)a description of the State’s strategic vision and goals for preparing an educated and skilled workforce (including preparing youth and individuals with barriers to employment) and for meeting the skilled workforce needs of employers, including goals relating to performance accountability measures based on primary indicators of performance described in section 116(b)(2)(A), in order to support economic growth and economic self-sufficiency, and of how the State will assess the overall effectiveness of the workforce investment system in the State; and 
(E)taking into account analyses described in subparagraphs (A) through (C), a strategy for aligning the core programs, as well as other resources available to the State, to achieve the strategic vision and goals described in subparagraph (D). 
(2)Operational planning elements 
(A)In generalThe unified State plan shall include the operational planning elements contained in this paragraph, which shall support the strategy described in paragraph (1)(E), including a description of how the State board will implement the functions under section 101(d). 
(B)Implementation of state strategyThe unified State plan shall describe how the lead State agency with responsibility for the administration of a core program will implement the strategy described in paragraph (1)(E), including a description of— 
(i)the activities that will be funded by the entities carrying out the respective core programs to implement the strategy and how such activities will be aligned across the programs and among the entities administering the programs, including using co-enrollment and other strategies; 
(ii)how the activities described in clause (i) will be aligned with activities provided under employment, training, education, including career and technical education, and human services programs not covered by the plan, as appropriate, assuring coordination of, and avoiding duplication among, the activities referred to in this clause; 
(iii)how the entities carrying out the respective core programs will coordinate activities and provide comprehensive, high-quality services including supportive services, to individuals; 
(iv)how the State’s strategy will engage the State’s community colleges and area career and technical education schools as partners in the workforce development system and enable the State to leverage other Federal, State, and local investments that have enhanced access to workforce development programs at those institutions; 
(v)how the activities described in clause (i) will be coordinated with economic development strategies and activities in the State; and 
(vi)how the State's strategy will improve access to activities leading to a recognized postsecondary credential (including a credential that is an industry-recognized certificate or certification, portable, and stackable). 
(C)State operating systems and policiesThe unified State plan shall describe the State operating systems and policies that will support the implementation of the strategy described in paragraph (1)(E), including a description of— 
(i)the State board, including the activities to assist members of the State board and the staff of such board in carrying out the functions of the State board effectively (but funds for such activities may not be used for long-distance travel expenses for training or development activities available locally or regionally); 
(ii) 
(I)how the respective core programs will be assessed each year, including an assessment of the quality, effectiveness, and improvement of programs (analyzed by local area, or by provider), based on State performance accountability measures described in section 116(b); and 
(II)how other one-stop partner programs will be assessed each year; 
(iii)the results of an assessment of the effectiveness of the core programs and other one-stop partner programs during the preceding 2-year period; 
(iv)the methods and factors the State will use in distributing funds under the core programs, in accordance with the provisions authorizing such distributions; 
(v) 
(I)how the lead State agencies with responsibility for the administration of the core programs will align and integrate available workforce and education data on core programs, unemployment insurance programs, and education through postsecondary education; 
(II)how such agencies will use the workforce development system to assess the progress of participants that are exiting from core programs in entering, persisting in, and completing postsecondary education, or entering or remaining in employment; and 
(III)the privacy safeguards incorporated in such system, including safeguards required by section 444 of the General Education Provisions Act (20 U.S.C. 1232g) and other applicable Federal laws; 
(vi)how the State will implement the priority of service provisions for veterans in accordance with the requirements of section 4215 of title 38, United States Code; 
(vii)how the one-stop delivery system, including one-stop operators and the one-stop partners, will comply with section 188, if applicable, and applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), regarding the physical and programmatic accessibility of facilities, programs, services, technology, and materials, for individuals with disabilities, including complying through providing staff training and support for addressing the needs of individuals with disabilities; and 
(viii)such other operational planning elements as the Secretary of Labor or the Secretary of Education, as appropriate, determines to be necessary for effective State operating systems and policies. 
(D)Program-specific requirementsThe unified State plan shall include— 
(i)with respect to activities carried out under subtitle B, a description of— 
(I)State policies or guidance, for the statewide workforce development system and for use of State funds for workforce investment activities; 
(II)the local areas designated in the State, including the process used for designating local areas, and the process used for identifying any planning regions under section 106(a), including a description of how the State consulted with the local boards and chief elected officials in determining the planning regions; 
(III)the appeals process referred to in section 106(b)(5), relating to designation of local areas; 
(IV)the appeals process referred to in section 121(h)(2)(E), relating to determinations for infrastructure funding; and 
(V)with respect to youth workforce investment activities authorized in section 129, information identifying the criteria to be used by local boards in awarding grants for youth workforce investment activities and describing how the local boards will take into consideration the ability of the providers to meet performance accountability measures based on primary indicators of performance for the youth program as described in section 116(b)(2)(A)(ii) in awarding such grants; 
(ii)with respect to activities carried out under title II, a description of— 
(I)how the eligible agency will, if applicable, align content standards for adult education with State-adopted challenging academic content standards, as adopted under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)); 
(II)how the State will fund local activities using considerations specified in section 231(e) for— 
(aa)activities under section 231(b); 
(bb)programs for corrections education under section 225; 
(cc)programs for integrated English literacy and civics education under section 243; and 
(dd)integrated education and training; 
(III)how the State will use the funds to carry out activities under section 223; 
(IV)how the State will use the funds to carry out activities under section 243; 
(V)how the eligible agency will assess the quality of providers of adult education and literacy activities under title II and take actions to improve such quality, including providing the activities described in section 223(a)(1)(B); 
(iii)with respect to programs carried out under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741), the information described in section 101(a) of that Act (29 U.S.C. 721(a)); and 
(iv)information on such additional specific requirements for a program referenced in any of clauses (i) through (iii) or the Wagner-Peyser Act (29 U.S.C. 49 et seq.) as the Secretary of Labor determines to be necessary to administer that program but cannot reasonably be applied across all such programs. 
(E)AssurancesThe unified State plan shall include assurances— 
(i)that the State has established a policy identifying circumstances that may present a conflict of interest for a State board or local board member, or the entity or class of officials that the member represents, and procedures to resolve such conflicts; 
(ii)that the State has established a policy to provide to the public (including individuals with disabilities) access to meetings of State boards and local boards, and information regarding activities of State boards and local boards, such as data on board membership and minutes; 
(iii) 
(I)that the lead State agencies with responsibility for the administration of core programs reviewed and commented on the appropriate operational planning elements of the unified State plan, and approved the elements as serving the needs of the populations served by such programs; and 
(II)that the State obtained input into the development of the unified State plan and provided an opportunity for comment on the plan by representatives of local boards and chief elected officials, businesses, labor organizations, institutions of higher education, other primary stakeholders, and the general public and that the unified State plan is available and accessible to the general public; 
(iv)that the State has established, in accordance with section 116(i), fiscal control and fund accounting procedures that may be necessary to ensure the proper disbursement of, and accounting for, funds paid to the State through allotments made for adult, dislocated worker, and youth programs to carry out workforce investment activities under chapters 2 and 3 of subtitle B; 
(v)that the State has taken appropriate action to secure compliance with uniform administrative requirements in this Act, including that the State will annually monitor local areas to ensure compliance and otherwise take appropriate action to secure compliance with the uniform administrative requirements under section 184(a)(3); 
(vi)that the State has taken the appropriate action to be in compliance with section 188, if applicable; 
(vii)that the Federal funds received to carry out a core program will not be expended for any purpose other than for activities authorized with respect to such funds under that core program; 
(viii)that the eligible agency under title II will— 
(I)expend the funds appropriated to carry out that title only in a manner consistent with fiscal requirements under section 241(a) (regarding supplement and not supplant provisions); and 
(II)ensure that there is at least 1 eligible provider serving each local area; 
(ix)that the State will pay an appropriate share (as defined by the State board) of the costs of carrying out section 116, from funds made available through each of the core programs; and 
(x)regarding such other matters as the Secretary of Labor or the Secretary of Education, as appropriate, determines to be necessary for the administration of the core programs. 
(3)Existing analysisAs appropriate, a State may use an existing analysis in order to carry out the requirements of paragraph (1) concerning an analysis. 
(c)Plan submission and approval 
(1)Submission 
(A)Initial planThe initial unified State plan under this section (after the date of enactment of the Workforce Innovation and Opportunity Act) shall be submitted to the Secretary of Labor not later than 120 days prior to the commencement of the second full program year after the date of enactment of this Act. 
(B)Subsequent plansExcept as provided in subparagraph (A), a unified State plan shall be submitted to the Secretary of Labor not later than 120 days prior to the end of the 4-year period covered by the preceding unified State plan. 
(2)Submission and approval 
(A)SubmissionIn approving a unified State plan under this section, the Secretary shall submit the portion of the unified State plan covering a program or activity to the head of the Federal agency that administers the program or activity for the approval of such portion by such head. 
(B)ApprovalA unified State plan shall be subject to the approval of both the Secretary of Labor and the Secretary of Education, after approval of the Commissioner of the Rehabilitation Services Administration for the portion of the plan described in subsection (b)(2)(D)(iii). The plan shall be considered to be approved at the end of the 90-day period beginning on the day the plan is submitted, unless the Secretary of Labor or the Secretary of Education makes a written determination, during the 90-day period, that the plan is inconsistent with the provisions of this section or the provisions authorizing the core programs, as appropriate. 
(3)Modifications 
(A)ModificationsAt the end of the first 2-year period of any 4-year unified State plan, the State board shall review the unified State plan, and the Governor shall submit modifications to the plan to reflect changes in labor market and economic conditions or in other factors affecting the implementation of the unified State plan. 
(B)ApprovalA modified unified State plan submitted for the review required under subparagraph (A) shall be subject to the approval requirements described in paragraph (2). A Governor may submit a modified unified State plan at such other times as the Governor determines to be appropriate, and such modified unified State plan shall also be subject to the approval requirements described in paragraph (2). 
(4)Early implementersThe Secretary of Labor, in conjunction with the Secretary of Education, shall establish a process for approving and may approve unified State plans that meet the requirements of this section and are submitted to cover periods commencing prior to the second full program year described in paragraph (1)(A). 
103.Combined State plan 
(a)In general 
(1)Authority To submit planA State may develop and submit to the appropriate Secretaries a combined State plan for the core programs and 1 or more of the programs and activities described in paragraph (2) in lieu of submitting 2 or more plans, for the programs and activities and the core programs. 
(2)ProgramsThe programs and activities referred to in paragraph (1) are as follows: 
(A)Career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.). 
(B)Programs authorized under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). 
(C)Programs authorized under section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)). 
(D)Work programs authorized under section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)). 
(E)Activities authorized under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.). 
(F)Activities authorized under chapter 41 of title 38, United States Code. 
(G)Programs authorized under State unemployment compensation laws (in accordance with applicable Federal law). 
(H)Programs authorized under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.). 
(I)Employment and training activities carried out by the Department of Housing and Urban Development. 
(J)Employment and training activities carried out under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.). 
(K)Programs authorized under section 212 of the Second Chance Act of 2007 (42 U.S.C. 17532). 
(b)Requirements 
(1)In generalThe portion of a combined plan covering the core programs shall be subject to the requirements of section 102 (including section 102(c)(3)). The portion of such plan covering a program or activity described in subsection (a)(2) shall be subject to the requirements, if any, applicable to a plan or application for assistance for that program or activity, under the Federal law authorizing the program or activity. At the election of the State, section 102(c)(3) may apply to that portion. 
(2)Additional submission not requiredA State that submits a combined plan that is approved under subsection (c) shall not be required to submit any other plan or application in order to receive Federal funds to carry out the core programs or the program or activities described in subsection (a)(2) that are covered by the combined plan. 
(3)CoordinationA combined plan shall include— 
(A)a description of the methods used for joint planning and coordination of the core programs and the other programs and activities covered by the combined plan; and 
(B)an assurance that the methods included an opportunity for the entities responsible for planning or administering the core programs and the other programs and activities to review and comment on all portions of the combined plan. 
(c)Approval by the appropriate secretaries 
(1)JurisdictionThe appropriate Secretary shall have the authority to approve the corresponding portion of a combined plan as described in subsection (d). On the approval of the appropriate Secretary, that portion of the combined plan, covering a program or activity, shall be implemented by the State pursuant to that portion of the combined plan, and the Federal law authorizing the program or activity. 
(2)Approval of core programsNo portion of the plan relating to a core program shall be implemented until the appropriate Secretary approves the corresponding portions of the plan for all core programs. 
(3)Timing of approval 
(A)In generalExcept as provided in subparagraphs (B) and (C), a portion of the combined State plan covering the core programs or a program or activity described in subsection (a)(2) shall be considered to be approved by the appropriate Secretary at the end of the 90-day period beginning on the day the plan is submitted. 
(B)Plan approved by 3 or more appropriate SecretariesIf an appropriate Secretary other than the Secretary of Labor or the Secretary of Education has authority to approve a portion of a combined plan, that portion of the combined plan shall be considered to be approved by the appropriate Secretary at the end of the 120-day period beginning on the day the plan is submitted. 
(C)DisapprovalThe portion shall not be considered to be approved if the appropriate Secretary makes a written determination, during the 90-day period (or the 120-day period, for an appropriate Secretary covered by subparagraph (B)), that the portion is not consistent with the requirements of the Federal law authorizing or applicable to the program or activity involved, including the criteria for approval of a plan or application, if any, under such law, or the plan is not consistent with the requirements of this section. 
(4)Special ruleIn paragraph (3), the term criteria for approval of a plan or application, with respect to a State and a core program or a program under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), includes a requirement for agreement between the State and the appropriate Secretaries regarding State performance measures or State performance accountability measures, as the case may be, including levels of performance. 
(d)Appropriate secretaryIn this section, the term appropriate Secretary means— 
(1)with respect to the portion of a combined plan relating to any of the core programs (including a description, and an assurance concerning that program, specified in subsection (b)(3)), the Secretary of Labor and the Secretary of Education; and 
(2)with respect to the portion of a combined plan relating to a program or activity described in subsection (a)(2) (including a description, and an assurance concerning that program or activity, specified in subsection (b)(3)), the head of the Federal agency who exercises plan or application approval authority for the program or activity under the Federal law authorizing the program or activity, or, if there are no planning or application requirements for such program or activity, exercises administrative authority over the program or activity under that Federal law. 
2Local provisions 
106.Workforce development areas 
(a)Regions 
(1)IdentificationBefore the second full program year after the date of enactment of this Act, in order for a State to receive an allotment under section 127(b) or 132(b) and as part of the process for developing the State plan, a State shall identify regions in the State after consultation with the local boards and chief elected officials in the local areas and consistent with the considerations described in subsection (b)(1)(B). 
(2)Types of regionsFor purposes of this Act, the State shall identify— 
(A)which regions are comprised of 1 local area that is aligned with the region; 
(B)which regions are comprised of 2 or more local areas that are (collectively) aligned with the region (referred to as planning regions, consistent with section 3); and 
(C)which, of the regions described in subparagraph (B), are interstate areas contained within 2 or more States, and consist of labor market areas, economic development areas, or other appropriate contiguous subareas of those States. 
(b)Local areas 
(1)In general 
(A)ProcessExcept as provided in subsection (d), and consistent with paragraphs (2) and (3), in order for a State to receive an allotment under section 127(b) or 132(b), the Governor of the State shall designate local workforce development areas within the State— 
(i)through consultation with the State board; and 
(ii)after consultation with chief elected officials and local boards, and after consideration of comments received through the public comment process as described in section 102(b)(2)(E)(iii)(II). 
(B)ConsiderationsThe Governor shall designate local areas (except for those local areas described in paragraphs (2) and (3)) based on considerations consisting of the extent to which the areas— 
(i)are consistent with labor market areas in the State; 
(ii)are consistent with regional economic development areas in the State; and 
(iii)have available the Federal and non-Federal resources necessary to effectively administer activities under subtitle B and other applicable provisions of this Act, including whether the areas have the appropriate education and training providers, such as institutions of higher education and area career and technical education schools. 
(2)Initial designationDuring the first 2 full program years following the date of enactment of this Act, the Governor shall approve a request for initial designation as a local area from any area that was designated as a local area for purposes of the Workforce Investment Act of 1998 for the 2-year period preceding the date of enactment of this Act, performed successfully, and sustained fiscal integrity. 
(3)Subsequent designationAfter the period for which a local area is initially designated under paragraph (2), the Governor shall approve a request for subsequent designation as a local area from such local area, if such area— 
(A)performed successfully; 
(B)sustained fiscal integrity; and 
(C)in the case of a local area in a planning region, met the requirements described in subsection (c)(1). 
(4)Designation on recommendation of State boardThe Governor may approve a request from any unit of general local government (including a combination of such units) for designation of an area as a local area if the State board determines, based on the considerations described in paragraph (1)(B), and recommends to the Governor, that such area should be so designated. 
(5)AppealsA unit of general local government (including a combination of such units) or grant recipient that requests but is not granted designation of an area as a local area under paragraph (2) or (3) may submit an appeal to the State board under an appeal process established in the State plan. If the appeal does not result in such a designation, the Secretary of Labor, after receiving a request for review from the unit or grant recipient and on determining that the unit or grant recipient was not accorded procedural rights under the appeals process described in the State plan, as specified in section 102(b)(2)(D)(i)(III), or that the area meets the requirements of paragraph (2) or (3), may require that the area be designated as a local area under such paragraph. 
(6)Redesignation assistanceOn the request of all of the local areas in a planning region, the State shall provide funding from funds made available under sections 128(a) and 133(a)(1) to assist the local areas in carrying out activities to facilitate the redesignation of the local areas to a single local area. 
(c)Regional coordination 
(1)Regional planningThe local boards and chief elected officials in each planning region described in subparagraph (B) or (C) of subsection (a)(2) shall engage in a regional planning process that results in— 
(A)the preparation of a regional plan, as described in paragraph (2); 
(B)the establishment of regional service strategies, including use of cooperative service delivery agreements; 
(C)the development and implementation of sector initiatives for in-demand industry sectors or occupations for the region; 
(D)the collection and analysis of regional labor market data (in conjunction with the State); 
(E)the establishment of administrative cost arrangements, including the pooling of funds for administrative costs, as appropriate, for the region; 
(F)the coordination of transportation and other supportive services, as appropriate, for the region; 
(G)the coordination of services with regional economic development services and providers; and 
(H)the establishment of an agreement concerning how the planning region will collectively negotiate and reach agreement with Governor on local levels of performance for, and report on, the performance accountability measures described in section 116(c), for local areas or the planning region. 
(2)Regional plansThe State, after consultation with local boards and chief elected officials for the planning regions, shall require the local boards and chief elected officials within a planning region to prepare, submit, and obtain approval of a single regional plan that includes a description of the activities described in paragraph (1) and that incorporates local plans for each of the local areas in the planning region. The State shall provide technical assistance and labor market data, as requested by local areas, to assist with such regional planning and subsequent service delivery efforts. 
(3)ReferencesIn this Act, and the core program provisions that are not in this Act: 
(A)Local areaExcept as provided in section 101(d)(9), this section, paragraph (1)(B) or (4) of section 107(c), or section 107(d)(12)(B), or in any text that provides an accompanying provision specifically for a planning region, the term local area in a provision includes a reference to a planning region for purposes of implementation of that provision by the corresponding local areas in the region. 
(B)Local planExcept as provided in this subsection, the term local plan includes a reference to the portion of a regional plan developed with respect to the corresponding local area within the region, and any regionwide provision of that plan that impacts or relates to the local area. 
(d)Single state local areas 
(1)Continuation of previous designationThe Governor of any State that was a single State local area for purposes of title I of the Workforce Investment Act of 1998, as in effect on July 1, 2013, may designate the State as a single State local area for purposes of this title. In the case of such designation, the Governor shall identify the State as a local area in the State plan. 
(2)Effect on local plan and local functionsIn any case in which a State is designated as a local area pursuant to this subsection, the local plan prepared under section 108 for the area shall be submitted for approval as part of the State plan. In such a State, the State board shall carry out the functions of a local board, as specified in this Act or the provisions authorizing a core program, but the State shall not be required to meet and report on a set of local performance accountability measures. 
(e)DefinitionsFor purposes of this section: 
(1)Performed successfullyThe term performed successfully, used with respect to a local area, means the local area met or exceeded the adjusted levels of performance for primary indicators of performance described in section 116(b)(2)(A) (or, if applicable, core indicators of performance described in section 136(b)(2)(A) of the Workforce Investment Act of 1998, as in effect the day before the date of enactment of this Act) for each of the last 2 consecutive years for which data are available preceding the determination of performance under this paragraph. 
(2)Sustained fiscal integrityThe term sustained fiscal integrity, used with respect to a local area, means that the Secretary has not made a formal determination, during either of the last 2 consecutive years preceding the determination regarding such integrity, that either the grant recipient or the administrative entity of the area misexpended funds provided under subtitle B (or, if applicable, title I of the Workforce Investment Act of 1998 as in effect prior to the effective date of such subtitle B) due to willful disregard of the requirements of the provision involved, gross negligence, or failure to comply with accepted standards of administration. 
107.Local workforce development boards 
(a)EstablishmentExcept as provided in subsection (c)(2)(A), there shall be established, and certified by the Governor of the State, a local workforce development board in each local area of a State to carry out the functions described in subsection (d) (and any functions specified for the local board under this Act or the provisions establishing a core program) for such area. 
(b)Membership 
(1)State criteriaThe Governor, in partnership with the State board, shall establish criteria for use by chief elected officials in the local areas for appointment of members of the local boards in such local areas in accordance with the requirements of paragraph (2). 
(2)CompositionSuch criteria shall require that, at a minimum— 
(A)a majority of the members of each local board shall be representatives of business in the local area, who— 
(i)are owners of businesses, chief executives or operating officers of businesses, or other business executives or employers with optimum policymaking or hiring authority; 
(ii)represent businesses, including small businesses, or organizations representing businesses described in this clause, that provide employment opportunities that, at a minimum, include high-quality, work-relevant training and development in in-demand industry sectors or occupations in the local area; and 
(iii)are appointed from among individuals nominated by local business organizations and business trade associations; 
(B)not less than 20 percent of the members of each local board shall be representatives of the workforce within the local area, who— 
(i)shall include representatives of labor organizations (for a local area in which employees are represented by labor organizations), who have been nominated by local labor federations, or (for a local area in which no employees are represented by such organizations) other representatives of employees; 
(ii)shall include a representative, who shall be a member of a labor organization or a training director, from a joint labor-management apprenticeship program, or if no such joint program exists in the area, such a representative of an apprenticeship program in the area, if such a program exists; 
(iii)may include representatives of community-based organizations that have demonstrated experience and expertise in addressing the employment needs of individuals with barriers to employment, including organizations that serve veterans or that provide or support competitive integrated employment for individuals with disabilities; and 
(iv)may include representatives of organizations that have demonstrated experience and expertise in addressing the employment, training, or education needs of eligible youth, including representatives of organizations that serve out-of-school youth; 
(C)each local board shall include representatives of entities administering education and training activities in the local area, who— 
(i)shall include a representative of eligible providers administering adult education and literacy activities under title II; 
(ii)shall include a representative of institutions of higher education providing workforce investment activities (including community colleges); 
(iii)may include representatives of local educational agencies, and of community-based organizations with demonstrated experience and expertise in addressing the education or training needs of individuals with barriers to employment; 
(D)each local board shall include representatives of governmental and economic and community development entities serving the local area, who— 
(i)shall include a representative of economic and community development entities; 
(ii)shall include an appropriate representative from the State employment service office under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) serving the local area; 
(iii)shall include an appropriate representative of the programs carried out under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741), serving the local area; 
(iv)may include representatives of agencies or entities administering programs serving the local area relating to transportation, housing, and public assistance; and 
(v)may include representatives of philanthropic organizations serving the local area; and 
(E)each local board may include such other individuals or representatives of entities as the chief elected official in the local area may determine to be appropriate. 
(3)ChairpersonThe members of the local board shall elect a chairperson for the local board from among the representatives described in paragraph (2)(A). 
(4)Standing committees 
(A)In generalThe local board may designate and direct the activities of standing committees to provide information and to assist the local board in carrying out activities under this section. Such standing committees shall be chaired by a member of the local board, may include other members of the local board, and shall include other individuals appointed by the local board who are not members of the local board and who the local board determines have appropriate experience and expertise. At a minimum, the local board may designate each of the following: 
(i)A standing committee to provide information and assist with operational and other issues relating to the one-stop delivery system, which may include as members representatives of the one-stop partners. 
(ii)A standing committee to provide information and to assist with planning, operational, and other issues relating to the provision of services to youth, which shall include community-based organizations with a demonstrated record of success in serving eligible youth. 
(iii)A standing committee to provide information and to assist with operational and other issues relating to the provision of services to individuals with disabilities, including issues relating to compliance with section 188, if applicable, and applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) regarding providing programmatic and physical access to the services, programs, and activities of the one-stop delivery system, as well as appropriate training for staff on providing supports for or accommodations to, and finding employment opportunities for, individuals with disabilities. 
(B)Additional committeesThe local board may designate standing committees in addition to the standing committees specified in subparagraph (A). 
(C)Designation of entityNothing in this paragraph shall be construed to prohibit the designation of an existing (as of the date of enactment of this Act) entity, such as an effective youth council, to fulfill the requirements of this paragraph as long as the entity meets the requirements of this paragraph. 
(5)Authority of board membersMembers of the board that represent organizations, agencies, or other entities shall be individuals with optimum policymaking authority within the organizations, agencies, or entities. The members of the board shall represent diverse geographic areas within the local area. 
(6)Special ruleIf there are multiple eligible providers serving the local area by administering adult education and literacy activities under title II, or multiple institutions of higher education serving the local area by providing workforce investment activities, each representative on the local board described in clause (i) or (ii) of paragraph (2)(C), respectively, shall be appointed from among individuals nominated by local providers representing such providers or institutions, respectively. 
(c)Appointment and certification of board 
(1)Appointment of board members and assignment of responsibilities 
(A)In generalThe chief elected official in a local area is authorized to appoint the members of the local board for such area, in accordance with the State criteria established under subsection (b). 
(B)Multiple units of local government in area 
(i)In generalIn a case in which a local area includes more than 1 unit of general local government, the chief elected officials of such units may execute an agreement that specifies the respective roles of the individual chief elected officials— 
(I)in the appointment of the members of the local board from the individuals nominated or recommended to be such members in accordance with the criteria established under subsection (b); and 
(II)in carrying out any other responsibilities assigned to such officials under this title. 
(ii)Lack of agreementIf, after a reasonable effort, the chief elected officials are unable to reach agreement as provided under clause (i), the Governor may appoint the members of the local board from individuals so nominated or recommended. 
(C)Concentrated employment programsIn the case of an area that was designated as a local area in accordance with section 116(a)(2)(B) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act), and that remains a local area on that date, the governing body of the concentrated employment program involved shall act in consultation with the chief elected official in the local area to appoint members of the local board, in accordance with the State criteria established under subsection (b), and to carry out any other responsibility relating to workforce investment activities assigned to such official under this Act. 
(2)Certification 
(A)In generalThe Governor shall, once every 2 years, certify 1 local board for each local area in the State. 
(B)CriteriaSuch certification shall be based on criteria established under subsection (b), and for a second or subsequent certification, the extent to which the local board has ensured that workforce investment activities carried out in the local area have enabled the local area to meet the corresponding performance accountability measures and achieve sustained fiscal integrity, as defined in section 106(e)(2). 
(C)Failure to achieve certificationFailure of a local board to achieve certification shall result in appointment and certification of a new local board for the local area pursuant to the process described in paragraph (1) and this paragraph. 
(3)Decertification 
(A)Fraud, abuse, failure to carry out functionsNotwithstanding paragraph (2), the Governor shall have the authority to decertify a local board at any time after providing notice and an opportunity for comment, for— 
(i)fraud or abuse; or 
(ii)failure to carry out the functions specified for the local board in subsection (d). 
(B)NonperformanceNotwithstanding paragraph (2), the Governor may decertify a local board if a local area fails to meet the local performance accountability measures for such local area in accordance with section 116(c) for 2 consecutive program years. 
(C)Reorganization planIf the Governor decertifies a local board for a local area under subparagraph (A) or (B), the Governor may require that a new local board be appointed and certified for the local area pursuant to a reorganization plan developed by the Governor, in consultation with the chief elected official in the local area and in accordance with the criteria established under subsection (b). 
(4)Single state local area 
(A)State boardNotwithstanding subsection (b) and paragraphs (1) and (2), if a State described in section 106(d) indicates in the State plan that the State will be treated as a single State local area, for purposes of the application of this Act or the provisions authorizing a core program, the State board shall carry out any of the functions of a local board under this Act or the provisions authorizing a core program, including the functions described in subsection (d). 
(B)References 
(i)In generalExcept as provided in clauses (ii) and (iii), with respect to such a State, a reference in this Act or a core program provision to a local board shall be considered to be a reference to the State board, and a reference in the Act or provision to a local area or region shall be considered to be a reference to the State. 
(ii)PlansThe State board shall prepare a local plan under section 108 for the State, and submit the plan for approval as part of the State plan. 
(iii)Performance accountability measuresThe State shall not be required to meet and report on a set of local performance accountability measures. 
(d)Functions of local boardConsistent with section 108, the functions of the local board shall include the following: 
(1)Local planThe local board, in partnership with the chief elected official for the local area involved, shall develop and submit a local plan to the Governor that meets the requirements in section 108. If the local area is part of a planning region that includes other local areas, the local board shall collaborate with the other local boards and chief elected officials from such other local areas in the preparation and submission of a regional plan as described in section 106(c)(2). 
(2)Workforce research and regional labor market analysisIn order to assist in the development and implementation of the local plan, the local board shall— 
(A)carry out analyses of the economic conditions in the region, the needed knowledge and skills for the region, the workforce in the region, and workforce development activities (including education and training) in the region described in section 108(b)(1)(D), and regularly update such information; 
(B)assist the Governor in developing the statewide workforce and labor market information system described in section 15(e) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)), specifically in the collection, analysis, and utilization of workforce and labor market information for the region; and 
(C)conduct such other research, data collection, and analysis related to the workforce needs of the regional economy as the board, after receiving input from a wide array of stakeholders, determines to be necessary to carry out its functions. 
(3)Convening, brokering, leveragingThe local board shall convene local workforce development system stakeholders to assist in the development of the local plan under section 108 and in identifying non-Federal expertise and resources to leverage support for workforce development activities. The local board, including standing committees, may engage such stakeholders in carrying out the functions described in this subsection. 
(4)Employer engagementThe local board shall lead efforts to engage with a diverse range of employers and with entities in the region involved— 
(A)to promote business representation (particularly representatives with optimal policymaking or hiring authority from employers whose employment opportunities reflect existing and emerging employment opportunities in the region) on the local board; 
(B)to develop effective linkages (including the use of intermediaries) with employers in the region to support employer utilization of the local workforce development system and to support local workforce investment activities; 
(C)to ensure that workforce investment activities meet the needs of employers and support economic growth in the region, by enhancing communication, coordination, and collaboration among employers, economic development entities, and service providers; and 
(D)to develop and implement proven or promising strategies for meeting the employment and skill needs of workers and employers (such as the establishment of industry and sector partnerships), that provide the skilled workforce needed by employers in the region, and that expand employment and career advancement opportunities for workforce development system participants in in-demand industry sectors or occupations. 
(5)Career pathways developmentThe local board, with representatives of secondary and postsecondary education programs, shall lead efforts in the local area to develop and implement career pathways within the local area by aligning the employment, training, education, and supportive services that are needed by adults and youth, particularly individuals with barriers to employment. 
(6)Proven and promising practicesThe local board shall lead efforts in the local area to— 
(A)identify and promote proven and promising strategies and initiatives for meeting the needs of employers, and workers and jobseekers (including individuals with barriers to employment) in the local workforce development system, including providing physical and programmatic accessibility, in accordance with section 188, if applicable, and applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), to the one-stop delivery system; and 
(B)identify and disseminate information on proven and promising practices carried out in other local areas for meeting such needs. 
(7)TechnologyThe local board shall develop strategies for using technology to maximize the accessibility and effectiveness of the local workforce development system for employers, and workers and jobseekers, by— 
(A)facilitating connections among the intake and case management information systems of the one-stop partner programs to support a comprehensive workforce development system in the local area; 
(B)facilitating access to services provided through the one-stop delivery system involved, including facilitating the access in remote areas; 
(C)identifying strategies for better meeting the needs of individuals with barriers to employment, including strategies that augment traditional service delivery, and increase access to services and programs of the one-stop delivery system, such as improving digital literacy skills; and 
(D)leveraging resources and capacity within the local workforce development system, including resources and capacity for services for individuals with barriers to employment. 
(8)Program oversightThe local board, in partnership with the chief elected official for the local area, shall— 
(A) 
(i)conduct oversight for local youth workforce investment activities authorized under section 129(c), local employment and training activities authorized under subsections (c) and (d) of section 134, and the one-stop delivery system in the local area; and 
(ii)ensure the appropriate use and management of the funds provided under subtitle B for the activities and system described in clause (i); and 
(B)for workforce development activities, ensure the appropriate use, management, and investment of funds to maximize performance outcomes under section 116. 
(9)Negotiation of local performance accountability measuresThe local board, the chief elected official, and the Governor shall negotiate and reach agreement on local performance accountability measures as described in section 116(c). 
(10)Selection of operators and providers 
(A)Selection of one-stop operatorsConsistent with section 121(d), the local board, with the agreement of the chief elected official for the local area— 
(i)shall designate or certify one-stop operators as described in section 121(d)(2)(A); and 
(ii)may terminate for cause the eligibility of such operators. 
(B)Selection of youth providersConsistent with section 123, the local board— 
(i)shall identify eligible providers of youth workforce investment activities in the local area by awarding grants or contracts on a competitive basis (except as provided in section 123(b)), based on the recommendations of the youth standing committee, if such a committee is established for the local area under subsection (b)(4); and 
(ii)may terminate for cause the eligibility of such providers. 
(C)Identification of eligible providers of training servicesConsistent with section 122, the local board shall identify eligible providers of training services in the local area. 
(D)Identification of eligible providers of career servicesIf the one-stop operator does not provide career services described in section 134(c)(2) in a local area, the local board shall identify eligible providers of those career services in the local area by awarding contracts. 
(E)Consumer choice requirementsConsistent with section 122 and paragraphs (2) and (3) of section 134(c), the local board shall work with the State to ensure there are sufficient numbers and types of providers of career services and training services (including eligible providers with expertise in assisting individuals with disabilities and eligible providers with expertise in assisting adults in need of adult education and literacy activities) serving the local area and providing the services involved in a manner that maximizes consumer choice, as well as providing opportunities that lead to competitive integrated employment for individuals with disabilities. 
(11)Coordination with education providers 
(A)In generalThe local board shall coordinate activities with education and training providers in the local area, including providers of workforce investment activities, providers of adult education and literacy activities under title II, providers of career and technical education (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) and local agencies administering plans under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741). 
(B)Applications and agreementsThe coordination described in subparagraph (A) shall include— 
(i)consistent with section 232— 
(I)reviewing the applications to provide adult education and literacy activities under title II for the local area, submitted under such section to the eligible agency by eligible providers, to determine whether such applications are consistent with the local plan; and 
(II)making recommendations to the eligible agency to promote alignment with such plan; and 
(ii)replicating cooperative agreements in accordance with subparagraph (B) of section 101(a)(11) of the Rehabilitation Act of 1973 (29 U.S.C. 721(a)(11)), and implementing cooperative agreements in accordance with that section with the local agencies administering plans under title I of that Act (29 U.S.C. 720 et seq.) (other than section 112 or part C of that title (29 U.S.C. 732, 741) and subject to section 121(f)), with respect to efforts that will enhance the provision of services to individuals with disabilities and other individuals, such as cross training of staff, technical assistance, use and sharing of information, cooperative efforts with employers, and other efforts at cooperation, collaboration, and coordination. 
(C)Cooperative agreementIn this paragraph, the term cooperative agreement means an agreement entered into by a State designated agency or State designated unit under subparagraph (A) of section 101(a)(11) of the Rehabilitation Act of 1973. 
(12)Budget and administration 
(A)BudgetThe local board shall develop a budget for the activities of the local board in the local area, consistent with the local plan and the duties of the local board under this section, subject to the approval of the chief elected official. 
(B)Administration 
(i)Grant recipient 
(I)In generalThe chief elected official in a local area shall serve as the local grant recipient for, and shall be liable for any misuse of, the grant funds allocated to the local area under sections 128 and 133, unless the chief elected official reaches an agreement with the Governor for the Governor to act as the local grant recipient and bear such liability. 
(II)DesignationIn order to assist in administration of the grant funds, the chief elected official or the Governor, where the Governor serves as the local grant recipient for a local area, may designate an entity to serve as a local grant subrecipient for such funds or as a local fiscal agent. Such designation shall not relieve the chief elected official or the Governor of the liability for any misuse of grant funds as described in subclause (I). 
(III)DisbursalThe local grant recipient or an entity designated under subclause (II) shall disburse the grant funds for workforce investment activities at the direction of the local board, pursuant to the requirements of this title. The local grant recipient or entity designated under subclause (II) shall disburse the funds immediately on receiving such direction from the local board. 
(ii)Grants and donationsThe local board may solicit and accept grants and donations from sources other than Federal funds made available under this Act. 
(iii)Tax-exempt statusFor purposes of carrying out duties under this Act, local boards may incorporate, and may operate as entities described in section 501(c)(3) of the Internal Revenue Code of 1986 that are exempt from taxation under section 501(a) of such Code. 
(13)Accessibility for individuals with disabilitiesThe local board shall annually assess the physical and programmatic accessibility, in accordance with section 188, if applicable, and applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), of all one-stop centers in the local area. 
(e)Sunshine provisionThe local board shall make available to the public, on a regular basis through electronic means and open meetings, information regarding the activities of the local board, including information regarding the local plan prior to submission of the plan, and regarding membership, the designation and certification of one-stop operators, and the award of grants or contracts to eligible providers of youth workforce investment activities, and on request, minutes of formal meetings of the local board. 
(f)Staff 
(1)In generalThe local board may hire a director and other staff to assist in carrying out the functions described in subsection (d) using funds available under sections 128(b) and 133(b) as described in section 128(b)(4). 
(2)QualificationsThe local board shall establish and apply a set of objective qualifications for the position of director, that ensures that the individual selected has the requisite knowledge, skills, and abilities, to meet identified benchmarks and to assist in effectively carrying out the functions of the local board. 
(3)Limitation on rateThe director and staff described in paragraph (1) shall be subject to the limitations on the payment of salaries and bonuses described in section 194(15). 
(g)Limitations 
(1)Training services 
(A)In generalExcept as provided in subparagraph (B), no local board may provide training services. 
(B)Waivers of training prohibitionThe Governor of the State in which a local board is located may, pursuant to a request from the local board, grant a written waiver of the prohibition set forth in subparagraph (A) (relating to the provision of training services) for a program of training services, if the local board— 
(i)submits to the Governor a proposed request for the waiver that includes— 
(I)satisfactory evidence that there is an insufficient number of eligible providers of such a program of training services to meet local demand in the local area; 
(II)information demonstrating that the board meets the requirements for an eligible provider of training services under section 122; and 
(III)information demonstrating that the program of training services prepares participants for an in-demand industry sector or occupation in the local area; 
(ii)makes the proposed request available to eligible providers of training services and other interested members of the public for a public comment period of not less than 30 days; and 
(iii)includes, in the final request for the waiver, the evidence and information described in clause (i) and the comments received pursuant to clause (ii). 
(C)DurationA waiver granted to a local board under subparagraph (B) shall apply for a period that shall not exceed the duration of the local plan. The waiver may be renewed for additional periods under subsequent local plans, not to exceed the durations of such subsequent plans, pursuant to requests from the local board, if the board meets the requirements of subparagraph (B) in making the requests. 
(D)RevocationThe Governor shall have the authority to revoke the waiver during the appropriate period described in subparagraph (C) if the Governor determines the waiver is no longer needed or that the local board involved has engaged in a pattern of inappropriate referrals to training services operated by the local board. 
(2)Career services; designation or certification as one-stop operatorsA local board may provide career services described in section 134(c)(2) through a one-stop delivery system or be designated or certified as a one-stop operator only with the agreement of the chief elected official in the local area and the Governor. 
(3)Limitation on authorityNothing in this Act shall be construed to provide a local board with the authority to mandate curricula for schools. 
(h)Conflict of interestA member of a local board, or a member of a standing committee, may not— 
(1)vote on a matter under consideration by the local board— 
(A)regarding the provision of services by such member (or by an entity that such member represents); or 
(B)that would provide direct financial benefit to such member or the immediate family of such member; or 
(2)engage in any other activity determined by the Governor to constitute a conflict of interest as specified in the State plan. 
(i)Alternative entity 
(1)In generalFor purposes of complying with subsections (a), (b), and (c), a State may use any local entity (including a local council, regional workforce development board, or similar entity) that— 
(A)is established to serve the local area (or the service delivery area that most closely corresponds to the local area); 
(B)was in existence on the day before the date of enactment of this Act, pursuant to State law; and 
(C)includes— 
(i)representatives of business in the local area; and 
(ii) 
(I)representatives of labor organizations (for a local area in which employees are represented by labor organizations), nominated by local labor federations; or 
(II)other representatives of employees in the local area (for a local area in which no employees are represented by such organizations). 
(2)ReferencesA reference in this Act or a core program provision to a local board, shall include a reference to such an entity. 
108.Local plan 
(a)In generalEach local board shall develop and submit to the Governor a comprehensive 4-year local plan, in partnership with the chief elected official. The local plan shall support the strategy described in the State plan in accordance with section 102(b)(1)(E), and otherwise be consistent with the State plan. If the local area is part of a planning region, the local board shall comply with section 106(c) in the preparation and submission of a regional plan. At the end of the first 2-year period of the 4-year local plan, each local board shall review the local plan and the local board, in partnership with the chief elected official, shall prepare and submit modifications to the local plan to reflect changes in labor market and economic conditions or in other factors affecting the implementation of the local plan. 
(b)ContentsThe local plan shall include— 
(1)a description of the strategic planning elements consisting of— 
(A)an analysis of the regional economic conditions including— 
(i)existing and emerging in-demand industry sectors and occupations; and 
(ii)the employment needs of employers in those industry sectors and occupations; 
(B)an analysis of the knowledge and skills needed to meet the employment needs of the employers in the region, including employment needs in in-demand industry sectors and occupations; 
(C)an analysis of the workforce in the region, including current labor force employment (and unemployment) data, and information on labor market trends, and the educational and skill levels of the workforce in the region, including individuals with barriers to employment; 
(D)an analysis of the workforce development activities (including education and training) in the region, including an analysis of the strengths and weaknesses of such services, and the capacity to provide such services, to address the identified education and skill needs of the workforce and the employment needs of employers in the region; 
(E)a description of the local board’s strategic vision and goals for preparing an educated and skilled workforce (including youth and individuals with barriers to employment), including goals relating to the performance accountability measures based on primary indicators of performance described in section 116(b)(2)(A) in order to support regional economic growth and economic self-sufficiency; and 
(F)taking into account analyses described in subparagraphs (A) through (D), a strategy to work with the entities that carry out the core programs to align resources available to the local area, to achieve the strategic vision and goals described in subparagraph (E); 
(2)a description of the workforce development system in the local area that identifies the programs that are included in that system and how the local board will work with the entities carrying out core programs and other workforce development programs to support alignment to provide services, including programs of study authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), that support the strategy identified in the State plan under section 102(b)(1)(E); 
(3)a description of how the local board, working with the entities carrying out core programs, will expand access to employment, training, education, and supportive services for eligible individuals, particularly eligible individuals with barriers to employment, including how the local board will facilitate the development of career pathways and co-enrollment, as appropriate, in core programs, and improve access to activities leading to a recognized postsecondary credential (including a credential that is an industry-recognized certificate or certification, portable, and stackable); 
(4)a description of the strategies and services that will be used in the local area— 
(A)in order to— 
(i)facilitate engagement of employers, including small employers and employers in in-demand industry sectors and occupations, in workforce development programs; 
(ii)support a local workforce development system that meets the needs of businesses in the local area; 
(iii)better coordinate workforce development programs and economic development; and 
(iv)strengthen linkages between the one-stop delivery system and unemployment insurance programs; and 
(B)that may include the implementation of initiatives such as incumbent worker training programs, on-the-job training programs, customized training programs, industry and sector strategies, career pathways initiatives, utilization of effective business intermediaries, and other business services and strategies, designed to meet the needs of employers in the corresponding region in support of the strategy described in paragraph (1)(F); 
(5)a description of how the local board will coordinate workforce investment activities carried out in the local area with economic development activities carried out in the region in which the local area is located (or planning region), and promote entrepreneurial skills training and microenterprise services; 
(6)a description of the one-stop delivery system in the local area, including— 
(A)a description of how the local board will ensure the continuous improvement of eligible providers of services through the system and ensure that such providers meet the employment needs of local employers, and workers and jobseekers; 
(B)a description of how the local board will facilitate access to services provided through the one-stop delivery system, including in remote areas, through the use of technology and through other means; 
(C)a description of how entities within the one-stop delivery system, including one-stop operators and the one-stop partners, will comply with section 188, if applicable, and applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) regarding the physical and programmatic accessibility of facilities, programs and services, technology, and materials for individuals with disabilities, including providing staff training and support for addressing the needs of individuals with disabilities; and 
(D)a description of the roles and resource contributions of the one-stop partners; 
(7)a description and assessment of the type and availability of adult and dislocated worker employment and training activities in the local area; 
(8)a description of how the local board will coordinate workforce investment activities carried out in the local area with statewide rapid response activities, as described in section 134(a)(2)(A); 
(9)a description and assessment of the type and availability of youth workforce investment activities in the local area, including activities for youth who are individuals with disabilities, which description and assessment shall include an identification of successful models of such youth workforce investment activities; 
(10)a description of how the local board will coordinate education and workforce investment activities carried out in the local area with relevant secondary and postsecondary education programs and activities to coordinate strategies, enhance services, and avoid duplication of services; 
(11)a description of how the local board will coordinate workforce investment activities carried out under this title in the local area with the provision of transportation, including public transportation, and other appropriate supportive services in the local area; 
(12)a description of plans and strategies for, and assurances concerning, maximizing coordination of services provided by the State employment service under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) and services provided in the local area through the one-stop delivery system, to improve service delivery and avoid duplication of services; 
(13)a description of how the local board will coordinate workforce investment activities carried out under this title in the local area with the provision of adult education and literacy activities under title II in the local area, including a description of how the local board will carry out, consistent with subparagraphs (A) and (B)(i) of section 107(d)(11) and section 232, the review of local applications submitted under title II; 
(14)a description of the replicated cooperative agreements (as defined in section 107(d)(11)) between the local board or other local entities described in section 101(a)(11)(B) of the Rehabilitation Act of 1973 (29 U.S.C. 721(a)(11)(B)) and the local office of a designated State agency or designated State unit administering programs carried out under title I of such Act (29 U.S.C. 720 et seq.) (other than section 112 or part C of that title (29 U.S.C. 732, 741) and subject to section 121(f)) in accordance with section 101(a)(11) of such Act (29 U.S.C. 721(a)(11)) with respect to efforts that will enhance the provision of services to individuals with disabilities and to other individuals, such as cross training of staff, technical assistance, use and sharing of information, cooperative efforts with employers, and other efforts at cooperation, collaboration, and coordination; 
(15)an identification of the entity responsible for the disbursal of grant funds described in section 107(d)(12)(B)(i)(III), as determined by the chief elected official or the Governor under section 107(d)(12)(B)(i); 
(16)a description of the competitive process to be used to award the subgrants and contracts in the local area for activities carried out under this title; 
(17)a description of the local levels of performance negotiated with the Governor and chief elected official pursuant to section 116(c), to be used to measure the performance of the local area and to be used by the local board for measuring the performance of the local fiscal agent (where appropriate), eligible providers under subtitle B, and the one-stop delivery system, in the local area; 
(18)a description of the actions the local board will take toward becoming or remaining a high-performing board, consistent with the factors developed by the State board pursuant to section 101(d)(6); 
(19)a description of how training services under chapter 3 of subtitle B will be provided in accordance with section 134(c)(3)(G), including, if contracts for the training services will be used, how the use of such contracts will be coordinated with the use of individual training accounts under that chapter and how the local board will ensure informed customer choice in the selection of training programs regardless of how the training services are to be provided; 
(20)a description of the process used by the local board, consistent with subsection (d), to provide an opportunity for public comment, including comment by representatives of businesses and comment by representatives of labor organizations, and input into the development of the local plan, prior to submission of the plan; 
(21)a description of how one-stop centers are implementing and transitioning to an integrated, technology-enabled intake and case management information system for programs carried out under this Act and programs carried out by one-stop partners; and 
(22)such other information as the Governor may require. 
(c)Existing analysisAs appropriate, a local area may use an existing analysis in order to carry out the requirements of subsection (b)(1) concerning an analysis. 
(d)ProcessPrior to the date on which the local board submits a local plan under this section, the local board shall— 
(1)make available copies of a proposed local plan to the public through electronic and other means, such as public hearings and local news media; 
(2)allow members of the public, including representatives of business, representatives of labor organizations, and representatives of education to submit to the local board comments on the proposed local plan, not later than the end of the 30-day period beginning on the date on which the proposed local plan is made available; and 
(3)include with the local plan submitted to the Governor under this section any such comments that represent disagreement with the plan. 
(e)Plan submission and approvalA local plan submitted to the Governor under this section (including a modification to such a local plan) shall be considered to be approved by the Governor at the end of the 90-day period beginning on the day the Governor receives the plan (including such a modification), unless the Governor makes a written determination during the 90-day period that— 
(1)deficiencies in activities carried out under this subtitle or subtitle B have been identified, through audits conducted under section 184 or otherwise, and the local area has not made acceptable progress in implementing corrective measures to address the deficiencies; 
(2)the plan does not comply with the applicable provisions of this Act; or 
(3)the plan does not align with the State plan, including failing to provide for alignment of the core programs to support the strategy identified in the State plan in accordance with section 102(b)(1)(E). 
3Board Provisions 
111.Funding of State and local boards 
(a)State boardsIn funding a State board under this subtitle, a State— 
(1)shall use funds available as described in section 129(b)(3) or 134(a)(3)(B); and 
(2)may use non-Federal funds available to the State that the State determines are appropriate and available for that use. 
(b)Local boardsIn funding a local board under this subtitle, the chief elected official and local board for the local area— 
(1)shall use funds available as described in section 128(b)(4); and 
(2)may use non-Federal funds available to the local area that the chief elected official and local board determine are appropriate and available for that use. 
4Performance accountability 
116.Performance accountability system 
(a)PurposeThe purpose of this section is to establish performance accountability measures that apply across the core programs to assess the effectiveness of States and local areas (for core programs described in subtitle B) in achieving positive outcomes for individuals served by those programs. 
(b)State performance accountability measures 
(1)In generalFor each State, the performance accountability measures for the core programs shall consist of— 
(A) 
(i)the primary indicators of performance described in paragraph (2)(A); and 
(ii)the additional indicators of performance (if any) identified by the State under paragraph (2)(B); and 
(B)a State adjusted level of performance for each indicator described in subparagraph (A). 
(2)Indicators of performance 
(A)Primary indicators of performance 
(i)In generalThe State primary indicators of performance for activities provided under the adult and dislocated worker programs authorized under chapter 3 of subtitle B, the program of adult education and literacy activities authorized under title II, the employment services program authorized under sections 1 through 13 of the Wagner-Peyser Act (29 U.S.C. 49 et seq.) (except that subclauses (IV) and (V) shall not apply to such program), and the program authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741), shall consist of— 
(I)the percentage of program participants who are in unsubsidized employment during the second quarter after exit from the program; 
(II)the percentage of program participants who are in unsubsidized employment during the fourth quarter after exit from the program; 
(III)the median earnings of program participants who are in unsubsidized employment during the second quarter after exit from the program; 
(IV)the percentage of program participants who obtain a recognized postsecondary credential, or a secondary school diploma or its recognized equivalent (subject to clause (iii)), during participation in or within 1 year after exit from the program; 
(V)the percentage of program participants who, during a program year, are in an education or training program that leads to a recognized postsecondary credential or employment and who are achieving measurable skill gains toward such a credential or employment; and 
(VI)the indicators of effectiveness in serving employers established pursuant to clause (iv). 
(ii)Primary indicators for eligible youthThe primary indicators of performance for the youth program authorized under chapter 2 of subtitle B shall consist of— 
(I)the percentage of program participants who are in education or training activities, or in unsubsidized employment, during the second quarter after exit from the program; 
(II)the percentage of program participants who are in education or training activities, or in unsubsidized employment, during the fourth quarter after exit from the program; and 
(III)the primary indicators of performance described in subclauses (III) through (VI) of subparagraph (A)(i). 
(iii)Indicator relating to credentialFor purposes of clause (i)(IV), or clause (ii)(III) with respect to clause (i)(IV), program participants who obtain a secondary school diploma or its recognized equivalent shall be included in the percentage counted as meeting the criterion under such clause only if such participants, in addition to obtaining such diploma or its recognized equivalent, have obtained or retained employment or are in an education or training program leading to a recognized postsecondary credential within 1 year after exit from the program. 
(iv)Indicator for services to employersPrior to the commencement of the second full program year after the date of enactment of this Act, for purposes of clauses (i)(VI), or clause (ii)(III) with respect to clause (i)(IV), the Secretary of Labor and the Secretary of Education, after consultation with the representatives described in paragraph (4)(B), shall jointly develop and establish, for purposes of this subparagraph, 1 or more primary indicators of performance that indicate the effectiveness of the core programs in serving employers. 
(B)Additional indicatorsA State may identify in the State plan additional performance accountability indicators. 
(3)Levels of performance 
(A)State adjusted levels of performance for primary indicators 
(i)In generalFor each State submitting a State plan, there shall be established, in accordance with this subparagraph, levels of performance for each of the corresponding primary indicators of performance described in paragraph (2) for each of the programs described in clause (ii). 
(ii)Included programsThe programs included under clause (i) are— 
(I)the youth program authorized under chapter 2 of subtitle B; 
(II)the adult program authorized under chapter 3 of subtitle B; 
(III)the dislocated worker program authorized under chapter 3 of subtitle B; 
(IV)the program of adult education and literacy activities authorized under title II; 
(V)the employment services program authorized under sections 1 through 13 of the Wagner-Peyser Act (29 U.S.C. 49 et seq.); and 
(VI)the program authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741). 
(iii)Identification in State planEach State shall identify, in the State plan, expected levels of performance for each of the corresponding primary indicators of performance for each of the programs described in clause (ii) for the first 2 program years covered by the State plan. 
(iv)Agreement on State adjusted levels of performance 
(I)First 2 yearsThe State shall reach agreement with the Secretary of Labor, in conjunction with the Secretary of Education on levels of performance for each indicator described in clause (iii) for each of the programs described in clause (ii) for each of the first 2 program years covered by the State plan. In reaching the agreement, the State and the Secretary of Labor in conjunction with the Secretary of Education shall take into account the levels identified in the State plan under clause (iii) and the factors described in clause (v). The levels agreed to shall be considered to be the State adjusted levels of performance for the State for such program years and shall be incorporated into the State plan prior to the approval of such plan. 
(II)Third and fourth yearThe State and the Secretary of Labor, in conjunction with the Secretary of Education, shall reach agreement, prior to the third program year covered by the State plan, on levels of performance for each indicator described in clause (iii) for each of the programs described in clause (ii) for each of the third and fourth program years covered by the State plan. In reaching the agreement, the State and Secretary of Labor, in conjunction with the Secretary of Education, shall take into account the factors described in clause (v). The levels agreed to shall be considered to be the State adjusted levels of performance for the State for such program years and shall be incorporated into the State plan as a modification to the plan. 
(v)FactorsIn reaching the agreements described in clause (iv), the State and Secretaries shall— 
(I)take into account how the levels involved compare with the State adjusted levels of performance established for other States; 
(II)ensure that the levels involved are adjusted, using the objective statistical model established by the Secretaries pursuant to clause (viii), based on— 
(aa)the differences among States in actual economic conditions (including differences in unemployment rates and job losses or gains in particular industries); and 
(bb)the characteristics of participants when the participants entered the program involved, including indicators of poor work history, lack of work experience, lack of educational or occupational skills attainment, dislocation from high-wage and high-benefit employment, low levels of literacy or English proficiency, disability status, homelessness, ex-offender status, and welfare dependency; 
(III)take into account the extent to which the levels involved promote continuous improvement in performance accountability on the performance accountability measures by such State and ensure optimal return on the investment of Federal funds; and 
(IV)take into account the extent to which the levels involved will assist the State in meeting the goals described in clause (vi). 
(vi)GoalsIn order to promote enhanced performance outcomes and to facilitate the process of reaching agreements with the States under clause (iv), the Secretary of Labor, in conjunction with the Secretary of Education, shall establish performance goals for the core programs, in accordance with the Government Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285) and the amendments made by that Act, and in consultation with States and other appropriate parties. Such goals shall be long-term goals for the adjusted levels of performance to be achieved by each of the programs described in clause (ii) regarding the corresponding primary indicators of performance described in paragraph (2)(A). 
(vii)Revisions based on economic conditions and individuals served during the program yearThe Secretary of Labor, in conjunction with the Secretary of Education, shall, in accordance with the objective statistical model developed pursuant to clause (viii), revise the State adjusted levels of performance applicable for each of the programs described in clause (ii), for a program year and a State, to reflect the actual economic conditions and characteristics of participants (as described in clause (v)(II)) in that program during such program year in such State. 
(viii)Statistical adjustment modelThe Secretary of Labor and the Secretary of Education, after consultation with the representatives described in paragraph (4)(B), shall develop and disseminate an objective statistical model that will be used to make the adjustments in the State adjusted levels of performance for actual economic conditions and characteristics of participants under clauses (v) and (vii). 
(B)Levels of performance for additional indicatorsThe State may identify, in the State plan, State levels of performance for each of the additional indicators identified under paragraph (2)(B). Such levels shall be considered to be State adjusted levels of performance for purposes of this section. 
(4)Definitions of indicators of performance 
(A)In generalIn order to ensure nationwide comparability of performance data, the Secretary of Labor and the Secretary of Education, after consultation with representatives described in subparagraph (B), shall issue definitions for the indicators described in paragraph (2). 
(B)RepresentativesThe representatives referred to in subparagraph (A) are representatives of States and political subdivisions, business and industry, employees, eligible providers of activities carried out through the core programs, educators, researchers, participants, the lead State agency officials with responsibility for the programs carried out through the core programs, individuals with expertise in serving individuals with barriers to employment, and other interested parties. 
(c)Local performance accountability measures for subtitle B 
(1)In generalFor each local area in a State designated under section 106, the local performance accountability measures for each of the programs described in subclauses (I) through (III) of subsection (b)(3)(A)(ii) shall consist of— 
(A) 
(i)the primary indicators of performance described in subsection (b)(2)(A) that are applicable to such programs; and 
(ii)additional indicators of performance, if any, identified by the State for such programs under subsection (b)(2)(B); and 
(B)the local level of performance for each indicator described in subparagraph (A). 
(2)Local level of performanceThe local board, the chief elected official, and the Governor shall negotiate and reach agreement on local levels of performance based on the State adjusted levels of performance established under subsection (b)(3)(A). 
(3)Adjustment factorsIn negotiating the local levels of performance, the local board, the chief elected official, and the Governor shall make adjustments for the expected economic conditions and the expected characteristics of participants to be served in the local area, using the statistical adjustment model developed pursuant to subsection (b)(3)(A)(viii). In addition, the negotiated local levels of performance applicable to a program year shall be revised to reflect the actual economic conditions experienced and the characteristics of the populations served in the local area during such program year using the statistical adjustment model. 
(d)Performance reports 
(1)In generalNot later than 12 months after the date of enactment of this Act, the Secretary of Labor, in conjunction with the Secretary of Education, shall develop a template for performance reports that shall be used by States, local boards, and eligible providers of training services under section 122 to report on outcomes achieved by the core programs. In developing such templates, the Secretary of Labor, in conjunction with the Secretary of Education, will take into account the need to maximize the value of the templates for workers, jobseekers, employers, local elected officials, State officials, Federal policymakers, and other key stakeholders. 
(2)Contents of State performance reportsThe performance report for a State shall include, subject to paragraph (5)(C)— 
(A)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (b)(2)(A) for each of the programs described in subsection (b)(3)(A)(ii) and the State adjusted levels of performance with respect to such indicators for each program; 
(B)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (b)(2)(A) for each of the programs described in subsection (b)(3)(A)(ii) with respect to individuals with barriers to employment, disaggregated by each subpopulation of such individuals, and by race, ethnicity, sex, and age; 
(C)the total number of participants served by each of the programs described in subsection (b)(3)(A)(ii); 
(D)the number of participants who received career and training services, respectively, during the most recent program year and the 3 preceding program years, and the amount of funds spent on each type of service; 
(E)the number of participants who exited from career and training services, respectively, during the most recent program year and the 3 preceding program years; 
(F)the average cost per participant of those participants who received career and training services, respectively, during the most recent program year and the 3 preceding program years; 
(G)the percentage of participants in a program authorized under this subtitle who received training services and obtained unsubsidized employment in a field related to the training received; 
(H)the number of individuals with barriers to employment served by each of the programs described in subsection (b)(3)(A)(ii), disaggregated by each subpopulation of such individuals; 
(I)the number of participants who are enrolled in more than 1 of the programs described in subsection (b)(3)(A)(ii); 
(J)the percentage of the State’s annual allotment under section 132(b) that the State spent on administrative costs; 
(K)in the case of a State in which local areas are implementing pay-for-performance contract strategies for programs— 
(i)the performance of service providers entering into contracts for such strategies, measured against the levels of performance specified in the contracts for such strategies; and 
(ii)an evaluation of the design of the programs and performance of the strategies, and, where possible, the level of satisfaction with the strategies among employers and participants benefitting from the strategies; and 
(L)other information that facilitates comparisons of programs with programs in other States. 
(3)Contents of local area performance reportsThe performance reports for a local area shall include, subject to paragraph (6)(C)— 
(A)the information specified in subparagraphs (A) through (L) of paragraph (2), for each of the programs described in subclauses (I) through (III) of subsection (b)(3)(A)(ii); 
(B)the percentage of the local area’s allocation under sections 128(b) and 133(b) that the local area spent on administrative costs; and 
(C)other information that facilitates comparisons of programs with programs in other local areas (or planning regions, as appropriate). 
(4)Contents of eligible training providers performance reportsThe performance report for an eligible provider of training services under section 122 shall include, subject to paragraph (6)(C), with respect to each program of study (or the equivalent) of such provider— 
(A)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subclauses (I) through (IV) of subsection (b)(2)(A)(i) with respect to all individuals engaging in the program of study (or the equivalent); 
(B)the total number of individuals exiting from the program of study (or the equivalent); 
(C)the total number of participants who received training services through each of the adult program and the dislocated worker program authorized under chapter 3 of subtitle B, disaggregated by the type of entity that provided the training, during the most recent program year and the 3 preceding program years; 
(D)the total number of participants who exited from training services, disaggregated by the type of entity that provided the training, during the most recent program year and the 3 preceding program years; 
(E)the average cost per participant for the participants who received training services, disaggregated by the type of entity that provided the training, during the most recent program year and the 3 preceding program years; and 
(F)the number of individuals with barriers to employment served by each of the adult program and the dislocated worker program authorized under chapter 3 of subtitle B, disaggregated by each subpopulation of such individuals, and by race, ethnicity, sex, and age. 
(5)Data validationIn preparing the State reports described in this subsection, each State shall establish procedures, consistent with guidelines issued by the Secretary, in conjunction with the Secretary of Education, to ensure the information contained in the reports is valid and reliable. 
(6)Publication 
(A)State performance reportsThe Secretary of Labor and the Secretary of Education shall annually make available (including by electronic means), in an easily understandable format, the performance reports for States containing the information described in paragraph (2). 
(B)Local area and eligible training provider performance reportsThe State shall make available (including by electronic means), in an easily understandable format, the performance reports for the local areas containing the information described in paragraph (3) and the performance reports for eligible providers of training services containing the information described in paragraph (4). 
(C)Rules for reporting of dataThe disaggregation of data under this subsection shall not be required when the number of participants in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual participant. 
(D)Dissemination to congressThe Secretary of Labor and the Secretary of Education shall make available (including by electronic means) a summary of the reports, and the reports, required under this subsection to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. The Secretaries shall prepare and make available with the reports a set of recommendations for improvements in and adjustments to pay-for-performance contract strategies used under subtitle B. 
(e)Evaluation of State programs 
(1)In generalUsing funds authorized under a core program and made available to carry out this section, the State, in coordination with local boards in the State and the State agencies responsible for the administration of the core programs, shall conduct ongoing evaluations of activities carried out in the State under such programs. The State, local boards, and State agencies shall conduct the evaluations in order to promote, establish, implement, and utilize methods for continuously improving core program activities in order to achieve high-level performance within, and high-level outcomes from, the workforce development system. The State shall coordinate the evaluations with the evaluations provided for by the Secretary of Labor and the Secretary of Education under section 169, section 242(c)(2)(D), and sections 12(a)(5), 14, and 107 of the Rehabilitation Act of 1973 (29 U.S.C. 709(a)(5), 711, 727) (applied with respect to programs carried out under title I of that Act (29 U.S.C. 720 et seq.)) and the investigations provided for by the Secretary of Labor under section 10(b) of the Wagner-Peyser Act (29 U.S.C. 49i(b)). 
(2)DesignThe evaluations conducted under this subsection shall be designed in conjunction with the State board, State agencies responsible for the administration of the core programs, and local boards and shall include analysis of customer feedback and outcome and process measures in the statewide workforce development system. The evaluations shall use designs that employ the most rigorous analytical and statistical methods that are reasonably feasible, such as the use of control groups. 
(3)ResultsThe State shall annually prepare, submit to the State board and local boards in the State, and make available to the public (including by electronic means), reports containing the results of evaluations conducted under this subsection, to promote the efficiency and effectiveness of the workforce development system. 
(4)Cooperation with federal evaluationsThe State shall, to the extent practicable, cooperate in the conduct of evaluations (including related research projects) provided for by the Secretary of Labor or the Secretary of Education under the provisions of Federal law identified in paragraph (1). Such cooperation shall include the provision of data (in accordance with appropriate privacy protections established by the Secretary of Labor), the provision of responses to surveys, and allowing site visits in a timely manner, for the Secretaries or their agents. 
(f)Sanctions for State failure To meet state performance accountability measures 
(1)States 
(A)Technical assistanceIf a State fails to meet the State adjusted levels of performance relating to indicators described in subsection (b)(2)(A) for a program for any program year, the Secretary of Labor and the Secretary of Education shall provide technical assistance, including assistance in the development of a performance improvement plan. 
(B)Reduction in amount of grantIf such failure continues for a second consecutive year, or (except in the case of exceptional circumstances as determined by the Secretary of Labor or the Secretary of Education, as appropriate) a State fails to submit a report under subsection (d) for any program year, the percentage of each amount that would (in the absence of this paragraph) be reserved by the Governor under section 128(a) for the immediately succeeding program year shall be reduced by 5 percentage points until such date as the Secretary of Labor or the Secretary of Education, as appropriate, determines that the State meets such State adjusted levels of performance and has submitted such reports for the appropriate program years. 
(g)Sanctions for local area failure To meet local performance accountability measures 
(1)Technical assistanceIf a local area fails to meet local performance accountability measures established under subsection (c) for the youth, adult, or dislocated worker program authorized under chapter 2 or 3 of subtitle B for a program described in subsection (d)(2)(A) for any program year, the Governor, or upon request by the Governor, the Secretary of Labor, shall provide technical assistance, which may include assistance in the development of a performance improvement plan or the development of a modified local plan (or regional plan). 
(2)Corrective actions 
(A)In generalIf such failure continues for a third consecutive year, the Governor shall take corrective actions, which shall include development of a reorganization plan through which the Governor shall— 
(i)require the appointment and certification of a new local board, consistent with the criteria established under section 107(b); 
(ii)prohibit the use of eligible providers and one-stop partners identified as achieving a poor level of performance; or 
(iii)take such other significant actions as the Governor determines are appropriate. 
(B)Appeal by local area 
(i)Appeal to GovernorThe local board and chief elected official for a local area that is subject to a reorganization plan under subparagraph (A) may, not later than 30 days after receiving notice of the reorganization plan, appeal to the Governor to rescind or revise such plan. In such case, the Governor shall make a final decision not later than 30 days after the receipt of the appeal. 
(ii)Subsequent actionThe local board and chief elected official for a local area may, not later than 30 days after receiving a decision from the Governor pursuant to clause (i), appeal such decision to the Secretary of Labor. In such case, the Secretary shall make a final decision not later than 30 days after the receipt of the appeal. 
(C)Effective dateThe decision made by the Governor under subparagraph (B)(i) shall become effective at the time the Governor issues the decision pursuant to such clause. Such decision shall remain effective unless the Secretary of Labor rescinds or revises such plan pursuant to subparagraph (B)(ii). 
(h)Establishing Pay-for-Performance Contract Strategy IncentivesUsing non-Federal funds, the Governor may establish incentives for local boards to implement pay-for-performance contract strategies for the delivery of training services described in section 134(c)(3) or activities described in section 129(c)(2) in the local areas served by the local boards. 
(i)Fiscal and management accountability information systems 
(1)In generalUsing funds authorized under a core program and made available to carry out this chapter, the Governor, in coordination with the State board, the State agencies administering the core programs, local boards, and chief elected officials in the State, shall establish and operate a fiscal and management accountability information system based on guidelines established by the Secretary of Labor and the Secretary of Education after consultation with the Governors of States, chief elected officials, and one-stop partners. Such guidelines shall promote efficient collection and use of fiscal and management information for reporting and monitoring the use of funds authorized under the core programs and for preparing the annual report described in subsection (d). 
(2)Wage recordsIn measuring the progress of the State on State and local performance accountability measures, a State shall utilize quarterly wage records, consistent with State law. The Secretary of Labor shall make arrangements, consistent with State law, to ensure that the wage records of any State are available to any other State to the extent that such wage records are required by the State in carrying out the State plan of the State or completing the annual report described in subsection (d). 
(3)ConfidentialityIn carrying out the requirements of this Act, the State shall comply with section 444 of the General Education Provisions Act (20 U.S.C. 1232g). 
BWorkforce investment activities and providers 
1Workforce investment activities and providers 
121. Establishment of one-stop delivery systems 
(a)In generalConsistent with an approved State plan, the local board for a local area, with the agreement of the chief elected official for the local area, shall— 
(1)develop and enter into the memorandum of understanding described in subsection (c) with one-stop partners; 
(2)designate or certify one-stop operators under subsection (d); and 
(3)conduct oversight with respect to the one-stop delivery system in the local area. 
(b)One-stop partners 
(1)Required partners 
(A)Roles and responsibilities of one-stop partnersEach entity that carries out a program or activities described in subparagraph (B) in a local area shall— 
(i)provide access through the one-stop delivery system to such program or activities carried out by the entity, including making the career services described in section 134(c)(2) that are applicable to the program or activities available at the one-stop centers (in addition to any other appropriate locations); 
(ii)use a portion of the funds available for the program and activities to maintain the one-stop delivery system, including payment of the infrastructure costs of one-stop centers in accordance with subsection (h); 
(iii)enter into a local memorandum of understanding with the local board, relating to the operation of the one-stop system, that meets the requirements of subsection (c); 
(iv)participate in the operation of the one-stop system consistent with the terms of the memorandum of understanding, the requirements of this title, and the requirements of the Federal laws authorizing the program or activities; and 
(v)provide representation on the State board to the extent provided under section 101. 
(B)Programs and activitiesThe programs and activities referred to in subparagraph (A) consist of— 
(i)programs authorized under this title; 
(ii)programs authorized under the Wagner-Peyser Act (29 U.S.C. 49 et seq.); 
(iii)adult education and literacy activities authorized under title II; 
(iv)programs authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.) (other than section 112 or part C of title I of such Act (29 U.S.C. 732, 741); 
(v)activities authorized under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.); 
(vi)career and technical education programs at the postsecondary level authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); 
(vii)activities authorized under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.); 
(viii)activities authorized under chapter 41 of title 38, United States Code; 
(ix)employment and training activities carried out under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.); 
(x)employment and training activities carried out by the Department of Housing and Urban Development; 
(xi)programs authorized under State unemployment compensation laws (in accordance with applicable Federal law); 
(xii)programs authorized under section 212 of the Second Chance Act of 2007 (42 U.S.C. 17532); and 
(xiii)programs authorized under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), subject to subparagraph (C). 
(C)Determination by the Governor 
(i)In generalAn entity that carries out a program referred to in subparagraph (B)(xiii) shall be included in the one-stop partners for the local area, as a required partner, for purposes of this Act and the other core program provisions that are not part of this Act, unless the Governor provides the notification described in clause (ii). 
(ii)NotificationThe notification referred to in clause (i) is a notification that— 
(I)is made in writing of a determination by the Governor not to include such entity in the one-stop partners described in clause (i); and 
(II)is provided to the Secretary of Labor (referred to in this subtitle, and subtitles C through E, as the Secretary) and the Secretary of Health and Human Services. 
(2)Additional partners 
(A)In generalWith the approval of the local board and chief elected official, in addition to the entities described in paragraph (1), other entities that carry out workforce development programs described in subparagraph (B) may be one-stop partners for the local area and carry out the responsibilities described in paragraph (1)(A). 
(B)ProgramsThe programs referred to in subparagraph (A) may include— 
(i)employment and training programs administered by the Social Security Administration, including the Ticket to Work and Self-Sufficiency Program established under section 1148 of the Social Security Act (42 U.S.C. 1320b–19); 
(ii)employment and training programs carried out by the Small Business Administration; 
(iii)programs authorized under section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)); 
(iv)work programs authorized under section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)); 
(v)programs carried out under section 112 of the Rehabilitation Act of 1973 (29 U.S.C. 732); 
(vi)programs authorized under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.); and 
(vii)other appropriate Federal, State, or local programs, including employment, education, and training programs provided by public libraries or in the private sector. 
(c)Memorandum of understanding 
(1)DevelopmentThe local board, with the agreement of the chief elected official, shall develop and enter into a memorandum of understanding (between the local board and the one-stop partners), consistent with paragraph (2), concerning the operation of the one-stop delivery system in the local area. 
(2)ContentsEach memorandum of understanding shall contain— 
(A)provisions describing— 
(i)the services to be provided through the one-stop delivery system consistent with the requirements of this section, including the manner in which the services will be coordinated and delivered through such system; 
(ii)how the costs of such services and the operating costs of such system will be funded, including— 
(I)funding through cash and in-kind contributions (fairly evaluated), which contributions may include funding from philanthropic organizations or other private entities, or through other alternative financing options, to provide a stable and equitable funding stream for ongoing one-stop delivery system operations; and 
(II)funding of the infrastructure costs of one-stop centers in accordance with subsection (h); 
(iii)methods of referral of individuals between the one-stop operator and the one-stop partners for appropriate services and activities; 
(iv)methods to ensure the needs of workers and youth, and individuals with barriers to employment, including individuals with disabilities, are addressed in the provision of necessary and appropriate access to services, including access to technology and materials, made available through the one-stop delivery system; and 
(v)the duration of the memorandum of understanding and the procedures for amending the memorandum during the duration of the memorandum, and assurances that such memorandum shall be reviewed not less than once every 3-year period to ensure appropriate funding and delivery of services; and 
(B)such other provisions, consistent with the requirements of this title, as the parties to the agreement determine to be appropriate. 
(d)One-stop operators 
(1)Local designation and certificationConsistent with paragraphs (2) and (3), the local board, with the agreement of the chief elected official, is authorized to designate or certify one-stop operators and to terminate for cause the eligibility of such operators. 
(2)EligibilityTo be eligible to receive funds made available under this subtitle to operate a one-stop center referred to in subsection (e), an entity (which may be a consortium of entities)— 
(A)shall be designated or certified as a one-stop operator through a competitive process; and 
(B)shall be an entity (public, private, or nonprofit), or consortium of entities (including a consortium of entities that, at a minimum, includes 3 or more of the one-stop partners described in subsection (b)(1)), of demonstrated effectiveness, located in the local area, which may include— 
(i)an institution of higher education; 
(ii)an employment service State agency established under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), on behalf of the local office of the agency; 
(iii)a community-based organization, nonprofit organization, or intermediary; 
(iv)a private for-profit entity; 
(v)a government agency; and 
(vi)another interested organization or entity, which may include a local chamber of commerce or other business organization, or a labor organization. 
(3)ExceptionElementary schools and secondary schools shall not be eligible for designation or certification as one-stop operators, except that nontraditional public secondary schools and area career and technical education schools may be eligible for such designation or certification. 
(4)Additional requirementsThe State and local boards shall ensure that in carrying out activities under this title, one-stop operators— 
(A)disclose any potential conflicts of interest arising from the relationships of the operators with particular training service providers or other service providers; 
(B)do not establish practices that create disincentives to providing services to individuals with barriers to employment who may require longer-term services, such as intensive employment, training, and education services; and 
(C)comply with Federal regulations, and procurement policies, relating to the calculation and use of profits. 
(e)Establishment of one-stop delivery system 
(1)In generalThere shall be established in each local area in a State that receives an allotment under section 132(b) a one-stop delivery system, which shall— 
(A)provide the career services described in section 134(c)(2); 
(B)provide access to training services as described in section 134(c)(3), including serving as the point of access to training services for participants in accordance with section 134(c)(3)(G); 
(C)provide access to the employment and training activities carried out under section 134(d), if any; 
(D)provide access to programs and activities carried out by one-stop partners described in subsection (b); and 
(E)provide access to the data, information, and analysis described in section 15(a) of the Wagner-Peyser Act (29 U.S.C. 49l–2(a)) and all job search, placement, recruitment, and other labor exchange services authorized under the Wagner-Peyser Act (29 U.S.C. 49 et seq.). 
(2)One-stop deliveryThe one-stop delivery system— 
(A)at a minimum, shall make each of the programs, services, and activities described in paragraph (1) accessible at not less than 1 physical center in each local area of the State; and 
(B)may also make programs, services, and activities described in paragraph (1) available— 
(i)through a network of affiliated sites that can provide 1 or more of the programs, services, and activities to individuals; and 
(ii)through a network of eligible one-stop partners— 
(I)in which each partner provides 1 or more of the programs, services, and activities to such individuals and is accessible at an affiliated site that consists of a physical location or an electronically or technologically linked access point; and 
(II)that assures individuals that information on the availability of the career services will be available regardless of where the individuals initially enter the statewide workforce development system, including information made available through an access point described in subclause (I); 
(C)may have specialized centers to address special needs, such as the needs of dislocated workers, youth, or key industry sectors or clusters; and 
(D)as applicable and practicable, shall make programs, services, and activities accessible to individuals through electronic means in a manner that improves efficiency, coordination, and quality in the delivery of one-stop partner services. 
(3)Colocation of wagner-peyser servicesConsistent with section 3(d) of the Wagner-Peyser Act (29 U.S.C. 49b(d)), and in order to improve service delivery, avoid duplication of services, and enhance coordination of services, including location of staff to ensure access to services in underserved areas, the employment service offices in each State shall be colocated with one-stop centers established under this title. 
(4)Use of common one-stop delivery system identifierIn addition to using any State or locally developed identifier, each one-stop delivery system shall include in the identification of products, programs, activities, services, facilities, and related property and materials, a common one-stop delivery system identifier. The identifier shall be developed by the Secretary, in consultation with heads of other appropriate departments and agencies, and representatives of State boards and local boards and of other stakeholders in the one-stop delivery system, not later than the beginning of the second full program year after the date of enactment of this Act. Such common identifier may consist of a logo, phrase, or other identifier that informs users of the one-stop delivery system that such products, programs, activities, services, facilities, property, or materials are being provided through such system. Nothing in this paragraph shall be construed to prohibit one-stop partners, States, or local areas from having additional identifiers. 
(f)Application to certain vocational rehabilitation programs 
(1)LimitationNothing in this section shall be construed to apply to part C of title I of the Rehabilitation Act of 1973 (29 U.S.C. 741). 
(2)Client assistanceNothing in this Act shall be construed to require that any entity carrying out a client assistance program authorized under section 112 of the Rehabilitation Act of 1973 (29 U.S.C. 732)— 
(A)be included as a mandatory one-stop partner under subsection (b)(1); or 
(B)if the entity is included as an additional one-stop partner under subsection (b)(2)— 
(i)violate the requirement of section 112(c)(1)(A) of that Act (29 U.S.C. 732(c)(1)(A)) that the entity be independent of any agency that provides treatment, services, or rehabilitation to individuals under that Act; or 
(ii)carry out any activity not authorized under section 112 of that Act (including appropriate Federal regulations). 
(g)Certification and continuous improvement of one-stop centers 
(1)In generalIn order to be eligible to receive infrastructure funding described in subsection (h), the State board, in consultation with chief elected officials and local boards, shall establish objective criteria and procedures for use by local boards in assessing at least once every 3 years the effectiveness, physical and programmatic accessibility in accordance with section 188, if applicable, and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and continuous improvement of one-stop centers and the one-stop delivery system, consistent with the requirements of section 101(d)(6). 
(2)CriteriaThe criteria and procedures developed under this subsection shall include standards relating to service coordination achieved by the one-stop delivery system with respect to the programs administered by the one-stop partners at the one-stop centers. Such criteria and procedures shall— 
(A)be developed in a manner that is consistent with the guidelines, guidance, and policies provided by the Governor and by the State board, in consultation with the chief elected officials and local boards, for such partners’ participation under subsections (h)(1) and (i); and 
(B)include such factors relating to the effectiveness, accessibility, and improvement of the one-stop delivery system as the State board determines to be appropriate, including at a minimum how well the one-stop center— 
(i)supports the achievement of the negotiated local levels of performance for the indicators of performance described in section 116(b)(2) for the local area; 
(ii)integrates available services; and 
(iii)meets the workforce development and employment needs of local employers and participants. 
(3)Local criteriaConsistent with the criteria developed under paragraph (1) by the State, a local board in the State may develop additional criteria (or higher levels of service coordination than required for the State-developed criteria) relating to service coordination achieved by the one-stop delivery system, for purposes of assessments described in paragraph (1), in order to respond to labor market, economic, and demographic, conditions and trends in the local area. 
(4)Effect of certificationOne-stop centers certified under this subsection shall be eligible to receive the infrastructure funding described in subsection (h). 
(5)Review and updateThe criteria and procedures established under this subsection shall be reviewed and updated by the State board or the local board, as the case may be, as part of the biennial process for review and modification of State and local plans described in sections 102(c)(2) and 108(a). 
(h)Funding of one-stop infrastructure 
(1)In general 
(A)Options for infrastructure funding 
(i)Local optionsThe local board, chief elected officials, and one-stop partners described in subsection (b)(1) in a local area may fund the costs of infrastructure of one-stop centers in the local area through— 
(I)methods agreed on by the local board, chief elected officials, and one-stop partners (and described in the memorandum of understanding described in subsection (c)); or 
(II)if no consensus agreement on methods is reached under subclause (I), the State infrastructure funding mechanism described in paragraph (2). 
(ii)Failure to reach consensus agreement on funding methodsBeginning July 1, 2016, if the local board, chief elected officials, and one-stop partners described in subsection (b)(1) in a local area fail to reach consensus agreement on methods of sufficiently funding the costs of infrastructure of one-stop centers for a program year, the State infrastructure funding mechanism described in paragraph (2) shall be applicable to such local area for that program year and for each subsequent program year for which those entities and individuals fail to reach such agreement. 
(B)Guidance for infrastructure fundingIn addition to carrying out the requirements relating to the State infrastructure funding mechanism described in paragraph (2), the Governor, after consultation with chief elected officials, local boards, and the State board, and consistent with the guidance and policies provided by the State board under subparagraphs (B) and (C)(i) of section 101(d)(7), shall provide, for the use of local areas under subparagraph (A)(i)(I)— 
(i)guidelines for State-administered one-stop partner programs, for determining such programs’ contributions to a one-stop delivery system, based on such programs' proportionate use of such system consistent with chapter II of title 2, Code of Federal Regulations (or any corresponding similar regulation or ruling), including determining funding for the costs of infrastructure, which contributions shall be negotiated pursuant to the memorandum of understanding under subsection (c); and 
(ii)guidance to assist local boards, chief elected officials, and one-stop partners in local areas in determining equitable and stable methods of funding the costs of infrastructure of one-stop centers in such areas. 
(2)State one-stop infrastructure funding 
(A)DefinitionIn this paragraph, the term covered portion, used with respect to funding for a fiscal year for a program described in subsection (b)(1), means a portion determined under subparagraph (C) of the Federal funds provided to a State (including local areas within the State) under the Federal law authorizing that program described in subsection (b)(1) for the fiscal year (taking into account the availability of funding for purposes related to infrastructure from philanthropic organizations, private entities, or other alternative financing options). 
(B)Partner contributionsSubject to subparagraph (D), for local areas in a State that are not covered by paragraph (1)(A)(i)(I), the covered portions of funding for a fiscal year shall be provided to the Governor from the programs described in subsection (b)(1), to assist in paying the costs of infrastructure of one-stop centers in those local areas of the State not adequately funded under the option described in paragraph (1)(A)(i)(I). 
(C)Determination of Governor 
(i)In generalSubject to clause (ii) and subparagraph (D), the Governor, after consultation with chief elected officials, local boards, and the State board, shall determine the portion of funds to be provided under subparagraph (B) by each one-stop partner from each program described in subparagraph (B). In making such determination for the purpose of determining funding contributions, for funding pursuant to clause (i)(II) or (ii) of paragraph (1)(A) by each partner, the Governor shall calculate amounts for the proportionate use of the one-stop centers in the State, consistent with chapter II of title 2, Code of Federal Regulations (or any corresponding similar regulation or ruling), taking into account the costs of administration of the one-stop delivery system for purposes not related to one-stop centers, for each partner. The Governor shall exclude from such determination of funds the amounts for proportionate use of one-stop centers attributable to the programs of one-stop partners for those local areas of the State where the costs of infrastructure of one-stop centers are funded under the option described in paragraph (1)(A)(i)(I). The Governor shall also take into account the statutory requirements for each partner program and the partner program’s ability to fulfill such requirements. 
(ii)Special ruleIn a State in which the State constitution or a State statute places policymaking authority that is independent of the authority of the Governor in an entity or official with respect to the funds provided for adult education and literacy activities authorized under title II, postsecondary career and technical education activities authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), or vocational rehabilitation services offered under a provision covered by section 3(13)(D), the determination described in clause (i) with respect to the programs authorized under that title, Act, or provision shall be made by the chief officer of the entity, or the official, with such authority in consultation with the Governor. 
(D)Limitations 
(i)Provision from administrative funds 
(I)In generalSubject to subclause (II), the funds provided under this paragraph by each one-stop partner shall be provided only from funds available for the costs of administration under the program administered by such partner, and shall be subject to the program's limitations with respect to the portion of funds under such program that may be used for administration. 
(II)ExceptionsNothing in this clause shall be construed to apply to the programs carried out under this title, or under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.). 
(ii)Cap on required contributionsFor local areas in a State that are not covered by paragraph (1)(A)(i)(I), the following rules shall apply: 
(I)Wia formula programs and employment serviceThe portion of funds required to be contributed under this paragraph from a program authorized under chapter 2 or 3, or the Wagner-Peyser Act (29 U.S.C. 49 et seq.) shall not exceed 3 percent of the amount of Federal funds provided to carry out that program in the State for a fiscal year. 
(II)Other one-stop partnersThe portion of funds required to be contributed under this paragraph from a program described in subsection (b)(1) other than the programs described in subclause (I) shall not exceed 1.5 percent of the amount of Federal funds provided to carry out that program in the State for a fiscal year. 
(III)Vocational rehabilitationNotwithstanding subclauses (I) and (II), an entity administering a program described in subsection (b)(1)(B)(iv) shall not be required to provide from that program, under this paragraph, a portion that exceeds— 
(aa)0.75 percent of the amount of Federal funds provided to carry out such program in the State for the second full program year that begins after the date of enactment of this Act; 
(bb)1.0 percent of the amount provided to carry out such program in the State for the third full program year that begins after such date; 
(cc)1.25 percent of the amount provided to carry out such program in the State for the fourth full program year that begins after such date; and 
(dd)1.5 percent of the amount provided to carry out such program in the State for the fifth and each succeeding full program year that begins after such date. 
(iii)Federal direct spending programsFor local areas in a State that are not covered by paragraph (1)(A)(i)(I), an entity administering a program funded with direct spending as defined in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, as in effect on February 15, 2014 (2 U.S.C. 900(c)(8)) shall not be required to provide, for purposes of this paragraph, an amount in excess of the amount determined under subparagraph (C)(i) to be equivalent to the cost of the proportionate use of the one-stop centers for the one-stop partner for such program in the State. 
(iv)Native American programsOne-stop partners for Native American programs established under section 166 shall not be subject to the provisions of this subsection (other than this clause) or subsection (i). For purposes of subsection (c)(2)(A)(ii)(II), the method for determining the appropriate portion of funds to be provided by such partners to pay for the costs of infrastructure of a one-stop center shall be determined as part of the development of the memorandum of understanding under subsection (c) for the one-stop center and shall be stated in the memorandum. 
(E)Appeal by one-stop partnersThe Governor shall establish a process, described under section 102(b)(2)(D)(i)(IV), for a one-stop partner administering a program described in subsection (b)(1) to appeal a determination regarding the portion of funds to be provided under this paragraph. Such a determination may be appealed under the process on the basis that such determination is inconsistent with the requirements of this paragraph. Such process shall ensure prompt resolution of the appeal in order to ensure the funds are distributed in a timely manner, consistent with the requirements of section 182(e). 
(3)Allocation by Governor 
(A)In generalFrom the funds provided under paragraph (1), the Governor shall allocate the funds to local areas described in subparagraph (B) in accordance with the formula established under subparagraph (B) for the purposes of assisting in paying the costs of infrastructure of one-stop centers. 
(B)Allocation formulaThe State board shall develop a formula to be used by the Governor to allocate the funds provided under paragraph (1) to local areas not funding costs of infrastructure under the option described in paragraph (1)(A)(i)(I). The formula shall be based on factors including the number of one-stop centers in a local area, the population served by such centers, the services provided by such centers, and other factors relating to the performance of such centers that the State board determines are appropriate. 
(4)Costs of infrastructureIn this subsection, the term costs of infrastructure, used with respect to a one-stop center, means the nonpersonnel costs that are necessary for the general operation of the one-stop center, including the rental costs of the facilities, the costs of utilities and maintenance, equipment (including assessment-related products and assistive technology for individuals with disabilities), and technology to facilitate access to the one-stop center, including the center’s planning and outreach activities. 
(i)Other funds 
(1)In generalSubject to the memorandum of understanding described in subsection (c) for the one-stop delivery system involved, in addition to the funds provided to carry out subsection (h), a portion of funds made available under Federal law authorizing the programs described in subsection (b) and administered by one-stop partners, or the noncash resources available under such programs, shall be used to pay the additional costs relating to the operation of the one-stop delivery system that are not paid from the funds provided under subsection (h), as determined in accordance with paragraph (3), to the extent not inconsistent with the Federal law involved. Such costs shall include the costs of the provision of career services described in section 134(c)(2) applicable to each program and may include common costs that are not paid from the funds provided under subsection (h). 
(2)Shared servicesThe costs described under paragraph (1) may include costs of services that are authorized for and may be commonly provided through the one-stop partner programs to any individual, such as initial intake, assessment of needs, appraisal of basic skills, identification of appropriate services to meet such needs, referrals to other one-stop partners, and other similar services. 
(3)Determination and guidanceThe method for determining the appropriate portion of funds and noncash resources to be provided by the one-stop partner for each program under paragraph (1) for a one-stop center shall be determined as part of the development of the memorandum of understanding under subsection (c) for the one-stop center and shall be stated in the memorandum. The State board shall provide guidance to facilitate the determination, for purposes of the memorandum of understanding, of an appropriate allocation of the funds and noncash resources in local areas, consistent with the requirements of section 101(d)(6)(C). 
122.Identification of eligible providers of training services 
(a)Eligibility 
(1)In generalExcept as provided in subsection (h), the Governor, after consultation with the State board, shall establish criteria, information requirements, and procedures regarding the eligibility of providers of training services to receive funds provided under section 133(b) for the provision of training services in local areas in the State. 
(2)ProvidersSubject to the provisions of this section, to be eligible to receive those funds for the provision of training services, the provider shall be— 
(A)an institution of higher education that provides a program that leads to a recognized postsecondary credential; 
(B)an entity that carries out programs registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); or 
(C)another public or private provider of a program of training services, which may include joint labor-management organizations, and eligible providers of adult education and literacy activities under title II if such activities are provided in combination with occupational skills training. 
(3)Inclusion in list of eligible providersA provider described in subparagraph (A) or (C) of paragraph (2) shall comply with the criteria, information requirements, and procedures established under this section to be included on the list of eligible providers of training services described in subsection (d). A provider described in paragraph (2)(B) shall be included and maintained on the list of eligible providers of training services described in subsection (d) for so long as the corresponding program of the provider remains registered as described in paragraph (2)(B). 
(b)Criteria and information requirements 
(1)State criteriaIn establishing criteria pursuant to subsection (a), the Governor shall take into account each of the following: 
(A)The performance of providers of training services with respect to— 
(i)the performance accountability measures and other matters for which information is required under paragraph (2); and 
(ii)other appropriate measures of performance outcomes determined by the Governor for those participants receiving training services under this subtitle (taking into consideration the characteristics of the population served and relevant economic conditions), and the outcomes of the program through which those training services were provided for students in general with respect to employment and earnings as defined under section 116(b)(2). 
(B)The need to ensure access to training services throughout the State, including in rural areas, and through the use of technology. 
(C)Information reported to State agencies with respect to Federal and State programs involving training services (other than the program carried out under this subtitle), including one-stop partner programs. 
(D)The degree to which the training programs of such providers relate to in-demand industry sectors and occupations in the State. 
(E)The requirements for State licensing of providers of training services, and the licensing status of providers of training services if applicable. 
(F)Ways in which the criteria can encourage, to the extent practicable, the providers to use industry-recognized certificates or certifications. 
(G)The ability of the providers to offer programs that lead to recognized postsecondary credentials. 
(H)The quality of a program of training services, including a program of training services that leads to a recognized postsecondary credential. 
(I)The ability of the providers to provide training services to individuals who are employed and individuals with barriers to employment. 
(J)Such other factors as the Governor determines are appropriate to ensure— 
(i)the accountability of the providers; 
(ii)that the one-stop centers in the State will ensure that such providers meet the needs of local employers and participants; 
(iii)the informed choice of participants among training services providers; and 
(iv)that the collection of information required to demonstrate compliance with the criteria is not unduly burdensome or costly to providers. 
(2)State information requirementsThe information requirements established by the Governor shall require that a provider of training services submit appropriate, accurate, and timely information to the State, to enable the State to carry out subsection (d), with respect to participants receiving training services under this subtitle in the applicable program, including— 
(A)information on the performance of the provider with respect to the performance accountability measures described in section 116 for such participants (taking into consideration the characteristics of the population served and relevant economic conditions), and information specifying the percentage of such participants who entered unsubsidized employment in an occupation related to the program, to the extent practicable; 
(B)information on recognized postsecondary credentials received by such participants; 
(C)information on cost of attendance, including costs of tuition and fees, for participants in the program; 
(D)information on the program completion rate for such participants; and 
(E)information on the criteria described in paragraph (1). 
(3)Local criteria and information requirementsA local board in the State may establish criteria and information requirements in addition to the criteria and information requirements established by the Governor, or may require higher levels of performance than required for the criteria established by the Governor, for purposes of determining the eligibility of providers of training services to receive funds described in subsection (a) for the provision of training services in the local area involved. 
(4)Criteria and information requirements to establish initial eligibility 
(A)PurposeThe purpose of this paragraph is to enable the providers of programs carried out under chapter 3 to offer the highest quality training services and be responsive to in-demand and emerging industries by providing training services for those industries. 
(B)Initial eligibilityProviders may seek initial eligibility under this paragraph as providers of training services and may receive that initial eligibility for only 1 fiscal year for a particular program. The criteria and information requirements established by the Governor under this paragraph shall require that a provider who has not previously been an eligible provider of training services under this section (or section 122 of the Workforce Investment Act of 1998, as in effect on the day before the date of enactment of this Act) provide the information described in subparagraph (C). 
(C)InformationThe provider shall provide verifiable program-specific performance information based on criteria established by the State as described in subparagraph (D) that supports the provider’s ability to serve participants under this subtitle. 
(D)CriteriaThe criteria described in subparagraph (C) shall include at least— 
(i)a factor related to indicators described in section 116; 
(ii)a factor concerning whether the provider is in a partnership with business; 
(iii)other factors that indicate high-quality training services, including the factor described in paragraph (1)(H); and 
(iv)a factor concerning alignment of the training services with in-demand industry sectors and occupations, to the extent practicable. 
(E)ProvisionThe provider shall provide the information described in subparagraph (C) to the Governor and the local board in a manner that will permit the Governor and the local board to make a decision on inclusion of the provider on the list of eligible providers described in subsection (d). 
(F)LimitationA provider that receives initial eligibility under this paragraph for a program shall be subject to the requirements under subsection (c) for that program after such initial eligibility expires. 
(c)Procedures 
(1)Application proceduresThe procedures established under subsection (a) shall identify the application process for a provider of training services to become eligible to receive funds provided under section 133(b) for the provision of training services. The procedures shall identify the respective roles of the State and local areas in receiving and reviewing the applications and in making determinations of such eligibility based on the criteria, information, and procedures established under this section. The procedures shall also establish a process for a provider of training services to appeal a denial or termination of eligibility under this section that includes an opportunity for a hearing and prescribes appropriate time limits to ensure prompt resolution of the appeal. 
(2)Renewal proceduresThe procedures established by the Governor shall also provide for biennial review and renewal of eligibility under this section for providers of training services. 
(d)List and information to assist participants in choosing providers 
(1)In generalIn order to facilitate and assist participants in choosing employment and training activities and in choosing providers of training services, the Governor shall ensure that an appropriate list of providers determined to be eligible under this section to offer a program in the State (and, as appropriate, in a local area), accompanied by information identifying the recognized postsecondary credential offered by the provider and other appropriate information, is prepared. The list shall be provided to the local boards in the State, and made available to such participants and to members of the public through the one-stop delivery system in the State. 
(2)Accompanying informationThe accompanying information shall— 
(A)with respect to providers described in subparagraphs (A) and (C) of subsection (a)(2), consist of information provided by such providers, disaggregated by local areas served, as applicable, in accordance with subsection (b); 
(B)with respect to providers described in subsection (b)(4), consist of information provided by such providers in accordance with subsection (b)(4); and 
(C)such other information as the Governor determines to be appropriate. 
(3)AvailabilityThe list and the accompanying information shall be made available to such participants and to members of the public through the one-stop delivery system in the State, in a manner that does not reveal personally identifiable information about an individual participant. 
(4)LimitationIn carrying out the requirements of this subsection, no personally identifiable information regarding a student, including a Social Security number, student identification number, or other identifier, may be disclosed without the prior written consent of the parent or student in compliance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g). 
(e)Opportunity to submit commentsIn establishing, under this section, criteria, information requirements, procedures, and the list of eligible providers described in subsection (d), the Governor shall provide an opportunity for interested members of the public to make recommendations and submit comments regarding such criteria, information requirements, procedures, and list. 
(f)Enforcement 
(1)In generalThe procedures established under this section shall provide the following: 
(A)Intentionally supplying inaccurate informationUpon a determination, by an individual or entity specified in the procedures, that a provider of training services, or individual providing information on behalf of the provider, violated this section (or section 122 of the Workforce Investment Act of 1998, as in effect on the day before the date of enactment of this Act) by intentionally supplying inaccurate information under this section, the eligibility of such provider to receive funds under chapter 3 shall be terminated for a period of time that is not less than 2 years. 
(B)Substantial violationsUpon a determination, by an individual or entity specified in the procedures, that a provider of training services substantially violated any requirement under this title (or title I of the Workforce Investment Act of 1998, as in effect on the day before such date of enactment), the eligibility of such provider to receive funds under chapter 3 for the program involved shall be terminated for a period of not less than 2 years. 
(C)RepaymentA provider of training services whose eligibility is terminated under subparagraph (A) or (B) shall be liable for the repayment of funds received under chapter 5 of subtitle B of title I of the Workforce Investment Act of 1998, as in effect on the day before such date of enactment, or chapter 3 of this subtitle during a period of violation described in such subparagraph. 
(2)ConstructionParagraph (1) shall be construed to provide remedies and penalties that supplement, but shall not supplant, civil and criminal remedies and penalties specified in other provisions of law. 
(g)Agreements with other StatesStates may enter into agreements, on a reciprocal basis, to permit eligible providers of training services to accept individual training accounts provided in another State. 
(h)On-the-job training, customized training, incumbent worker training, and other training exceptions 
(1)In generalProviders of on-the-job training, customized training, incumbent worker training, internships, and paid or unpaid work experience opportunities, or transitional employment shall not be subject to the requirements of subsections (a) through (f). 
(2)Collection and dissemination of informationA one-stop operator in a local area shall collect such performance information from providers of on-the-job training, customized training, incumbent worker training, internships, paid or unpaid work experience opportunities, and transitional employment as the Governor may require, and use the information to determine whether the providers meet such performance criteria as the Governor may require. The one-stop operator shall disseminate information identifying such providers that meet the criteria as eligible providers, and the performance information, through the one-stop delivery system. Providers determined to meet the criteria shall be considered to be identified as eligible providers of training services. 
(i)Transition period for implementationThe Governor and local boards shall implement the requirements of this section not later than 12 months after the date of enactment of this Act. In order to facilitate early implementation of this section, the Governor may establish transition procedures under which providers eligible to provide training services under chapter 5 of subtitle B of title I of the Workforce Investment Act of 1998, as such chapter was in effect on the day before the date of enactment of this Act, may continue to be eligible to provide such services until December 31, 2015, or until such earlier date as the Governor determines to be appropriate. 
123.Eligible providers of youth workforce investment activities 
(a)In generalFrom the funds allocated under section 128(b) to a local area, the local board for such area shall award grants or contracts on a competitive basis to providers of youth workforce investment activities identified based on the criteria in the State plan (including such quality criteria as the Governor shall establish for a training program that leads to a recognized postsecondary credential), and taking into consideration the ability of the providers to meet performance accountability measures based on primary indicators of performance for the youth program as described in section 116(b)(2)(A)(ii), as described in section 102(b)(2)(D)(i)(V), and shall conduct oversight with respect to such providers. 
(b)ExceptionsA local board may award grants or contracts on a sole-source basis if such board determines there is an insufficient number of eligible providers of youth workforce investment activities in the local area involved (such as a rural area) for grants and contracts to be awarded on a competitive basis under subsection (a). 
2Youth workforce investment activities 
126.General authorizationThe Secretary shall make an allotment under section 127(b)(1)(C) to each State that meets the requirements of section 102 or 103 and a grant under section 127(b)(1)(B) to each outlying area that complies with the requirements of this title, to assist the State or outlying area, and to enable the State or outlying area to assist local areas, for the purpose of providing workforce investment activities for eligible youth in the State or outlying area and in the local areas. 
127.State allotments 
(a)In generalThe Secretary shall— 
(1)for each fiscal year for which the amount appropriated under section 136(a) exceeds $925,000,000, reserve 4 percent of the excess amount to provide youth workforce investment activities under section 167 (relating to migrant and seasonal farmworkers); and 
(2)use the remainder of the amount appropriated under section 136(a) for a fiscal year to make allotments and grants in accordance with subsection (b). 
(b)Allotment among States 
(1)Youth workforce investment activities 
(A)Native americansFrom the amount appropriated under section 136(a) for a fiscal year that is not reserved under subsection (a)(1), the Secretary shall reserve not more than 11/2 percent of such amount to provide youth workforce investment activities under section 166 (relating to Native Americans). 
(B)Outlying areas 
(i)In generalFrom the amount appropriated under section 136(a) for each fiscal year that is not reserved under subsection (a)(1) and subparagraph (A), the Secretary shall reserve not more than 1/4 of 1 percent of such amount to provide assistance to the outlying areas to carry out youth workforce investment activities and statewide workforce investment activities. 
(ii)Limitation for outlying areas 
(I)Competitive grantsThe Secretary shall use funds reserved under clause (i) to award grants to outlying areas to carry out youth workforce investment activities and statewide workforce investment activities. 
(II)Award basisThe Secretary shall award grants pursuant to subclause (I) on a competitive basis and pursuant to the recommendations of experts in the field of employment and training, working through the Pacific Region Educational Laboratory in Honolulu, Hawaii. 
(III)Administrative costsThe Secretary may provide not more than 5 percent of the funds made available for grants under subclause (I) to pay the administrative costs of the Pacific Region Educational Laboratory in Honolulu, Hawaii, regarding activities assisted under this clause. 
(iii)Additional requirementThe provisions of section 501 of Public Law 95–134 (48 U.S.C. 1469a), permitting the consolidation of grants by the outlying areas, shall not apply to assistance provided to those areas, including Palau, under this subparagraph. 
(C)States 
(i)In generalFrom the remainder of the amount appropriated under section 136(a) for a fiscal year that exists after the Secretary determines the amounts to be reserved under subsection (a)(1) and subparagraphs (A) and (B), the Secretary shall make allotments to the States in accordance with clause (ii) for youth workforce investment activities and statewide workforce investment activities. 
(ii)FormulaSubject to clauses (iii) and (iv), of the remainder— 
(I)331/3 percent shall be allotted on the basis of the relative number of unemployed individuals in areas of substantial unemployment in each State, compared to the total number of unemployed individuals in areas of substantial unemployment in all States; 
(II)331/3 percent shall be allotted on the basis of the relative excess number of unemployed individuals in each State, compared to the total excess number of unemployed individuals in all States; and 
(III)331/3 percent shall be allotted on the basis of the relative number of disadvantaged youth in each State, compared to the total number of disadvantaged youth in all States, except as described in clause (iii). 
(iii)CalculationIn determining an allotment under clause (ii)(III) for any State in which there is an area that was designated as a local area as described in section 107(c)(1)(C), the allotment shall be based on the higher of— 
(I)the number of individuals who are age 16 through 21 in families with an income below the low-income level in such area; or 
(II)the number of disadvantaged youth in such area. 
(iv)Minimum and maximum percentages and minimum allotmentsIn making allotments under this subparagraph, the Secretary shall ensure the following: 
(I)Minimum percentage and allotmentSubject to subclause (IV), the Secretary shall ensure that no State shall receive an allotment for a fiscal year that is less than the greater of— 
(aa)an amount based on 90 percent of the allotment percentage of the State for the preceding fiscal year; or 
(bb)100 percent of the allotments of the State under section 127(b)(1)(C) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act) for fiscal year 2014. 
(II)Small state minimum allotmentSubject to subclauses (I), (III), and (IV), the Secretary shall ensure that no State shall receive an allotment under this subparagraph that is less than the total of— 
(aa)3/10 of 1 percent of $1,000,000,000 of the remainder described in clause (i) for the fiscal year; and 
(bb)if the remainder described in clause (i) for the fiscal year exceeds $1,000,000,000, 2/5 of 1 percent of the excess. 
(III)Maximum percentageSubject to subclause (I), the Secretary shall ensure that no State shall receive an allotment percentage for a fiscal year that is more than 130 percent of the allotment percentage of the State for the preceding fiscal year. 
(IV)Minimum fundingIn any fiscal year in which the remainder described in clause (i) does not exceed $1,000,000,000, the minimum allotments under subclauses (I) and (II) shall be calculated by the methodology specified in section 127(b)(1)(C)(iv)(IV) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act). 
(2)DefinitionsFor the purpose of the formula specified in paragraph (1)(C): 
(A)Allotment percentageThe term allotment percentage, used with respect to fiscal year 2015 or a subsequent fiscal year, means a percentage of the remainder described in paragraph (1)(C)(i) that is received through an allotment made under paragraph (1)(C) for the fiscal year. The term, used with respect to fiscal year 2014, means the percentage of the amount allotted to States under section 127(b)(1)(C) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act) that is received under such section by the State involved for fiscal year 2014. 
(B)Area of substantial unemploymentThe term area of substantial unemployment means any area that is of sufficient size and scope to sustain a program of workforce investment activities carried out under this subtitle and that has an average rate of unemployment of at least 6.5 percent for the most recent 12 months, as determined by the Secretary. For purposes of this subparagraph, determinations of areas of substantial unemployment shall be made once each fiscal year. 
(C)Disadvantaged youthSubject to paragraph (3), the term disadvantaged youth means an individual who is age 16 through 21 who received an income, or is a member of a family that received a total family income, that, in relation to family size, does not exceed the higher of— 
(i)the poverty line; or 
(ii)70 percent of the lower living standard income level. 
(D)Excess numberThe term excess number means, used with respect to the excess number of unemployed individuals within a State, the higher of— 
(i)the number that represents the number of unemployed individuals in excess of 4.5 percent of the civilian labor force in the State; or 
(ii)the number that represents the number of unemployed individuals in excess of 4.5 percent of the civilian labor force in areas of substantial unemployment in such State. 
(E)Low-income levelThe term low-income level means $7,000 with respect to income in 1969, and for any later year means that amount that bears the same relationship to $7,000 as the Consumer Price Index for that year bears to the Consumer Price Index for 1969, rounded to the nearest $1,000. 
(3)Special ruleFor the purpose of the formula specified in paragraph (1)(C), the Secretary shall, as appropriate and to the extent practicable, exclude college students and members of the Armed Forces from the determination of the number of disadvantaged youth. 
(c)Reallotment 
(1)In generalThe Secretary shall, in accordance with this subsection, reallot to eligible States amounts that are made available to States from allotments made under this section or a corresponding provision of the Workforce Investment Act of 1998 for youth workforce investment activities and statewide workforce investment activities (referred to individually in this subsection as a State allotment) and that are available for reallotment. 
(2)AmountThe amount available for reallotment for a program year is equal to the amount by which the unobligated balance of the State allotment, at the end of the program year prior to the program year for which the determination under this paragraph is made, exceeds 20 percent of such allotment for the prior program year. 
(3)ReallotmentIn making reallotments to eligible States of amounts available pursuant to paragraph (2) for a program year, the Secretary shall allot to each eligible State an amount based on the relative amount of the State allotment for the program year for which the determination is made, as compared to the total amount of the State allotments for all eligible States for such program year. 
(4)EligibilityFor purposes of this subsection, an eligible State means a State that does not have an amount available for reallotment under paragraph (2) for the program year for which the determination under paragraph (2) is made. 
(5)ProceduresThe Governor shall prescribe uniform procedures for the obligation of funds by local areas within the State in order to avoid the requirement that funds be made available for reallotment under this subsection. The Governor shall further prescribe equitable procedures for making funds available from the State and local areas in the event that a State is required to make funds available for reallotment under this subsection. 
128.Within State allocations 
(a)Reservations for statewide activities 
(1)In generalThe Governor shall reserve not more than 15 percent of each of the amounts allotted to the State under section 127(b)(1)(C) and paragraphs (1)(B) and (2)(B) of section 132(b) for a fiscal year for statewide workforce investment activities. 
(2)Use of fundsRegardless of whether the reserved amounts were allotted under section 127(b)(1)(C), or under paragraph (1)(B) or (2)(B) of section 132(b), the Governor may use the reserved amounts to carry out statewide activities under section 129(b) or statewide employment and training activities, for adults or dislocated workers, under section 134(a). 
(b)Within State allocations 
(1)MethodsThe Governor, acting in accordance with the State plan, and after consulting with chief elected officials and local boards in the local areas, shall allocate the funds that are allotted to the State for youth activities and statewide workforce investment activities under section 127(b)(1)(C) and are not reserved under subsection (a), in accordance with paragraph (2) or (3). 
(2)Formula allocation 
(A)Youth activities 
(i)AllocationIn allocating the funds described in paragraph (1) to local areas, a State may allocate— 
(I)331/3 percent of the funds on the basis described in section 127(b)(1)(C)(ii)(I); 
(II)331/3 percent of the funds on the basis described in section 127(b)(1)(C)(ii)(II); and 
(III)331/3 percent of the funds on the basis described in clauses (ii)(III) and (iii) of section 127(b)(1)(C). 
(ii)Minimum percentageThe local area shall not receive an allocation percentage for a fiscal year that is less than 90 percent of the average allocation percentage of the local area for the 2 preceding fiscal years. Amounts necessary for increasing such allocations to local areas to comply with the preceding sentence shall be obtained by ratably reducing the allocations to be made to other local areas under this subparagraph. 
(iii)DefinitionIn this subparagraph, the term allocation percentage, used with respect to fiscal year 2015 or a subsequent fiscal year, means a percentage of the funds referred to in clause (i), received through an allocation made under this subparagraph, for the fiscal year. The term, used with respect to fiscal year 2013 or 2014, means a percentage of the funds referred to in section 128(b)(1) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act), received through an allocation made under paragraph (2) or (3) of section 128(b) of the Workforce Investment Act of 1998 (as so in effect), for the fiscal year 2013 or 2014, respectively. 
(B)ApplicationFor purposes of carrying out subparagraph (A)— 
(i)references in section 127(b) to a State shall be deemed to be references to a local area; 
(ii)references in section 127(b) to all States shall be deemed to be references to all local areas in the State involved; and 
(iii)except as described in clause (i), references in section 127(b)(1) to the term excess number shall be considered to be references to the term as defined in section 127(b)(2). 
(3)Youth discretionary allocationIn lieu of making the allocation described in paragraph (2), in allocating the funds described in paragraph (1) to local areas, a State may distribute— 
(A)a portion equal to not less than 70 percent of the funds in accordance with paragraph (2)(A); and 
(B)the remaining portion of the funds on the basis of a formula that— 
(i)incorporates additional factors (other than the factors described in paragraph (2)(A)) relating to— 
(I)excess youth poverty in urban, rural, and suburban local areas; and 
(II)excess unemployment above the State average in urban, rural, and suburban local areas; and 
(ii)was developed by the State board and approved by the Secretary as part of the State plan. 
(4)Local administrative cost limit 
(A)In generalOf the amount allocated to a local area under this subsection and section 133(b) for a fiscal year, not more than 10 percent of the amount may be used by the local board involved for the administrative costs of carrying out local workforce investment activities under this chapter or chapter 3. 
(B)Use of fundsFunds made available for administrative costs under subparagraph (A) may be used for the administrative costs of any of the local workforce investment activities described in this chapter or chapter 3, regardless of whether the funds were allocated under this subsection or section 133(b). 
(c)Reallocation among local areas 
(1)In generalThe Governor may, in accordance with this subsection and after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section or a corresponding provision of the Workforce Investment Act of 1998 for youth workforce investment activities (referred to individually in this subsection as a local allocation) and that are available for reallocation. 
(2)AmountThe amount available for reallocation for a program year is equal to the amount by which the unobligated balance of the local allocation, at the end of the program year prior to the program year for which the determination under this paragraph is made, exceeds 20 percent of such allocation for the prior program year. 
(3)ReallocationIn making reallocations to eligible local areas of amounts available pursuant to paragraph (2) for a program year, the Governor shall allocate to each eligible local area within the State an amount based on the relative amount of the local allocation for the program year for which the determination is made, as compared to the total amount of the local allocations for all eligible local areas in the State for such program year. 
(4)EligibilityFor purposes of this subsection, an eligible local area means a local area that does not have an amount available for reallocation under paragraph (2) for the program year for which the determination under paragraph (2) is made. 
129.Use of funds for youth workforce investment activities 
(a)Youth participant eligibility 
(1)Eligibility 
(A)In generalTo be eligible to participate in activities carried out under this chapter during any program year an individual shall, at the time the eligibility determination is made, be an out-of-school youth or an in-school youth. 
(B)Out-of-school youthIn this title, the term out-of-school youth means an individual who is— 
(i)not attending any school (as defined under State law); 
(ii)not younger than age 16 or older than age 24; and 
(iii)one or more of the following: 
(I)A school dropout. 
(II)A youth who is within the age of compulsory school attendance, but has not attended school for at least the most recent complete school year calendar quarter. 
(III)A recipient of a secondary school diploma or its recognized equivalent who is a low-income individual and is— 
(aa)basic skills deficient; or 
(bb)an English language learner. 
(IV)An individual who is subject to the juvenile or adult justice system. 
(V)A homeless individual (as defined in section 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–2(6))), a homeless child or youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))), a runaway, in foster care or has aged out of the foster care system, a child eligible for assistance under section 477 of the Social Security Act (42 U.S.C. 677), or in an out-of-home placement. 
(VI)An individual who is pregnant or parenting. 
(VII)A youth who is an individual with a disability. 
(VIII)A low-income individual who requires additional assistance to enter or complete an educational program or to secure or hold employment. 
(C)In-school youthIn this section, the term in-school youth means an individual who is— 
(i)attending school (as defined by State law); 
(ii)not younger than age 14 or (unless an individual with a disability who is attending school under State law) older than age 21; 
(iii)a low-income individual; and 
(iv)one or more of the following: 
(I)Basic skills deficient. 
(II)An English language learner. 
(III)An offender. 
(IV)A homeless individual (as defined in section 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–2(6))), a homeless child or youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))), a runaway, in foster care or has aged out of the foster care system, a child eligible for assistance under section 477 of the Social Security Act (42 U.S.C. 677), or in an out-of-home placement. 
(V)Pregnant or parenting. 
(VI)A youth who is an individual with a disability. 
(VII)An individual who requires additional assistance to complete an educational program or to secure or hold employment. 
(2)Special ruleFor the purpose of this subsection, the term low-income, used with respect to an individual, also includes a youth living in a high-poverty area. 
(3)Exception and limitation 
(A)Exception for persons who are not low-income individuals 
(i)DefinitionIn this subparagraph, the term covered individual means an in-school youth, or an out-of-school youth who is described in subclause (III) or (VIII) of paragraph (1)(B)(iii). 
(ii)ExceptionIn each local area, not more than 5 percent of the individuals assisted under this section may be persons who would be covered individuals, except that the persons are not low-income individuals. 
(B)LimitationIn each local area, not more than 5 percent of the in-school youth assisted under this section may be eligible under paragraph (1) because the youth are in-school youth described in paragraph (1)(C)(iv)(VII). 
(4)Out-of-school priority 
(A)In generalFor any program year, not less than 75 percent of the funds allotted under section 127(b)(1)(C), reserved under section 128(a), and available for statewide activities under subsection (b), and not less than 75 percent of funds available to local areas under subsection (c), shall be used to provide youth workforce investment activities for out-of-school youth. 
(B)ExceptionA State that receives a minimum allotment under section 127(b)(1) in accordance with section 127(b)(1)(C)(iv) or under section 132(b)(1) in accordance with section 132(b)(1)(B)(iv) may decrease the percentage described in subparagraph (A) to not less than 50 percent for a local area in the State, if— 
(i)after an analysis of the in-school youth and out-of-school youth populations in the local area, the State determines that the local area will be unable to use at least 75 percent of the funds available for activities under subsection (c) to serve out-of-school youth due to a low number of out-of-school youth; and 
(ii) 
(I)the State submits to the Secretary, for the local area, a request including a proposed percentage decreased to not less than 50 percent for purposes of subparagraph (A), and a summary of the analysis described in clause (i); and 
(II)the request is approved by the Secretary. 
(5)Consistency with compulsory school attendance lawsIn providing assistance under this section to an individual who is required to attend school under applicable State compulsory school attendance laws, the priority in providing such assistance shall be for the individual to attend school regularly. 
(b)Statewide activities 
(1)Required Statewide Youth ActivitiesFunds reserved by a Governor as described in sections 128(a) and 133(a)(1) shall be used, regardless of whether the funds were allotted to the State under section 127(b)(1)(C) or under paragraph (1)(B) or (2)(B) of section 132(b) for statewide activities, which shall include— 
(A)conducting evaluations under section 116(e) of activities authorized under this chapter and chapter 3 in coordination with evaluations carried out by the Secretary under section 169(a); 
(B)disseminating a list of eligible providers of youth workforce investment activities, as determined under section 123; 
(C)providing assistance to local areas as described in subsections (b)(6) and (c)(2) of section 106, for local coordination of activities carried out under this title; 
(D)operating a fiscal and management accountability information system under section 116(i); 
(E)carrying out monitoring and oversight of activities carried out under this chapter and chapter 3, which may include a review comparing the services provided to male and female youth; and 
(F)providing additional assistance to local areas that have high concentrations of eligible youth. 
(2)Allowable statewide youth activitiesFunds reserved by a Governor as described in sections 128(a) and 133(a)(1) may be used, regardless of whether the funds were allotted to the State under section 127(b)(1)(C) or under paragraph (1)(B) or (2)(B) of section 132(b), for statewide activities, which may include— 
(A)conducting— 
(i)research related to meeting the education and employment needs of eligible youth; and 
(ii)demonstration projects related to meeting the education and employment needs of eligible youth; 
(B)supporting the development of alternative, evidence-based programs and other activities that enhance the choices available to eligible youth and encourage such youth to reenter and complete secondary education, enroll in postsecondary education and advanced training, progress through a career pathway, and enter into unsubsidized employment that leads to economic self-sufficiency; 
(C)supporting the provision of career services described in section 134(c)(2) in the one-stop delivery system in the State; 
(D)supporting financial literacy, including— 
(i)supporting the ability of participants to create household budgets, initiate savings plans, and make informed financial decisions about education, retirement, home ownership, wealth building, or other savings goals; 
(ii)supporting the ability to manage spending, credit, and debt, including credit card debt, effectively; 
(iii)increasing awareness of the availability and significance of credit reports and credit scores in obtaining credit, including determining their accuracy (and how to correct inaccuracies in the reports and scores), and their effect on credit terms; 
(iv)supporting the ability to understand, evaluate, and compare financial products, services, and opportunities; and 
(v)supporting activities that address the particular financial literacy needs of non-English speakers, including providing the support through the development and distribution of multilingual financial literacy and education materials; and 
(E)providing technical assistance to, as appropriate, local boards, chief elected officials, one-stop operators, one-stop partners, and eligible providers, in local areas, which provision of technical assistance shall include the development and training of staff, the development of exemplary program activities, the provision of technical assistance to local areas that fail to meet local performance accountability measures described in section 116(c), and the provision of technology to facilitate remote access to services provided through the one-stop delivery system in the State. 
(3)LimitationNot more than 5 percent of the funds allotted to a State under section 127(b)(1)(C) shall be used by the State for administrative activities carried out under this subsection or section 134(a). 
(c)Local elements and requirements 
(1)Program designFunds allocated to a local area for eligible youth under section 128(b) shall be used to carry out, for eligible youth, programs that— 
(A)provide an objective assessment of the academic levels, skill levels, and service needs of each participant, which assessment shall include a review of basic skills, occupational skills, prior work experience, employability, interests, aptitudes (including interests and aptitudes for nontraditional jobs), supportive service needs, and developmental needs of such participant, for the purpose of identifying appropriate services and career pathways for participants, except that a new assessment of a participant is not required if the provider carrying out such a program determines it is appropriate to use a recent assessment of the participant conducted pursuant to another education or training program; 
(B)develop service strategies for each participant that are directly linked to 1 or more of the indicators of performance described in section 116(b)(2)(A)(ii), and that shall identify career pathways that include education and employment goals (including, in appropriate circumstances, nontraditional employment), appropriate achievement objectives, and appropriate services for the participant taking into account the assessment conducted pursuant to subparagraph (A), except that a new service strategy for a participant is not required if the provider carrying out such a program determines it is appropriate to use a recent service strategy developed for the participant under another education or training program; 
(C)provide— 
(i)activities leading to the attainment of a secondary school diploma or its recognized equivalent, or a recognized postsecondary credential; 
(ii)preparation for postsecondary educational and training opportunities; 
(iii)strong linkages between academic instruction (based on State academic content and student academic achievement standards established under section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311)) and occupational education that lead to the attainment of recognized postsecondary credentials; 
(iv)preparation for unsubsidized employment opportunities, in appropriate cases; and 
(v)effective connections to employers, including small employers, in in-demand industry sectors and occupations of the local and regional labor markets; and 
(D)at the discretion of the local board, implement a pay-for-performance contract strategy for elements described in paragraph (2), for which the local board may reserve and use not more than 10 percent of the total funds allocated to the local area under section 128(b). 
(2)Program elementsIn order to support the attainment of a secondary school diploma or its recognized equivalent, entry into postsecondary education, and career readiness for participants, the programs described in paragraph (1) shall provide elements consisting of— 
(A)tutoring, study skills training, instruction, and evidence-based dropout prevention and recovery strategies that lead to completion of the requirements for a secondary school diploma or its recognized equivalent (including a recognized certificate of attendance or similar document for individuals with disabilities) or for a recognized postsecondary credential; 
(B)alternative secondary school services, or dropout recovery services, as appropriate; 
(C)paid and unpaid work experiences that have as a component academic and occupational education, which may include— 
(i)summer employment opportunities and other employment opportunities available throughout the school year; 
(ii)pre-apprenticeship programs; 
(iii)internships and job shadowing; and 
(iv)on-the-job training opportunities; 
(D)occupational skill training, which shall include priority consideration for training programs that lead to recognized postsecondary credentials that are aligned with in-demand industry sectors or occupations in the local area involved, if the local board determines that the programs meet the quality criteria described in section 123; 
(E)education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster; 
(F)leadership development opportunities, which may include community service and peer-centered activities encouraging responsibility and other positive social and civic behaviors, as appropriate; 
(G)supportive services; 
(H)adult mentoring for the period of participation and a subsequent period, for a total of not less than 12 months; 
(I)followup services for not less than 12 months after the completion of participation, as appropriate; 
(J)comprehensive guidance and counseling, which may include drug and alcohol abuse counseling and referral, as appropriate; 
(K)financial literacy education; 
(L)entrepreneurial skills training; 
(M)services that provide labor market and employment information about in-demand industry sectors or occupations available in the local area, such as career awareness, career counseling, and career exploration services; and 
(N)activities that help youth prepare for and transition to postsecondary education and training. 
(3)Additional requirements 
(A)Information and referralsEach local board shall ensure that each participant shall be provided— 
(i)information on the full array of applicable or appropriate services that are available through the local board or other eligible providers or one-stop partners, including those providers or partners receiving funds under this subtitle; and 
(ii)referral to appropriate training and educational programs that have the capacity to serve the participant either on a sequential or concurrent basis. 
(B)Applicants not meeting enrollment requirementsEach eligible provider of a program of youth workforce investment activities shall ensure that an eligible applicant who does not meet the enrollment requirements of the particular program or who cannot be served shall be referred for further assessment, as necessary, and referred to appropriate programs in accordance with subparagraph (A) to meet the basic skills and training needs of the applicant. 
(C)Involvement in design and implementationThe local board shall ensure that parents, participants, and other members of the community with experience relating to programs for youth are involved in the design and implementation of the programs described in paragraph (1). 
(4)PriorityNot less than 20 percent of the funds allocated to the local area as described in paragraph (1) shall be used to provide in-school youth and out-of-school youth with activities under paragraph (2)(C). 
(5)Rule of constructionNothing in this chapter shall be construed to require that each of the elements described in subparagraphs of paragraph (2) be offered by each provider of youth services. 
(6)Prohibitions 
(A)Prohibition against Federal control of educationNo provision of this Act shall be construed to authorize any department, agency, officer, or employee of the United States to exercise any direction, supervision, or control over the curriculum, program of instruction, administration, or personnel of any educational institution, school, or school system, or over the selection of library resources, textbooks, or other printed or published instructional materials by any educational institution, school, or school system. 
(B)Noninterference and nonreplacement of regular academic requirementsNo funds described in paragraph (1) shall be used to provide an activity for eligible youth who are not school dropouts if participation in the activity would interfere with or replace the regular academic requirements of the youth. 
(7)LinkagesIn coordinating the programs authorized under this section, local boards shall establish linkages with local educational agencies responsible for services to participants as appropriate. 
(8)VolunteersThe local board shall make opportunities available for individuals who have successfully participated in programs carried out under this section to volunteer assistance to participants in the form of mentoring, tutoring, and other activities. 
3Adult and dislocated worker employment and training activities 
131.General authorizationThe Secretary shall make allotments under paragraphs (1)(B) and (2)(B) of section 132(b) to each State that meets the requirements of section 102 or 103 and grants under paragraphs (1)(A) and (2)(A) of section 132(b) to each outlying area that complies with the requirements of this title, to assist the State or outlying area, and to enable the State or outlying area to assist local areas, for the purpose of providing workforce investment activities for adults, and dislocated workers, in the State or outlying area and in the local areas. 
132.State allotments 
(a)In generalThe Secretary shall— 
(1)make allotments and grants from the amount appropriated under section 136(b) for a fiscal year in accordance with subsection (b)(1); and 
(2) 
(A)reserve 20 percent of the amount appropriated under section 136(c) for the fiscal year for use under subsection (b)(2)(A), and under sections 168(b) (relating to dislocated worker technical assistance), 169(c) (relating to dislocated worker projects), and 170 (relating to national dislocated worker grants); and 
(B)make allotments from 80 percent of the amount appropriated under section 136(c) for the fiscal year in accordance with subsection (b)(2)(B). 
(b)Allotment among States 
(1)Adult employment and training activities 
(A)Reservation for outlying areas 
(i)In generalFrom the amount made available under subsection (a)(1) for a fiscal year, the Secretary shall reserve not more than 1/4 of 1 percent of such amount to provide assistance to the outlying areas. 
(ii)Applicability of additional requirementsFrom the amount reserved under clause (i), the Secretary shall provide assistance to the outlying areas for adult employment and training activities and statewide workforce investment activities in accordance with the requirements of section 127(b)(1)(B). 
(B)States 
(i)In generalAfter determining the amount to be reserved under subparagraph (A), the Secretary shall allot the remainder of the amount made available under subsection (a)(1) for that fiscal year to the States pursuant to clause (ii) for adult employment and training activities and statewide workforce investment activities. 
(ii)FormulaSubject to clauses (iii) and (iv), of the remainder— 
(I)331/3 percent shall be allotted on the basis of the relative number of unemployed individuals in areas of substantial unemployment in each State, compared to the total number of unemployed individuals in areas of substantial unemployment in all States; 
(II)331/3 percent shall be allotted on the basis of the relative excess number of unemployed individuals in each State, compared to the total excess number of unemployed individuals in all States; and 
(III)331/3 percent shall be allotted on the basis of the relative number of disadvantaged adults in each State, compared to the total number of disadvantaged adults in all States, except as described in clause (iii). 
(iii)CalculationIn determining an allotment under clause (ii)(III) for any State in which there is an area that was designated as a local area as described in section 107(c)(1)(C), the allotment shall be based on the higher of— 
(I)the number of adults in families with an income below the low-income level in such area; or 
(II)the number of disadvantaged adults in such area. 
(iv)Minimum and maximum percentages and minimum allotmentsIn making allotments under this subparagraph, the Secretary shall ensure the following: 
(I)Minimum percentage and allotmentSubject to subclause (IV), the Secretary shall ensure that no State shall receive an allotment for a fiscal year that is an amount based on 90 percent of the allotment percentage of the State for the preceding fiscal year. 
(II)Small state minimum allotmentSubject to subclauses (I), (III), and (IV), the Secretary shall ensure that no State shall receive an allotment under this subparagraph that is less than the total of— 
(aa)3/10 of 1 percent of $960,000,000 of the remainder described in clause (i) for the fiscal year; and 
(bb)if the remainder described in clause (i) for the fiscal year exceeds $960,000,000, 2/5 of 1 percent of the excess. 
(III)Maximum percentageSubject to subclause (I), the Secretary shall ensure that no State shall receive an allotment percentage for a fiscal year that is more than 130 percent of the allotment percentage of the State for the preceding fiscal year. 
(IV)Minimum fundingIn any fiscal year in which the remainder described in clause (i) does not exceed $960,000,000, the minimum allotments under subclauses (I) and (II) shall be calculated by the methodology specified in section 132(b)(1)(B)(iv)(IV) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act). 
(v)DefinitionsFor the purpose of the formula specified in this subparagraph: 
(I)AdultThe term adult means an individual who is not less than age 22 and not more than age 72. 
(II)Allotment percentageThe term allotment percentage, used with respect to fiscal year 2015 or a subsequent fiscal year, means a percentage of the remainder described in clause (i) that is received through an allotment made under this subparagraph for the fiscal year. The term, used with respect to fiscal year 2014, means the percentage of the amount allotted to States under section 132(b)(1)(B) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act) that is received under such section by the State involved for fiscal year 2014. 
(III)Area of substantial unemploymentThe term area of substantial unemployment means any area that is of sufficient size and scope to sustain a program of workforce investment activities carried out under this subtitle and that has an average rate of unemployment of at least 6.5 percent for the most recent 12 months, as determined by the Secretary. For purposes of this subclause, determinations of areas of substantial unemployment shall be made once each fiscal year. 
(IV)Disadvantaged adultSubject to subclause (V), the term disadvantaged adult means an adult who received an income, or is a member of a family that received a total family income, that, in relation to family size, does not exceed the higher of— 
(aa)the poverty line; or 
(bb)70 percent of the lower living standard income level. 
(V)Disadvantaged adult special ruleThe Secretary shall, as appropriate and to the extent practicable, exclude college students and members of the Armed Forces from the determination of the number of disadvantaged adults. 
(VI)Excess numberThe term excess number means, used with respect to the excess number of unemployed individuals within a State, the higher of— 
(aa)the number that represents the number of unemployed individuals in excess of 4.5 percent of the civilian labor force in the State; or 
(bb)the number that represents the number of unemployed individuals in excess of 4.5 percent of the civilian labor force in areas of substantial unemployment in such State. 
(VII)Low-income levelThe term low-income level means $7,000 with respect to income in 1969, and for any later year means that amount that bears the same relationship to $7,000 as the Consumer Price Index for that year bears to the Consumer Price Index for 1969, rounded to the nearest $1,000. 
(2)Dislocated worker employment and training activities 
(A)Reservation for outlying areas 
(i)In generalFrom the amount made available under subsection (a)(2)(A) for a fiscal year, the Secretary shall reserve not more than 1/4 of 1 percent of the amount appropriated under section 136(c) for the fiscal year to provide assistance to the outlying areas. 
(ii)Applicability of additional requirementsFrom the amount reserved under clause (i), the Secretary shall provide assistance to the outlying areas for dislocated worker employment and training activities and statewide workforce investment activities in accordance with the requirements of section 127(b)(1)(B). 
(B)States 
(i)In generalThe Secretary shall allot the amount referred to in subsection (a)(2)(B) for a fiscal year to the States pursuant to clause (ii) for dislocated worker employment and training activities and statewide workforce investment activities. 
(ii)FormulaSubject to clause (iii), of the amount— 
(I)331/3 percent shall be allotted on the basis of the relative number of unemployed individuals in each State, compared to the total number of unemployed individuals in all States; 
(II)331/3 percent shall be allotted on the basis of the relative excess number of unemployed individuals in each State, compared to the total excess number of unemployed individuals in all States; and 
(III)331/3 percent shall be allotted on the basis of the relative number of individuals in each State who have been unemployed for 15 weeks or more, compared to the total number of individuals in all States who have been unemployed for 15 weeks or more. 
(iii)Minimum and maximum percentages and minimum allotmentsIn making allotments under this subparagraph, for fiscal year 2016 and each subsequent fiscal year, the Secretary shall ensure the following: 
(I)Minimum percentage and allotmentThe Secretary shall ensure that no State shall receive an allotment for a fiscal year that is an amount based on 90 percent of the allotment percentage of the State for the preceding fiscal year. 
(II)Maximum percentageSubject to subclause (I), the Secretary shall ensure that no State shall receive an allotment percentage for a fiscal year that is more than 130 percent of the allotment percentage of the State for the preceding fiscal year. 
(iv)DefinitionsFor the purpose of the formula specified in this subparagraph: 
(I)Allotment percentageThe term allotment percentage, used with respect to fiscal year 2015 or a subsequent fiscal year, means a percentage of the amount described in clause (i) that is received through an allotment made under this subparagraph for the fiscal year. 
(II)Excess numberThe term excess number means, used with respect to the excess number of unemployed individuals within a State, the number that represents the number of unemployed individuals in excess of 4.5 percent of the civilian labor force in the State. 
(c)Reallotment 
(1)In generalThe Secretary shall, in accordance with this subsection, reallot to eligible States amounts that are made available to States from allotments made under this section or a corresponding provision of the Workforce Investment Act of 1998 for employment and training activities and statewide workforce investment activities (referred to individually in this subsection as a State allotment) and that are available for reallotment. 
(2)AmountThe amount available for reallotment for a program year for programs funded under subsection (b)(1)(B) (relating to adult employment and training) or for programs funded under subsection (b)(2)(B) (relating to dislocated worker employment and training) is equal to the amount by which the unobligated balance of the State allotments for adult employment and training activities or dislocated worker employment and training activities, respectively, at the end of the program year prior to the program year for which the determination under this paragraph is made, exceeds 20 percent of such allotments for the prior program year. 
(3)ReallotmentIn making reallotments to eligible States of amounts available pursuant to paragraph (2) for a program year, the Secretary shall allot to each eligible State an amount based on the relative amount of the State allotment under paragraph (1)(B) or (2)(B), respectively, of subsection (b) for the program year for which the determination is made, as compared to the total amount of the State allotments under paragraph (1)(B) or (2)(B), respectively, of subsection (b) for all eligible States for such program year. 
(4)EligibilityFor purposes of this subsection, an eligible State means— 
(A)with respect to funds allotted through a State allotment for adult employment and training activities, a State that does not have an amount of such funds available for reallotment under paragraph (2) for the program year for which the determination under paragraph (2) is made; and 
(B)with respect to funds allotted through a State allotment for dislocated worker employment and training activities, a State that does not have an amount of such funds available for reallotment under paragraph (2) for the program year for which the determination under paragraph (2) is made. 
(5)ProceduresThe Governor shall prescribe uniform procedures for the obligation of funds by local areas within the State in order to avoid the requirement that funds be made available for reallotment under this subsection. The Governor shall further prescribe equitable procedures for making funds available from the State and local areas in the event that a State is required to make funds available for reallotment under this subsection. 
133.Within State allocations 
(a)Reservations for State activities 
(1)Statewide workforce investment activitiesThe Governor shall make the reservation required under section 128(a). 
(2)Statewide rapid response activitiesThe Governor shall reserve not more than 25 percent of the total amount allotted to the State under section 132(b)(2)(B) for a fiscal year for statewide rapid response activities described in section 134(a)(2)(A). 
(b)Within State allocation 
(1)MethodsThe Governor, acting in accordance with the State plan, and after consulting with chief elected officials and local boards in the local areas, shall allocate— 
(A)the funds that are allotted to the State for adult employment and training activities and statewide workforce investment activities under section 132(b)(1)(B) and are not reserved under subsection (a)(1), in accordance with paragraph (2) or (3); and 
(B)the funds that are allotted to the State for dislocated worker employment and training activities and statewide workforce investment activities under section 132(b)(2)(B) and are not reserved under paragraph (1) or (2) of subsection (a), in accordance with paragraph (2). 
(2)Formula allocations 
(A)Adult employment and training activities 
(i)AllocationIn allocating the funds described in paragraph (1)(A) to local areas, a State may allocate— 
(I)331/3 percent of the funds on the basis described in section 132(b)(1)(B)(ii)(I); 
(II)331/3 percent of the funds on the basis described in section 132(b)(1)(B)(ii)(II); and 
(III)331/3 percent of the funds on the basis described in clauses (ii)(III) and (iii) of section 132(b)(1)(B). 
(ii)Minimum percentageThe local area shall not receive an allocation percentage for a fiscal year that is less than 90 percent of the average allocation percentage of the local area for the 2 preceding fiscal years. Amounts necessary for increasing such allocations to local areas to comply with the preceding sentence shall be obtained by ratably reducing the allocations to be made to other local areas under this subparagraph. 
(iii)DefinitionIn this subparagraph, the term allocation percentage, used with respect to fiscal year 2015 or a subsequent fiscal year, means a percentage of the funds referred to in clause (i), received through an allocation made under this subparagraph, for the fiscal year. The term, used with respect to fiscal year 2013 or 2014, means a percentage of the amount allocated to local areas under paragraphs (2)(A) and (3) of section 133(b) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act), received through an allocation made under paragraph (2)(A) or (3) of that section for fiscal year 2013 or 2014, respectively. 
(B)Dislocated worker employment and training activities 
(i)AllocationIn allocating the funds described in paragraph (1)(B) to local areas, a State shall allocate the funds based on an allocation formula prescribed by the Governor of the State. Such formula may be amended by the Governor not more than once for each program year. Such formula shall utilize the most appropriate information available to the Governor to distribute amounts to address the State's worker readjustment assistance needs. 
(ii)InformationThe information described in clause (i) shall include insured unemployment data, unemployment concentrations, plant closing and mass layoff data, declining industries data, farmer-rancher economic hardship data, and long-term unemployment data. 
(iii)Minimum percentageThe local area shall not receive an allocation percentage for fiscal year 2016 or a subsequent fiscal year that is less than 90 percent of the average allocation percentage of the local area for the 2 preceding fiscal years. Amounts necessary for increasing such allocations to local areas to comply with the preceding sentence shall be obtained by ratably reducing the allocations to be made to other local areas under this subparagraph. 
(iv)DefinitionIn this subparagraph, the term allocation percentage, used with respect to fiscal year 2015 or a subsequent fiscal year, means a percentage of the funds referred to in clause (i), received through an allocation made under this subparagraph for the fiscal year. The term, used with respect to fiscal year 2014, means a percentage of the amount allocated to local areas under section 133(b)(2)(B) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act), received through an allocation made under that section for fiscal year 2014. 
(C)ApplicationFor purposes of carrying out subparagraph (A)— 
(i)references in section 132(b) to a State shall be deemed to be references to a local area; 
(ii)references in section 132(b) to all States shall be deemed to be references to all local areas in the State involved; and 
(iii)except as described in clause (i), references in section 132(b)(1) to the term excess number shall be considered to be references to the term as defined in section 132(b)(1). 
(3)Adult employment and training discretionary allocationsIn lieu of making the allocation described in paragraph (2)(A), in allocating the funds described in paragraph (1)(A) to local areas, a State may distribute— 
(A)a portion equal to not less than 70 percent of the funds in accordance with paragraph (2)(A); and 
(B)the remaining portion of the funds on the basis of a formula that— 
(i)incorporates additional factors (other than the factors described in paragraph (2)(A)) relating to— 
(I)excess poverty in urban, rural, and suburban local areas; and 
(II)excess unemployment above the State average in urban, rural, and suburban local areas; and 
(ii)was developed by the State board and approved by the Secretary as part of the State plan. 
(4)Transfer authorityA local board may transfer, if such a transfer is approved by the Governor, up to and including 100 percent of the funds allocated to the local area under paragraph (2)(A) or (3), and up to and including 100 percent of the funds allocated to the local area under paragraph (2)(B), for a fiscal year between— 
(A)adult employment and training activities; and 
(B)dislocated worker employment and training activities. 
(5)Allocation 
(A)In generalThe Governor shall allocate the funds described in paragraph (1) to local areas under paragraphs (2) and (3) for the purpose of providing a single system of employment and training activities for adults and dislocated workers in accordance with subsections (c) and (d) of section 134. 
(B)Additional requirements 
(i)AdultsFunds allocated under paragraph (2)(A) or (3) shall be used by a local area to contribute to the costs of the one-stop delivery system described in section 121(e) as determined under section 121(h) and to pay for employment and training activities provided to adults in the local area, consistent with section 134. 
(ii)Dislocated workersFunds allocated under paragraph (2)(B) shall be used by a local area to contribute to the costs of the one-stop delivery system described in section 121(e) as determined under section 121(h) and to pay for employment and training activities provided to dislocated workers in the local area, consistent with section 134. 
(c)Reallocation among local areas 
(1)In generalThe Governor may, in accordance with this subsection and after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under paragraph (2)(A) or (3) of subsection (b) or a corresponding provision of the Workforce Investment Act of 1998 for adult employment and training activities, or under subsection (b)(2)(B) or a corresponding provision of the Workforce Investment Act of 1998 for dislocated worker employment and training activities (referred to individually in this subsection as a local allocation) and that are available for reallocation. 
(2)AmountThe amount available for reallocation for a program year— 
(A)for adult employment and training activities is equal to the amount by which the unobligated balance of the local allocation under paragraph (2)(A) or (3) of subsection (b) for such activities, at the end of the program year prior to the program year for which the determination under this subparagraph is made, exceeds 20 percent of such allocation for the prior program year; and 
(B)for dislocated worker employment and training activities is equal to the amount by which the unobligated balance of the local allocation under subsection (b)(2)(B) for such activities, at the end of the program year prior to the program year for which the determination under this subparagraph is made, exceeds 20 percent of such allocation for the prior program year. 
(3)ReallocationIn making reallocations to eligible local areas of amounts available pursuant to paragraph (2) for a program year, the Governor shall allocate to each eligible local area within the State— 
(A)with respect to such available amounts that were allocated under paragraph (2)(A) or (3) of subsection (b), an amount based on the relative amount of the local allocation under paragraph (2)(A) or (3) of subsection (b), as appropriate, for the program year for which the determination is made, as compared to the total amount of the local allocations under paragraph (2)(A) or (3) of subsection (b), as appropriate, for all eligible local areas in the State for such program year; and 
(B)with respect to such available amounts that were allocated under subsection (b)(2)(B), an amount based on the relative amount of the local allocation under subsection (b)(2)(B) for the program year for which the determination is made, as compared to the total amount of the local allocations under subsection (b)(2)(B) for all eligible local areas in the State for such program year. 
(4)EligibilityFor purposes of this subsection, an eligible local area means— 
(A)with respect to funds allocated through a local allocation for adult employment and training activities, a local area that does not have an amount of such funds available for reallocation under paragraph (2) for the program year for which the determination under paragraph (2) is made; and 
(B)with respect to funds allocated through a local allocation for dislocated worker employment and training activities, a local area that does not have an amount of such funds available for reallocation under paragraph (2) for the program year for which the determination under paragraph (2) is made. 
134.Use of funds for employment and training activities 
(a)Statewide employment and training activities 
(1)In generalFunds reserved by a Governor— 
(A)as described in section 133(a)(2) shall be used to carry out the statewide rapid response activities described in paragraph (2)(A); and 
(B)as described in sections 128(a) and 133(a)(1)— 
(i)shall be used to carry out the statewide employment and training activities described in paragraph (2)(B); and 
(ii)may be used to carry out any of the statewide employment and training activities described in paragraph (3),regardless of whether the funds were allotted to the State under section 127(b)(1) or under paragraph (1) or (2) of section 132(b). 
(2)Required statewide employment and training activities 
(A)Statewide rapid response activities 
(i)In generalA State shall carry out statewide rapid response activities using funds reserved by the Governor for the State under section 133(a)(2), which activities shall include— 
(I)provision of rapid response activities, carried out in local areas by the State or by an entity designated by the State, working in conjunction with the local boards and the chief elected officials for the local areas; and 
(II)provision of additional assistance to local areas that experience disasters, mass layoffs, or plant closings, or other events that precipitate substantial increases in the number of unemployed individuals, carried out in local areas by the State, working in conjunction with the local boards and the chief elected officials for the local areas. 
(ii)Use of unobligated fundsFunds reserved by a Governor under section 133(a)(2), and section 133(a)(2) of the Workforce Investment Act of 1998 (as in effect on the day before the date of enactment of this Act), to carry out this subparagraph that remain unobligated after the first program year for which such funds were allotted may be used by the Governor to carry out statewide activities authorized under subparagraph (B) or paragraph (3)(A), in addition to activities under this subparagraph. 
(B)Statewide employment and training activitiesFunds reserved by a Governor under sections 128(a)(1) and 133(a)(1) and not used under paragraph (1)(A) (regardless of whether the funds were allotted to the States under section 127(b)(1)(C) or paragraph (1)(B) or (2)(B) of section 132(b)) shall be used for statewide employment and training activities, including— 
(i)providing assistance to— 
(I)State entities and agencies, local areas, and one-stop partners in carrying out the activities described in the State plan, including the coordination and alignment of data systems used to carry out the requirements of this Act; 
(II)local areas for carrying out the regional planning and service delivery efforts required under section 106(c); 
(III)local areas by providing information on and support for the effective development, convening, and implementation of industry or sector partnerships; and 
(IV)local areas, one-stop operators, one-stop partners, and eligible providers, including the development and training of staff, which may include the development and training of staff to provide opportunities for individuals with barriers to employment to enter in-demand industry sectors or occupations and nontraditional occupations, the development of exemplary program activities, and the provision of technical assistance to local areas that fail to meet local performance accountability measures described in section 116(c); 
(ii)providing assistance to local areas as described in section 106(b)(6); 
(iii)operating a fiscal and management accountability information system in accordance with section 116(i); 
(iv)carrying out monitoring and oversight of activities carried out under this chapter and chapter 2; 
(v)disseminating— 
(I)the State list of eligible providers of training services, including eligible providers of nontraditional training services and eligible providers of apprenticeship programs described in section 122(a)(2)(B); 
(II)information identifying eligible providers of on-the-job training, customized training, incumbent worker training, internships, paid or unpaid work experience opportunities, or transitional jobs; 
(III)information on effective outreach to, partnerships with, and services for, business; 
(IV)information on effective service delivery strategies to serve workers and job seekers; 
(V)performance information and information on the cost of attendance (including tuition and fees) for participants in applicable programs, as described in subsections (d) and (h) of section 122; and 
(VI)information on physical and programmatic accessibility, in accordance with section 188, if applicable, and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), for individuals with disabilities; and 
(vi)conducting evaluations under section 116(e) of activities authorized under this chapter and chapter 2 in coordination with evaluations carried out by the Secretary under section 169(a). 
(3)Allowable statewide employment and training activities 
(A)In generalFunds reserved by a Governor under sections 128(a)(1) and 133(a)(1) and not used under paragraph (1)(A) or (2)(B) (regardless of whether the funds were allotted to the State under section 127(b)(1)(C) or paragraph (1)(B) or (2)(B) of section 132(b)) may be used to carry out additional statewide employment and training activities, which may include— 
(i)implementing innovative programs and strategies designed to meet the needs of all employers (including small employers) in the State, which programs and strategies may include incumbent worker training programs, customized training, sectoral and industry cluster strategies and implementation of industry or sector partnerships, career pathway programs, microenterprise and entrepreneurial training and support programs, utilization of effective business intermediaries, layoff aversion strategies, activities to improve linkages between the one-stop delivery system in the State and all employers (including small employers) in the State, and other business services and strategies that better engage employers in workforce investment activities and make the workforce development system more relevant to the needs of State and local businesses, consistent with the objectives of this title; 
(ii)developing strategies for effectively serving individuals with barriers to employment and for coordinating programs and services among one-stop partners; 
(iii)the development or identification of education and training programs that respond to real-time labor market analysis, that utilize direct assessment and prior learning assessment to measure and provide credit for prior knowledge, skills, competencies, and experiences, that evaluate such skills and competencies for adaptability, that ensure credits are portable and stackable for more skilled employment, and that accelerate course or credential completion; 
(iv)implementing programs to increase the number of individuals training for and placed in nontraditional employment; 
(v)carrying out activities to facilitate remote access to services, including training services described in subsection (c)(3), provided through a one-stop delivery system, including facilitating access through the use of technology; 
(vi)supporting the provision of career services described in subsection (c)(2) in the one-stop delivery systems in the State; 
(vii)coordinating activities with the child welfare system to facilitate provision of services for children and youth who are eligible for assistance under section 477 of the Social Security Act (42 U.S.C. 677); 
(viii)activities— 
(I)to improve coordination of workforce investment activities with economic development activities; 
(II)to improve coordination of employment and training activities with— 
(aa)child support services, and assistance provided by State and local agencies carrying out part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.); 
(bb)cooperative extension programs carried out by the Department of Agriculture; 
(cc)programs carried out in local areas for individuals with disabilities, including programs carried out by State agencies relating to intellectual disabilities and developmental disabilities, activities carried out by Statewide Independent Living Councils established under section 705 of the Rehabilitation Act of 1973 (29 U.S.C. 796d), programs funded under part B of chapter 1 of title VII of such Act (29 U.S.C. 796e et seq.), and activities carried out by centers for independent living, as defined in section 702 of such Act (29 U.S.C. 796a); 
(dd)adult education and literacy activities, including those provided by public libraries; 
(ee)activities in the corrections system that assist ex-offenders in reentering the workforce; and 
(ff)financial literacy activities including those described in section 129(b)(2)(D); and 
(III)consisting of development and dissemination of workforce and labor market information; 
(ix)conducting research and demonstration projects related to meeting the employment and education needs of adult and dislocated workers; 
(x)implementing promising services for workers and businesses, which may include providing support for education, training, skill upgrading, and statewide networking for employees to become workplace learning advisors and maintain proficiency in carrying out the activities associated with such advising; 
(xi)providing incentive grants to local areas for performance by the local areas on local performance accountability measures described in section 116(c); 
(xii)adopting, calculating, or commissioning for approval an economic self-sufficiency standard for the State that specifies the income needs of families, by family size, the number and ages of children in the family, and substate geographical considerations; 
(xiii)developing and disseminating common intake procedures and related items, including registration processes, materials, or software; and 
(xiv)providing technical assistance to local areas that are implementing pay-for-performance contract strategies, which technical assistance may include providing assistance with data collection, meeting data entry requirements, identifying levels of performance, and conducting evaluations of such strategies. 
(B)Limitation 
(i)In generalOf the funds allotted to a State under sections 127(b) and 132(b) and reserved as described in sections 128(a) and 133(a)(1) for a fiscal year— 
(I)not more than 5 percent of the amount allotted under section 127(b)(1); 
(II)not more than 5 percent of the amount allotted under section 132(b)(1); and 
(III)not more than 5 percent of the amount allotted under section 132(b)(2),may be used by the State for the administration of statewide youth workforce investment activities carried out under section 129 and statewide employment and training activities carried out under this section. 
(ii)Use of fundsFunds made available for administrative costs under clause (i) may be used for the administrative cost of any of the statewide youth workforce investment activities or statewide employment and training activities, regardless of whether the funds were allotted to the State under section 127(b)(1) or paragraph (1) or (2) of section 132(b). 
(b)Local employment and training activitiesFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to a local area for dislocated workers under section 133(b)(2)(B)— 
(1)shall be used to carry out employment and training activities described in subsection (c) for adults or dislocated workers, respectively; and 
(2)may be used to carry out employment and training activities described in subsection (d) for adults or dislocated workers, respectively. 
(c)Required local employment and training activities 
(1)In general 
(A)Allocated fundsFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), shall be used— 
(i)to establish a one-stop delivery system described in section 121(e); 
(ii)to provide the career services described in paragraph (2) to adults and dislocated workers, respectively, through the one-stop delivery system in accordance with such paragraph; 
(iii)to provide training services described in paragraph (3) to adults and dislocated workers, respectively, described in such paragraph; 
(iv)to establish and develop relationships and networks with large and small employers and their intermediaries; and 
(v)to develop, convene, or implement industry or sector partnerships. 
(B)Other fundsConsistent with subsections (h) and (i) of section 121, a portion of the funds made available under Federal law authorizing the programs and activities described in section 121(b)(1)(B), including the Wagner-Peyser Act (29 U.S.C. 49 et seq.), shall be used as described in clauses (i) and (ii) of subparagraph (A), to the extent not inconsistent with the Federal law involved. 
(2)Career services 
(A)Services providedFunds described in paragraph (1) shall be used to provide career services, which shall be available to individuals who are adults or dislocated workers through the one-stop delivery system and shall, at a minimum, include— 
(i)determinations of whether the individuals are eligible to receive assistance under this subtitle; 
(ii)outreach, intake (which may include worker profiling), and orientation to the information and other services available through the one-stop delivery system; 
(iii)initial assessment of skill levels (including literacy, numeracy, and English language proficiency), aptitudes, abilities (including skills gaps), and supportive service needs; 
(iv)labor exchange services, including— 
(I)job search and placement assistance and, in appropriate cases, career counseling, including— 
(aa)provision of information on in-demand industry sectors and occupations; and 
(bb)provision of information on nontraditional employment; and 
(II)appropriate recruitment and other business services on behalf of employers, including small employers, in the local area, which services may include services described in this subsection, such as providing information and referral to specialized business services not traditionally offered through the one-stop delivery system; 
(v)provision of referrals to and coordination of activities with other programs and services, including programs and services within the one-stop delivery system and, in appropriate cases, other workforce development programs; 
(vi)provision of workforce and labor market employment statistics information, including the provision of accurate information relating to local, regional, and national labor market areas, including— 
(I)job vacancy listings in such labor market areas; 
(II)information on job skills necessary to obtain the jobs described in subclause (I); and 
(III)information relating to local occupations in demand and the earnings, skill requirements, and opportunities for advancement for such occupations; and 
(vii)provision of performance information and program cost information on eligible providers of training services as described in section 122, provided by program, and eligible providers of youth workforce investment activities described in section 123, providers of adult education described in title II, providers of career and technical education activities at the postsecondary level, and career and technical education activities available to school dropouts, under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and providers of vocational rehabilitation services described in title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.); 
(viii)provision of information, in formats that are usable by and understandable to one-stop center customers, regarding how the local area is performing on the local performance accountability measures described in section 116(c) and any additional performance information with respect to the one-stop delivery system in the local area; 
(ix) 
(I)provision of information, in formats that are usable by and understandable to one-stop center customers, relating to the availability of supportive services or assistance, including child care, child support, medical or child health assistance under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et seq. and 1397aa et seq.), benefits under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), assistance through the earned income tax credit under section 32 of the Internal Revenue Code of 1986, and assistance under a State program for temporary assistance for needy families funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and other supportive services and transportation provided through funds made available under such part, available in the local area; and 
(II)referral to the services or assistance described in subclause (I), as appropriate; 
(x)provision of information and assistance regarding filing claims for unemployment compensation; 
(xi)assistance in establishing eligibility for programs of financial aid assistance for training and education programs that are not funded under this Act; 
(xii)services, if determined to be appropriate in order for an individual to obtain or retain employment, that consist of— 
(I)comprehensive and specialized assessments of the skill levels and service needs of adults and dislocated workers, which may include— 
(aa)diagnostic testing and use of other assessment tools; and 
(bb)in-depth interviewing and evaluation to identify employment barriers and appropriate employment goals; 
(II)development of an individual employment plan, to identify the employment goals, appropriate achievement objectives, and appropriate combination of services for the participant to achieve the employment goals, including providing information on eligible providers of training services pursuant to paragraph (3)(F)(ii), and career pathways to attain career objectives; 
(III)group counseling; 
(IV)individual counseling; 
(V)career planning; 
(VI)short-term prevocational services, including development of learning skills, communication skills, interviewing skills, punctuality, personal maintenance skills, and professional conduct, to prepare individuals for unsubsidized employment or training; 
(VII)internships and work experiences that are linked to careers; 
(VIII)workforce preparation activities; 
(IX)financial literacy services, such as the activities described in section 129(b)(2)(D); 
(X)out-of-area job search assistance and relocation assistance; or 
(XI)English language acquisition and integrated education and training programs; and 
(xiii)followup services, including counseling regarding the workplace, for participants in workforce investment activities authorized under this subtitle who are placed in unsubsidized employment, for not less than 12 months after the first day of the employment, as appropriate. 
(B)Use of previous assessmentsA one-stop operator or one-stop partner shall not be required to conduct a new interview, evaluation, or assessment of a participant under subparagraph (A)(xii) if the one-stop operator or one-stop partner determines that it is appropriate to use a recent interview, evaluation, or assessment of the participant conducted pursuant to another education or training program. 
(C)Delivery of servicesThe career services described in subparagraph (A) shall be provided through the one-stop delivery system— 
(i)directly through one-stop operators identified pursuant to section 121(d); or 
(ii)through contracts with service providers, which may include contracts with public, private for-profit, and private nonprofit service providers, approved by the local board. 
(3)Training services 
(A)In general 
(i)EligibilityExcept as provided in clause (ii), funds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), shall be used to provide training services to adults and dislocated workers, respectively— 
(I)who, after an interview, evaluation, or assessment, and career planning, have been determined by a one-stop operator or one-stop partner, as appropriate, to— 
(aa)be unlikely or unable to obtain or retain employment, that leads to economic self-sufficiency or wages comparable to or higher than wages from previous employment, through the career services described in paragraph (2)(A)(xii); 
(bb)be in need of training services to obtain or retain employment that leads to economic self-sufficiency or wages comparable to or higher than wages from previous employment; and 
(cc)have the skills and qualifications to successfully participate in the selected program of training services; 
(II)who select programs of training services that are directly linked to the employment opportunities in the local area or the planning region, or in another area to which the adults or dislocated workers are willing to commute or relocate; 
(III)who meet the requirements of subparagraph (B); and 
(IV)who are determined to be eligible in accordance with the priority system in effect under subparagraph (E). 
(ii)Use of previous assessmentsA one-stop operator or one-stop partner shall not be required to conduct a new interview, evaluation, or assessment of a participant under clause (i) if the one-stop operator or one-stop partner determines that it is appropriate to use a recent interview, evaluation, or assessment of the participant conducted pursuant to another education or training program. 
(iii)Rule of constructionNothing in this subparagraph shall be construed to mean an individual is required to receive career services prior to receiving training services. 
(B)Qualification 
(i)RequirementNotwithstanding section 479B of the Higher Education Act of 1965 (20 U.S.C. 1087uu) and except as provided in clause (ii), provision of such training services shall be limited to individuals who— 
(I)are unable to obtain other grant assistance for such services, including Federal Pell Grants established under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.); or 
(II)require assistance beyond the assistance made available under other grant assistance programs, including Federal Pell Grants. 
(ii)ReimbursementsTraining services may be provided under this paragraph to an individual who otherwise meets the requirements of this paragraph while an application for a Federal Pell Grant is pending, except that if such individual is subsequently awarded a Federal Pell Grant, appropriate reimbursement shall be made to the local area from such Federal Pell Grant. 
(iii)ConsiderationIn determining whether an individual requires assistance under clause (i)(II), a one-stop operator (or one-stop partner, where appropriate) may take into consideration the full cost of participating in training services, including the costs of dependent care and transportation, and other appropriate costs. 
(C)Provider qualificationTraining services shall be provided through providers identified in accordance with section 122. 
(D)Training servicesTraining services may include— 
(i)occupational skills training, including training for nontraditional employment; 
(ii)on-the-job training; 
(iii)incumbent worker training in accordance with subsection (d)(4); 
(iv)programs that combine workplace training with related instruction, which may include cooperative education programs; 
(v)training programs operated by the private sector; 
(vi)skill upgrading and retraining; 
(vii)entrepreneurial training; 
(viii)transitional jobs in accordance with subsection (d)(5); 
(ix)job readiness training provided in combination with services described in any of clauses (i) through (viii); 
(x)adult education and literacy activities, including activities of English language acquisition and integrated education and training programs, provided concurrently or in combination with services described in any of clauses (i) through (vii); and 
(xi)customized training conducted with a commitment by an employer or group of employers to employ an individual upon successful completion of the training. 
(E)PriorityWith respect to funds allocated to a local area for adult employment and training activities under paragraph (2)(A) or (3) of section 133(b), priority shall be given to recipients of public assistance, other low-income individuals, and individuals who are basic skills deficient for receipt of career services described in paragraph (2)(A)(xii) and training services. The appropriate local board and the Governor shall direct the one-stop operators in the local area with regard to making determinations related to such priority. 
(F)Consumer choice requirements 
(i)In generalTraining services provided under this paragraph shall be provided in a manner that maximizes consumer choice in the selection of an eligible provider of such services. 
(ii)Eligible providersEach local board, through one-stop centers, shall make available the list of eligible providers of training services described in section 122(d), and accompanying information, in accordance with section 122(d). 
(iii)Individual training accountsAn individual who seeks training services and who is eligible pursuant to subparagraph (A), may, in consultation with a career planner, select an eligible provider of training services from the list of providers described in clause (ii). Upon such selection, the one-stop operator involved shall, to the extent practicable, refer such individual to the eligible provider of training services, and arrange for payment for such services through an individual training account. 
(iv)CoordinationEach local board may, through one-stop centers, coordinate funding for individual training accounts with funding from other Federal, State, local, or private job training programs or sources to assist the individual in obtaining training services. 
(v)Additional informationPriority consideration shall, consistent with clause (i), be given to programs that lead to recognized postsecondary credentials that are aligned with in-demand industry sectors or occupations in the local area involved. 
(G)Use of individual training accounts 
(i)In generalExcept as provided in clause (ii), training services provided under this paragraph shall be provided through the use of individual training accounts in accordance with this paragraph, and shall be provided to eligible individuals through the one-stop delivery system. 
(ii)Training contractsTraining services authorized under this paragraph may be provided pursuant to a contract for services in lieu of an individual training account if— 
(I)the requirements of subparagraph (F) are met; 
(II)such services are on-the-job training, customized training, incumbent worker training, or transitional employment; 
(III)the local board determines there are an insufficient number of eligible providers of training services in the local area involved (such as in a rural area) to accomplish the purposes of a system of individual training accounts; 
(IV)the local board determines that there is a training services program of demonstrated effectiveness offered in the local area by a community-based organization or another private organization to serve individuals with barriers to employment; 
(V)the local board determines that— 
(aa)it would be most appropriate to award a contract to an institution of higher education or other eligible provider of training services in order to facilitate the training of multiple individuals in in-demand industry sectors or occupations; and 
(bb)such contract does not limit customer choice; or 
(VI)the contract is a pay-for-performance contract. 
(iii)Linkage to occupations in demandTraining services provided under this paragraph shall be directly linked to an in-demand industry sector or occupation in the local area or the planning region, or in another area to which an adult or dislocated worker receiving such services is willing to relocate, except that a local board may approve training services for occupations determined by the local board to be in sectors of the economy that have a high potential for sustained demand or growth in the local area. 
(iv)Rule of constructionNothing in this paragraph shall be construed to preclude the combined use of individual training accounts and contracts in the provision of training services, including arrangements that allow individuals receiving individual training accounts to obtain training services that are contracted for under clause (ii). 
(H)Reimbursement for on-the-job training 
(i)Reimbursement levelFor purposes of the provision of on-the-job training under this paragraph, the Governor or local board involved may increase the amount of the reimbursement described in section 3(44) to an amount of up to 75 percent of the wage rate of a participant for a program carried out under chapter 2 or this chapter, if, respectively— 
(I)the Governor approves the increase with respect to a program carried out with funds reserved by the State under that chapter, taking into account the factors described in clause (ii); or 
(II)the local board approves the increase with respect to a program carried out with funds allocated to a local area under such chapter, taking into account those factors. 
(ii)FactorsFor purposes of clause (i), the Governor or local board, respectively, shall take into account factors consisting of— 
(I)the characteristics of the participants; 
(II)the size of the employer; 
(III)the quality of employer-provided training and advancement opportunities; and 
(IV)such other factors as the Governor or local board, respectively, may determine to be appropriate, which may include the number of employees participating in the training, wage and benefit levels of those employees (at present and anticipated upon completion of the training), and relation of the training to the competitiveness of a participant. 
(d)Permissible local employment and training activities 
(1)In general 
(A)ActivitiesFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), may be used to provide, through the one-stop delivery system involved (and through collaboration with the local board, for the purpose of the activities described in clauses (vii) and (ix))— 
(i)customized screening and referral of qualified participants in training services described in subsection (c)(3) to employers; 
(ii)customized employment-related services to employers, employer associations, or other such organizations on a fee-for-service basis; 
(iii)implementation of a pay-for-performance contract strategy for training services, for which the local board may reserve and use not more than 10 percent of the total funds allocated to the local area under paragraph (2) or (3) of section 133(b); 
(iv)customer support to enable individuals with barriers to employment (including individuals with disabilities) and veterans, to navigate among multiple services and activities for such populations; 
(v)technical assistance for one-stop operators, one-stop partners, and eligible providers of training services, regarding the provision of services to individuals with disabilities in local areas, including the development and training of staff, the provision of outreach, intake, assessments, and service delivery, the coordination of services across providers and programs, and the development of performance accountability measures; 
(vi)employment and training activities provided in coordination with— 
(I)child support enforcement activities of the State and local agencies carrying out part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.); 
(II)child support services, and assistance, provided by State and local agencies carrying out part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.); 
(III)cooperative extension programs carried out by the Department of Agriculture; and 
(IV)activities to facilitate remote access to services provided through a one-stop delivery system, including facilitating access through the use of technology; 
(vii)activities— 
(I)to improve coordination between workforce investment activities and economic development activities carried out within the local area involved, and to promote entrepreneurial skills training and microenterprise services; 
(II)to improve services and linkages between the local workforce investment system (including the local one-stop delivery system) and employers, including small employers, in the local area, through services described in this section; and 
(III)to strengthen linkages between the one-stop delivery system and unemployment insurance programs; 
(viii)training programs for displaced homemakers and for individuals training for nontraditional occupations, in conjunction with programs operated in the local area; 
(ix)activities to provide business services and strategies that meet the workforce investment needs of area employers, as determined by the local board, consistent with the local plan under section 108, which services— 
(I)may be provided through effective business intermediaries working in conjunction with the local board, and may also be provided on a fee-for-service basis or through the leveraging of economic development, philanthropic, and other public and private resources in a manner determined appropriate by the local board; and 
(II)may include— 
(aa)developing and implementing industry sector strategies (including strategies involving industry partnerships, regional skills alliances, industry skill panels, and sectoral skills partnerships); 
(bb)developing and delivering innovative workforce investment services and strategies for area employers, which may include career pathways, skills upgrading, skill standard development and certification for recognized postsecondary credential or other employer use, apprenticeship, and other effective initiatives for meeting the workforce investment needs of area employers and workers; 
(cc)assistance to area employers in managing reductions in force in coordination with rapid response activities provided under subsection (a)(2)(A) and with strategies for the aversion of layoffs, which strategies may include early identification of firms at risk of layoffs, use of feasibility studies to assess the needs of and options for at-risk firms, and the delivery of employment and training activities to address risk factors; and 
(dd)the marketing of business services offered under this title, to appropriate area employers, including small and mid-sized employers; 
(x)activities to adjust the economic self-sufficiency standards referred to in subsection (a)(3)(A)(xii) for local factors, or activities to adopt, calculate, or commission for approval, economic self-sufficiency standards for the local areas that specify the income needs of families, by family size, the number and ages of children in the family, and substate geographical considerations; 
(xi)improved coordination between employment and training activities and programs carried out in the local area for individuals with disabilities, including programs carried out by State agencies relating to intellectual disabilities and developmental disabilities, activities carried out by Statewide Independent Living Councils established under section 705 of the Rehabilitation Act of 1973 (29 U.S.C. 796d), programs funded under part B of chapter 1 of title VII of such Act (29 U.S.C. 796e et seq.), and activities carried out by centers for independent living, as defined in section 702 of such Act (29 U.S.C. 796a); and 
(xii)implementation of promising services to workers and businesses, which may include support for education, training, skill upgrading, and statewide networking for employees to become workplace learning advisors and maintain proficiency in carrying out the activities associated with such advising. 
(B)Work support activities for low-wage workers 
(i)In generalFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), may be used to provide, through the one-stop delivery system involved, work support activities designed to assist low-wage workers in retaining and enhancing employment. The one-stop partners of the system shall coordinate the appropriate programs and resources of the partners with the activities and resources provided under this subparagraph. 
(ii)ActivitiesThe work support activities described in clause (i) may include the provision of activities described in this section through the one-stop delivery system in a manner that enhances the opportunities of such workers to participate in the activities, such as the provision of activities described in this section during nontraditional hours and the provision of onsite child care while such activities are being provided. 
(2)Supportive servicesFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), may be used to provide supportive services to adults and dislocated workers, respectively— 
(A)who are participating in programs with activities authorized in paragraph (2) or (3) of subsection (c); and 
(B)who are unable to obtain such supportive services through other programs providing such services. 
(3)Needs-related payments 
(A)In generalFunds allocated to a local area for adults under paragraph (2)(A) or (3), as appropriate, of section 133(b), and funds allocated to the local area for dislocated workers under section 133(b)(2)(B), may be used to provide needs-related payments to adults and dislocated workers, respectively, who are unemployed and do not qualify for (or have ceased to qualify for) unemployment compensation for the purpose of enabling such individuals to participate in programs of training services under subsection (c)(3). 
(B)Additional eligibility requirementsIn addition to the requirements contained in subparagraph (A), a dislocated worker who has ceased to qualify for unemployment compensation may be eligible to receive needs-related payments under this paragraph only if such worker was enrolled in the training services— 
(i)by the end of the 13th week after the most recent layoff that resulted in a determination of the worker’s eligibility for employment and training activities for dislocated workers under this subtitle; or 
(ii)if later, by the end of the 8th week after the worker is informed that a short-term layoff will exceed 6 months. 
(C)Level of paymentsThe level of a needs-related payment made to a dislocated worker under this paragraph shall not exceed the greater of— 
(i)the applicable level of unemployment compensation; or 
(ii)if such worker did not qualify for unemployment compensation, an amount equal to the poverty line, for an equivalent period, which amount shall be adjusted to reflect changes in total family income. 
(4)Incumbent worker training programs 
(A)In general 
(i)Standard reservation of fundsThe local board may reserve and use not more than 20 percent of the funds allocated to the local area involved under section 133(b) to pay for the Federal share of the cost of providing training through a training program for incumbent workers, carried out in accordance with this paragraph. 
(ii)Determination of eligibilityFor the purpose of determining the eligibility of an employer to receive funding under clause (i), the local board shall take into account factors consisting of— 
(I)the characteristics of the participants in the program; 
(II)the relationship of the training to the competitiveness of a participant and the employer; and 
(III)such other factors as the local board may determine to be appropriate, which may include the number of employees participating in the training, the wage and benefit levels of those employees (at present and anticipated upon completion of the training), and the existence of other training and advancement opportunities provided by the employer. 
(iii)Statewide impactThe Governor or State board involved may make recommendations to the local board for providing incumbent worker training that has statewide impact. 
(B)Training activitiesThe training program for incumbent workers carried out under this paragraph shall be carried out by the local board in conjunction with the employers or groups of employers of such workers (which may include employers in partnership with other entities for the purposes of delivering training) for the purpose of assisting such workers in obtaining the skills necessary to retain employment or avert layoffs. 
(C)Employer payment of non-federal shareEmployers participating in the program carried out under this paragraph shall be required to pay for the non-Federal share of the cost of providing the training to incumbent workers of the employers. 
(D)Non-federal share 
(i)FactorsSubject to clause (ii), the local board shall establish the non-Federal share of such cost (taking into consideration such other factors as the number of employees participating in the training, the wage and benefit levels of the employees (at the beginning and anticipated upon completion of the training), the relationship of the training to the competitiveness of the employer and employees, and the availability of other employer-provided training and advancement opportunities. 
(ii)LimitsThe non-Federal share shall not be less than— 
(I)10 percent of the cost, for employers with not more than 50 employees; 
(II)25 percent of the cost, for employers with more than 50 employees but not more than 100 employees; and 
(III)50 percent of the cost, for employers with more than 100 employees. 
(iii)Calculation of employer shareThe non-Federal share provided by an employer participating in the program may include the amount of the wages paid by the employer to a worker while the worker is attending a training program under this paragraph. The employer may provide the share in cash or in kind, fairly evaluated. 
(5)Transitional jobsThe local board may use not more than 10 percent of the funds allocated to the local area involved under section 133(b) to provide transitional jobs under subsection (c)(3) that— 
(A)are time-limited work experiences that are subsidized and are in the public, private, or nonprofit sectors for individuals with barriers to employment who are chronically unemployed or have an inconsistent work history; 
(B)are combined with comprehensive employment and supportive services; and 
(C)are designed to assist the individuals described in subparagraph (A) to establish a work history, demonstrate success in the workplace, and develop the skills that lead to entry into and retention in unsubsidized employment. 
4General workforce investment provisions 
136.Authorization of appropriations 
(a)Youth workforce investment activitiesThere are authorized to be appropriated to carry out the activities described in section 127(a), $820,430,000 for fiscal year 2015, $883,800,000 for fiscal year 2016, $902,139,000 for fiscal year 2017, $922,148,000 for fiscal year 2018, $943,828,000 for fiscal year 2019, and $963,837,000 for fiscal year 2020. 
(b)Adult employment and training activitiesThere are authorized to be appropriated to carry out the activities described in section 132(a)(1), $766,080,000 for fiscal year 2015, $825,252,000 for fiscal year 2016, $842,376,000 for fiscal year 2017, $861,060,000 for fiscal year 2018, $881,303,000 for fiscal year 2019, and $899,987,000 for fiscal year 2020. 
(c)Dislocated worker employment and training activitiesThere are authorized to be appropriated to carry out the activities described in section 132(a)(2), $1,222,457,000 for fiscal year 2015, $1,316,880,000 for fiscal year 2016, $1,344,205,000 for fiscal year 2017, $1,374,019,000 for fiscal year 2018, $1,406,322,000 for fiscal year 2019, and $1,436,137,000 for fiscal year 2020. 
CJob Corps 
141.PurposesThe purposes of this subtitle are— 
(1)to maintain a national Job Corps program, carried out in partnership with States and communities, to— 
(A)assist eligible youth to connect to the labor force by providing them with intensive social, academic, career and technical education, and service-learning opportunities, in primarily residential centers, in order for such youth to obtain secondary school diplomas or recognized postsecondary credentials leading to— 
(i)successful careers, in in-demand industry sectors or occupations or the Armed Forces, that will result in economic self-sufficiency and opportunities for advancement; or 
(ii)enrollment in postsecondary education, including an apprenticeship program; and 
(B)support responsible citizenship; 
(2)to set forth standards and procedures for selecting individuals as enrollees in the Job Corps; 
(3)to authorize the establishment of Job Corps centers in which enrollees will participate in intensive programs of activities described in this subtitle; and 
(4)to prescribe various other powers, duties, and responsibilities incident to the operation and continuing development of the Job Corps. 
142.DefinitionsIn this subtitle: 
(1)Applicable local boardThe term applicable local board means a local board— 
(A)that provides information for a Job Corps center on local employment opportunities and the job skills needed to obtain the opportunities; and 
(B)that serves communities in which the graduates of the Job Corps center seek employment. 
(2)Applicable one-stop centerThe term applicable one-stop center means a one-stop center that provides services, such as referral, assessment, recruitment, and placement, to support the purposes of the Job Corps. 
(3)EnrolleeThe term enrollee means an individual who has voluntarily applied for, been selected for, and enrolled in the Job Corps program, and remains with the program, but has not yet become a graduate. 
(4)Former enrolleeThe term former enrollee means an individual who has voluntarily applied for, been selected for, and enrolled in the Job Corps program, but left the program prior to becoming a graduate. 
(5)GraduateThe term graduate means an individual who has voluntarily applied for, been selected for, and enrolled in the Job Corps program and who, as a result of participation in the Job Corps program, has received a secondary school diploma or recognized equivalent, or completed the requirements of a career and technical education and training program that prepares individuals for employment leading to economic self-sufficiency or entrance into postsecondary education or training. 
(6)Job corpsThe term Job Corps means the Job Corps described in section 143. 
(7)Job corps centerThe term Job Corps center means a center described in section 147. 
(8)OperatorThe term operator means an entity selected under this subtitle to operate a Job Corps center. 
(9)RegionThe term region means an area defined by the Secretary. 
(10)Service providerThe term service provider means an entity selected under this subtitle to provide services described in this subtitle to a Job Corps center. 
143.EstablishmentThere shall be within the Department of Labor a Job Corps. 
144.Individuals eligible for the Job Corps 
(a)In generalTo be eligible to become an enrollee, an individual shall be— 
(1)not less than age 16 and not more than age 21 on the date of enrollment, except that— 
(A)not more than 20 percent of the individuals enrolled in the Job Corps may be not less than age 22 and not more than age 24 on the date of enrollment; and 
(B)either such maximum age limitation may be waived by the Secretary, in accordance with regulations of the Secretary, in the case of an individual with a disability; 
(2)a low-income individual; and 
(3)an individual who is one or more of the following: 
(A)Basic skills deficient. 
(B)A school dropout. 
(C)A homeless individual (as defined in section 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–2(6))), a homeless child or youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))), a runaway, an individual in foster care, or an individual who was in foster care and has aged out of the foster care system. 
(D)A parent. 
(E)An individual who requires additional education, career and technical education or training, or workforce preparation skills to be able to obtain and retain employment that leads to economic self-sufficiency. 
(b)Special rule for veteransNotwithstanding the requirement of subsection (a)(2), a veteran shall be eligible to become an enrollee under subsection (a) if the individual— 
(1)meets the requirements of paragraphs (1) and (3) of such subsection; and 
(2)does not meet the requirement of subsection (a)(2) because the military income earned by such individual within the 6-month period prior to the individual’s application for Job Corps prevents the individual from meeting such requirement. 
145.Recruitment, screening, selection, and assignment of enrollees 
(a)Standards and procedures 
(1)In generalThe Secretary shall prescribe specific standards and procedures for the recruitment, screening, and selection of eligible applicants for the Job Corps, after considering recommendations from Governors of States, local boards, and other interested parties. 
(2)MethodsIn prescribing standards and procedures under paragraph (1), the Secretary, at a minimum, shall— 
(A)prescribe procedures for informing enrollees that drug tests will be administered to the enrollees and the results received within 45 days after the enrollees enroll in the Job Corps; 
(B)establish standards for recruitment of Job Corps applicants; 
(C)establish standards and procedures for— 
(i)determining, for each applicant, whether the educational and career and technical education and training needs of the applicant can best be met through the Job Corps program or an alternative program in the community in which the applicant resides; and 
(ii)obtaining from each applicant pertinent data relating to background, needs, and interests for determining eligibility and potential assignment; 
(D)where appropriate, take measures to improve the professional capability of the individuals conducting screening of the applicants; and 
(E)assure appropriate representation of enrollees from urban areas and from rural areas. 
(3)ImplementationThe standards and procedures shall be implemented through arrangements with— 
(A)applicable one-stop centers; 
(B)organizations that have a demonstrated record of effectiveness in serving at-risk youth and placing such youth into employment, including community action agencies, business organizations, or labor organizations; and 
(C)child welfare agencies that are responsible for children and youth eligible for benefits and services under section 477 of the Social Security Act (42 U.S.C. 677). 
(4)ConsultationThe standards and procedures shall provide for necessary consultation with individuals and organizations, including court, probation, parole, law enforcement, education, welfare, and medical authorities and advisers. 
(5)ReimbursementThe Secretary is authorized to enter into contracts with and make payments to individuals and organizations for the cost of conducting recruitment, screening, and selection of eligible applicants for the Job Corps, as provided for in this section. The Secretary shall make no payment to any individual or organization solely as compensation for referring the names of applicants for the Job Corps. 
(b)Special limitations on selection 
(1)In generalNo individual shall be selected as an enrollee unless the individual or organization implementing the standards and procedures described in subsection (a) determines that— 
(A)there is a reasonable expectation that the individual considered for selection can participate successfully in group situations and activities, and is not likely to engage in behavior that would prevent other enrollees from receiving the benefit of the Job Corps program or be incompatible with the maintenance of sound discipline and satisfactory relationships between the Job Corps center to which the individual might be assigned and communities surrounding the Job Corps center; 
(B)the individual manifests a basic understanding of both the rules to which the individual will be subject and of the consequences of failure to observe the rules, and agrees to comply with such rules; and 
(C)the individual has passed a background check conducted in accordance with procedures established by the Secretary and with applicable State and local laws. 
(2)Individuals on probation, parole, or supervised releaseAn individual on probation, parole, or supervised release may be selected as an enrollee only if release from the supervision of the probation or parole official involved is satisfactory to the official and the Secretary and does not violate applicable laws (including regulations). No individual shall be denied a position in the Job Corps solely on the basis of individual contact with the criminal justice system except for a disqualifying conviction as specified in paragraph (3). 
(3)Individuals convicted of certain crimesAn individual shall not be selected as an enrollee if the individual has been convicted of a felony consisting of murder (as described in section 1111 of title 18, United States Code), child abuse, or a crime involving rape or sexual assault. 
(c)Assignment plan 
(1)In generalEvery 2 years, the Secretary shall develop and implement a plan for assigning enrollees to Job Corps centers. In developing the plan, the Secretary shall, based on the analysis described in paragraph (2), establish targets, applicable to each Job Corps center, for— 
(A)the maximum attainable percentage of enrollees at the Job Corps center that reside in the State in which the center is located; and 
(B)the maximum attainable percentage of enrollees at the Job Corps center that reside in the region in which the center is located, and in surrounding regions. 
(2)AnalysisIn order to develop the plan described in paragraph (1), every 2 years the Secretary, in consultation with operators of Job Corps centers, shall analyze relevant factors relating to each Job Corps center, including— 
(A)the size of the population of individuals eligible to participate in Job Corps in the State and region in which the Job Corps center is located, and in surrounding regions; 
(B)the relative demand for participation in the Job Corps in the State and region, and in surrounding regions; 
(C)the capacity and utilization of the Job Corps center, including the education, training, and supportive services provided through the center; and 
(D)the performance of the Job Corps center relating to the expected levels of performance for the indicators described in section 159(c)(1), and whether any actions have been taken with respect to such center pursuant to paragraphs (2) and (3) of section 159(f). 
(d)Assignment of individual enrollees 
(1)In generalAfter an individual has been selected for the Job Corps in accordance with the standards and procedures of the Secretary under subsection (a), the enrollee shall be assigned to the Job Corps center that offers the type of career and technical education and training selected by the individual and, among the centers that offer such education and training, is closest to the home of the individual. The Secretary may waive this requirement if— 
(A)the enrollee would be unduly delayed in participating in the Job Corps program because the closest center is operating at full capacity; or 
(B)the parent or guardian of the enrollee requests assignment of the enrollee to another Job Corps center due to circumstances in the community of the enrollee that would impair prospects for successful participation in the Job Corps program. 
(2)Enrollees who are younger than 18An enrollee who is younger than 18 shall not be assigned to a Job Corps center other than the center closest to the home that offers the career and technical education and training desired by the enrollee pursuant to paragraph (1) if the parent or guardian of the enrollee objects to the assignment. 
146.Enrollment 
(a)Relationship between enrollment and military obligationsEnrollment in the Job Corps shall not relieve any individual of obligations under the Military Selective Service Act (50 U.S.C. App. 451 et seq.). 
(b)Period of enrollmentNo individual may be enrolled in the Job Corps for more than 2 years, except— 
(1)in a case in which completion of an advanced career training program under section 148(c) would require an individual to participate in the Job Corps for not more than one additional year; 
(2)in the case of an individual with a disability who would reasonably be expected to meet the standards for a Job Corps graduate, as defined under section 142(5), if allowed to participate in the Job Corps for not more than 1 additional year; 
(3)in the case of an individual who participates in national service, as authorized by a Civilian Conservation Center program, who would be granted an enrollment extension in the Job Corps for the amount of time equal to the period of national service; or 
(4)as the Secretary may authorize in a special case. 
147.Job Corps centers 
(a)Operators and service providers 
(1)Eligible entities 
(A)OperatorsThe Secretary shall enter into an agreement with a Federal, State, or local agency, an area career and technical education school, a residential career and technical education school, or a private organization, for the operation of each Job Corps center. 
(B)ProvidersThe Secretary may enter into an agreement with a local entity, or other entity with the necessary capacity, to provide activities described in this subtitle to a Job Corps center. 
(2)Selection process 
(A)Competitive basisExcept as provided in subsections (a) and (b) of section 3304 of title 41, United States Code, the Secretary shall select on a competitive basis an entity to operate a Job Corps center and entities to provide activities described in this subtitle to the Job Corps center. In developing a solicitation for an operator or service provider, the Secretary shall consult with the Governor of the State in which the center is located, the workforce council for the Job Corps center (if established), and the applicable local board regarding the contents of such solicitation, including elements that will promote the consistency of the activities carried out through the center with the objectives set forth in the State plan or in a local plan. 
(B)Recommendations and considerations 
(i)OperatorsIn selecting an entity to operate a Job Corps center, the Secretary shall consider— 
(I)the ability of the entity to coordinate the activities carried out through the Job Corps center with activities carried out under the appropriate State plan and local plans; 
(II)the ability of the entity to offer career and technical education and training that has been proposed by the workforce council under section 154(c), and the degree to which such education and training reflects employment opportunities in the local areas in which enrollees at the center intend to seek employment; 
(III)the degree to which the entity demonstrates relationships with the surrounding communities, employers, labor organizations, State boards, local boards, applicable one-stop centers, and the State and region in which the center is located; 
(IV)the performance of the entity, if any, relating to operating or providing activities described in this subtitle to a Job Corps center, including information regarding the entity in any reports developed by the Office of Inspector General of the Department of Labor and the entity’s demonstrated effectiveness in assisting individuals in achieving the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii); and 
(V)the ability of the entity to demonstrate a record of successfully assisting at-risk youth to connect to the workforce, including providing them with intensive academics and career and technical education and training. 
(ii)ProvidersIn selecting a service provider for a Job Corps center, the Secretary shall consider the factors described in clause (i). 
(3)Additional selection factorsTo be eligible to operate a Job Corps center, an entity shall submit to the Secretary, at such time and in such manner as the Secretary may require, information related to additional selection factors, which shall include the following: 
(A)A description of the program activities that will be offered at the center and how the academics and career and technical education and training reflect State and local employment opportunities, including opportunities in in-demand industry sectors and occupations recommended by the workforce council under section 154(c)(2)(A). 
(B)A description of the counseling, placement, and support activities that will be offered at the center, including a description of the strategies and procedures the entity will use to place graduates into unsubsidized employment or education leading to a recognized postsecondary credential upon completion of the program. 
(C)A description of the demonstrated record of effectiveness that the entity has in placing at-risk youth into employment and postsecondary education, including past performance of operating a Job Corps center under this subtitle or subtitle C of title I of the Workforce Investment Act of 1998, and as appropriate, the entity’s demonstrated effectiveness in assisting individuals in achieving the indicators of performance for eligible youth described in section 116(b)(2)(A)(ii). 
(D)A description of the relationships that the entity has developed with State boards, local boards, applicable one-stop centers, employers, labor organizations, State and local educational agencies, and the surrounding communities in which the center is located, in an effort to promote a comprehensive statewide workforce development system. 
(E)A description of the entity’s ability to coordinate the activities carried out through the Job Corps center with activities carried out under the appropriate State plan and local plans. 
(F)A description of the strong fiscal controls the entity has in place to ensure proper accounting of Federal funds, and a description of how the entity will meet the requirements of section 159(a). 
(G)A description of the steps to be taken to control costs in accordance with section 159(a)(3). 
(H)A detailed budget of the activities that will be supported using funds under this subtitle and non-Federal resources. 
(I)An assurance the entity is licensed to operate in the State in which the center is located. 
(J)An assurance the entity will comply with basic health and safety codes, which shall include the disciplinary measures described in section 152(b). 
(K)Any other information on additional selection factors that the Secretary may require. 
(b)High-performing centers 
(1)In generalIf an entity meets the requirements described in paragraph (2) as applied to a particular Job Corps center, such entity shall be allowed to compete in any competitive selection process carried out for an award to operate such center. 
(2)High performanceAn entity shall be considered to be an operator of a high-performing center if the Job Corps center operated by the entity— 
(A)is ranked among the top 20 percent of Job Corps centers for the most recent preceding program year; and 
(B)meets the expected levels of performance established under section 159(c)(1) and, with respect to each of the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii)— 
(i)for the period of the most recent preceding 3 program years for which information is available at the time the determination is made, achieved an average of 100 percent, or higher, of the expected level of performance established under section 159(c)(1) for the indicator; and 
(ii)for the most recent preceding program year for which information is available at the time the determination is made, achieved 100 percent, or higher, of the expected level of performance established under such section for the indicator. 
(3)TransitionIf any of the program years described in paragraph (2)(B) precedes the implementation of the establishment of expected levels of performance under section 159(c) and the application of the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii), an entity shall be considered an operator of a high-performing center during that period if the Job Corps center operated by the entity— 
(A)meets the requirements of paragraph (2)(B) with respect to such preceding program years using the performance of the Job Corps center regarding the national goals or targets established by the Office of the Job Corps under the previous performance accountability system for— 
(i)the 6-month follow-up placement rate of graduates in employment, the military, education, or training; 
(ii)the 12–month follow-up placement rate of graduates in employment, the military, education, or training; 
(iii)the 6-month follow-up average weekly earnings of graduates; 
(iv)the rate of attainment of secondary school diplomas or their recognized equivalent; 
(v)the rate of attainment of completion certificates for career and technical training; 
(vi)average literacy gains; and 
(vii)average numeracy gains; or 
(B)is ranked among the top 5 percent of Job Corps centers for the most recent preceding program year. 
(c)Character and activitiesJob Corps centers may be residential or nonresidential in character, and shall be designed and operated so as to provide enrollees, in a well-supervised setting, with access to activities described in this subtitle. In any year, no more than 20 percent of the individuals enrolled in the Job Corps may be nonresidential participants in the Job Corps. 
(d)Civilian conservation centers 
(1)In generalThe Job Corps centers may include Civilian Conservation Centers, operated under an agreement between the Secretary of Labor and the Secretary of Agriculture, that are located primarily in rural areas. Such centers shall provide, in addition to academics, career and technical education and training, and workforce preparation skills training, programs of work experience to conserve, develop, or manage public natural resources or public recreational areas or to develop community projects in the public interest. 
(2)Assistance during disastersEnrollees in Civilian Conservation Centers may provide assistance in addressing national, State, and local disasters, consistent with current child labor laws (including regulations). The Secretary of Agriculture shall ensure that with respect to the provision of such assistance the enrollees are properly trained, equipped, supervised, and dispatched consistent with standards for the conservation and rehabilitation of wildlife established under the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.). 
(3)National liaisonThe Secretary of Agriculture shall designate a Job Corps National Liaison to support the agreement under this section between the Departments of Labor and Agriculture. 
(e)Indian tribes 
(1)General authorityThe Secretary may enter into agreements with Indian tribes to operate Job Corps centers for Indians. 
(2)DefinitionsIn this subsection, the terms Indian and Indian tribe have the meanings given such terms in subsections (d) and (e), respectively, of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(f)Length of agreementThe agreement described in subsection (a)(1)(A) shall be for not more than a 2-year period. The Secretary may exercise any contractual option to renew the agreement in 1-year increments for not more than 3 additional years, consistent with the requirements of subsection (g). 
(g)Renewal conditions 
(1)In generalSubject to paragraph (2), the Secretary shall not renew the terms of an agreement for any 1-year additional period described in subsection (f) for an entity to operate a particular Job Corps center if, for both of the 2 most recent preceding program years for which information is available at the time the determination is made, or if a second program year is not available, the preceding year for which information is available, such center— 
(A)has been ranked in the lowest 10 percent of Job Corps centers; and 
(B)failed to achieve an average of 50 percent or higher of the expected level of performance under section 159(c)(1) with respect to each of the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii). 
(2)ExceptionNotwithstanding paragraph (1), the Secretary may exercise an option to renew the agreement for no more than 2 additional years if the Secretary determines such renewal would be in the best interest of the Job Corps program, taking into account factors including— 
(A)significant improvements in program performance in carrying out a performance improvement plan under section 159(f)(2);
(B)that the performance is due to circumstances beyond the control of the entity, such as an emergency or disaster, as defined in section 170(a)(1); 
(C)a significant disruption in the operations of the center, including in the ability to continue to provide services to students, or significant increase in the cost of such operations; or 
(D)a significant disruption in the procurement process with respect to carrying out a competition for the selection of a center operator. 
(3)Detailed explanationIf the Secretary exercises an option under paragraph (2), the Secretary shall provide, to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a detailed explanation of the rationale for exercising such option. 
(4)Additional considerationsThe Secretary shall only renew the agreement of an entity to operate a Job Corps center if the entity— 
(A)has a satisfactory record of integrity and business ethics; 
(B)has adequate financial resources to perform the agreement; 
(C)has the necessary organization, experience, accounting and operational controls, and technical skills; and 
(D)is otherwise qualified and eligible under applicable laws and regulations, including that the contractor is not under suspension or debarred from eligibility for Federal contracts. 
148.Program activities 
(a)Activities provided by job corps centers 
(1)In generalEach Job Corps center shall provide enrollees with an intensive, well organized, and fully supervised program of education, including English language acquisition programs, career and technical education and training, work experience, work-based learning, recreational activities, physical rehabilitation and development, driver's education, and counseling, which may include information about financial literacy. Each Job Corps center shall provide enrollees assigned to the center with access to career services described in clauses (i) through (xi) of section 134(c)(2)(A). 
(2)Relationship to opportunitiesThe activities provided under this subsection shall be targeted to helping enrollees, on completion of their enrollment— 
(A)secure and maintain meaningful unsubsidized employment; 
(B)enroll in and complete secondary education or postsecondary education or training programs, including other suitable career and technical education and training, and apprenticeship programs; or 
(C)satisfy Armed Forces requirements. 
(3)Link to employment opportunitiesThe career and technical education and training provided shall be linked to employment opportunities in in-demand industry sectors and occupations in the State or local area in which the Job Corps center is located and, to the extent practicable, in the State or local area in which the enrollee intends to seek employment after graduation. 
(b)Academic and career and technical education and trainingThe Secretary may arrange for career and technical education and training of enrollees through local public or private educational agencies, career and technical educational institutions, technical institutes, or national service providers, whenever such entities provide education and training substantially equivalent in cost and quality to that which the Secretary could provide through other means. 
(c)Advanced career training programs 
(1)In generalThe Secretary may arrange for programs of advanced career training for selected enrollees in which the enrollees may continue to participate for a period of not to exceed 1 year in addition to the period of participation to which the enrollees would otherwise be limited. The advanced career training may be provided through the eligible providers of training services identified under section 122. 
(2)BenefitsDuring the period of participation in an advanced career training program, an enrollee shall be eligible for full Job Corps benefits, or a monthly stipend equal to the average value of the residential support, food, allowances, and other benefits provided to enrollees assigned to residential Job Corps centers. 
(3)DemonstrationThe Secretary shall develop standards by which any operator seeking to enroll additional enrollees in an advanced career training program shall demonstrate, before the operator may carry out such additional enrollment, that— 
(A)participants in such program have achieved a satisfactory rate of completion and placement in training-related jobs; and 
(B)for the most recently preceding 2 program years, such operator has, on average, met or exceeded the expected levels of performance under section 159(c)(1) for each of the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii). 
(d)Graduate servicesIn order to promote the retention of graduates in employment or postsecondary education, the Secretary shall arrange for the provision of job placement and support services to graduates for up to 12 months after the date of graduation. Multiple resources, including one-stop partners, may support the provision of these services, including services from the State vocational rehabilitation agency, to supplement job placement and job development efforts for Job Corps graduates who are individuals with disabilities. 
(e)Child careThe Secretary shall, to the extent practicable, provide child care at or near Job Corps centers, for individuals who require child care for their children in order to participate in the Job Corps. 
149.Counseling and job placement 
(a)Assessment and counselingThe Secretary shall arrange for assessment and counseling for each enrollee at regular intervals to measure progress in the academic and career and technical education and training programs carried out through the Job Corps. 
(b)PlacementThe Secretary shall arrange for assessment and counseling for enrollees prior to their scheduled graduations to determine their capabilities and, based on their capabilities, shall place the enrollees in employment leading to economic self-sufficiency for which the enrollees are trained or assist the enrollees in participating in further activities described in this subtitle. In arranging for the placement of graduates in jobs, the Secretary shall utilize the one-stop delivery system to the maximum extent practicable. 
(c)Status and progressThe Secretary shall determine the status and progress of enrollees scheduled for graduation and make every effort to assure that their needs for further activities described in this subtitle are met. 
(d)Services to former enrolleesThe Secretary may provide such services as the Secretary determines to be appropriate under this subtitle to former enrollees. 
150.Support 
(a)Personal allowancesThe Secretary may provide enrollees assigned to Job Corps centers with such personal allowances as the Secretary may determine to be necessary or appropriate to meet the needs of the enrollees. 
(b)Transition allowancesThe Secretary shall arrange for a transition allowance to be paid to graduates. The transition allowance shall be incentive-based to reflect a graduate’s completion of academic, career and technical education or training, and attainment of recognized postsecondary credentials. 
(c)Transition supportThe Secretary may arrange for the provision of 3 months of employment services for former enrollees. 
151.Operations 
(a)Operating planThe provisions of the contract between the Secretary and an entity selected to operate a Job Corps center shall, at a minimum, serve as an operating plan for the Job Corps center. 
(b)Additional informationThe Secretary may require the operator, in order to remain eligible to operate the Job Corps center, to submit such additional information as the Secretary may require, which shall be considered part of the operating plan. 
(c)AvailabilityThe Secretary shall make the operating plan described in subsections (a) and (b), excluding any proprietary information, available to the public. 
152.Standards of conduct 
(a)Provision and enforcementThe Secretary shall provide, and directors of Job Corps centers shall stringently enforce, standards of conduct within the centers. Such standards of conduct shall include provisions forbidding the actions described in subsection (b)(2)(A). 
(b)Disciplinary measures 
(1)In generalTo promote the proper behavioral standards in the Job Corps, the directors of Job Corps centers shall have the authority to take appropriate disciplinary measures against enrollees if such a director determines that an enrollee has committed a violation of the standards of conduct. The director shall dismiss the enrollee from the Job Corps if the director determines that the retention of the enrollee in the Job Corps will jeopardize the enforcement of such standards, threaten the safety of staff, students, or the local community, or diminish the opportunities of other enrollees. 
(2)Zero tolerance policy and drug testing 
(A)GuidelinesThe Secretary shall adopt guidelines establishing a zero tolerance policy for an act of violence, for use, sale, or possession of a controlled substance, for abuse of alcohol, or for other illegal or disruptive activity. 
(B)Drug testingThe Secretary shall require drug testing of all enrollees for controlled substances in accordance with procedures prescribed by the Secretary under section 145(a). 
(C)DefinitionsIn this paragraph: 
(i)Controlled substanceThe term controlled substance has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802). 
(ii)Zero tolerance policyThe term zero tolerance policy means a policy under which an enrollee shall be automatically dismissed from the Job Corps after a determination by the director that the enrollee has carried out an action described in subparagraph (A). 
(c)AppealA disciplinary measure taken by a director under this section shall be subject to expeditious appeal in accordance with procedures established by the Secretary. 
153.Community participation 
(a)Business and community participationThe director of each Job Corps center shall ensure the establishment and development of the mutually beneficial business and community relationships and networks described in subsection (b), including the use of local boards, in order to enhance the effectiveness of such centers. 
(b)NetworksThe activities carried out by each Job Corps center under this section shall include— 
(1)establishing and developing relationships and networks with— 
(A)local and distant employers, to the extent practicable, in coordination with entities carrying out other Federal and non-Federal programs that conduct similar outreach to employers; 
(B)applicable one-stop centers and applicable local boards, for the purpose of providing— 
(i)information to, and referral of, potential enrollees; and 
(ii)job opportunities for Job Corps graduates; and 
(C) 
(i)entities carrying out relevant apprenticeship programs and youth programs; 
(ii)labor-management organizations and local labor organizations; 
(iii)employers and contractors that support national training contractor programs; and 
(iv)community-based organizations, non-profit organizations, and intermediaries providing workforce development-related services; and 
(2)establishing and developing relationships with members of the community in which the Job Corps center is located, informing members of the community about the projects of the Job Corps center and changes in the rules, procedures, or activities of the center that may affect the community, and planning events of mutual interest to the community and the Job Corps center. 
(c)New centersThe director of a Job Corps center that is not yet operating shall ensure the establishment and development of the relationships and networks described in subsection (b) at least 3 months prior to the date on which the center accepts the first enrollee at the center. 
154.Workforce councils 
(a)In generalEach Job Corps center shall have a workforce council, appointed by the director of the center, in accordance with procedures established by the Secretary. 
(b)Workforce council composition 
(1)In generalA workforce council shall be comprised of— 
(A)a majority of members who shall be owners of business concerns, chief executives or chief operating officers of nongovernmental employers, or other private sector employers, who— 
(i)have substantial management, hiring, or policy responsibility; and 
(ii)represent businesses with employment opportunities that reflect the employment opportunities of the applicable local areas in which enrollees will be seeking employment; 
(B)representatives of labor organizations (where present) and representatives of employees; and 
(C)enrollees and graduates of the Job Corps. 
(2)Local boardThe workforce council may include members of the applicable local boards who meet the requirements described in paragraph (1). 
(3)Employers outside of local areaThe workforce council for a Job Corps center may include, or otherwise provide for consultation with, employers from outside the local area who are likely to hire a significant number of enrollees from the Job Corps center. 
(4)Special rule for single State local areasIn the case of a single State local area designated under section 106(d), the workforce council shall include a representative of the State Board. 
(c)ResponsibilitiesThe responsibilities of the workforce council shall be— 
(1)to work closely with all applicable local boards in order to determine, and recommend to the Secretary, appropriate career and technical education and training for the center; 
(2)to review all the relevant labor market information, including related information in the State plan or the local plan, to— 
(A)recommend the in-demand industry sectors or occupations in the area in which the Job Corps center operates; 
(B)determine the employment opportunities in the local areas in which the enrollees intend to seek employment after graduation; 
(C)determine the skills and education that are necessary to obtain the employment opportunities; and 
(D)recommend to the Secretary the type of career and technical education and training that should be implemented at the center to enable the enrollees to obtain the employment opportunities; and 
(3)to meet at least once every 6 months to reevaluate the labor market information, and other relevant information, to determine, and recommend to the Secretary, any necessary changes in the career and technical education and training provided at the center. 
(d)New centersThe workforce council for a Job Corps center that is not yet operating shall carry out the responsibilities described in subsection (c) at least 3 months prior to the date on which the center accepts the first enrollee at the center. 
155.Advisory committeesThe Secretary may establish and use advisory committees in connection with the operation of the Job Corps program, and the operation of Job Corps centers, whenever the Secretary determines that the availability of outside advice and counsel on a regular basis would be of substantial benefit in identifying and overcoming problems, in planning program or center development, or in strengthening relationships between the Job Corps and agencies, institutions, or groups engaged in related activities. 
156.Experimental projects and technical assistance 
(a)ProjectsThe Secretary may carry out experimental, research, or demonstration projects relating to carrying out the Job Corps program. The Secretary may waive any provisions of this subtitle that the Secretary finds would prevent the Secretary from carrying out the projects if the Secretary informs the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, in writing, not less than 90 days in advance of issuing such waiver. 
(b)Technical assistanceFrom the funds provided under section 162 (for the purposes of administration), the Secretary may reserve 1/4 of 1 percent to provide, directly or through grants, contracts, or other agreements or arrangements as the Secretary considers appropriate, technical assistance for the Job Corps program for the purpose of improving program quality. Such assistance shall include— 
(1)assisting Job Corps centers and programs— 
(A)in correcting deficiencies under, and violations of, this subtitle; 
(B)in meeting or exceeding the expected levels of performance under section 159(c)(1) for the indicators of performance described in section 116(b)(2)(A); 
(C)in the development of sound management practices, including financial management procedures; and 
(2)assisting entities, including entities not currently operating a Job Corps center, in developing the additional selection factors information described in section 147(a)(3). 
157.Application of provisions of Federal law 
(a)Enrollees not considered To be Federal employees 
(1)In generalExcept as otherwise provided in this subsection and in section 8143(a) of title 5, United States Code, enrollees shall not be considered to be Federal employees and shall not be subject to the provisions of law relating to Federal employment, including such provisions regarding hours of work, rates of compensation, leave, unemployment compensation, and Federal employee benefits. 
(2)Provisions relating to taxes and Social Security benefitsFor purposes of the Internal Revenue Code of 1986 and title II of the Social Security Act (42 U.S.C. 401 et seq.), enrollees shall be deemed to be employees of the United States and any service performed by an individual as an enrollee shall be deemed to be performed in the employ of the United States. 
(3)Provisions relating to compensation to Federal employees for work injuriesFor purposes of subchapter I of chapter 81 of title 5, United States Code (relating to compensation to Federal employees for work injuries), enrollees shall be deemed to be civil employees of the Government of the United States within the meaning of the term employee as defined in section 8101 of title 5, United States Code, and the provisions of such subchapter shall apply as specified in section 8143(a) of title 5, United States Code. 
(4)Federal tort claims provisionsFor purposes of the Federal tort claims provisions in title 28, United States Code, enrollees shall be considered to be employees of the Government. 
(b)Adjustments and settlementsWhenever the Secretary finds a claim for damages to a person or property resulting from the operation of the Job Corps to be a proper charge against the United States, and the claim is not cognizable under section 2672 of title 28, United States Code, the Secretary may adjust and settle the claim in an amount not exceeding $1,500. 
(c)Personnel of the uniformed servicesPersonnel of the uniformed services who are detailed or assigned to duty in the performance of agreements made by the Secretary for the support of the Job Corps shall not be counted in computing strength under any law limiting the strength of such services or in computing the percentage authorized by law for any grade in such services. 
158.Special provisions 
(a)EnrollmentThe Secretary shall ensure that women and men have an equal opportunity to participate in the Job Corps program, consistent with section 145. 
(b)Studies, evaluations, proposals, and dataThe Secretary shall assure that all studies, evaluations, proposals, and data produced or developed with Federal funds in the course of carrying out the Job Corps program shall become the property of the United States. 
(c)Transfer of property 
(1)In generalNotwithstanding chapter 5 of title 40, United States Code, and any other provision of law, the Secretary and the Secretary of Education shall receive priority by the Secretary of Defense for the direct transfer, on a nonreimbursable basis, of the property described in paragraph (2) for use in carrying out programs under this Act or under any other Act. 
(2)PropertyThe property described in this paragraph is real and personal property under the control of the Department of Defense that is not used by such Department, including property that the Secretary of Defense determines is in excess of current and projected requirements of such Department. 
(d)Gross receiptsTransactions conducted by a private for-profit or nonprofit entity that is an operator or service provider for a Job Corps center shall not be considered to be generating gross receipts. Such an operator or service provider shall not be liable, directly or indirectly, to any State or subdivision of a State (nor to any person acting on behalf of such a State or subdivision) for any gross receipts taxes, business privilege taxes measured by gross receipts, or any similar taxes imposed on, or measured by, gross receipts in connection with any payments made to or by such entity for operating or providing services to a Job Corps center. Such an operator or service provider shall not be liable to any State or subdivision of a State to collect or pay any sales, excise, use, or similar tax imposed on the sale to or use by such operator or service provider of any property, service, or other item in connection with the operation of or provision of services to a Job Corps center. 
(e)Management feeThe Secretary shall provide each operator and (in an appropriate case, as determined by the Secretary) service provider with an equitable and negotiated management fee of not less than 1 percent of the amount of the funding provided under the appropriate agreement specified in section 147. 
(f)DonationsThe Secretary may accept on behalf of the Job Corps or individual Job Corps centers charitable donations of cash or other assistance, including equipment and materials, if such donations are available for appropriate use for the purposes set forth in this subtitle. 
(g)Sale of propertyNotwithstanding any other provision of law, if the Administrator of General Services sells a Job Corps center facility, the Administrator shall transfer the proceeds from the sale to the Secretary, who shall use the proceeds to carry out the Job Corps program. 
159.Management information 
(a)Financial management information system 
(1)In generalThe Secretary shall establish procedures to ensure that each operator, and each service provider, maintains a financial management information system that will provide— 
(A)accurate, complete, and current disclosures of the costs of Job Corps operations; and 
(B)sufficient data for the effective evaluation of activities carried out through the Job Corps program. 
(2)AccountsEach operator and service provider shall maintain funds received under this subtitle in accounts in a manner that ensures timely and accurate reporting as required by the Secretary. 
(3)Fiscal responsibilityOperators shall remain fiscally responsible and control costs, regardless of whether the funds made available for Job Corps centers are incrementally increased or decreased between fiscal years. 
(b)Audit 
(1)AccessThe Secretary, the Inspector General of the Department of Labor, the Comptroller General of the United States, and any of their duly authorized representatives, shall have access to any books, documents, papers, and records of the operators and service providers described in subsection (a) that are pertinent to the Job Corps program, for purposes of conducting surveys, audits, and evaluations of the operators and service providers. 
(2)Surveys, audits, and evaluationsThe Secretary shall survey, audit, or evaluate, or arrange for the survey, audit, or evaluation of, the operators and service providers, using Federal auditors or independent public accountants. The Secretary shall conduct such surveys, audits, or evaluations not less often than once every 3 years. 
(c)Information on indicators of performance 
(1)Levels of performance and indicatorsThe Secretary shall annually establish expected levels of performance for a Job Corps center and the Job Corps program relating to each of the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii). 
(2)Performance of recruitersThe Secretary shall also establish performance indicators, and expected levels of performance on the performance indicators, for recruitment service providers serving the Job Corps program. The performance indicators shall relate to— 
(A)the number of enrollees recruited, compared to the established goals for such recruitment, and the number of enrollees who remain committed to the program for 90 days after enrollment; and 
(B)the measurements described in subparagraphs (I), (L), and (M) of subsection (d)(1). 
(3)Performance of career transition service providersThe Secretary shall also establish performance indicators, and expected performance levels on the performance indicators, for career transition service providers serving the Job Corps program. The performance indicators shall relate to— 
(A)the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii); and 
(B)the measurements described in subparagraphs (D), (E), (H), (J), and (K) of subsection (d)(1). 
(4)ReportThe Secretary shall collect, and annually submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report including— 
(A)information on the performance of each Job Corps center, and the Job Corps program, based on the performance indicators described in paragraph (1), as compared to the expected level of performance established under such paragraph for each performance indicator; and 
(B)information on the performance of the service providers described in paragraphs (2) and (3) on the performance indicators established under such paragraphs, as compared to the expected level of performance established for each performance indicator. 
(d)Additional information 
(1)In generalThe Secretary shall also collect, and submit in the report described in subsection (c)(4), information on the performance of each Job Corps center, and the Job Corps program, regarding— 
(A)the number of enrollees served; 
(B)demographic information on the enrollees served, including age, race, gender, and education and income level; 
(C)the number of graduates of a Job Corps center; 
(D)the number of graduates who entered the Armed Forces; 
(E)the number of graduates who entered apprenticeship programs; 
(F)the number of graduates who received a regular secondary school diploma; 
(G)the number of graduates who received a State recognized equivalent of a secondary school diploma; 
(H)the number of graduates who entered unsubsidized employment related to the career and technical education and training received through the Job Corps program and the number who entered unsubsidized employment not related to the education and training received; 
(I)the percentage and number of former enrollees, including the number dismissed under the zero tolerance policy described in section 152(b); 
(J)the percentage and number of graduates who enter postsecondary education; 
(K)the average wage of graduates who enter unsubsidized employment— 
(i)on the first day of such employment; and 
(ii)on the day that is 6 months after such first day; 
(L)the percentages of enrollees described in subparagraphs (A) and (B) of section 145(c)(1), as compared to the percentage targets established by the Secretary under such section for the center; 
(M)the cost per enrollee, which is calculated by comparing the number of enrollees at the center in a program year to the total budget for such center in the same program year; 
(N)the cost per graduate, which is calculated by comparing the number of graduates of the center in a program year compared to the total budget for such center in the same program year; and 
(O)any additional information required by the Secretary. 
(2)Rules for reporting of dataThe disaggregation of data under this subsection shall not be required when the number of individuals in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual. 
(e)MethodsThe Secretary shall collect the information described in subsections (c) and (d), using methods described in section 116(i)(2) and consistent with State law, by entering into agreements with the States to access such data for Job Corps enrollees, former enrollees, and graduates. 
(f)Performance assessments and improvements 
(1)AssessmentsThe Secretary shall conduct an annual assessment of the performance of each Job Corps center. Based on the assessment, the Secretary shall take measures to continuously improve the performance of the Job Corps program. 
(2)Performance improvementWith respect to a Job Corps center that fails to meet the expected levels of performance relating to the primary indicators of performance specified in subsection (c)(1), the Secretary shall develop and implement a performance improvement plan. Such a plan shall require action to be taken during a 1-year period, including— 
(A)providing technical assistance to the center; 
(B)changing the career and technical education and training offered at the center; 
(C)changing the management staff of the center; 
(D)replacing the operator of the center; 
(E)reducing the capacity of the center; 
(F)relocating the center; or 
(G)closing the center. 
(3)Additional performance improvementIn addition to the performance improvement plans required under paragraph (2), the Secretary may develop and implement additional performance improvement plans. Such a plan shall require improvements, including the actions described in such paragraph, for a Job Corps center that fails to meet criteria established by the Secretary other than the expected levels of performance described in such paragraph. 
(4)Civilian conservation centersWith respect to a Civilian Conservation Center that fails to meet the expected levels of performance relating to the primary indicators of performance specified in subsection (c)(1) or fails to improve performance as described in paragraph (2) after 3 program years, the Secretary, in consultation with the Secretary of Agriculture, shall select an entity to operate the Civilian Conservation Center on a competitive basis, in accordance with the requirements of section 147. 
(g)Participant health and safety 
(1)CenterThe Secretary shall ensure that a review by an appropriate Federal, State, or local entity of the physical condition and health-related activities of each Job Corps center occurs annually. 
(2)Work-based learning locationsThe Secretary shall require that an entity that has entered into a contract to provide work-based learning activities for any Job Corps enrollee under this subtitle shall comply with the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or, as appropriate, under the corresponding State Occupational Safety and Health Act of 1970 requirements in the State in which such activities occur. 
(h)Buildings and facilitiesThe Secretary shall collect, and submit in the report described in subsection (c)(4), information regarding the state of Job Corps buildings and facilities. Such report shall include— 
(1)a review of requested construction, rehabilitation, and acquisition projects, by each Job Corps center; and 
(2)a review of new facilities under construction. 
(i)National and community serviceThe Secretary shall include in the report described in subsection (c)(4) available information regarding the national and community service activities of enrollees, particularly those enrollees at Civilian Conservation Centers. 
(j)Closure of job corps centerPrior to the closure of any Job Corps center, the Secretary shall ensure— 
(1)that the proposed decision to close the center is announced in advance to the general public through publication in the Federal Register or other appropriate means; 
(2)the establishment of a reasonable comment period, not to exceed 30 days, for interested individuals to submit written comments to the Secretary; and 
(3)that the Member of Congress who represents the district in which such center is located is notified within a reasonable period of time in advance of any final decision to close the center. 
160.General provisionsThe Secretary is authorized to— 
(1)disseminate, with regard to the provisions of section 3204 of title 39, United States Code, data and information in such forms as the Secretary shall determine to be appropriate, to public agencies, private organizations, and the general public; 
(2)subject to section 157(b), collect or compromise all obligations to or held by the Secretary and exercise all legal or equitable rights accruing to the Secretary in connection with the payment of obligations until such time as such obligations may be referred to the Attorney General for suit or collection; and 
(3)expend funds made available for purposes of this subtitle— 
(A)for printing and binding, in accordance with applicable law (including regulation); and 
(B)without regard to any other law (including regulation), for rent of buildings and space in buildings and for repair, alteration, and improvement of buildings and space in buildings rented by the Secretary, except that the Secretary shall not expend funds under the authority of this subparagraph— 
(i)except when necessary to obtain an item, service, or facility, that is required in the proper administration of this subtitle, and that otherwise could not be obtained, or could not be obtained in the quantity or quality needed, or at the time, in the form, or under the conditions in which the item, service, or facility is needed; and 
(ii)prior to having given written notification to the Administrator of General Services (if the expenditure would affect an activity that otherwise would be under the jurisdiction of the General Services Administration) of the intention of the Secretary to make the expenditure, and the reasons and justifications for the expenditure. 
161.Job Corps oversight and reporting 
(a)Temporary financial reporting 
(1)In generalDuring the periods described in paragraphs (2) and (3)(B), the Secretary shall prepare and submit to the applicable committees financial reports regarding the Job Corps program under this subtitle. Each such financial report shall include— 
(A)information regarding the implementation of the financial oversight measures suggested in the May 31, 2013, report of the Office of Inspector General of the Department of Labor entitled The U.S. Department of Labor's Employment and Training Administration Needs to Strengthen Controls over Job Corps Funds; 
(B)a description of any budgetary shortfalls for the program for the period covered by the financial report, and the reasons for such shortfalls; and 
(C)a description and explanation for any approval for contract expenditures that are in excess of the amounts provided for under the contract. 
(2)Timing of reportsThe Secretary shall submit a financial report under paragraph (1) once every 6 months beginning on the date of enactment of this Act, for a 3-year period. After the completion of such 3-year period, the Secretary shall submit a financial report under such paragraph once a year for the next 2 years, unless additional reports are required under paragraph (3)(B). 
(3)Reporting requirements in cases of budgetary shortfallsIf any financial report required under this subsection finds that the Job Corps program under this subtitle has a budgetary shortfall for the period covered by the report, the Secretary shall— 
(A)not later than 90 days after the budgetary shortfall was identified, submit a report to the applicable committees explaining how the budgetary shortfall will be addressed; and 
(B)submit an additional financial report under paragraph (1) for each 6-month period subsequent to the finding of the budgetary shortfall until the Secretary demonstrates, through such report, that the Job Corps program has no budgetary shortfall. 
(b)Third-party reviewEvery 5 years after the date of enactment of this Act, the Secretary shall provide for a third-party review of the Job Corps program under this subtitle that addresses all of the areas described in subparagraphs (A) through (G) of section 169(a)(2). The results of the review shall be submitted to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(c)Criteria for Job Corps center closuresBy not later than December 1, 2014, the Secretary shall establish written criteria that the Secretary shall use to determine when a Job Corps center supported under this subtitle is to be closed and how to carry out such closure, and shall submit such criteria to the applicable committees. 
(d)Definition of applicable committeesIn this section, the term applicable committees means— 
(1)the Committee on Education and the Workforce of the House of Representatives; 
(2)the Subcommittee on Labor, Health and Human Services, Education, and Related Agencies of the Committee of Appropriations of the House of Representatives; 
(3)the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(4)the Subcommittee on Labor, Health and Human Services, Education, and Related Agencies of the Committee of Appropriations of the Senate. 
162.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle— 
(1)$1,688,155,000 for fiscal year 2015; 
(2)$1,818,548,000 for fiscal year 2016; 
(3)$1,856,283,000 for fiscal year 2017; 
(4)$1,897,455,000 for fiscal year 2018; 
(5)$1,942,064,000 for fiscal year 2019; and 
(6)$1,983,236,000 for fiscal year 2020. 
DNational programs 
166.Native American programs 
(a)Purpose 
(1)In generalThe purpose of this section is to support employment and training activities for Indian, Alaska Native, and Native Hawaiian individuals in order— 
(A)to develop more fully the academic, occupational, and literacy skills of such individuals; 
(B)to make such individuals more competitive in the workforce and to equip them with the entrepreneurial skills necessary for successful self-employment; and 
(C)to promote the economic and social development of Indian, Alaska Native, and Native Hawaiian communities in accordance with the goals and values of such communities. 
(2)Indian policyAll programs assisted under this section shall be administered in a manner consistent with the principles of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) and the government-to-government relationship between the Federal Government and Indian tribal governments. 
(b)DefinitionsAs used in this section: 
(1)Alaska nativeThe term Alaska Native includes a Native and a descendant of a Native, as such terms are defined in subsections (b) and (r) of section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b), (r)). 
(2)Indian, indian tribe, and tribal organizationThe terms Indian, Indian tribe, and tribal organization have the meanings given such terms in subsections (d), (e), and (l), respectively, of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(3)Native hawaiian and native hawaiian organizationThe terms Native Hawaiian and Native Hawaiian organization have the meanings given such terms in section 7207 of the Native Hawaiian Education Act (20 U.S.C. 7517). 
(c)Program authorizedEvery 4 years, the Secretary shall, on a competitive basis, make grants to, or enter into contracts or cooperative agreements with, Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled organizations serving Indians, or Native Hawaiian organizations to carry out the authorized activities described in subsection (d). 
(d)Authorized activities 
(1)In generalFunds made available under subsection (c) shall be used to carry out the activities described in paragraph (2) that— 
(A)are consistent with this section; and 
(B)are necessary to meet the needs of Indians, Alaska Natives, or Native Hawaiians preparing to enter, reenter, or retain unsubsidized employment leading to self-sufficiency. 
(2)Workforce development activities and supplemental services 
(A)In generalFunds made available under subsection (c) shall be used for— 
(i)comprehensive workforce development activities for Indians, Alaska Natives, or Native Hawaiians, including training on entrepreneurial skills; or 
(ii)supplemental services for Indian, Alaska Native, or Native Hawaiian youth on or near Indian reservations and in Oklahoma, Alaska, or Hawaii. 
(B)Special ruleNotwithstanding any other provision of this section, individuals who were eligible to participate in programs under section 401 of the Job Training Partnership Act (as such section was in effect on the day before the date of enactment of the Workforce Investment Act of 1998) shall be eligible to participate in an activity assisted under this section. 
(e)Program planIn order to receive a grant or enter into a contract or cooperative agreement under this section, an entity described in subsection (c) shall submit to the Secretary a program plan that describes a 4-year strategy for meeting the needs of Indian, Alaska Native, or Native Hawaiian individuals, as appropriate, in the area served by such entity. Such plan shall— 
(1)be consistent with the purpose of this section; 
(2)identify the population to be served; 
(3)identify the education and employment needs of the population to be served and the manner in which the activities to be provided will strengthen the ability of the individuals served to obtain or retain unsubsidized employment leading to self-sufficiency; 
(4)describe the activities to be provided and the manner in which such activities are to be integrated with other appropriate activities; and 
(5)describe, after the entity submitting the plan consults with the Secretary, the performance accountability measures to be used to assess the performance of entities in carrying out the activities assisted under this section, which shall include the primary indicators of performance described in section 116(b)(2)(A) and expected levels of performance for such indicators, in accordance with subsection (h). 
(f)Consolidation of fundsEach entity receiving assistance under subsection (c) may consolidate such assistance with assistance received from related programs in accordance with the provisions of the Indian Employment, Training and Related Services Demonstration Act of 1992 (25 U.S.C. 3401 et seq.). 
(g)Nonduplicative and nonexclusive servicesNothing in this section shall be construed— 
(1)to limit the eligibility of any entity described in subsection (c) to participate in any activity offered by a State or local entity under this Act; or 
(2)to preclude or discourage any agreement, between any entity described in subsection (c) and any State or local entity, to facilitate the provision of services by such entity or to the population served by such entity. 
(h)Performance accountability measures 
(1)Additional performance indicators and standards 
(A)Development of indicators and standardsThe Secretary, in consultation with the Native American Employment and Training Council, shall develop a set of performance indicators and standards that is in addition to the primary indicators of performance described in section 116(b)(2)(A) and that shall be applicable to programs under this section. 
(B)Special considerationsSuch performance indicators and standards shall take into account— 
(i)the purpose of this section as described in subsection (a)(1); 
(ii)the needs of the groups served by this section, including the differences in needs among such groups in various geographic service areas; and 
(iii)the economic circumstances of the communities served, including differences in circumstances among various geographic service areas. 
(2)Agreement on adjusted levels of performanceThe Secretary and the entity described in subsection (c) shall reach agreement on the levels of performance for each of the primary indicators of performance described in section 116(b)(2)(A), taking into account economic conditions, characteristics of the individuals served, and other appropriate factors and using, to the extent practicable, the statistical adjustment model under section 116(b)(3)(A)(viii). The levels agreed to shall be the adjusted levels of performance and shall be incorporated in the program plan. 
(i)Administrative provisions 
(1)Organizational unit establishedThe Secretary shall designate a single organizational unit within the Department of Labor that shall have primary responsibility for the administration of the activities authorized under this section. 
(2)RegulationsThe Secretary shall consult with the entities described in subsection (c) in— 
(A)establishing regulations to carry out this section, including regulations relating to the performance accountability measures for entities receiving assistance under this section; and 
(B)developing a funding distribution plan that takes into consideration previous levels of funding (prior to the date of enactment of this Act) to such entities. 
(3)Waivers 
(A)In generalWith respect to an entity described in subsection (c), the Secretary, notwithstanding any other provision of law, may, pursuant to a request submitted by such entity that meets the requirements established under subparagraph (B), waive any of the statutory or regulatory requirements of this title that are inconsistent with the specific needs of the entity described in such subsection, except that the Secretary may not waive requirements relating to wage and labor standards, worker rights, participation and protection of workers and participants, grievance procedures, and judicial review. 
(B)Request and approvalAn entity described in subsection (c) that requests a waiver under subparagraph (A) shall submit a plan to the Secretary to improve the program of workforce investment activities carried out by the entity, which plan shall meet the requirements established by the Secretary and shall be generally consistent with the requirements of section 189(i)(3)(B). 
(4)Advisory council 
(A)In generalUsing funds made available to carry out this section, the Secretary shall establish a Native American Employment and Training Council to facilitate the consultation described in paragraph (2) and to provide the advice described in subparagraph (C). 
(B)CompositionThe Council shall be composed of individuals, appointed by the Secretary, who are representatives of the entities described in subsection (c). 
(C)DutiesThe Council shall advise the Secretary on the operation and administration of the programs assisted under this section, including the selection of the individual appointed as head of the unit established under paragraph (1). 
(D)Personnel matters 
(i)Compensation of membersMembers of the Council shall serve without compensation. 
(ii)Travel expensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council. 
(iii)Administrative supportThe Secretary shall provide the Council with such administrative support as may be necessary to perform the functions of the Council. 
(E)ChairpersonThe Council shall select a chairperson from among its members. 
(F)MeetingsThe Council shall meet not less than twice each year. 
(G)ApplicationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council. 
(5)Technical assistanceThe Secretary, acting through the unit established under paragraph (1), is authorized to provide technical assistance to entities described in subsection (c) that receive assistance under such subsection to enable such entities to improve the activities authorized under this section that are provided by such entities. 
(6)Agreement for certain federally recognized indian tribes to transfer funds to the programA federally recognized Indian tribe that administers funds provided under this section and funds provided by more than one State under other sections of this title may enter into an agreement with the Secretary and the Governors of the affected States to transfer the funds provided by the States to the program administered by the tribe under this section. 
(j)Compliance with single audit requirements; related requirementGrants made and contracts and cooperative agreements entered into under this section shall be subject to the requirements of chapter 75 of subtitle V of title 31, United States Code, and charging of costs under this section shall be subject to appropriate circulars issued by the Office of Management and Budget. 
(k)Assistance to unique populations in Alaska and Hawaii 
(1)In generalNotwithstanding any other provision of law, the Secretary is authorized to award grants, on a competitive basis, to entities with demonstrated experience and expertise in developing and implementing programs for the unique populations who reside in Alaska or Hawaii, including public and private nonprofit organizations, tribal organizations, American Indian tribal colleges or universities, institutions of higher education, or consortia of such organizations or institutions, to improve job training and workforce investment activities for such unique populations. 
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— 
(A)$461,000 for fiscal year 2015; 
(B)$497,000 for fiscal year 2016; 
(C)$507,000 for fiscal year 2017; 
(D)$518,000 for fiscal year 2018; 
(E)$530,000 for fiscal year 2019; and 
(F)$542,000 for fiscal year 2020. 
167.Migrant and seasonal farmworker programs 
(a)In generalEvery 4 years, the Secretary shall, on a competitive basis, make grants to, or enter into contracts with, eligible entities to carry out the activities described in subsection (d). 
(b)Eligible entitiesTo be eligible to receive a grant or enter into a contract under this section, an entity shall have an understanding of the problems of eligible migrant and seasonal farmworkers (including dependents), a familiarity with the area to be served, and the ability to demonstrate a capacity to administer and deliver effectively a diversified program of workforce investment activities (including youth workforce investment activities) and related assistance for eligible migrant and seasonal farmworkers. 
(c)Program plan 
(1)In generalTo be eligible to receive a grant or enter into a contract under this section, an entity described in subsection (b) shall submit to the Secretary a plan that describes a 4-year strategy for meeting the needs of eligible migrant and seasonal farmworkers in the area to be served by such entity. 
(2)ContentsSuch plan shall— 
(A)describe the population to be served and identify the education and employment needs of the population to be served and the manner in which the services to be provided will strengthen the ability of the eligible migrant and seasonal farmworkers and dependents to obtain or retain unsubsidized employment, or stabilize their unsubsidized employment, including upgraded employment in agriculture; 
(B)describe the related assistance and supportive services to be provided and the manner in which such assistance and services are to be integrated and coordinated with other appropriate services; 
(C)describe the performance accountability measures to be used to assess the performance of such entity in carrying out the activities assisted under this section, which shall include the expected levels of performance for the primary indicators of performance described in section 116(b)(2)(A); 
(D)describe the availability and accessibility of local resources, such as supportive services, services provided through one-stop delivery systems, and education and training services, and how the resources can be made available to the population to be served; and 
(E)describe the plan for providing services under this section, including strategies and systems for outreach, career planning, assessment, and delivery through one-stop delivery systems. 
(3)Agreement on adjusted levels of performanceThe Secretary and the entity described in subsection (b) shall reach agreement on the levels of performance for each of the primary indicators of performance described in section 116(b)(2)(A), taking into account economic conditions, characteristics of the individuals served, and other appropriate factors, and using, to the extent practicable, the statistical adjustment model under section 116(b)(3)(A)(viii). The levels agreed to shall be the adjusted levels of performance and shall be incorporated in the program plan. 
(4)AdministrationGrants and contracts awarded under this section shall be centrally administered by the Department of Labor and competitively awarded by the Secretary using procedures consistent with standard Federal Government competitive procurement policies. 
(d)Authorized activitiesFunds made available under this section and section 127(a)(1) shall be used to carry out workforce investment activities (including youth workforce investment activities) and provide related assistance for eligible migrant and seasonal farmworkers, which may include— 
(1)outreach, employment, training, educational assistance, literacy assistance, English language and literacy instruction, pesticide and worker safety training, housing (including permanent housing), supportive services, and school dropout prevention and recovery activities; 
(2)followup services for those individuals placed in employment; 
(3)self-employment and related business or micro-enterprise development or education as needed by eligible individuals as identified pursuant to the plan required by subsection (c); 
(4)customized career and technical education in occupations that will lead to higher wages, enhanced benefits, and long-term employment in agriculture or another area; and 
(5)technical assistance to improve coordination of services and implement best practices relating to service delivery through one-stop delivery systems. 
(e)Consultation with governors and local boardsIn making grants and entering into contracts under this section, the Secretary shall consult with the Governors and local boards of the States in which the eligible entities will carry out the activities described in subsection (d). 
(f)RegulationsThe Secretary shall consult with eligible migrant and seasonal farmworkers groups and States in establishing regulations to carry out this section, including regulations relating to how economic and demographic barriers to employment of eligible migrant and seasonal farmworkers should be considered and included in the negotiations leading to the adjusted levels of performance described in subsection (c)(3). 
(g)Compliance with single audit requirements; related requirementGrants made and contracts entered into under this section shall be subject to the requirements of chapter 75 of subtitle V of title 31, United States Code and charging of costs under this section shall be subject to appropriate circulars issued by the Office of Management and Budget. 
(h)Funding allocationFrom the funds appropriated and made available to carry out this section, the Secretary shall reserve not more than 1 percent for discretionary purposes, such as providing technical assistance to eligible entities. 
(i)DefinitionsIn this section: 
(1)Eligible migrant and seasonal farmworkersThe term eligible migrant and seasonal farmworkers means individuals who are eligible migrant farmworkers or are eligible seasonal farmworkers. 
(2)Eligible migrant farmworkerThe term eligible migrant farmworker means— 
(A)an eligible seasonal farmworker described in paragraph (3)(A) whose agricultural labor requires travel to a job site such that the farmworker is unable to return to a permanent place of residence within the same day; and 
(B)a dependent of the farmworker described in subparagraph (A). 
(3)Eligible seasonal farmworkerThe term eligible seasonal farmworker means— 
(A)a low-income individual who— 
(i)for 12 consecutive months out of the 24 months prior to application for the program involved, has been primarily employed in agricultural or fish farming labor that is characterized by chronic unemployment or underemployment; and 
(ii)faces multiple barriers to economic self-sufficiency; and 
(B)a dependent of the person described in subparagraph (A). 
168.Technical assistance 
(a)General technical assistance 
(1)In generalThe Secretary shall ensure that the Department has sufficient capacity to, and does, provide, coordinate, and support the development of, appropriate training, technical assistance, staff development, and other activities, including— 
(A)assistance in replicating programs of demonstrated effectiveness, to States and localities; 
(B)the training of staff providing rapid response services; 
(C)the training of other staff of recipients of funds under this title, including the staff of local boards and State boards; 
(D)the training of members of State boards and local boards; 
(E)assistance in the development and implementation of integrated, technology-enabled intake and case management information systems for programs carried out under this Act and programs carried out by one-stop partners, such as standard sets of technical requirements for the systems, offering interfaces that States could use in conjunction with their current (as of the first date of implementation of the systems) intake and case management information systems that would facilitate shared registration across programs; 
(F)assistance regarding accounting and program operations to States and localities (when such assistance would not supplant assistance provided by the State); 
(G)peer review activities under this title; and 
(H)in particular, assistance to States in making transitions to implement the provisions of this Act. 
(2)Form of assistance 
(A)In generalIn order to carry out paragraph (1) on behalf of a State or recipient of financial assistance under section 166 or 167, the Secretary, after consultation with the State or grant recipient, may award grants or enter into contracts or cooperative agreements. 
(B)LimitationGrants or contracts awarded under paragraph (1) to entities other than States or local units of government that are for amounts in excess of $100,000 shall only be awarded on a competitive basis. 
(b)Dislocated worker technical assistance 
(1)AuthorityOf the amounts available pursuant to section 132(a)(2)(A), the Secretary shall reserve not more than 5 percent of such amounts to provide technical assistance to States that do not meet the State performance accountability measures for the primary indicators of performance described in section 116(b)(2)(A)(i) with respect to employment and training activities for dislocated workers. Using such reserved funds, the Secretary may provide such assistance to other States, local areas, and other entities involved in providing assistance to dislocated workers, to promote the continuous improvement of assistance provided to dislocated workers, under this title. 
(2)TrainingAmounts reserved under this subsection may be used to provide for the training of staff, including specialists, who provide rapid response services. Such training shall include instruction in proven methods of promoting, establishing, and assisting labor-management committees. Such projects shall be administered through the Employment and Training Administration of the Department. 
(c)Promising and proven practices coordinationThe Secretary shall— 
(1)establish a system through which States may share information regarding promising and proven practices with regard to the operation of workforce investment activities under this Act; 
(2)evaluate and disseminate information regarding such promising and proven practices and identify knowledge gaps; and 
(3)commission research under section 169(b) to address knowledge gaps identified under paragraph (2). 
169.Evaluations and research 
(a)Evaluations 
(1)Evaluations of programs and activities carried out under this title 
(A)In generalFor the purpose of improving the management and effectiveness of programs and activities carried out under this title, the Secretary, through grants, contracts, or cooperative agreements, shall provide for the continuing evaluation of the programs and activities under this title, including those programs and activities carried out under this section. 
(B)Periodic independent evaluationThe evaluations carried out under this paragraph shall include an independent evaluation, at least once every 4 years, of the programs and activities carried out under this title. 
(2)Evaluation subjectsEach evaluation carried out under paragraph (1) shall address— 
(A)the general effectiveness of such programs and activities in relation to their cost, including the extent to which the programs and activities— 
(i)improve the employment competencies of participants in comparison to comparably-situated individuals who did not participate in such programs and activities; and 
(ii)to the extent feasible, increase the level of total employment over the level that would have existed in the absence of such programs and activities; 
(B)the effectiveness of the performance accountability measures relating to such programs and activities; 
(C)the effectiveness of the structure and mechanisms for delivery of services through such programs and activities, including the coordination and integration of services through such programs and activities; 
(D)the impact of such programs and activities on the community, businesses, and participants involved; 
(E)the impact of such programs and activities on related programs and activities; 
(F)the extent to which such programs and activities meet the needs of various demographic groups; and 
(G)such other factors as may be appropriate. 
(3)Evaluations of other programs and activitiesThe Secretary may conduct evaluations of other federally funded employment-related programs and activities under other provisions of law. 
(4)TechniquesEvaluations conducted under this subsection shall utilize appropriate and rigorous methodology and research designs, including the use of control groups chosen by scientific random assignment methodologies. The Secretary shall conduct at least 1 multisite control group evaluation under this subsection by the end of fiscal year 2019, and thereafter shall ensure that such an analysis is included in the independent evaluation described in paragraph (1)(B) that is conducted at least once every 4 years. 
(5)ReportsThe entity carrying out an evaluation described in paragraph (1) or (2) shall prepare and submit to the Secretary a draft report and a final report containing the results of the evaluation. 
(6)Reports to congressNot later than 30 days after the completion of a draft report under paragraph (5), the Secretary shall transmit the draft report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate. Not later than 60 days after the completion of a final report under such paragraph, the Secretary shall transmit the final report to such committees. 
(7)Public availabilityNot later than 30 days after the date the Secretary transmits the final report as described in paragraph (6), the Secretary shall make that final report available to the general public on the Internet, on the Web site of the Department of Labor. 
(8)Publication of reportsIf an entity that enters into a contract or other arrangement with the Secretary to conduct an evaluation of a program or activity under this subsection requests permission from the Secretary to publish a report resulting from the evaluation, such entity may publish the report unless the Secretary denies the request during the 90-day period beginning on the date the Secretary receives such request. 
(9)CoordinationThe Secretary shall ensure the coordination of evaluations carried out by States pursuant to section 116(e) with the evaluations carried out under this subsection. 
(b)Research, studies, and multistate projects 
(1)In generalAfter consultation with States, localities, and other interested parties, the Secretary shall, every 2 years, publish in the Federal Register, a plan that describes the research, studies, and multistate project priorities of the Department of Labor concerning employment and training for the 5-year period following the submission of the plan. The plan shall be consistent with the purposes of this title, including the purpose of aligning and coordinating core programs with other one-stop partner programs. Copies of the plan shall be transmitted to the Committee on Education and the Workforce of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, the Department of Education, and other relevant Federal agencies. 
(2)FactorsThe plan published under paragraph (1) shall contain strategies to address national employment and training problems and take into account factors such as— 
(A)the availability of existing research (as of the date of the publication); 
(B)the need to ensure results that have interstate validity; 
(C)the benefits of economies of scale and the efficiency of proposed projects; and 
(D)the likelihood that the results of the projects will be useful to policymakers and stakeholders in addressing employment and training problems. 
(3)Research projectsThe Secretary shall, through grants or contracts, carry out research projects that will contribute to the solution of employment and training problems in the United States and that are consistent with the priorities specified in the plan published under paragraph (1). 
(4)Studies and reports 
(A)Net impact studies and reportsThe Secretary of Labor, in coordination with the Secretary of Education and other relevant Federal agencies, may conduct studies to determine the net impact and best practices of programs, services, and activities carried out under this Act. 
(B)Study on resources available to assist disconnected youthThe Secretary of Labor, in coordination with the Secretary of Education, may conduct a study examining the characteristics of eligible youth that result in such youth being significantly disconnected from education and workforce participation, the ways in which such youth could have greater opportunities for education attainment and obtaining employment, and the resources available to assist such youth in obtaining the skills, credentials, and work experience necessary to become economically self-sufficient. 
(C)Study of effectiveness of workforce development system in meeting business needsUsing funds available to carry out this subsection jointly with funds available to the Secretary of Commerce, the Administrator of the Small Business Administration, and the Secretary of Education, the Secretary of Labor, in coordination with the Secretary of Commerce, the Administrator of the Small Business Administration, and the Secretary of Education, may conduct a study of the effectiveness of the workforce development system in meeting the needs of business, such as through the use of industry or sector partnerships, with particular attention to the needs of small business, including in assisting workers to obtain the skills needed to utilize emerging technologies. 
(D)Study on participants entering nontraditional occupationsThe Secretary of Labor, in coordination with the Secretary of Education, may conduct a study examining the number and percentage of individuals who receive employment and training activities and who enter nontraditional occupations, successful strategies to place and support the retention of individuals in nontraditional employment (such as by providing post-placement assistance to participants in the form of exit interviews, mentoring, networking, and leadership development), and the degree to which recipients of employment and training activities are informed of the possibility of, or directed to begin, training or education needed for entrance into nontraditional occupations. 
(E)Study on performance indicatorsThe Secretary of Labor, in coordination with the Secretary of Education, may conduct studies to determine the feasibility of, and potential means to replicate, measuring the compensation, including the wages, benefits, and other incentives provided by an employer, received by program participants by using data other than or in addition to data available through wage records, for potential use as a performance indicator. 
(F)Study on job training for recipients of public housing assistanceThe Secretary of Labor, in coordination with the Secretary of Housing and Urban Development, may conduct studies to assist public housing authorities to provide, to recipients of public housing assistance, job training programs that successfully upgrade job skills and employment in, and access to, jobs with opportunity for advancement and economic self-sufficiency for such recipients. 
(G)Study on improving employment prospects for older individualsThe Secretary of Labor, in coordination with the Secretary of Education and the Secretary of Health and Human Services, may conduct studies that lead to better design and implementation of, in conjunction with employers, local boards or State boards, community colleges or area career and technical education schools, and other organizations, effective evidence-based strategies to provide services to workers who are low-income, low-skilled older individuals that increase the workers’ skills and employment prospects. 
(H)Study on prior learningThe Secretary of Labor, in coordination with other heads of Federal agencies, as appropriate, may conduct studies that, through convening stakeholders from the fields of education, workforce, business, labor, defense, and veterans services, and experts in such fields, develop guidelines for assessing, accounting for, and utilizing the prior learning of individuals, including dislocated workers and veterans, in order to provide the individuals with postsecondary educational credit for such prior learning that leads to the attainment of a recognized postsecondary credential identified under section 122(d) and employment. 
(I)Study on career pathways for health care providers and providers of early education and child careThe Secretary of Labor, in coordination with the Secretary of Education and the Secretary of Health and Human Services, shall conduct a multistate study to develop, implement, and build upon career advancement models and practices for low-wage health care providers or providers of early education and child care, including faculty education and distance education programs. 
(J)Study on equivalent payThe Secretary shall conduct a multistate study to develop and disseminate strategies for ensuring that programs and activities carried out under this Act are placing individuals in jobs, education, and training that lead to equivalent pay for men and women, including strategies to increase the participation of women in high-wage, high-demand occupations in which women are underrepresented. 
(K)ReportsThe Secretary shall prepare and disseminate to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives, and to the public, including through electronic means, reports containing the results of the studies conducted under this paragraph. 
(5)Multistate projects 
(A)AuthorityThe Secretary may, through grants or contracts, carry out multistate projects that require demonstrated expertise that is available at the national level to effectively disseminate best practices and models for implementing employment and training services, address the specialized employment and training needs of particular service populations, or address industry-wide skill shortages, to the extent such projects are consistent with the priorities specified in the plan published under paragraph (1). 
(B)Design of grantsAgreements for grants or contracts awarded under this paragraph shall be designed to obtain information relating to the provision of services under different economic conditions or to various demographic groups in order to provide guidance at the national and State levels about how best to administer specific employment and training services. 
(6)Limitations 
(A)Competitive awardsA grant or contract awarded for carrying out a project under this subsection in an amount that exceeds $100,000 shall be awarded only on a competitive basis, except that a noncompetitive award may be made in the case of a project that is funded jointly with other public or private sector entities that provide a substantial portion of assistance under the grant or contract for the project. 
(B)Time limitsA grant or contract shall not be awarded under this subsection to the same organization for more than 3 consecutive years unless such grant or contract is competitively reevaluated within such period. 
(C)Peer review 
(i)In generalThe Secretary shall utilize a peer review process— 
(I)to review and evaluate all applications for grants in amounts that exceed $500,000 that are submitted under this section; and 
(II)to review and designate exemplary and promising programs under this section. 
(ii)Availability of fundsThe Secretary is authorized to use funds provided under this section to carry out peer review activities under this subparagraph. 
(D)PriorityIn awarding grants or contracts under this subsection, priority shall be provided to entities with recognized expertise in the methods, techniques, and knowledge of workforce investment activities. The Secretary shall establish appropriate time limits for the duration of such projects. 
(c)Dislocated worker projectsOf the amount made available pursuant to section 132(a)(2)(A) for any program year, the Secretary shall use not more than 10 percent of such amount to carry out demonstration and pilot projects, multiservice projects, and multistate projects relating to the employment and training needs of dislocated workers. Of the requirements of this section, such projects shall be subject only to the provisions relating to review and evaluation of applications under subsection (b)(6)(C). Such projects may include demonstration and pilot projects relating to promoting self-employment, promoting job creation, averting dislocations, assisting dislocated farmers, assisting dislocated fishermen, and promoting public works. Such projects shall be administered by the Secretary, acting through the Assistant Secretary for Employment and Training. 
170.National dislocated worker grants 
(a)DefinitionsIn this section: 
(1)Emergency or disasterThe term emergency or disaster means— 
(A)an emergency or a major disaster, as defined in paragraphs (1) and (2), respectively, of section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122 (1) and (2)); or 
(B)an emergency or disaster situation of national significance that could result in a potentially large loss of employment, as declared or otherwise recognized by the chief official of a Federal agency with authority for or jurisdiction over the Federal response to the emergency or disaster situation. 
(2)Disaster areaThe term disaster area means an area that has suffered or in which has occurred an emergency or disaster. 
(b)In general 
(1)GrantsThe Secretary is authorized to award national dislocated worker grants— 
(A)to an entity described in subsection (c)(1)(B) to provide employment and training assistance to workers affected by major economic dislocations, such as plant closures, mass layoffs, or closures and realignments of military installations; 
(B)to provide assistance to— 
(i)the Governor of any State within the boundaries of which is a disaster area, to provide disaster relief employment in the disaster area; or 
(ii)the Governor of any State to which a substantial number of workers from an area in which an emergency or disaster has been declared or otherwise recognized have relocated; 
(C)to provide additional assistance to a State board or local board for eligible dislocated workers in a case in which the State board or local board has expended the funds provided under this section to carry out activities described in subparagraphs (A) and (B) and can demonstrate the need for additional funds to provide appropriate services for such workers, in accordance with requirements prescribed by the Secretary; and 
(D)to provide additional assistance to a State board or local board serving an area where— 
(i)a higher-than-average demand for employment and training activities for dislocated members of the Armed Forces, spouses described in section 3(15)(E), or members of the Armed Forces described in subsection (c)(2)(A)(iv), exceeds State and local resources for providing such activities; and 
(ii)such activities are to be carried out in partnership with the Department of Defense and Department of Veterans Affairs transition assistance programs. 
(2)Decisions and obligationsThe Secretary shall issue a final decision on an application for a national dislocated worker grant under this subsection not later than 45 calendar days after receipt of the application. The Secretary shall issue a notice of obligation for such grant not later than 10 days after the award of such grant. 
(c)Employment and training assistance requirements 
(1)Grant recipient eligibility 
(A)ApplicationTo be eligible to receive a grant under subsection (b)(1)(A), an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(B)Eligible entityIn this paragraph, the term entity means a State, a local board, an entity described in section 166(c), an entity determined to be eligible by the Governor of the State involved, and any other entity that demonstrates to the Secretary the capability to effectively respond to the circumstances relating to particular dislocations. 
(2)Participant eligibility 
(A)In generalIn order to be eligible to receive employment and training assistance under a national dislocated worker grant awarded pursuant to subsection (b)(1)(A), an individual shall be— 
(i)a dislocated worker; 
(ii)a civilian employee of the Department of Defense or the Department of Energy employed at a military installation that is being closed, or that will undergo realignment, within the next 24 months after the date of the determination of eligibility; 
(iii)an individual who is employed in a nonmanagerial position with a Department of Defense contractor, who is determined by the Secretary of Defense to be at risk of termination from employment as a result of reductions in defense expenditures, and whose employer is converting operations from defense to nondefense applications in order to prevent worker layoffs; or 
(iv)a member of the Armed Forces who— 
(I)was on active duty or full-time National Guard duty; 
(II) 
(aa)is involuntarily separated (as defined in section 1141 of title 10, United States Code) from active duty or full-time National Guard duty; or 
(bb)is separated from active duty or full-time National Guard duty pursuant to a special separation benefits program under section 1174a of title 10, United States Code, or the voluntary separation incentive program under section 1175 of that title; 
(III)is not entitled to retired or retained pay incident to the separation described in subclause (II); and 
(IV)applies for such employment and training assistance before the end of the 180-day period beginning on the date of that separation. 
(B)Retraining assistanceThe individuals described in subparagraph (A)(iii) shall be eligible for retraining assistance to upgrade skills by obtaining marketable skills needed to support the conversion described in subparagraph (A)(iii). 
(C)Additional requirementsThe Secretary shall establish and publish additional requirements related to eligibility for employment and training assistance under the national dislocated worker grants to ensure effective use of the funds available for this purpose. 
(D)DefinitionsIn this paragraph, the terms military installation and realignment have the meanings given the terms in section 2910 of the Defense Base Closure and Realignment Act of 1990 (Public Law 101–510; 10 U.S.C. 2687 note). 
(d)Disaster relief employment assistance requirements 
(1)In generalFunds made available under subsection (b)(1)(B)— 
(A)shall be used, in coordination with the Administrator of the Federal Emergency Management Agency, as applicable, to provide disaster relief employment on projects that provide food, clothing, shelter, and other humanitarian assistance for emergency and disaster victims, and projects regarding demolition, cleaning, repair, renovation, and reconstruction of damaged and destroyed structures, facilities, and lands located within the disaster area and in offshore areas related to the emergency or disaster; 
(B)may be expended through public and private agencies and organizations engaged in such projects; and 
(C)may be expended to provide employment and training activities. 
(2)EligibilityAn individual shall be eligible to be offered disaster relief employment under subsection (b)(1)(B) if such individual— 
(A)is a dislocated worker; 
(B)is a long-term unemployed individual; 
(C)is temporarily or permanently laid off as a consequence of the emergency or disaster; or 
(D)in the case of an individual who is self-employed, becomes unemployed or significantly underemployed as a result of the emergency or disaster. 
(3)Limitations on disaster relief employment 
(A)In generalExcept as provided in subparagraph (B), no individual shall be employed under subsection (b)(1)(B) for more than 12 months for work related to recovery from a single emergency or disaster. 
(B)ExtensionAt the request of a State, the Secretary may extend such employment, related to recovery from a single emergency or disaster involving the State, for not more than an additional 12 months. 
(4)Use of available fundsFunds made available under subsection (b)(1)(B) shall be available to assist workers described in paragraph (2) who are affected by an emergency or disaster, including workers who have relocated from an area in which an emergency or disaster has been declared or otherwise recognized, as appropriate. Under conditions determined by the Secretary and following notification to the Secretary, a State may use such funds, that are appropriated for any fiscal year and available for expenditure under any grant awarded to the State under this section, to provide any assistance authorized under this subsection. Funds used pursuant to the authority provided under this paragraph shall be subject to the liability and reimbursement requirements described in paragraph (5). 
(5)Liability and reimbursementNothing in this Act shall be construed to relieve liability, by a responsible party that is liable under Federal law, for any costs incurred by the United States under subsection (b)(1)(B) or this subsection, including the responsibility to provide reimbursement for such costs to the United States. 
171.YouthBuild program 
(a)Statement of purposeThe purposes of this section are— 
(1)to enable disadvantaged youth to obtain the education and employment skills necessary to achieve economic self-sufficiency in occupations in demand and postsecondary education and training opportunities; 
(2)to provide disadvantaged youth with opportunities for meaningful work and service to their communities; 
(3)to foster the development of employment and leadership skills and commitment to community development among youth in low-income communities; 
(4)to expand the supply of permanent affordable housing for homeless individuals and low-income families by utilizing the energies and talents of disadvantaged youth; and 
(5)to improve the quality and energy efficiency of community and other nonprofit and public facilities, including those facilities that are used to serve homeless and low-income families. 
(b)DefinitionsIn this section: 
(1)Adjusted incomeThe term adjusted income has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). 
(2)ApplicantThe term applicant means an eligible entity that has submitted an application under subsection (c). 
(3)Eligible entityThe term eligible entity means a public or private nonprofit agency or organization (including a consortium of such agencies or organizations), including— 
(A)a community-based organization; 
(B)a faith-based organization; 
(C)an entity carrying out activities under this title, such as a local board; 
(D)a community action agency; 
(E)a State or local housing development agency; 
(F)an Indian tribe or other agency primarily serving Indians; 
(G)a community development corporation; 
(H)a State or local youth service or conservation corps; and 
(I)any other entity eligible to provide education or employment training under a Federal program (other than the program carried out under this section). 
(4)Homeless individualThe term homeless individual means a homeless individual (as defined in section 41403(6) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–2(6))) or a homeless child or youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))). 
(5)Housing development agencyThe term housing development agency means any agency of a State or local government, or any private nonprofit organization, that is engaged in providing housing for homeless individuals or low-income families. 
(6)IncomeThe term income has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). 
(7)Indian; indian tribeThe terms Indian and Indian tribe have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(8)Low-income familyThe term low-income family means a family described in section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)). 
(9)Qualified national nonprofit agencyThe term qualified national nonprofit agency means a nonprofit agency that— 
(A)has significant national experience providing services consisting of training, information, technical assistance, and data management to YouthBuild programs or similar projects; and 
(B)has the capacity to provide those services. 
(10)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program— 
(A)registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and 
(B)that meets such other criteria as may be established by the Secretary under this section. 
(11)Transitional housingThe term transitional housing has the meaning given the term in section 401(29) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(29)). 
(12)YouthBuild programThe term YouthBuild program means any program that receives assistance under this section and provides disadvantaged youth with opportunities for employment, education, leadership development, and training through the rehabilitation (which, for purposes of this section, shall include energy efficiency enhancements) or construction of housing for homeless individuals and low-income families, and of public facilities. 
(c)YouthBuild grants 
(1)Amounts of grantsThe Secretary is authorized to make grants to applicants for the purpose of carrying out YouthBuild programs approved under this section. 
(2)Eligible activitiesAn entity that receives a grant under this subsection shall use the funds made available through the grant to carry out a YouthBuild program, which may include the following activities: 
(A)Education and workforce investment activities including— 
(i)work experience and skills training (coordinated, to the maximum extent feasible, with preapprenticeship and registered apprenticeship programs) in the activities described in subparagraphs (B) and (C) related to rehabilitation or construction, and, if approved by the Secretary, in additional in-demand industry sectors or occupations in the region in which the program operates; 
(ii)occupational skills training; 
(iii)other paid and unpaid work experiences, including internships and job shadowing; 
(iv)services and activities designed to meet the educational needs of participants, including— 
(I)basic skills instruction and remedial education; 
(II)language instruction educational programs for participants who are English language learners; 
(III)secondary education services and activities, including tutoring, study skills training, and school dropout prevention and recovery activities, designed to lead to the attainment of a secondary school diploma or its recognized equivalent (including recognized certificates of attendance or similar documents for individuals with disabilities); 
(IV)counseling and assistance in obtaining postsecondary education and required financial aid; and 
(V)alternative secondary school services; 
(v)counseling services and related activities, such as comprehensive guidance and counseling on drug and alcohol abuse and referral; 
(vi)activities designed to develop employment and leadership skills, which may include community service and peer-centered activities encouraging responsibility and other positive social behaviors, and activities related to youth policy committees that participate in decision-making related to the program; 
(vii)supportive services and provision of need-based stipends necessary to enable individuals to participate in the program and to assist individuals, for a period not to exceed 12 months after the completion of training, in obtaining or retaining employment, or applying for and transitioning to postsecondary education or training; and 
(viii)job search and assistance. 
(B)Supervision and training for participants in the rehabilitation or construction of housing, including residential housing for homeless individuals or low-income families, or transitional housing for homeless individuals, and, if approved by the Secretary, in additional in-demand industry sectors or occupations in the region in which the program operates. 
(C)Supervision and training for participants— 
(i)in the rehabilitation or construction of community and other public facilities, except that not more than 15 percent of funds appropriated to carry out this section may be used for such supervision and training; and 
(ii)if approved by the Secretary, in additional in-demand industry sectors or occupations in the region in which the program operates. 
(D)Payment of administrative costs of the applicant, including recruitment and selection of participants, except that not more than 10 percent of the amount of assistance provided under this subsection to the grant recipient may be used for such costs. 
(E)Adult mentoring. 
(F)Provision of wages, stipends, or benefits to participants in the program. 
(G)Ongoing training and technical assistance that are related to developing and carrying out the program. 
(H)Follow-up services. 
(3)Application 
(A)Form and procedureTo be qualified to receive a grant under this subsection, an eligible entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require. 
(B)Minimum requirementsThe Secretary shall require that the application contain, at a minimum— 
(i)labor market information for the labor market area where the proposed program will be implemented, including both current data (as of the date of submission of the application) and projections on career opportunities in construction and in-demand industry sectors or occupations; 
(ii)a request for the grant, specifying the amount of the grant requested and its proposed uses; 
(iii)a description of the applicant and a statement of its qualifications, including a description of the applicant’s relationship with local boards, one-stop operators, local unions, entities carrying out registered apprenticeship programs, other community groups, and employers, and the applicant’s past experience, if any, with rehabilitation or construction of housing or public facilities, and with youth education and employment training programs; 
(iv)a description of the proposed site for the proposed program; 
(v)a description of the educational and job training activities, work opportunities, postsecondary education and training opportunities, and other services that will be provided to participants, and how those activities, opportunities, and services will prepare youth for employment in in-demand industry sectors or occupations in the labor market area described in clause (i); 
(vi) 
(I)a description of the proposed activities to be undertaken under the grant related to rehabilitation or construction, and, in the case of an applicant requesting approval from the Secretary to also carry out additional activities related to in-demand industry sectors or occupations, a description of such additional proposed activities; and 
(II)the anticipated schedule for carrying out all activities proposed under subclause (I); 
(vii)a description of the manner in which eligible youth will be recruited and selected as participants, including a description of arrangements that will be made with local boards, one-stop operators, faith- and community-based organizations, State educational agencies or local educational agencies (including agencies of Indian tribes), public assistance agencies, the courts of jurisdiction, agencies operating shelters for homeless individuals and other agencies that serve youth who are homeless individuals, foster care agencies, and other appropriate public and private agencies; 
(viii)a description of the special outreach efforts that will be undertaken to recruit eligible young women (including young women with dependent children) as participants; 
(ix)a description of the specific role of employers in the proposed program, such as their role in developing the proposed program and assisting in service provision and in placement activities; 
(x)a description of how the proposed program will be coordinated with other Federal, State, and local activities and activities conducted by Indian tribes, such as local workforce investment activities, career and technical education and training programs, adult and language instruction educational programs, activities conducted by public schools, activities conducted by community colleges, national service programs, and other job training provided with funds available under this title; 
(xi)assurances that there will be a sufficient number of adequately trained supervisory personnel in the proposed program; 
(xii)a description of the levels of performance to be achieved with respect to the primary indicators of performance for eligible youth described in section 116(b)(2)(A)(ii); 
(xiii)a description of the applicant’s relationship with local building trade unions regarding their involvement in training to be provided through the proposed program, the relationship of the proposed program to established registered apprenticeship programs and employers, the ability of the applicant to grant an industry-recognized certificate or certification through the program, and the quality of the program leading to the certificate or certification; 
(xiv)a description of activities that will be undertaken to develop the leadership skills of participants; 
(xv)a detailed budget and a description of the system of fiscal controls, and auditing and accountability procedures, that will be used to ensure fiscal soundness for the proposed program; 
(xvi)a description of the commitments for any additional resources (in addition to the funds made available through the grant) to be made available to the proposed program from— 
(I)the applicant; 
(II)recipients of other Federal, State, or local housing and community development assistance that will sponsor any part of the rehabilitation or construction, operation and maintenance, or other housing and community development activities undertaken as part of the proposed program; or 
(III)entities carrying out other Federal, State, or local activities or activities conducted by Indian tribes, including career and technical education and training programs, adult and language instruction educational programs, and job training provided with funds available under this title; 
(xvii)information identifying, and a description of, the financing proposed for any— 
(I)rehabilitation of the property involved; 
(II)acquisition of the property; or 
(III)construction of the property; 
(xviii)information identifying, and a description of, the entity that will operate and manage the property; 
(xix)information identifying, and a description of, the data collection systems to be used; 
(xx)a certification, by a public official responsible for the housing strategy for the State or unit of general local government within which the proposed program is located, that the proposed program is consistent with the housing strategy; and 
(xxi)a certification that the applicant will comply with the requirements of the Fair Housing Act (42 U.S.C. 3601 et seq.) and will affirmatively further fair housing. 
(4)Selection criteriaFor an applicant to be eligible to receive a grant under this subsection, the applicant and the applicant’s proposed program shall meet such selection criteria as the Secretary shall establish under this section, which shall include criteria relating to— 
(A)the qualifications or potential capabilities of an applicant; 
(B)an applicant’s potential for developing a successful YouthBuild program; 
(C)the need for an applicant’s proposed program, as determined by the degree of economic distress of the community from which participants would be recruited (measured by indicators such as poverty, youth unemployment, and the number of individuals who have dropped out of secondary school) and of the community in which the housing and community and public facilities proposed to be rehabilitated or constructed is located (measured by indicators such as incidence of homelessness, shortage of affordable housing, and poverty); 
(D)the commitment of an applicant to providing skills training, leadership development, and education to participants; 
(E)the focus of a proposed program on preparing youth for in-demand industry sectors or occupations, or postsecondary education and training opportunities; 
(F)the extent of an applicant’s coordination of activities to be carried out through the proposed program with local boards, one-stop operators, and one-stop partners participating in the operation of the one-stop delivery system involved, or the extent of the applicant’s good faith efforts in achieving such coordination; 
(G)the extent of the applicant’s coordination of activities with public education, criminal justice, housing and community development, national service, or postsecondary education or other systems that relate to the goals of the proposed program; 
(H)the extent of an applicant’s coordination of activities with employers in the local area involved; 
(I)the extent to which a proposed program provides for inclusion of tenants who were previously homeless individuals in the rental housing provided through the program; 
(J)the commitment of additional resources (in addition to the funds made available through the grant) to a proposed program by— 
(i)an applicant; 
(ii)recipients of other Federal, State, or local housing and community development assistance who will sponsor any part of the rehabilitation or construction, operation and maintenance, or other housing and community development activities undertaken as part of the proposed program; or 
(iii)entities carrying out other Federal, State, or local activities or activities conducted by Indian tribes, including career and technical education and training programs, adult and language instruction educational programs, and job training provided with funds available under this title; 
(K)the applicant’s potential to serve different regions, including rural areas and States that have not previously received grants for YouthBuild programs; and 
(L)such other factors as the Secretary determines to be appropriate for purposes of carrying out the proposed program in an effective and efficient manner. 
(5)ApprovalTo the extent practicable, the Secretary shall notify each applicant, not later than 5 months after the date of receipt of the application by the Secretary, whether the application is approved or not approved. 
(d)Use of housing unitsResidential housing units rehabilitated or constructed using funds made available under subsection (c), shall be available solely— 
(1)for rental by, or sale to, homeless individuals or low-income families; or 
(2)for use as transitional or permanent housing, for the purpose of assisting in the movement of homeless individuals to independent living. 
(e)Additional program requirements 
(1)Eligible participants 
(A)In generalExcept as provided in subparagraph (B), an individual may participate in a YouthBuild program only if such individual is— 
(i)not less than age 16 and not more than age 24, on the date of enrollment; 
(ii)a member of a low-income family, a youth in foster care (including youth aging out of foster care), a youth offender, a youth who is an individual with a disability, a child of incarcerated parents, or a migrant youth; and 
(iii)a school dropout, or an individual who was a school dropout and has subsequently reenrolled. 
(B)Exception for individuals not meeting income or educational need requirementsNot more than 25 percent of the participants in such program may be individuals who do not meet the requirements of clause (ii) or (iii) of subparagraph (A), but who— 
(i)are basic skills deficient, despite attainment of a secondary school diploma or its recognized equivalent (including recognized certificates of attendance or similar documents for individuals with disabilities); or 
(ii)have been referred by a local secondary school for participation in a YouthBuild program leading to the attainment of a secondary school diploma. 
(2)Participation limitationAn eligible individual selected for participation in a YouthBuild program shall be offered full-time participation in the program for a period of not less than 6 months and not more than 24 months. 
(3)Minimum time devoted to educational services and activitiesA YouthBuild program receiving assistance under subsection (c) shall be structured so that participants in the program are offered— 
(A)education and related services and activities designed to meet educational needs, such as those specified in clauses (iv) through (vii) of subsection (c)(2)(A), during at least 50 percent of the time during which the participants participate in the program; and 
(B)work and skill development activities, such as those specified in clauses (i), (ii), (iii), and (viii) of subsection (c)(2)(A), during at least 40 percent of the time during which the participants participate in the program. 
(4)Authority restrictionNo provision of this section may be construed to authorize any agency, officer, or employee of the United States to exercise any direction, supervision, or control over the curriculum, program of instruction, administration, or personnel of any educational institution (including a school) or school system, or over the selection of library resources, textbooks, or other printed or published instructional materials by any educational institution or school system. 
(5)State and local standardsAll educational programs and activities supported with funds provided under subsection (c) shall be consistent with applicable State and local educational standards. Standards and procedures for the programs and activities that relate to awarding academic credit for and certifying educational attainment in such programs and activities shall be consistent with applicable State and local educational standards. 
(f)Levels of performance and indicators 
(1)In generalThe Secretary shall annually establish expected levels of performance for YouthBuild programs relating to each of the primary indicators of performance for eligible youth activities described in section 116(b)(2)(A)(ii). 
(2)Additional indicatorsThe Secretary may establish expected levels of performance for additional indicators for YouthBuild programs, as the Secretary determines appropriate. 
(g)Management and technical assistance 
(1)Secretary assistanceThe Secretary may enter into contracts with 1 or more entities to provide assistance to the Secretary in the management, supervision, and coordination of the program carried out under this section. 
(2)Technical assistance 
(A)Contracts and grantsThe Secretary shall enter into contracts with or make grants to 1 or more qualified national nonprofit agencies, in order to provide training, information, technical assistance, program evaluation, and data management to recipients of grants under subsection (c). 
(B)Reservation of fundsOf the amounts available under subsection (i) to carry out this section for a fiscal year, the Secretary shall reserve 5 percent to carry out subparagraph (A). 
(3)Capacity building grants 
(A)In generalIn each fiscal year, the Secretary may use not more than 3 percent of the amounts available under subsection (i) to award grants to 1 or more qualified national nonprofit agencies to pay for the Federal share of the cost of capacity building activities. 
(B)Federal shareThe Federal share of the cost described in subparagraph (A) shall be 25 percent. The non-Federal share shall be provided from private sources. 
(h)Subgrants and contractsEach recipient of a grant under subsection (c) to carry out a YouthBuild program shall provide the services and activities described in this section directly or through subgrants, contracts, or other arrangements with local educational agencies, institutions of higher education, State or local housing development agencies, other public agencies, including agencies of Indian tribes, or private organizations. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$77,534,000 for fiscal year 2015; 
(2)$83,523,000 for fiscal year 2016; 
(3)$85,256,000 for fiscal year 2017; 
(4)$87,147,000 for fiscal year 2018; 
(5)$89,196,000 for fiscal year 2019; and 
(6)$91,087,000 for fiscal year 2020. 
172.Authorization of appropriations 
(a)Native American programsThere are authorized to be appropriated to carry out section 166 (not including subsection (k) of such section)— 
(1)$46,082,000 for fiscal year 2015; 
(2)$49,641,000 for fiscal year 2016; 
(3)$50,671,000 for fiscal year 2017; 
(4)$51,795,000 for fiscal year 2018; 
(5)$53,013,000 for fiscal year 2019; and 
(6)$54,137,000 for fiscal year 2020. 
(b)Migrant and seasonal farmworker programsThere are authorized to be appropriated to carry out section 167— 
(1)$81,896,000 for fiscal year 2015; 
(2)$88,222,000 for fiscal year 2016; 
(3)$90,052,000 for fiscal year 2017; 
(4)$92,050,000 for fiscal year 2018; 
(5)$94,214,000 for fiscal year 2019; and 
(6)$96,211,000 for fiscal year 2020. 
(c)Technical assistanceThere are authorized to be appropriated to carry out section 168— 
(1)$3,000,000 for fiscal year 2015; 
(2)$3,232,000 for fiscal year 2016; 
(3)$3,299,000 for fiscal year 2017; 
(4)$3,372,000 for fiscal year 2018; 
(5)$3,451,000 for fiscal year 2019; and 
(6)$3,524,000 for fiscal year 2020. 
(d)Evaluations and researchThere are authorized to be appropriated to carry out section 169— 
(1)$91,000,000 for fiscal year 2015; 
(2)$98,029,000 for fiscal year 2016; 
(3)$100,063,000 for fiscal year 2017; 
(4)$102,282,000 for fiscal year 2018; 
(5)$104,687,000 for fiscal year 2019; and 
(6)$106,906,000 for fiscal year 2020. 
(e)Assistance for veteransIf, as of the date of enactment of this Act, any unobligated funds appropriated to carry out section 168 of the Workforce Investment Act of 1998, as in effect on the day before the date of enactment of this Act, remain available, the Secretary of Labor shall continue to use such funds to carry out such section, as in effect on such day, until all of such funds are expended. 
(f)Assistance for eligible workersIf, as of the date of enactment of this Act, any unobligated funds appropriated to carry out subsections (f) and (g) of section 173 of the Workforce Investment Act of 1998, as in effect on the day before the date of enactment of this Act, remain available, the Secretary of Labor shall continue to use such funds to carry out such subsections, as in effect on such day, until all of such funds are expended. 
EAdministration 
181.Requirements and restrictions 
(a)Benefits 
(1)Wages 
(A)In generalIndividuals in on-the-job training or individuals employed in activities under this title shall be compensated at the same rates, including periodic increases, as trainees or employees who are similarly situated in similar occupations by the same employer and who have similar training, experience, and skills, and such rates shall be in accordance with applicable law, but in no event less than the higher of the rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable State or local minimum wage law. 
(B)Rule of constructionThe reference in subparagraph (A) to section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall not be applicable for individuals in territorial jurisdictions in which section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) does not apply. 
(2)Treatment of allowances, earnings, and paymentsAllowances, earnings, and payments to individuals participating in programs under this title shall not be considered as income for the purposes of determining eligibility for and the amount of income transfer and in-kind aid furnished under any Federal or federally assisted program based on need, other than as provided under the Social Security Act (42 U.S.C. 301 et seq.). 
(b)Labor standards 
(1)Limitations on activities that impact wages of employeesNo funds provided under this title shall be used to pay the wages of incumbent employees during their participation in economic development activities provided through a statewide workforce development system. 
(2)Displacement 
(A)ProhibitionA participant in a program or activity authorized under this title (referred to in this section as a specified activity) shall not displace (including a partial displacement, such as a reduction in the hours of nonovertime work, wages, or employment benefits) any currently employed employee (as of the date of the participation). 
(B)Prohibition on impairment of contractsA specified activity shall not impair an existing contract for services or collective bargaining agreement, and no such activity that would be inconsistent with the terms of a collective bargaining agreement shall be undertaken without the written concurrence of the labor organization and employer concerned. 
(3)Other prohibitionsA participant in a specified activity shall not be employed in a job if— 
(A)any other individual is on layoff from the same or any substantially equivalent job; 
(B)the employer has terminated the employment of any regular employee or otherwise reduced the workforce of the employer with the intention of filling the vacancy so created with the participant; or 
(C)the job is created in a promotional line that will infringe in any way upon the promotional opportunities of currently employed individuals (as of the date of the participation). 
(4)Health and safetyHealth and safety standards established under Federal and State law otherwise applicable to working conditions of employees shall be equally applicable to working conditions of participants engaged in specified activities. To the extent that a State workers’ compensation law applies, workers’ compensation shall be provided to participants on the same basis as the compensation is provided to other individuals in the State in similar employment. 
(5)Employment conditionsIndividuals in on-the-job training or individuals employed in programs and activities under this title shall be provided benefits and working conditions at the same level and to the same extent as other trainees or employees working a similar length of time and doing the same type of work. 
(6)Opportunity to submit commentsInterested members of the public, including representatives of businesses and of labor organizations, shall be provided an opportunity to submit comments to the Secretary with respect to programs and activities proposed to be funded under subtitle B. 
(7)No impact on union organizingEach recipient of funds under this title shall provide to the Secretary assurances that none of such funds will be used to assist, promote, or deter union organizing. 
(c)Grievance procedure 
(1)In generalEach State and local area receiving an allotment or allocation under this title shall establish and maintain a procedure for grievances or complaints alleging violations of the requirements of this title from participants and other interested or affected parties. Such procedure shall include an opportunity for a hearing and be completed within 60 days after the filing of the grievance or complaint. 
(2)Investigation 
(A)In generalThe Secretary shall investigate an allegation of a violation described in paragraph (1) if— 
(i)a decision relating to such violation has not been reached within 60 days after the date of the filing of the grievance or complaint and either party appeals to the Secretary; or 
(ii)a decision relating to such violation has been reached within such 60 days and the party to which such decision is adverse appeals such decision to the Secretary. 
(B)Additional requirementThe Secretary shall make a final determination relating to an appeal made under subparagraph (A) no later than 120 days after receiving such appeal. 
(3)RemediesRemedies that may be imposed under this section for a violation of any requirement of this title shall be limited— 
(A)to suspension or termination of payments under this title; 
(B)to prohibition of placement of a participant with an employer that has violated any requirement under this title; 
(C)where applicable, to reinstatement of an employee, payment of lost wages and benefits, and reestablishment of other relevant terms, conditions, and privileges of employment; and 
(D)where appropriate, to other equitable relief. 
(4)Rule of constructionNothing in paragraph (3) shall be construed to prohibit a grievant or complainant from pursuing a remedy authorized under another Federal, State, or local law for a violation of this title. 
(d)Relocation 
(1)Prohibition on use of funds to encourage or induce relocationNo funds provided under this title shall be used, or proposed for use, to encourage or induce the relocation of a business or part of a business if such relocation would result in a loss of employment for any employee of such business at the original location and such original location is within the United States. 
(2)Prohibition on use of funds after relocationNo funds provided under this title for an employment or training activity shall be used for customized or skill training, on-the-job training, incumbent worker training, transitional employment, or company-specific assessments of job applicants or employees, for any business or part of a business that has relocated, until the date that is 120 days after the date on which such business commences operations at the new location, if the relocation of such business or part of a business results in a loss of employment for any employee of such business at the original location and such original location is within the United States. 
(3)RepaymentIf the Secretary determines that a violation of paragraph (1) or (2) has occurred, the Secretary shall require the State that has violated such paragraph (or that has provided funding to an entity that has violated such paragraph) to repay to the United States an amount equal to the amount expended in violation of such paragraph. 
(e)Limitation on use of fundsNo funds available to carry out an activity under this title shall be used for employment generating activities, investment in revolving loan funds, capitalization of businesses, investment in contract bidding resource centers, economic development activities, or similar activities, that are not directly related to training for eligible individuals under this title. No funds received to carry out an activity under subtitle B shall be used for foreign travel. 
(f)Testing and sanctioning for use of controlled substances 
(1)In generalNotwithstanding any other provision of law, a State shall not be prohibited by the Federal Government from— 
(A)testing participants in programs under subtitle B for the use of controlled substances; and 
(B)sanctioning such participants who test positive for the use of such controlled substances. 
(2)Additional requirements 
(A)Period of sanctionIn sanctioning participants in a program under subtitle B who test positive for the use of controlled substances— 
(i)with respect to the first occurrence for which a participant tests positive, a State may exclude the participant from the program for a period not to exceed 6 months; and 
(ii)with respect to the second occurrence and each subsequent occurrence for which a participant tests positive, a State may exclude the participant from the program for a period not to exceed 2 years. 
(B)AppealThe testing of participants and the imposition of sanctions under this subsection shall be subject to expeditious appeal in accordance with due process procedures established by the State. 
(C)PrivacyA State shall establish procedures for testing participants for the use of controlled substances that ensure a maximum degree of privacy for the participants. 
(3)Funding requirementIn testing and sanctioning of participants for the use of controlled substances in accordance with this subsection, the only Federal funds that a State may use are the amounts made available for the administration of statewide workforce investment activities under section 134(a)(3)(B). 
(g)Subgrant authorityA recipient of grant funds under this title shall have the authority to enter into subgrants in order to carry out the grant, subject to such conditions as the Secretary may establish. 
182.Prompt allocation of funds 
(a)Allotments based on latest available dataAll allotments to States and grants to outlying areas under this title shall be based on the latest available data and estimates satisfactory to the Secretary. All data relating to disadvantaged adults and disadvantaged youth shall be based on the most recent satisfactory data from the Bureau of the Census. 
(b)Publication in Federal register relating to formula fundsWhenever the Secretary allots funds required to be allotted under this title, the Secretary shall publish in a timely fashion in the Federal Register the amount proposed to be distributed to each recipient of the funds. 
(c)Requirement for funds distributed by formulaAll funds required to be allotted under section 127 or 132 shall be allotted within 45 days after the date of enactment of the Act appropriating the funds, except that, if such funds are appropriated in advance as authorized by section 189(g), such funds shall be allotted or allocated not later than the March 31 preceding the program year for which such funds are to be available for obligation. 
(d)Publication in Federal register relating to discretionary fundsWhenever the Secretary utilizes a formula to allot or allocate funds made available for distribution at the Secretary’s discretion under this title, the Secretary shall, not later than 30 days prior to such allotment or allocation, publish for comment in the Federal Register the formula, the rationale for the formula, and the proposed amounts to be distributed to each State and local area. After consideration of any comments received, the Secretary shall publish final allotments and allocations in the Federal Register. 
(e)Availability of fundsFunds shall be made available under section 128, and funds shall be made available under section 133, for a local area not later than 30 days after the date the funds are made available to the Governor involved, under section 127 or 132 (as the case may be), or 7 days after the date the local plan for the area is approved, whichever is later. 
183.Monitoring 
(a)In generalThe Secretary is authorized to monitor all recipients of financial assistance under this title to determine whether the recipients are complying with the provisions of this title, including the regulations issued under this title. 
(b)InvestigationsThe Secretary may investigate any matter the Secretary determines to be necessary to determine the compliance of the recipients with this title, including the regulations issued under this title. The investigations authorized by this subsection may include examining records (including making certified copies of the records), questioning employees, and entering any premises or onto any site in which any part of a program or activity of such a recipient is conducted or in which any of the records of the recipient are kept. 
(c)Additional requirementFor the purpose of any investigation or hearing conducted under this title by the Secretary, the provisions of section 9 of the Federal Trade Commission Act (15 U.S.C. 49) (relating to the attendance of witnesses and the production of documents) apply to the Secretary, in the same manner and to the same extent as the provisions apply to the Federal Trade Commission. 
184.Fiscal controls; sanctions 
(a)Establishment of fiscal controls by States 
(1)In generalEach State shall establish such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursal of, and accounting for, Federal funds allocated to local areas under subtitle B. Such procedures shall ensure that all financial transactions carried out under subtitle B are conducted and records maintained in accordance with generally accepted accounting principles applicable in each State. 
(2)Cost principles 
(A)In generalEach State (including the Governor of the State), local area (including the chief elected official for the area), and provider receiving funds under this title shall comply with the applicable uniform cost principles included in appropriate circulars or rules of the Office of Management and Budget for the type of entity receiving the funds. 
(B)ExceptionThe funds made available to a State for administration of statewide workforce investment activities in accordance with section 134(a)(3)(B) shall be allocable to the overall administration of workforce investment activities, but need not be specifically allocable to— 
(i)the administration of adult employment and training activities; 
(ii)the administration of dislocated worker employment and training activities; or 
(iii)the administration of youth workforce investment activities. 
(3)Uniform administrative requirements 
(A)In generalEach State (including the Governor of the State), local area (including the chief elected official for the area), and provider receiving funds under this title shall comply with the appropriate uniform administrative requirements for grants and agreements applicable for the type of entity receiving the funds, as promulgated in circulars or rules of the Office of Management and Budget. 
(B)Additional requirementProcurement transactions under this title between local boards and units of State or local governments shall be conducted only on a cost-reimbursable basis. 
(4)MonitoringEach Governor of a State shall conduct on an annual basis onsite monitoring of each local area within the State to ensure compliance with the uniform administrative requirements referred to in paragraph (3). 
(5)Action by GovernorIf the Governor determines that a local area is not in compliance with the uniform administrative requirements referred to in paragraph (3), the Governor shall— 
(A)require corrective action to secure prompt compliance with the requirements; and 
(B)impose the sanctions provided under subsection (b) in the event of failure to take the required corrective action. 
(6)CertificationThe Governor shall, every 2 years, certify to the Secretary that— 
(A)the State has implemented the uniform administrative requirements referred to in paragraph (3); 
(B)the State has monitored local areas to ensure compliance with the uniform administrative requirements as required under paragraph (4); and 
(C)the State has taken appropriate action to secure compliance with the requirements pursuant to paragraph (5). 
(7)Action by the SecretaryIf the Secretary determines that the Governor has not fulfilled the requirements of this subsection, the Secretary shall— 
(A)require corrective action to secure prompt compliance with the requirements of this subsection; and 
(B)impose the sanctions provided under subsection (e) in the event of failure of the Governor to take the required appropriate action to secure compliance with the requirements. 
(b)Substantial violation 
(1)Action by GovernorIf, as a result of financial and compliance audits or otherwise, the Governor determines that there is a substantial violation of a specific provision of this title, and corrective action has not been taken, the Governor shall— 
(A)issue a notice of intent to revoke approval of all or part of the local plan affected; or 
(B)impose a reorganization plan, which may include— 
(i)decertifying the local board involved; 
(ii)prohibiting the use of eligible providers; 
(iii)selecting an alternative entity to administer the program for the local area involved; 
(iv)merging the local area into one or more other local areas; or 
(v)making such other changes as the Secretary or Governor determines to be necessary to secure compliance with the provision. 
(2)Appeal 
(A)In generalThe actions taken by the Governor pursuant to subparagraphs (A) and (B) of paragraph (1) may be appealed to the Secretary and shall not become effective until— 
(i)the time for appeal has expired; or 
(ii)the Secretary has issued a decision. 
(B)Additional requirementThe Secretary shall make a final decision under subparagraph (A) not later than 45 days after the receipt of the appeal. 
(3)Action by the SecretaryIf the Governor fails to take promptly an action required under paragraph (1), the Secretary shall take such action. 
(c)Repayment of certain amounts to the United States 
(1)In generalEvery recipient of funds under this title shall repay to the United States amounts found not to have been expended in accordance with this title. 
(2)Offset of repayment amountIf the Secretary determines that a State has expended funds received under this title in a manner contrary to the requirements of this title, the Secretary may require repayment by offsetting the amount of such expenditures against any other amount to which the State is or may be entitled under this title, except as provided under subsection (d)(1). 
(3)Repayment from deduction by StateIf the Secretary requires a State to repay funds as a result of a determination that a local area of the State has expended funds in a manner contrary to the requirements of this title, the Governor of the State may use an amount deducted under paragraph (4) to repay the funds, except as provided under subsection (e). 
(4)Deduction by StateThe Governor may deduct an amount equal to the misexpenditure described in paragraph (3) from subsequent program year (subsequent to the program year for which the determination was made) allocations to the local area from funds reserved for the administrative costs of the local programs involved, as appropriate. 
(5)LimitationsA deduction made by a State as described in paragraph (4) shall not be made until such time as the Governor has taken appropriate corrective action to ensure full compliance with this title within such local area with regard to appropriate expenditures of funds under this title. 
(d)Repayment of amounts 
(1)In generalEach recipient of funds under this title shall be liable to repay the amounts described in subsection (c)(1), from funds other than funds received under this title, upon a determination by the Secretary that the misexpenditure of the amounts was due to willful disregard of the requirements of this title, gross negligence, failure to observe accepted standards of administration, or a pattern of misexpenditure described in subsection (c)(1). No such determination shall be made under this subsection or subsection (c) until notice and opportunity for a fair hearing have been given to the recipient. 
(2)Factors in imposing sanctionsIn determining whether to impose any sanction authorized by this section against a recipient of funds under this title for violations of this title (including applicable regulations) by a subgrantee or contractor of such recipient, the Secretary shall first determine whether such recipient has adequately demonstrated that the recipient has— 
(A)established and adhered to an appropriate system, for entering into and monitoring subgrant agreements and contracts with subgrantees and contractors, that contains acceptable standards for ensuring accountability; 
(B)entered into a written subgrant agreement or contract with such a subgrantee or contractor that established clear goals and obligations in unambiguous terms; 
(C)acted with due diligence to monitor the implementation of the subgrant agreement or contract, including carrying out the appropriate monitoring activities (including audits) at reasonable intervals; and 
(D)taken prompt and appropriate corrective action upon becoming aware of any evidence of a violation of this title, including regulations issued under this title, by such subgrantee or contractor. 
(3)WaiverIf the Secretary determines that the recipient has demonstrated substantial compliance with the requirements of paragraph (2), the Secretary may waive the imposition of sanctions authorized by this section upon such recipient. The Secretary is authorized to impose any sanction consistent with the provisions of this title and with any applicable Federal or State law directly against any subgrantee or contractor for violation of this title, including regulations issued under this title. 
(e)Immediate termination or suspension of assistance in emergency situationsIn emergency situations, if the Secretary determines it is necessary to protect the integrity of the funds or ensure the proper operation of the program or activity involved, the Secretary may immediately terminate or suspend financial assistance, in whole or in part, to the recipient if the recipient is given prompt notice and the opportunity for a subsequent hearing within 30 days after such termination or suspension. The Secretary shall not delegate any of the functions or authority specified in this subsection, other than to an officer whose appointment is required to be made by and with the advice and consent of the Senate. 
(f)Discrimination against participantsIf the Secretary determines that any recipient under this title has discharged or in any other manner discriminated against a participant or against any individual in connection with the administration of the program involved, or against any individual because such individual has filed any complaint or instituted or caused to be instituted any proceeding under or related to this title, or has testified or is about to testify in any such proceeding or an investigation under or related to this title, or otherwise unlawfully denied to any individual a benefit to which that individual is entitled under the provisions of this title, including regulations issued under this title, the Secretary shall, within 30 days, take such action or order such corrective measures, as necessary, with respect to the recipient or the aggrieved individual, or both. 
(g)RemediesThe remedies described in this section shall not be considered to be the exclusive remedies available for violations described in this section. 
185.Reports; recordkeeping; investigations 
(a)Recipient recordkeeping and reports 
(1)In generalRecipients of funds under this title shall keep records that are sufficient to permit the preparation of reports required by this title and to permit the tracing of funds to a level of expenditure adequate to ensure that the funds have not been spent unlawfully. 
(2)Records and reports regarding general performanceEvery such recipient shall maintain such records and submit such reports, in such form and containing such information, as the Secretary may require regarding the performance of programs and activities carried out under this title. Such records and reports shall be submitted to the Secretary but shall not be required to be submitted more than once each quarter unless specifically requested by Congress or a committee of Congress, in which case an estimate regarding such information may be provided. 
(3)Maintenance of standardized recordsIn order to allow for the preparation of the reports required under subsection (c), such recipients shall maintain standardized records for all individual participants and provide to the Secretary a sufficient number of such records to provide for an adequate analysis of the records. 
(4)Availability to the public 
(A)In generalExcept as provided in subparagraph (B), records maintained by such recipients pursuant to this subsection shall be made available to the public upon request. 
(B)ExceptionSubparagraph (A) shall not apply to— 
(i)information, the disclosure of which would constitute a clearly unwarranted invasion of personal privacy; and 
(ii)trade secrets, or commercial or financial information, that is— 
(I)obtained from a person; and 
(II)privileged or confidential. 
(C)Fees to recover costsSuch recipients may charge fees sufficient to recover costs applicable to the processing of requests for records under subparagraph (A). 
(b)Investigations of use of funds 
(1)In general 
(A)SecretaryIn order to evaluate compliance with the provisions of this title, the Secretary shall conduct, in several States, in each fiscal year, investigations of the use of funds received by recipients under this title. 
(B)Comptroller general of the United StatesIn order to ensure compliance with the provisions of this title, the Comptroller General of the United States may conduct investigations of the use of funds received under this title by any recipient. 
(2)ProhibitionIn conducting any investigation under this title, the Secretary or the Comptroller General of the United States may not request the compilation of any information that the recipient is not otherwise required to compile and that is not readily available to such recipient. 
(3)Audits 
(A)In generalIn carrying out any audit under this title (other than any initial audit survey or any audit investigating possible criminal or fraudulent conduct), either directly or through grant or contract, the Secretary, the Inspector General of the Department of Labor, or the Comptroller General of the United States shall furnish to the State, recipient, or other entity to be audited, advance notification of the overall objectives and purposes of the audit, and any extensive recordkeeping or data requirements to be met, not later than 14 days (or as soon as practicable) prior to the commencement of the audit. 
(B)Notification requirementIf the scope, objectives, or purposes of the audit change substantially during the course of the audit, the entity being audited shall be notified of the change as soon as practicable. 
(C)Additional requirementThe reports on the results of such audits shall cite the law, regulation, policy, or other criteria applicable to any finding contained in the reports. 
(D)Rule of constructionNothing contained in this title shall be construed so as to be inconsistent with the Inspector General Act of 1978 (5 U.S.C. App.) or government auditing standards issued by the Comptroller General of the United States. 
(c)Grantee information responsibilitiesEach State, each local board, and each recipient (other than a subrecipient, subgrantee, or contractor of a recipient) receiving funds under this title— 
(1)shall make readily accessible such reports concerning its operations and expenditures as shall be prescribed by the Secretary; 
(2)shall prescribe and maintain comparable management information systems, in accordance with guidelines that shall be prescribed by the Secretary, designed to facilitate the uniform compilation, cross tabulation, and analysis of programmatic, participant, and financial data, on statewide, local area, and other appropriate bases, necessary for reporting, monitoring, and evaluating purposes, including data necessary to comply with section 188; 
(3)shall monitor the performance of providers in complying with the terms of grants, contracts, or other agreements made pursuant to this title; and 
(4)shall, to the extent practicable, submit or make available (including through electronic means) any reports, records, plans, or any other data that are required to be submitted or made available, respectively, under this title. 
(d)Information To be included in reports 
(1)In generalThe reports required in subsection (c) shall include information regarding programs and activities carried out under this title pertaining to— 
(A)the relevant demographic characteristics (including race, ethnicity, sex, and age) and other related information regarding participants; 
(B)the programs and activities in which participants are enrolled, and the length of time that participants are engaged in such programs and activities; 
(C)outcomes of the programs and activities for participants, including the occupations of participants, and placement for participants in nontraditional employment; 
(D)specified costs of the programs and activities; and 
(E)information necessary to prepare reports to comply with section 188. 
(2)Additional requirementThe Secretary shall ensure that all elements of the information required for the reports described in paragraph (1) are defined and that the information is reported uniformly. 
(e)Quarterly financial reports 
(1)In generalEach local board in a State shall submit quarterly financial reports to the Governor with respect to programs and activities carried out under this title. Such reports shall include information identifying all program and activity costs by cost category in accordance with generally accepted accounting principles and by year of the appropriation involved. 
(2)Additional requirementEach State shall submit to the Secretary, and the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives, on a quarterly basis, a summary of the reports submitted to the Governor pursuant to paragraph (1). 
(f)Maintenance of additional recordsEach State and local board shall maintain records with respect to programs and activities carried out under this title that identify— 
(1)any income or profits earned, including such income or profits earned by subrecipients; and 
(2)any costs incurred (such as stand-in costs) that are otherwise allowable except for funding limitations. 
(g)Cost categoriesIn requiring entities to maintain records of costs by cost category under this title, the Secretary shall require only that the costs be categorized as administrative or programmatic costs. 
186.Administrative adjudication 
(a)In generalWhenever any applicant for financial assistance under this title is dissatisfied because the Secretary has made a determination not to award financial assistance in whole or in part to such applicant, the applicant may request a hearing before an administrative law judge of the Department of Labor. A similar hearing may also be requested by any recipient for whom a corrective action has been required or a sanction has been imposed by the Secretary under section 184. 
(b)AppealThe decision of the administrative law judge shall constitute final action by the Secretary unless, within 20 days after receipt of the decision of the administrative law judge, a party dissatisfied with the decision or any part of the decision has filed exceptions with the Secretary specifically identifying the procedure, fact, law, or policy to which exception is taken. Any exception not specifically urged during the 20-day period shall be deemed to have been waived. After the 20-day period the decision of the administrative law judge shall become the final decision of the Secretary unless the Secretary, within 30 days after such filing, notifies the parties that the case involved has been accepted for review. 
(c)Time limitAny case accepted for review by the Secretary under subsection (b) shall be decided within 180 days after such acceptance. If the case is not decided within the 180-day period, the decision of the administrative law judge shall become the final decision of the Secretary at the end of the 180-day period. 
(d)Additional requirementThe provisions of section 187 shall apply to any final action of the Secretary under this section. 
187.Judicial review 
(a)Review 
(1)PetitionWith respect to any final order by the Secretary under section 186 by which the Secretary awards, declines to award, or only conditionally awards, financial assistance under this title, or any final order of the Secretary under section 186 with respect to a corrective action or sanction imposed under section 184, any party to a proceeding that resulted in such final order may obtain review of such final order in the United States Court of Appeals having jurisdiction over the applicant for or recipient of the funds involved, by filing a review petition within 30 days after the date of issuance of such final order. 
(2)Action on petitionThe clerk of the court shall transmit a copy of the review petition to the Secretary, who shall file the record on which the final order was entered as provided in section 2112 of title 28, United States Code. The filing of a review petition shall not stay the order of the Secretary, unless the court orders a stay. Petitions filed under this subsection shall be heard expeditiously, if possible within 10 days after the date of filing of a reply to the petition. 
(3)Standard and scope of reviewNo objection to the order of the Secretary shall be considered by the court unless the objection was specifically urged, in a timely manner, before the Secretary. The review shall be limited to questions of law and the findings of fact of the Secretary shall be conclusive if supported by substantial evidence. 
(b)JudgmentThe court shall have jurisdiction to make and enter a decree affirming, modifying, or setting aside the order of the Secretary in whole or in part. The judgment of the court regarding the order shall be final, subject to certiorari review by the Supreme Court as provided in section 1254(1) of title 28, United States Code. 
188.Nondiscrimination 
(a)In general 
(1)Federal financial assistanceFor the purpose of applying the prohibitions against discrimination on the basis of age under the Age Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), on the basis of disability under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), on the basis of sex under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), or on the basis of race, color, or national origin under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), programs and activities funded or otherwise financially assisted in whole or in part under this Act are considered to be programs and activities receiving Federal financial assistance. 
(2)Prohibition of discrimination regarding participation, benefits, and employmentNo individual shall be excluded from participation in, denied the benefits of, subjected to discrimination under, or denied employment in the administration of or in connection with, any such program or activity because of race, color, religion, sex (except as otherwise permitted under title IX of the Education Amendments of 1972), national origin, age, disability, or political affiliation or belief. 
(3)Prohibition on assistance for facilities for sectarian instruction or religious worshipParticipants shall not be employed under this title to carry out the construction, operation, or maintenance of any part of any facility that is used or to be used for sectarian instruction or as a place for religious worship (except with respect to the maintenance of a facility that is not primarily or inherently devoted to sectarian instruction or religious worship, in a case in which the organization operating the facility is part of a program or activity providing services to participants). 
(4)Prohibition on discrimination on basis of participant statusNo person may discriminate against an individual who is a participant in a program or activity that receives funds under this title, with respect to the terms and conditions affecting, or rights provided to, the individual, solely because of the status of the individual as a participant. 
(5)Prohibition on discrimination against certain noncitizensParticipation in programs and activities or receiving funds under this title shall be available to citizens and nationals of the United States, lawfully admitted permanent resident aliens, refugees, asylees, and parolees, and other immigrants authorized by the Attorney General to work in the United States. 
(b)Action of SecretaryWhenever the Secretary finds that a State or other recipient of funds under this title has failed to comply with a provision of law referred to in subsection (a)(1), or with paragraph (2), (3), (4), or (5) of subsection (a), including an applicable regulation prescribed to carry out such provision or paragraph, the Secretary shall notify such State or recipient and shall request that the State or recipient comply. If within a reasonable period of time, not to exceed 60 days, the State or recipient fails or refuses to comply, the Secretary may— 
(1)refer the matter to the Attorney General with a recommendation that an appropriate civil action be instituted; or 
(2)take such other action as may be provided by law. 
(c)Action of attorney generalWhen a matter is referred to the Attorney General pursuant to subsection (b)(1), or whenever the Attorney General has reason to believe that a State or other recipient of funds under this title is engaged in a pattern or practice of discrimination in violation of a provision of law referred to in subsection (a)(1) or in violation of paragraph (2), (3), (4), or (5) of subsection (a), the Attorney General may bring a civil action in any appropriate district court of the United States for such relief as may be appropriate, including injunctive relief. 
(d)Job corpsFor the purposes of this section, Job Corps members shall be considered to be the ultimate beneficiaries of Federal financial assistance. 
(e)RegulationsThe Secretary shall issue regulations necessary to implement this section not later than 1 year after the date of enactment of the Workforce Innovation and Opportunity Act. Such regulations shall adopt standards for determining discrimination and procedures for enforcement that are consistent with the Acts referred to in subsection (a)(1), as well as procedures to ensure that complaints filed under this section and such Acts are processed in a manner that avoids duplication of effort. 
189.Secretarial administrative authorities and responsibilities 
(a)In generalIn accordance with chapter 5 of title 5, United States Code, the Secretary may prescribe rules and regulations to carry out this title, only to the extent necessary to administer and ensure compliance with the requirements of this title. Such rules and regulations may include provisions making adjustments authorized by section 6504 of title 31, United States Code. All such rules and regulations shall be published in the Federal Register at least 30 days prior to their effective dates. Copies of each such rule or regulation shall be transmitted to the appropriate committees of Congress on the date of such publication and shall contain, with respect to each material provision of such rule or regulation, a citation to the particular substantive section of law that is the basis for the provision. 
(b)Acquisition of certain property and servicesThe Secretary is authorized, in carrying out this title, to accept, purchase, or lease in the name of the Department of Labor, and employ or dispose of in furtherance of the purposes of this title, any money or property, real, personal, or mixed, tangible or intangible, received by gift, devise, bequest, or otherwise, and to accept voluntary and uncompensated services notwithstanding the provisions of section 1342 of title 31, United States Code. 
(c)Authority To enter into certain agreements and To make certain expendituresThe Secretary may make such grants, enter into such contracts or agreements, establish such procedures, and make such payments, in installments and in advance or by way of reimbursement, or otherwise allocate or expend such funds under this title, as may be necessary to carry out this title, including making expenditures for construction, repairs, and capital improvements, and including making necessary adjustments in payments on account of over-payments or underpayments. 
(d)Annual reportThe Secretary shall prepare and submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate an annual report regarding the programs and activities funded under this title. The Secretary shall include in such report— 
(1)a summary of the achievements, failures, and challenges of the programs and activities in meeting the objectives of this title; 
(2)a summary of major findings from research, evaluations, pilot projects, and experiments conducted under this title in the fiscal year prior to the submission of the report; 
(3)recommendations for modifications in the programs and activities based on analysis of such findings; and 
(4)such other recommendations for legislative or administrative action as the Secretary determines to be appropriate. 
(e)Utilization of services and facilitiesThe Secretary is authorized, in carrying out this title, under the same procedures as are applicable under subsection (c) or to the extent permitted by law other than this title, to accept and use the services and facilities of departments, agencies, and establishments of the United States. The Secretary is also authorized, in carrying out this title, to accept and use the services and facilities of the agencies of any State or political subdivision of a State, with the consent of the State or political subdivision. 
(f)Obligational authorityNotwithstanding any other provision of this title, the Secretary shall have no authority to enter into contracts, grant agreements, or other financial assistance agreements under this title, except to such extent and in such amounts as are provided in advance in appropriations Acts. 
(g)Program year 
(1)In general 
(A)Program yearExcept as provided in subparagraph (B), appropriations for any fiscal year for programs and activities funded under this title shall be available for obligation only on the basis of a program year. The program year shall begin on July 1 in the fiscal year for which the appropriation is made. 
(B)Youth workforce investment activitiesThe Secretary may make available for obligation, beginning April 1 of any fiscal year, funds appropriated for such fiscal year to carry out youth workforce investment activities under subtitle B and activities under section 171. 
(2)Availability 
(A)In generalFunds obligated for any program year for a program or activity funded under subtitle B may be expended by each State receiving such funds during that program year and the 2 succeeding program years. Funds received by local areas from States under subtitle B during a program year may be expended during that program year and the succeeding program year. 
(B)Certain national activities 
(i)In generalFunds obligated for any program year for any program or activity carried out under section 169 shall remain available until expended. 
(ii)Incremental funding basisA contract or arrangement entered into under the authority of subsection (a) or (b) of section 169 (relating to evaluations, research projects, studies and reports, and multistate projects), including a long-term, nonseverable services contract, may be funded on an incremental basis with annual appropriations or other available funds. 
(C)Special ruleNo amount of the funds obligated for a program year for a program or activity funded under this title shall be deobligated on account of a rate of expenditure that is consistent with a State plan, an operating plan described in section 151, or a plan, grant agreement, contract, application, or other agreement described in subtitle D, as appropriate. 
(D)Funds for pay-for-performance contract strategiesFunds used to carry out pay-for-performance contract strategies by local areas shall remain available until expended. 
(h)Enforcement of Military Selective Service ActThe Secretary shall ensure that each individual participating in any program or activity established under this title, or receiving any assistance or benefit under this title, has not violated section 3 of the Military Selective Service Act (50 U.S.C. App. 453) by not presenting and submitting to registration as required pursuant to such section. The Director of the Selective Service System shall cooperate with the Secretary to enable the Secretary to carry out this subsection. 
(i)Waivers 
(1)Special rule regarding designated areasA State that has enacted, not later than December 31, 1997, a State law providing for the designation of service delivery areas for the delivery of workforce investment activities, may use such areas as local areas under this title, notwithstanding section 106. 
(2)Special rule regarding sanctionsA State that has enacted, not later than December 31, 1997, a State law providing for the sanctioning of such service delivery areas for failure to meet performance accountability measures for workforce investment activities, may use the State law to sanction local areas for failure to meet State performance accountability measures under this title. 
(3)General waivers of statutory or regulatory requirements 
(A)General authorityNotwithstanding any other provision of law, the Secretary may waive for a State, or a local area in a State, pursuant to a request submitted by the Governor of the State (in consultation with appropriate local elected officials) with a plan that meets the requirements of subparagraph (B)— 
(i)any of the statutory or regulatory requirements of subtitle A, subtitle B, or this subtitle (except for requirements relating to wage and labor standards, including nondisplacement protections, worker rights, participation and protection of workers and participants, grievance procedures and judicial review, nondiscrimination, allocation of funds to local areas, eligibility of providers or participants, the establishment and functions of local areas and local boards, the funding of infrastructure costs for one-stop centers, and procedures for review and approval of plans, and other requirements relating to the basic purposes of this title); and 
(ii)any of the statutory or regulatory requirements of sections 8 through 10 of the Wagner-Peyser Act (29 U.S.C. 49g through 49i) (excluding requirements relating to the provision of services to unemployment insurance claimants and veterans, and requirements relating to universal access to basic labor exchange services without cost to jobseekers). 
(B)RequestsA Governor requesting a waiver under subparagraph (A) shall submit a plan to the Secretary to improve the statewide workforce development system that— 
(i)identifies the statutory or regulatory requirements that are requested to be waived and the goals that the State or local area in the State, as appropriate, intends to achieve as a result of the waiver; 
(ii)describes the actions that the State or local area, as appropriate, has undertaken to remove State or local statutory or regulatory barriers; 
(iii)describes the goals of the waiver and the expected programmatic outcomes if the request is granted; 
(iv)describes the individuals impacted by the waiver; and 
(v)describes the process used to monitor the progress in implementing such a waiver, and the process by which notice and, in the case of a waiver for a local area, an opportunity to comment on such request has been provided to the local board for the local area for which the waiver is requested. 
(C)ConditionsNot later than 90 days after the date of the original submission of a request for a waiver under subparagraph (A), the Secretary shall provide a waiver under this subsection if and only to the extent that— 
(i)the Secretary determines that the requirements requested to be waived impede the ability of the State or local area, as appropriate, to implement the plan described in subparagraph (B); and 
(ii)the State has executed a memorandum of understanding with the Secretary requiring such State to meet, or ensure that the local area for which the waiver is requested meets, agreed-upon outcomes and to implement other appropriate measures to ensure accountability. 
(D)Expedited determination regarding provision of waiversIf the Secretary has approved a waiver of statutory or regulatory requirements for a State or local area pursuant to this subsection, the Secretary shall expedite the determination regarding the provision of that waiver, for another State or local area if such waiver is in accordance with the approved State or local plan, as appropriate. 
190.Workforce flexibility plans 
(a)PlansA State may submit to the Secretary, and the Secretary may approve, a workforce flexibility plan under which the State is authorized to waive, in accordance with the plan— 
(1)any of the statutory or regulatory requirements applicable under this title to local areas, pursuant to applications for such waivers from the local areas, except for requirements relating to the basic purposes of this title, wage and labor standards, grievance procedures and judicial review, nondiscrimination, eligibility of participants, allocation of funds to local areas, establishment and functions of local areas and local boards, procedures for review and approval of local plans, and worker rights, participation, and protection; 
(2)any of the statutory or regulatory requirements applicable under sections 8 through 10 of the Wagner-Peyser Act (29 U.S.C. 49g through 49i) to the State (excluding requirements relating to the provision of services to unemployment insurance claimants and veterans, and requirements relating to universal access to basic labor exchange services without cost to jobseekers); and 
(3)any of the statutory or regulatory requirements applicable under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) to State agencies on aging with respect to activities carried out using funds allotted under section 506(b) of such Act (42 U.S.C. 3056d(b)), except for requirements relating to the basic purposes of such Act, wage and labor standards, eligibility of participants in the activities, and standards for grant agreements. 
(b)Content of plansA workforce flexibility plan implemented by a State under subsection (a) shall include descriptions of— 
(1) 
(A)the process by which local areas in the State may submit and obtain approval by the State of applications for waivers of requirements applicable under this title; and 
(B)the requirements described in subparagraph (A) that are likely to be waived by the State under the plan; 
(2)the requirements applicable under sections 8 through 10 of the Wagner-Peyser Act that are proposed to be waived, if any; 
(3)the requirements applicable under the Older Americans Act of 1965 that are proposed to be waived, if any; 
(4)the outcomes to be achieved by the waivers described in paragraphs (1) through (3); and 
(5)other measures to be taken to ensure appropriate accountability for Federal funds in connection with the waivers. 
(c)PeriodsThe Secretary may approve a workforce flexibility plan for a period of not more than 5 years. 
(d)Opportunity for public commentsPrior to submitting a workforce flexibility plan to the Secretary for approval, the State shall provide to all interested parties and to the general public adequate notice of and a reasonable opportunity for comment on the waiver requests proposed to be implemented pursuant to such plan. 
191.State legislative authority 
(a)Authority of State legislatureNothing in this title shall be interpreted to preclude the enactment of State legislation providing for the implementation, consistent with the provisions of this title, of the activities assisted under this title. Any funds received by a State under this title shall be subject to appropriation by the State legislature, consistent with the terms and conditions required under this title. 
(b)Interstate compacts and cooperative agreementsIn the event that compliance with provisions of this title would be enhanced by compacts and cooperative agreements between States, the consent of Congress is given to States to enter into such compacts and agreements to facilitate such compliance, subject to the approval of the Secretary. 
192.Transfer of Federal equity in State employment security agency real property to the States 
(a)Transfer of Federal equityNotwithstanding any other provision of law, any Federal equity acquired in real property through grants to States awarded under title III of the Social Security Act (42 U.S.C. 501 et seq.) or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) is transferred to the States that used the grants for the acquisition of such equity. The portion of any real property that is attributable to the Federal equity transferred under this section shall be used to carry out activities authorized under this Act, title III of the Social Security Act, or the Wagner-Peyser Act. Any disposition of such real property shall be carried out in accordance with the procedures prescribed by the Secretary and the portion of the proceeds from the disposition of such real property that is attributable to the Federal equity transferred under this section shall be used to carry out activities authorized under this Act, title III of the Social Security Act, or the Wagner-Peyser Act. 
(b)Limitation on useA State shall not use funds awarded under this Act, title III of the Social Security Act, or the Wagner-Peyser Act to amortize the costs of real property that is purchased by any State on or after the date of enactment of the Revised Continuing Appropriations Resolution, 2007. 
193.Continuation of State activities and policies 
(a)In generalNotwithstanding any other provision of this title, the Secretary may not deny approval of a State plan for a covered State, or an application of a covered State for financial assistance, under this title, or find a covered State (including a State board or Governor), or a local area (including a local board or chief elected official) in a covered State, in violation of a provision of this title, on the basis that— 
(1) 
(A)the State proposes to allocate or disburse, allocates, or disburses, within the State, funds made available to the State under section 127 or 132 in accordance with the allocation formula for the type of activities involved, or in accordance with a disbursal procedure or process, used by the State under prior consistent State laws; or 
(B)a local board in the State proposes to disburse, or disburses, within the local area, funds made available to the State under section 127 or 132 in accordance with a disbursal procedure or process used by a private industry council under prior consistent State law; 
(2)the State proposes to carry out or carries out a State procedure through which local areas use, as fiscal agents for funds made available to the State under section 127 or 132 and allocated within the State, fiscal agents selected in accordance with a process established under prior consistent State laws; 
(3)the State proposes to carry out or carries out a State procedure through which the local boards in the State (or the local boards, the chief elected officials in the State, and the Governor) designate or select the one-stop partners and one-stop operators of the statewide system in the State under prior consistent State laws, in lieu of making the designation or certification described in section 121 (regardless of the date the one-stop delivery systems involved have been established); 
(4)the State proposes to carry out or carries out a State procedure through which the persons responsible for selecting eligible providers for purposes of subtitle B are permitted to determine that a provider shall not be selected to provide both intake services under section 134(c)(2) and training services under section 134(c)(3), under prior consistent State laws; 
(5)the State proposes to designate or designates a State board, or proposes to assign or assigns functions and roles of the State board (including determining the time periods for development and submission of a State plan required under section 102 or 103), for purposes of subtitle A in accordance with prior consistent State laws; or 
(6)a local board in the State proposes to use or carry out, uses, or carries out a local plan (including assigning functions and roles of the local board) for purposes of subtitle A in accordance with the authorities and requirements applicable to local plans and private industry councils under prior consistent State laws. 
(b)DefinitionIn this section: 
(1)Covered StateThe term covered State means a State that enacted State laws described in paragraph (2). 
(2)Prior consistent State lawsThe term prior consistent State laws means State laws, not inconsistent with the Job Training Partnership Act or any other applicable Federal law, that took effect on September 1, 1993, September 1, 1995, and September 1, 1997. 
194.General program requirementsExcept as otherwise provided in this title, the following conditions apply to all programs under this title: 
(1)Each program under this title shall provide employment and training opportunities to those who can benefit from, and who are most in need of, such opportunities. In addition, the recipients of Federal funding for programs under this title shall make efforts to develop programs that contribute to occupational development, upward mobility, development of new careers, and opportunities for nontraditional employment. 
(2)Funds provided under this title shall only be used for activities that are in addition to activities that would otherwise be available in the local area in the absence of such funds. 
(3) 
(A)Any local area may enter into an agreement with another local area (including a local area that is a city or county within the same labor market) to pay or share the cost of educating, training, or placing individuals participating in programs assisted under this title, including the provision of supportive services. 
(B)Such agreement shall be approved by each local board for a local area entering into the agreement and shall be described in the local plan under section 108. 
(4)On-the-job training contracts under this title, shall not be entered into with employers who have received payments under previous contracts under this Act or the Workforce Investment Act of 1998 and have exhibited a pattern of failing to provide on-the-job training participants with continued long-term employment as regular employees with wages and employment benefits (including health benefits) and working conditions at the same level and to the same extent as other employees working a similar length of time and doing the same type of work. 
(5)No person or organization may charge an individual a fee for the placement or referral of the individual in or to a workforce investment activity under this title. 
(6)The Secretary shall not provide financial assistance for any program under this title that involves political activities. 
(7) 
(A)Income under any program administered by a public or private nonprofit entity may be retained by such entity only if such income is used to continue to carry out the program. 
(B)Income subject to the requirements of subparagraph (A) shall include— 
(i)receipts from goods or services (including conferences) provided as a result of activities funded under this title; 
(ii)funds provided to a service provider under this title that are in excess of the costs associated with the services provided; and 
(iii)interest income earned on funds received under this title. 
(C)For purposes of this paragraph, each entity receiving financial assistance under this title shall maintain records sufficient to determine the amount of such income received and the purposes for which such income is expended. 
(8) 
(A)The Secretary shall notify the Governor and the appropriate local board and chief elected official of, and consult with the Governor and such board and official concerning, any activity to be funded by the Secretary under this title within the corresponding State or local area. 
(B)The Governor shall notify the appropriate local board and chief elected official of, and consult with such board and official concerning, any activity to be funded by the Governor under this title within the corresponding local area. 
(9) 
(A)All education programs for youth supported with funds provided under chapter 2 of subtitle B shall be consistent with applicable State and local educational standards. 
(B)Standards and procedures with respect to awarding academic credit and certifying educational attainment in programs conducted under such chapter shall be consistent with the requirements of applicable State and local law, including regulation. 
(10)No funds available under this title may be used for public service employment except as specifically authorized under this title. 
(11)The Federal requirements governing the title, use, and disposition of real property, equipment, and supplies purchased with funds provided under this title shall be the corresponding Federal requirements generally applicable to such items purchased through Federal grants to States and local governments. 
(12)Nothing in this title shall be construed to provide an individual with an entitlement to a service under this title. 
(13)Services, facilities, or equipment funded under this title may be used, as appropriate, on a fee-for-service basis, by employers in a local area in order to provide employment and training activities to incumbent workers— 
(A)when such services, facilities, or equipment are not in use for the provision of services for eligible participants under this title; 
(B)if such use for incumbent workers would not have an adverse effect on the provision of services to eligible participants under this title; and 
(C)if the income derived from such fees is used to carry out the programs authorized under this title. 
(14)Funds provided under this title shall not be used to establish or operate a stand-alone fee-for-service enterprise in a situation in which a private sector employment agency (as defined in section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e)) is providing full access to similar or related services in such a manner as to fully meet the identified need. For purposes of this paragraph, such an enterprise does not include a one-stop delivery system described in section 121(e). 
(15) 
(A)None of the funds available under this title shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of the annual rate of basic pay prescribed for level II of the Executive Schedule under section 5313 of title 5, United States Code. 
(B)The limitation described in subparagraph (A) shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. In a case in which a State is a recipient of such funds, the State may establish a lower limit than is provided in subparagraph (A) for salaries and bonuses of those receiving salaries and bonuses from a subrecipient of such funds, taking into account factors including the relative cost of living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer the Federal programs involved. 
195.Restrictions on lobbying activities 
(a)Publicity restrictions 
(1)In generalNo funds provided under this Act shall be used for— 
(A)publicity or propaganda purposes; or 
(B)the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat— 
(i)the enactment of legislation before Congress or any State or local legislature or legislative body; or 
(ii)any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government. 
(2)ExceptionParagraph (1) shall not apply to— 
(A)normal and recognized executive-legislative relationships; 
(B)the preparation, distribution, or use of the materials described in paragraph (1)(B) in presentation to Congress or any State or local legislature or legislative body; or 
(C)such preparation, distribution, or use of such materials in presentation to the executive branch of any State or local government. 
(b)Salary restrictions 
(1)In generalNo funds provided under this Act shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment or issuance of legislation, appropriations, regulations, administrative action, or an Executive order proposed or pending before Congress or any State government, or a State or local legislature or legislative body. 
(2)ExceptionParagraph (1) shall not apply to— 
(A)normal and recognized executive-legislative relationships; or 
(B)participation by an agency or officer of a State, local, or tribal government in policymaking and administrative processes within the executive branch of that government. 
IIAdult education and literacy 
201.Short titleThis title may be cited as the Adult Education and Family Literacy Act. 
202.PurposeIt is the purpose of this title to create a partnership among the Federal Government, States, and localities to provide, on a voluntary basis, adult education and literacy activities, in order to— 
(1)assist adults to become literate and obtain the knowledge and skills necessary for employment and economic self-sufficiency; 
(2)assist adults who are parents or family members to obtain the education and skills that— 
(A)are necessary to becoming full partners in the educational development of their children; and 
(B)lead to sustainable improvements in the economic opportunities for their family; 
(3)assist adults in attaining a secondary school diploma and in the transition to postsecondary education and training, including through career pathways; and 
(4)assist immigrants and other individuals who are English language learners in— 
(A)improving their— 
(i)reading, writing, speaking, and comprehension skills in English; and 
(ii)mathematics skills; and 
(B)acquiring an understanding of the American system of Government, individual freedom, and the responsibilities of citizenship. 
203.DefinitionsIn this title: 
(1)Adult educationThe term adult education means academic instruction and education services below the postsecondary level that increase an individual’s ability to— 
(A)read, write, and speak in English and perform mathematics or other activities necessary for the attainment of a secondary school diploma or its recognized equivalent; 
(B)transition to postsecondary education and training; and 
(C)obtain employment. 
(2)Adult education and literacy activitiesThe term adult education and literacy activities means programs, activities, and services that include adult education, literacy, workplace adult education and literacy activities, family literacy activities, English language acquisition activities, integrated English literacy and civics education, workforce preparation activities, or integrated education and training. 
(3)Eligible agencyThe term eligible agency means the sole entity or agency in a State or an outlying area responsible for administering or supervising policy for adult education and literacy activities in the State or outlying area, respectively, consistent with the law of the State or outlying area, respectively. 
(4)Eligible individualThe term eligible individual means an individual— 
(A)who has attained 16 years of age; 
(B)who is not enrolled or required to be enrolled in secondary school under State law; and 
(C)who— 
(i)is basic skills deficient; 
(ii)does not have a secondary school diploma or its recognized equivalent, and has not achieved an equivalent level of education; or 
(iii)is an English language learner. 
(5)Eligible providerThe term eligible provider means an organization that has demonstrated effectiveness in providing adult education and literacy activities that may include— 
(A)a local educational agency; 
(B)a community-based organization or faith-based organization; 
(C)a volunteer literacy organization; 
(D)an institution of higher education; 
(E)a public or private nonprofit agency; 
(F)a library; 
(G)a public housing authority; 
(H)a nonprofit institution that is not described in any of subparagraphs (A) through (G) and has the ability to provide adult education and literacy activities to eligible individuals; 
(I)a consortium or coalition of the agencies, organizations, institutions, libraries, or authorities described in any of subparagraphs (A) through (H); and 
(J)a partnership between an employer and an entity described in any of subparagraphs (A) through (I). 
(6)English language acquisition programThe term English language acquisition program means a program of instruction— 
(A)designed to help eligible individuals who are English language learners achieve competence in reading, writing, speaking, and comprehension of the English language; and 
(B)that leads to— 
(i) 
(I)attainment of a secondary school diploma or its recognized equivalent; and 
(II)transition to postsecondary education and training; or 
(ii)employment. 
(7)English language learnerThe term English language learner when used with respect to an eligible individual, means an eligible individual who has limited ability in reading, writing, speaking, or comprehending the English language, and— 
(A)whose native language is a language other than English; or 
(B)who lives in a family or community environment where a language other than English is the dominant language. 
(8)Essential components of reading instructionThe term essential components of reading instruction has the meaning given the term in section 1208 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6368). 
(9)Family literacy activitiesThe term family literacy activities means activities that are of sufficient intensity and quality, to make sustainable improvements in the economic prospects for a family and that better enable parents or family members to support their children’s learning needs, and that integrate all of the following activities: 
(A)Parent or family adult education and literacy activities that lead to readiness for postsecondary education or training, career advancement, and economic self-sufficiency. 
(B)Interactive literacy activities between parents or family members and their children. 
(C)Training for parents or family members regarding how to be the primary teacher for their children and full partners in the education of their children. 
(D)An age-appropriate education to prepare children for success in school and life experiences. 
(10)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(11)Integrated education and trainingThe term integrated education and training means a service approach that provides adult education and literacy activities concurrently and contextually with workforce preparation activities and workforce training for a specific occupation or occupational cluster for the purpose of educational and career advancement. 
(12)Integrated english literacy and civics educationThe term integrated English literacy and civics education means education services provided to English language learners who are adults, including professionals with degrees and credentials in their native countries, that enables such adults to achieve competency in the English language and acquire the basic and more advanced skills needed to function effectively as parents, workers, and citizens in the United States. Such services shall include instruction in literacy and English language acquisition and instruction on the rights and responsibilities of citizenship and civic participation, and may include workforce training. 
(13)LiteracyThe term literacy means an individual’s ability to read, write, and speak in English, compute, and solve problems, at levels of proficiency necessary to function on the job, in the family of the individual, and in society. 
(14)Postsecondary educational institutionThe term postsecondary educational institution means— 
(A)an institution of higher education that provides not less than a 2-year program of instruction that is acceptable for credit toward a bachelor’s degree; 
(B)a tribally controlled college or university; or 
(C)a nonprofit educational institution offering certificate or apprenticeship programs at the postsecondary level. 
(15)SecretaryThe term Secretary means the Secretary of Education. 
(16)Workplace adult education and literacy activitiesThe term workplace adult education and literacy activities means adult education and literacy activities offered by an eligible provider in collaboration with an employer or employee organization at a workplace or an off-site location that is designed to improve the productivity of the workforce. 
(17)Workforce preparation activitiesThe term workforce preparation activities means activities, programs, or services designed to help an individual acquire a combination of basic academic skills, critical thinking skills, digital literacy skills, and self-management skills, including competencies in utilizing resources, using information, working with others, understanding systems, and obtaining skills necessary for successful transition into and completion of postsecondary education or training, or employment. 
204.Home schoolsNothing in this title shall be construed to affect home schools, whether a home school is treated as a home school or a private school under State law, or to compel a parent or family member engaged in home schooling to participate in adult education and literacy activities. 
205.Rule of construction regarding postsecondary transition and concurrent enrollment activitiesNothing in this title shall be construed to prohibit or discourage the use of funds provided under this title for adult education and literacy activities that help eligible individuals transition to postsecondary education and training or employment, or for concurrent enrollment activities. 
206.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $577,667,000 for fiscal year 2015, $622,286,000 for fiscal year 2016, $635,198,000 for fiscal year 2017, $649,287,000 for fiscal year 2018, $664,552,000 for fiscal year 2019, and $678,640,000 for fiscal year 2020. 
AFederal provisions  
211.Reservation of funds; grants to eligible agencies; allotments 
(a)Reservation of fundsFrom the sum appropriated under section 206 for a fiscal year, the Secretary— 
(1)shall reserve 2 percent to carry out section 242, except that the amount so reserved shall not exceed $15,000,000; and 
(2)shall reserve 12 percent of the amount that remains after reserving funds under paragraph (1) to carry out section 243. 
(b)Grants to eligible agencies 
(1)In generalFrom the sum appropriated under section 206 and not reserved under subsection (a) for a fiscal year, the Secretary shall award a grant to each eligible agency having a unified State plan approved under section 102 or a combined State plan approved under section 103 in an amount equal to the sum of the initial allotment under subsection (c)(1) and the additional allotment under subsection (c)(2) for the eligible agency for the fiscal year, subject to subsections (f) and (g), to enable the eligible agency to carry out the activities assisted under this title. 
(2)Purpose of grantsThe Secretary may award a grant under paragraph (1) only if the eligible entity involved agrees to expend the grant for adult education and literacy activities in accordance with the provisions of this title. 
(c)Allotments 
(1)Initial allotmentsFrom the sum appropriated under section 206 and not reserved under subsection (a) for a fiscal year, the Secretary shall allot to each eligible agency having a unified State plan approved under section 102 or a combined State plan approved under section 103— 
(A)$100,000, in the case of an eligible agency serving an outlying area; and 
(B)$250,000, in the case of any other eligible agency. 
(2)Additional allotmentsFrom the sum appropriated under section 206, not reserved under subsection (a), and not allotted under paragraph (1), for a fiscal year, the Secretary shall allot to each eligible agency that receives an initial allotment under paragraph (1) an additional amount that bears the same relationship to such sum as the number of qualifying adults in the State or outlying area served by the eligible agency bears to the number of such adults in all States and outlying areas. 
(d)Qualifying adultFor the purpose of subsection (c)(2), the term qualifying adult means an adult who— 
(1)is at least 16 years of age; 
(2)is beyond the age of compulsory school attendance under the law of the State or outlying area; 
(3)does not have a secondary school diploma or its recognized equivalent; and 
(4)is not enrolled in secondary school. 
(e)Special rule 
(1)In generalFrom amounts made available under subsection (c) for the Republic of Palau, the Secretary shall award grants to Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or the Republic of Palau to carry out activities described in this title in accordance with the provisions of this title, as determined by the Secretary. 
(2)Award basisThe Secretary shall award grants pursuant to paragraph (1) on a competitive basis and pursuant to the recommendations from the Pacific Region Educational Laboratory in Honolulu, Hawaii. 
(3)Termination of eligibilityNotwithstanding any other provision of law, the Republic of Palau shall be eligible to receive a grant under this title except during the period described in section 3(45). 
(4)Administrative costsThe Secretary may provide not more than 5 percent of the funds made available for grants under this subsection to pay the administrative costs of the Pacific Region Educational Laboratory regarding activities assisted under this subsection. 
(f)Hold-harmless provisions 
(1)In generalNotwithstanding subsection (c), for fiscal year 2015 and each succeeding fiscal year, no eligible agency shall receive an allotment under this section that is less than 90 percent of the allotment the eligible agency received for the preceding fiscal year under this section. 
(2)Ratable reductionIf for any fiscal year the amount available for allotment under this title is insufficient to satisfy the provisions of paragraph (1) the Secretary shall ratably reduce the payments to all eligible agencies, as necessary. 
(g)ReallotmentThe portion of any eligible agency’s allotment under this title for a fiscal year that the Secretary determines will not be required for the period such allotment is available for carrying out activities under this title, shall be available for reallotment from time to time, on such dates during such period as the Secretary shall fix, to other eligible agencies in proportion to the original allotments to such agencies under this title for such year. 
212.Performance accountability systemPrograms and activities authorized in this title are subject to the performance accountability provisions described in section 116. 
BState provisions 
221.State administrationEach eligible agency shall be responsible for the State or outlying area administration of activities under this title, including— 
(1)the development, implementation, and monitoring of the relevant components of the unified State plan in section 102 or the combined State plan in section 103; 
(2)consultation with other appropriate agencies, groups, and individuals that are involved in, or interested in, the development and implementation of activities assisted under this title; and 
(3)coordination and nonduplication with other Federal and State education, training, corrections, public housing, and social service programs. 
222.State distribution of funds; matching requirement 
(a)State distribution of fundsEach eligible agency receiving a grant under section 211(b) for a fiscal year— 
(1)shall use not less than 82.5 percent of the grant funds to award grants and contracts under section 231 and to carry out section 225, of which not more than 20 percent of such amount shall be available to carry out section 225; 
(2)shall use not more than 12.5 percent of the grant funds to carry out State leadership activities under section 223; and 
(3)shall use not more than 5 percent of the grant funds, or $85,000, whichever is greater, for the administrative expenses of the eligible agency. 
(b)Matching requirement 
(1)In generalIn order to receive a grant from the Secretary under section 211(b) each eligible agency shall provide, for the costs to be incurred by the eligible agency in carrying out the adult education and literacy activities for which the grant is awarded, a non-Federal contribution in an amount that is not less than— 
(A)in the case of an eligible agency serving an outlying area, 12 percent of the total amount of funds expended for adult education and literacy activities in the outlying area, except that the Secretary may decrease the amount of funds required under this subparagraph for an eligible agency; and 
(B)in the case of an eligible agency serving a State, 25 percent of the total amount of funds expended for adult education and literacy activities in the State. 
(2)Non-Federal contributionAn eligible agency’s non-Federal contribution required under paragraph (1) may be provided in cash or in kind, fairly evaluated, and shall include only non-Federal funds that are used for adult education and literacy activities in a manner that is consistent with the purpose of this title. 
223.State leadership activities 
(a)Activities 
(1)RequiredEach eligible agency shall use funds made available under section 222(a)(2) for the following adult education and literacy activities to develop or enhance the adult education system of the State or outlying area: 
(A)The alignment of adult education and literacy activities with other core programs and one-stop partners, including eligible providers, to implement the strategy identified in the unified State plan under section 102 or the combined State plan under section 103, including the development of career pathways to provide access to employment and training services for individuals in adult education and literacy activities. 
(B)The establishment or operation of high quality professional development programs to improve the instruction provided pursuant to local activities required under section 231(b), including instruction incorporating the essential components of reading instruction as such components relate to adults, instruction related to the specific needs of adult learners, instruction provided by volunteers or by personnel of a State or outlying area, and dissemination of information about models and promising practices related to such programs. 
(C)The provision of technical assistance to eligible providers of adult education and literacy activities receiving funds under this title, including— 
(i)the development and dissemination of instructional and programmatic practices based on the most rigorous or scientifically valid research available and appropriate, in reading, writing, speaking, mathematics, English language acquisition programs, distance education, and staff training; 
(ii)the role of eligible providers as a one-stop partner to provide access to employment, education, and training services; and 
(iii)assistance in the use of technology, including for staff training, to eligible providers, especially the use of technology to improve system efficiencies. 
(D)The monitoring and evaluation of the quality of, and the improvement in, adult education and literacy activities and the dissemination of information about models and proven or promising practices within the State. 
(2)Permissible activitiesEach eligible agency may use funds made available under section 222(a)(2) for 1 or more of the following adult education and literacy activities: 
(A)The support of State or regional networks of literacy resource centers. 
(B)The development and implementation of technology applications, translation technology, or distance education, including professional development to support the use of instructional technology. 
(C)Developing and disseminating curricula, including curricula incorporating the essential components of reading instruction as such components relate to adults. 
(D)Developing content and models for integrated education and training and career pathways. 
(E)The provision of assistance to eligible providers in developing and implementing programs that achieve the objectives of this title and in measuring the progress of those programs in achieving such objectives, including meeting the State adjusted levels of performance described in section 116(b)(3). 
(F)The development and implementation of a system to assist in the transition from adult education to postsecondary education, including linkages with postsecondary educational institutions or institutions of higher education. 
(G)Integration of literacy and English language instruction with occupational skill training, including promoting linkages with employers. 
(H)Activities to promote workplace adult education and literacy activities. 
(I)Identifying curriculum frameworks and aligning rigorous content standards that— 
(i)specify what adult learners should know and be able to do in the areas of reading and language arts, mathematics, and English language acquisition; and 
(ii)take into consideration the following: 
(I)State adopted academic standards. 
(II)The current adult skills and literacy assessments used in the State or outlying area. 
(III)The primary indicators of performance described in section 116. 
(IV)Standards and academic requirements for enrollment in nonremedial, for-credit courses in postsecondary educational institutions or institutions of higher education supported by the State or outlying area. 
(V)Where appropriate, the content of occupational and industry skill standards widely used by business and industry in the State or outlying area. 
(J)Developing and piloting of strategies for improving teacher quality and retention. 
(K)The development and implementation of programs and services to meet the needs of adult learners with learning disabilities or English language learners, which may include new and promising assessment tools and strategies that are based on scientifically valid research, where appropriate, and identify the needs and capture the gains of such students at the lowest achievement levels. 
(L)Outreach to instructors, students, and employers. 
(M)Other activities of statewide significance that promote the purpose of this title. 
(b)CollaborationIn carrying out this section, eligible agencies shall collaborate where possible, and avoid duplicating efforts, in order to maximize the impact of the activities described in subsection (a). 
(c)State-imposed requirementsWhenever a State or outlying area implements any rule or policy relating to the administration or operation of a program authorized under this title that has the effect of imposing a requirement that is not imposed under Federal law (including any rule or policy based on a State or outlying area interpretation of a Federal statute, regulation, or guideline), the State or outlying area shall identify, to eligible providers, the rule or policy as being imposed by the State or outlying area. 
224.State planEach State desiring to receive funds under this title for any fiscal year shall submit and have approved a unified State plan in accordance with section 102 or a combined State plan in accordance with section 103. 
225.Programs for corrections education and other institutionalized individuals 
(a)Program authorizedFrom funds made available under section 222(a)(1) for a fiscal year, each eligible agency shall carry out corrections education and education for other institutionalized individuals. 
(b)Uses of fundsThe funds described in subsection (a) shall be used for the cost of educational programs for criminal offenders in correctional institutions and for other institutionalized individuals, including academic programs for— 
(1)adult education and literacy activities; 
(2)special education, as determined by the eligible agency; 
(3)secondary school credit; 
(4)integrated education and training; 
(5)career pathways; 
(6)concurrent enrollment; 
(7)peer tutoring; and 
(8)transition to re-entry initiatives and other postrelease services with the goal of reducing recidivism. 
(c)PriorityEach eligible agency that is using assistance provided under this section to carry out a program for criminal offenders within a correctional institution shall give priority to serving individuals who are likely to leave the correctional institution within 5 years of participation in the program. 
(d)ReportIn addition to any report required under section 116, each eligible agency that receives assistance provided under this section shall annually prepare and submit to the Secretary a report on the progress, as described in section 116, of the eligible agency with respect to the programs and activities carried out under this section, including the relative rate of recidivism for the criminal offenders served. 
(e)DefinitionsIn this section: 
(1)Correctional institutionThe term correctional institution means any— 
(A)prison; 
(B)jail; 
(C)reformatory; 
(D)work farm; 
(E)detention center; or 
(F)halfway house, community-based rehabilitation center, or any other similar institution designed for the confinement or rehabilitation of criminal offenders. 
(2)Criminal offenderThe term criminal offender means any individual who is charged with or convicted of any criminal offense. 
CLocal provisions 
231.Grants and contracts for eligible providers 
(a)Grants and contractsFrom grant funds made available under section 222(a)(1), each eligible agency shall award multiyear grants or contracts, on a competitive basis, to eligible providers within the State or outlying area to enable the eligible providers to develop, implement, and improve adult education and literacy activities within the State. 
(b)Required local activitiesThe eligible agency shall require that each eligible provider receiving a grant or contract under subsection (a) use the grant or contract to establish or operate programs that provide adult education and literacy activities, including programs that provide such activities concurrently. 
(c)Direct and equitable access; same processEach eligible agency receiving funds under this title shall ensure that— 
(1)all eligible providers have direct and equitable access to apply and compete for grants or contracts under this section; and 
(2)the same grant or contract announcement process and application process is used for all eligible providers in the State or outlying area. 
(d)Special ruleEach eligible agency awarding a grant or contract under this section shall not use any funds made available under this title for adult education and literacy activities for the purpose of supporting or providing programs, services, or activities for individuals who are not individuals described in subparagraphs (A) and (B) of section 203(4), except that such agency may use such funds for such purpose if such programs, services, or activities are related to family literacy activities. In providing family literacy activities under this title, an eligible provider shall attempt to coordinate with programs and services that are not assisted under this title prior to using funds for adult education and literacy activities under this title for activities other than activities for eligible individuals. 
(e)ConsiderationsIn awarding grants or contracts under this section, the eligible agency shall consider— 
(1)the degree to which the eligible provider would be responsive to— 
(A)regional needs as identified in the local plan under section 108; and 
(B)serving individuals in the community who were identified in such plan as most in need of adult education and literacy activities, including individuals— 
(i)who have low levels of literacy skills; or 
(ii)who are English language learners; 
(2)the ability of the eligible provider to serve eligible individuals with disabilities, including eligible individuals with learning disabilities; 
(3)past effectiveness of the eligible provider in improving the literacy of eligible individuals, to meet State-adjusted levels of performance for the primary indicators of performance described in section 116, especially with respect to eligible individuals who have low levels of literacy; 
(4)the extent to which the eligible provider demonstrates alignment between proposed activities and services and the strategy and goals of the local plan under section 108, as well as the activities and services of the one-stop partners; 
(5)whether the eligible provider’s program— 
(A)is of sufficient intensity and quality, and based on the most rigorous research available so that participants achieve substantial learning gains; and 
(B)uses instructional practices that include the essential components of reading instruction; 
(6)whether the eligible provider’s activities, including whether reading, writing, speaking, mathematics, and English language acquisition instruction delivered by the eligible provider, are based on the best practices derived from the most rigorous research available and appropriate, including scientifically valid research and effective educational practice; 
(7)whether the eligible provider’s activities effectively use technology, services, and delivery systems, including distance education in a manner sufficient to increase the amount and quality of learning and how such technology, services, and systems lead to improved performance; 
(8)whether the eligible provider’s activities provide learning in context, including through integrated education and training, so that an individual acquires the skills needed to transition to and complete postsecondary education and training programs, obtain and advance in employment leading to economic self-sufficiency, and to exercise the rights and responsibilities of citizenship; 
(9)whether the eligible provider’s activities are delivered by well-trained instructors, counselors, and administrators who meet any minimum qualifications established by the State, where applicable, and who have access to high quality professional development, including through electronic means; 
(10)whether the eligible provider’s activities coordinate with other available education, training, and social service resources in the community, such as by establishing strong links with elementary schools and secondary schools, postsecondary educational institutions, institutions of higher education, local workforce investment boards, one-stop centers, job training programs, and social service agencies, business, industry, labor organizations, community-based organizations, nonprofit organizations, and intermediaries, for the development of career pathways; 
(11)whether the eligible provider’s activities offer flexible schedules and coordination with Federal, State, and local support services (such as child care, transportation, mental health services, and career planning) that are necessary to enable individuals, including individuals with disabilities or other special needs, to attend and complete programs; 
(12)whether the eligible provider maintains a high-quality information management system that has the capacity to report measurable participant outcomes (consistent with section 116) and to monitor program performance; and 
(13)whether the local areas in which the eligible provider is located have a demonstrated need for additional English language acquisition programs and civics education programs. 
232.Local applicationEach eligible provider desiring a grant or contract from an eligible agency shall submit an application to the eligible agency containing such information and assurances as the eligible agency may require, including— 
(1)a description of how funds awarded under this title will be spent consistent with the requirements of this title; 
(2)a description of any cooperative arrangements the eligible provider has with other agencies, institutions, or organizations for the delivery of adult education and literacy activities; 
(3)a description of how the eligible provider will provide services in alignment with the local plan under section 108, including how such provider will promote concurrent enrollment in programs and activities under title I, as appropriate; 
(4)a description of how the eligible provider will meet the State adjusted levels of performance described in section 116(b)(3), including how such provider will collect data to report on such performance indicators; 
(5)a description of how the eligible provider will fulfill one-stop partner responsibilities as described in section 121(b)(1)(A), as appropriate; 
(6)a description of how the eligible provider will provide services in a manner that meets the needs of eligible individuals; and 
(7)information that addresses the considerations described under section 231(e), as applicable. 
233.Local administrative cost limits 
(a)In generalSubject to subsection (b), of the amount that is made available under this title to an eligible provider— 
(1)not less than 95 percent shall be expended for carrying out adult education and literacy activities; and 
(2)the remaining amount, not to exceed 5 percent, shall be used for planning, administration (including carrying out the requirements of section 116), professional development, and the activities described in paragraphs (3) and (5) of section 232. 
(b)Special ruleIn cases where the cost limits described in subsection (a) are too restrictive to allow for the activities described in subsection (a)(2), the eligible provider shall negotiate with the eligible agency in order to determine an adequate level of funds to be used for noninstructional purposes. 
DGeneral provisions 
241.Administrative provisions 
(a)Supplement not supplantFunds made available for adult education and literacy activities under this title shall supplement and not supplant other State or local public funds expended for adult education and literacy activities. 
(b)Maintenance of effort 
(1)In general 
(A)DeterminationAn eligible agency may receive funds under this title for any fiscal year if the Secretary finds that the fiscal effort per student or the aggregate expenditures of such eligible agency for activities under this title, in the second preceding fiscal year, were not less than 90 percent of the fiscal effort per student or the aggregate expenditures of such eligible agency for adult education and literacy activities in the third preceding fiscal year. 
(B)Proportionate reductionSubject to paragraphs (2), (3), and (4), for any fiscal year with respect to which the Secretary determines under subparagraph (A) that the fiscal effort or the aggregate expenditures of an eligible agency for the preceding program year were less than such effort or expenditures for the second preceding program year, the Secretary— 
(i)shall determine the percentage decreases in such effort or in such expenditures; and 
(ii)shall decrease the payment made under this title for such program year to the agency for adult education and literacy activities by the lesser of such percentages. 
(2)ComputationIn computing the fiscal effort and aggregate expenditures under paragraph (1), the Secretary shall exclude capital expenditures and special one-time project costs. 
(3)Decrease in Federal supportIf the amount made available for adult education and literacy activities under this title for a fiscal year is less than the amount made available for adult education and literacy activities under this title for the preceding fiscal year, then the fiscal effort per student and the aggregate expenditures of an eligible agency required in order to avoid a reduction under paragraph (1)(B) shall be decreased by the same percentage as the percentage decrease in the amount so made available. 
(4)WaiverThe Secretary may waive the requirements of this subsection for not more than 1 fiscal year, if the Secretary determines that a waiver would be equitable due to exceptional or uncontrollable circumstances, such as a natural disaster or an unforeseen and precipitous decline in the financial resources of the State or outlying area of the eligible agency. If the Secretary grants a waiver under the preceding sentence for a fiscal year, the level of effort required under paragraph (1) shall not be reduced in the subsequent fiscal year because of the waiver. 
242.National leadership activities 
(a)In generalThe Secretary shall establish and carry out a program of national leadership activities to enhance the quality and outcomes of adult education and literacy activities and programs nationwide. 
(b)Required activitiesThe national leadership activities described in subsection (a) shall include technical assistance, including— 
(1)assistance to help States meet the requirements of section 116; 
(2)upon request by a State, assistance provided to eligible providers in using performance accountability measures based on indicators described in section 116, and data systems for the improvement of adult education and literacy activities; 
(3)carrying out rigorous research and evaluation on effective adult education and literacy activities, as well as estimating the number of adults functioning at the lowest levels of literacy proficiency, which shall be coordinated across relevant Federal agencies, including the Institute of Education Sciences; and 
(4)carrying out an independent evaluation at least once every 4 years of the programs and activities under this title, taking into consideration the evaluation subjects referred to in section 169(a)(2). 
(c)Allowable activitiesThe national leadership activities described in subsection (a) may include the following: 
(1)Technical assistance, including— 
(A)assistance related to professional development activities, and assistance for the purposes of developing, improving, identifying, and disseminating the most successful methods and techniques for providing adult education and literacy activities, based on scientifically valid research where available; 
(B)assistance in distance education and promoting and improving the use of technology in the classroom, including instruction in English language acquisition for English language learners; 
(C)assistance in the development and dissemination of proven models for addressing the digital literacy needs of adults, including older adults; and 
(D)supporting efforts aimed at strengthening programs at the State and local levels, such as technical assistance in program planning, assessment, evaluation, and monitoring of activities carried out under this title. 
(2)Funding national leadership activities either directly or through grants, contracts, or cooperative agreements awarded on a competitive basis to or with postsecondary educational institutions, institutions of higher education, public or private organizations or agencies (including public libraries), or consortia of such institutions, organizations, or agencies, which may include— 
(A)developing, improving, and identifying the most successful methods and techniques for addressing the education needs of adults, including instructional practices using the essential components of reading instruction based on the work of the National Institute of Child Health and Human Development; 
(B)supporting national, regional, or local networks of private nonprofit organizations, public libraries, or institutions of higher education to strengthen the ability of such networks’ members to meet the performance requirements described in section 116 of eligible providers; 
(C)increasing the effectiveness, and improving the quality, of adult education and literacy activities, which may include— 
(i)carrying out rigorous research; 
(ii)carrying out demonstration programs; 
(iii)accelerating learning outcomes for eligible individuals with the lowest literacy levels; 
(iv)developing and promoting career pathways for eligible individuals; 
(v)promoting concurrent enrollment programs in adult education and credit bearing postsecondary coursework; 
(vi)developing high-quality professional development activities for eligible providers; and 
(vii)developing, replicating, and disseminating information on best practices and innovative programs, such as— 
(I)the identification of effective strategies for working with adults with learning disabilities and with adults who are English language learners; 
(II)integrated education and training programs; 
(III)workplace adult education and literacy activities; and 
(IV)postsecondary education and training transition programs; 
(D)providing for the conduct of an independent evaluation and assessment of adult education and literacy activities through grants and contracts awarded on a competitive basis, which shall include descriptions of— 
(i)the effect of performance accountability measures and other measures of accountability on the delivery of adult education and literacy activities; 
(ii)the extent to which the adult education and literacy activities increase the literacy skills of eligible individuals, lead to involvement in education and training, enhance the employment and earnings of such participants, and, if applicable, lead to other positive outcomes, such as success in re-entry and reductions in recidivism in the case of prison-based adult education and literacy activities; 
(iii)the extent to which the provision of support services to eligible individuals enrolled in adult education and literacy activities increase the rate of enrollment in, and successful completion of, such programs; and 
(iv)the extent to which different types of providers measurably improve the skills of eligible individuals in adult education and literacy activities; 
(E)collecting data, such as data regarding the improvement of both local and State data systems, through technical assistance and development of model performance data collection systems; 
(F)determining how participation in adult education and literacy activities prepares eligible individuals for entry into postsecondary education and employment and, in the case of programs carried out in correctional institutions, has an effect on recidivism; and 
(G)other activities designed to enhance the quality of adult education and literacy activities nationwide. 
243.Integrated English literacy and civics education 
(a)In generalFrom funds made available under section 211(a)(2) for each fiscal year, the Secretary shall award grants to States, from allotments under subsection (b), for integrated English literacy and civics education, in combination with integrated education and training activities. 
(b)Allotment 
(1)In generalSubject to paragraph (2), from amounts made available under section 211(a)(2) for a fiscal year, the Secretary shall allocate— 
(A)65 percent to the States on the basis of a State’s need for integrated English literacy and civics education, as determined by calculating each State’s share of a 10-year average of the data of the Office of Immigration Statistics of the Department of Homeland Security for immigrants admitted for legal permanent residence for the 10 most recent years; and 
(B)35 percent to the States on the basis of whether the State experienced growth, as measured by the average of the 3 most recent years for which the data of the Office of Immigration Statistics of the Department of Homeland Security for immigrants admitted for legal permanent residence are available. 
(2)MinimumNo State shall receive an allotment under paragraph (1) in an amount that is less than $60,000. 
(c)GoalEach program that receives funding under this section shall be designed to— 
(1)prepare adults who are English language learners for, and place such adults in, unsubsidized employment in in-demand industries and occupations that lead to economic self-sufficiency; and 
(2)integrate with the local workforce development system and its functions to carry out the activities of the program. 
(d)ReportThe Secretary shall prepare and submit to the Committee on Education and the Workforce of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions of the Senate and make available to the public, a report on the activities carried out under this section. 
IIIAmendments to the Wagner-Peyser Act 
301.Employment service officesSection 1 of the Wagner-Peyser Act (29 U.S.C. 49) is amended by inserting service before offices. 
302.DefinitionsSection 2 of the Wagner-Peyser Act (29 U.S.C. 49a) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)the terms chief elected official, institution of higher education, one-stop center, one-stop partner, training services, workforce development activity, and workplace learning advisor, have the meaning given the terms in section 3 of the Workforce Innovation and Opportunity Act;; 
(2)in paragraph (2)— 
(A)by striking investment board each place it appears and inserting development board; and 
(B)by striking section 117 of the Workforce Investment Act of 1998 and inserting section 107 of the Workforce Innovation and Opportunity Act; 
(3)in paragraph (3)— 
(A)by striking 134(c) and inserting 121(e); and 
(B)by striking Workforce Investment Act of 1998 and inserting Workforce Innovation and Opportunity Act; and 
(4)in paragraph (4), by striking and at the end; 
(5)in paragraph (5), by striking the period and inserting ; and; and 
(6)by adding at the end the following: 
 
(6)the term employment service office means a local office of a State agency; and 
(7)except in section 15, the term State agency, used without further description, means an agency designated or authorized under section 4..  
303.Federal and State employment service offices 
(a)CoordinationSection 3(a) of the Wagner-Peyser Act (29 U.S.C. 49b(a)) is amended by striking services and inserting service offices. 
(b)Public labor exchange services systemSection 3(c) of the Wagner-Peyser Act (29 U.S.C. 49b(c)) is amended— 
(1)in paragraph (2), by striking the semicolon and inserting , and identify and disseminate information on best practices for such system; and; and 
(2)by adding at the end the following: 
 
(4)in coordination with the State agencies and the staff of such agencies, assist in the planning and implementation of activities to enhance the professional development and career advancement opportunities of such staff, in order to strengthen the provision of a broad range of career guidance services, the identification of job openings (including providing intensive outreach to small and medium-sized employers and enhanced employer services), the provision of technical assistance and training to other providers of workforce development activities (including workplace learning advisors) relating to counseling and employment-related services, and the development of new strategies for coordinating counseling and technology.. 
(c)One-stop centersSection 3 of the Wagner-Peyser Act (29 U.S.C. 49b) is amended by inserting after subsection (c) the following: 
 
(d)In order to improve service delivery, avoid duplication of services, and enhance coordination of services, including location of staff to ensure access to services under section 7(a) statewide in underserved areas, employment service offices in each State shall be colocated with one-stop centers. 
(e)The Secretary, in consultation with States, is authorized to assist the States in the development of national electronic tools that may be used to improve access to workforce information for individuals through— 
(1)the one-stop delivery systems established as described in section 121(e) of the Workforce Innovation and Opportunity Act; and 
(2)such other delivery systems as the Secretary determines to be appropriate.. 
304.Allotment of sumsSection 6 of the Wagner-Peyser Act (29 U.S.C. 49e) is amended— 
(1)in subsection (a), by striking amounts appropriated pursuant to section 5 and inserting funds appropriated and (except for Guam) certified under section 5 and made available for allotments under this section; and 
(2)in subsection (b)(1)— 
(A)in the matter preceding subparagraph (A)— 
(i)by inserting before the Secretary the following after making the allotments required by subsection (a),; and 
(ii)by striking sums and all that follows through this Act and inserting funds described in subsection (a); 
(B)in each of subparagraphs (A) and (B), by striking sums and inserting remainder; and 
(C)by adding at the end the following: For purposes of this paragraph, the term State does not include Guam or the Virgin Islands.. 
305.Use of sums 
(a)Improved coordinationSection 7(a)(1) of the Wagner-Peyser Act (29 U.S.C. 49f(a)(1)) is amended by inserting , including unemployment insurance claimants, after seekers. 
(b)Resources for unemployment insurance claimantsSection 7(a)(3) of the Wagner-Peyser Act (29 U.S.C. 49f(a)(3)) is amended— 
(1)by striking and at the end of subparagraph (E); 
(2)in subparagraph (F)— 
(A)by inserting , including making eligibility assessments, after system; and 
(B)by striking the period at the end and inserting ; and; and 
(3)by inserting after subparagraph (F) the following: 
 
(G)providing unemployment insurance claimants with referrals to, and application assistance for, training and education resources and programs, including Federal Pell Grants under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.), educational assistance under chapter 30 of title 38, United States Code (commonly referred to as the Montgomery GI Bill), and chapter 33 of that title (Post-9/11 Veterans Educational Assistance), student assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), State student higher education assistance, and training and education programs provided under titles I and II of the Workforce Innovation and Opportunity Act, and title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.).. 
(c)State activitiesSection 7(b) of the Wagner-Peyser Act (29 U.S.C. 49f(b)) is amended— 
(1)in paragraph (1), by striking performance standards established by the Secretary and inserting the performance accountability measures that are based on indicators described in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act; 
(2)in paragraph (2), by inserting offices after employment service; and 
(3)in paragraph (3), by inserting , and models for enhancing professional development and career advancement opportunities of State agency staff, as described in section 3(c)(4) after subsection (a). 
(d)Providing additional fundsSubsections (c)(2) and (d) of section 7 of the Wagner-Peyser Act (29 U.S.C. 49f) are amended by striking the Workforce Investment Act of 1998 and inserting the Workforce Innovation and Opportunity Act. 
(e)Conforming amendmentSection 7(e) of the Wagner-Peyser Act (29 U.S.C. 49f(e)) is amended by striking labor employment statistics and inserting workforce and labor market information. 
306.State planSection 8 of the Wagner-Peyser Act (29 U.S.C. 49g) is amended to read as follows: 
 
8.Any State desiring to receive assistance under section 6 shall prepare and submit to, and have approved by, the Secretary and the Secretary of Education, a State plan in accordance with section 102 or 103 of the Workforce Innovation and Opportunity Act.. 
307.Performance measuresSection 13(a) of the Wagner-Peyser Act (29 U.S.C. 49l(a)) is amended to read as follows: 
 
(a)The activities carried out pursuant to section 7 shall be subject to the performance accountability measures that are based on indicators described in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act.. 
308.Workforce and labor market information system 
(a)HeadingThe section heading for section 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) is amended by striking Employment statistics and inserting Workforce and labor market information system. 
(b)Name of systemSection 15(a)(1) of the Wagner-Peyser Act (29 U.S.C. 49l–2(a)(1)) is amended by striking employment statistics system of employment statistics and inserting workforce and labor market information system. 
(c)System responsibilitiesSection 15(b) of the Wagner-Peyser Act (29 U.S.C. 49l–2(b)) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)In general 
(A)StructureThe workforce and labor market information system described in subsection (a) shall be evaluated and improved by the Secretary, in consultation with the Workforce Information Advisory Council established in subsection (d). 
(B)Grants and responsibilities 
(i)In generalThe Secretary shall carry out the provisions of this section in a timely manner, through grants to or agreements with States. 
(ii)Distribution of fundsUsing amounts appropriated under subsection (g), the Secretary shall provide funds through those grants and agreements. In distributing the funds (relating to workforce and labor market information funding) for fiscal years 2015 through 2020, the Secretary shall continue to distribute the funds to States in the manner in which the Secretary distributed funds to the States under this section for fiscal years 2004 through 2008.; and 
(2)by striking paragraph (2) and inserting the following: 
 
(2)DutiesThe Secretary, with respect to data collection, analysis, and dissemination of workforce and labor market information for the system, shall carry out the following duties: 
(A)Assign responsibilities within the Department of Labor for elements of the workforce and labor market information system described in subsection (a) to ensure that the statistical and administrative data collected is consistent with appropriate Bureau of Labor Statistics standards and definitions, and that the information is accessible and understandable to users of such data. 
(B)Actively seek the cooperation of heads of other Federal agencies to establish and maintain mechanisms for ensuring complementarity and nonduplication in the development and operation of statistical and administrative data collection activities. 
(C)Solicit, receive, and evaluate the recommendations from the Workforce Information Advisory Council established in subsection (d) concerning the evaluation and improvement of the workforce and labor market information system described in subsection (a) and respond in writing to the Council regarding the recommendations. 
(D)Eliminate gaps and duplication in statistical undertakings. 
(E)Through the Bureau of Labor Statistics and the Employment and Training Administration, and in collaboration with States, develop and maintain the elements of the workforce and labor market information system described in subsection (a), including the development of consistent procedures and definitions for use by the States in collecting the data and information described in subparagraphs (A) and (B) of subsection (a)(1). 
(F)Establish procedures for the system to ensure that— 
(i)such data and information are timely; and 
(ii)paperwork and reporting for the system are reduced to a minimum.. 
(d)Two-year planSection 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) is amended by striking subsection (c) and inserting the following: 
 
(c)Two-year planThe Secretary, acting through the Commissioner of Labor Statistics and the Assistant Secretary for Employment and Training, and in consultation with the Workforce Information Advisory Council described in subsection (d) and heads of other appropriate Federal agencies, shall prepare a 2-year plan for the workforce and labor market information system. The plan shall be developed and implemented in a manner that takes into account the activities described in State plans submitted by States under section 102 or 103 of the Workforce Innovation and Opportunity Act and shall be submitted to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. The plan shall include— 
(1)a description of how the Secretary will work with the States to manage the nationwide workforce and labor market information system described in subsection (a) and the statewide workforce and labor market information systems that comprise the nationwide system; 
(2)a description of the steps to be taken in the following 2 years to carry out the duties described in subsection (b)(2); 
(3)an evaluation of the performance of the system, with particular attention to the improvements needed at the State and local levels; 
(4)a description of the involvement of States in the development of the plan, through consultation by the Secretary with the Workforce Information Advisory Council in accordance with subsection (d); and 
(5)a description of the written recommendations received from the Workforce Information Advisory Council established under subsection (d), and the extent to which those recommendations were incorporated into the plan.. 
(e)Workforce information advisory councilSection 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) is amended by striking subsection (d) and inserting the following: 
 
(d)Workforce information advisory council 
(1)In generalThe Secretary, through the Commissioner of Labor Statistics and the Assistant Secretary for Employment and Training, shall formally consult at least twice annually with the Workforce Information Advisory Council established in accordance with paragraph (2). Such consultations shall address the evaluation and improvement of the nationwide workforce and labor market information system described in subsection (a) and the statewide workforce and labor market information systems that comprise the nationwide system and how the Department of Labor and the States will cooperate in the management of such systems. The Council shall provide written recommendations to the Secretary concerning the evaluation and improvement of the nationwide system, including any recommendations regarding the 2-year plan described in subsection (c). 
(2)Establishment of council 
(A)EstablishmentThe Secretary shall establish an advisory council that shall be known as the Workforce Information Advisory Council (referred to in this section as the Council) to participate in the consultations and provide the recommendations described in paragraph (1). 
(B)MembershipThe Secretary shall appoint the members of the Council, which shall consist of— 
(i)4 members who are representatives of lead State agencies with responsibility for workforce investment activities, or State agencies described in section 4, who have been nominated by such agencies or by a national organization that represents such agencies; 
(ii)4 members who are representatives of the State workforce and labor market information directors affiliated with the State agencies that perform the duties described in subsection (e)(2), who have been nominated by the directors; 
(iii)1 member who is a representative of providers of training services under section 122 of the Workforce Innovation and Opportunity Act; 
(iv)1 member who is a representative of economic development entities; 
(v)1 member who is a representative of businesses, who has been nominated by national business organizations or trade associations; 
(vi)1 member who is a representative of labor organizations, who has been nominated by a national labor federation; 
(vii)1 member who is a representative of local workforce development boards, who has been nominated by a national organization representing such boards; and 
(viii)1 member who is a representative of research entities that utilize workforce and labor market information. 
(C)Geographic diversityThe Secretary shall ensure that the membership of the Council is geographically diverse and that no 2 of the members appointed under clauses (i), (ii), and (vii) represent the same State. 
(D)Period of appointment; vacancies 
(i)In generalEach member of the Council shall be appointed for a term of 3 years, except that the initial terms for members may be 1, 2, or 3 years in order to establish a rotation in which one-third of the members are selected each year. Any such member may be appointed for not more than 2 consecutive terms. 
(ii)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member's term until a successor has taken office. 
(E)Travel expensesThe members of the Council shall not receive compensation for the performance of services for the Council, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the Council. 
(F)Permanent councilSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.. 
(f)State responsibilitiesSection 15(e) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)) is amended— 
(1)by striking employment statistics each place it appears and inserting workforce and labor market information; 
(2)in paragraph (1)(A) by striking annual plan and inserting plan described in subsection (c); 
(3)in paragraph (2)— 
(A)in subparagraph (G), by inserting and at the end; 
(B)by striking subparagraph (H); 
(C)in subparagraph (I), by striking section 136(f)(2) of the Workforce Investment Act of 1998 and inserting section 116(i)(2) of the Workforce Innovation and Opportunity Act; and 
(D)by redesignating subparagraph (I) as subparagraph (H). 
(g)Authorization of appropriationsSection 15(g) of the Wagner-Peyser Act (29 U.S.C. 49l–2(g)) is amended by striking such sums as may be necessary for each of the fiscal years 1999 through 2004 and inserting $60,153,000 for fiscal year 2015, $64,799,000 for fiscal year 2016, $66,144,000 for fiscal year 2017, $67,611,000 for fiscal year 2018, $69,200,000 for fiscal year 2019, and $70,667,000 for fiscal year 2020. 
IVAmendments to the Rehabilitation Act of 1973 
AIntroductory Provisions 
401.ReferencesExcept as otherwise specifically provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the amendment or repeal shall be considered to be made to a provision of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.). 
402.Findings, purpose, policy 
(a)FindingsSection 2(a) (29 U.S.C. 701(a)) is amended— 
(1)in paragraph (4), by striking workforce investment systems under title I of the Workforce Investment Act of 1998 and inserting workforce development systems defined in section 3 of the Workforce Innovation and Opportunity Act; 
(2)in paragraph (5), by striking and at the end; 
(3)in paragraph (6), by striking the period and inserting ; and; and 
(4)by adding at the end the following: 
 
(7) 
(A)a high proportion of students with disabilities is leaving secondary education without being employed in competitive integrated employment, or being enrolled in postsecondary education; and 
(B)there is a substantial need to support such students as they transition from school to postsecondary life.. 
(b)PurposeSection 2(b) (29 U.S.C. 701(b)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking workforce investment systems implemented in accordance with title I of the Workforce Investment Act of 1998 and inserting workforce development systems defined in section 3 of the Workforce Innovation and Opportunity Act; and 
(B)at the end of subparagraph (F), by striking and; 
(2)by redesignating paragraph (2) as paragraph (3); 
(3)by inserting after paragraph (1) the following: 
 
(2)to maximize opportunities for individuals with disabilities, including individuals with significant disabilities, for competitive integrated employment;; 
(4)in paragraph (3), as redesignated by paragraph (2), by striking the period at the end and inserting a semicolon; and 
(5)by adding at the end the following: 
 
(4)to increase employment opportunities and employment outcomes for individuals with disabilities, including through encouraging meaningful input by employers and vocational rehabilitation service providers on successful and prospective employment and placement strategies; and 
(5)to ensure, to the greatest extent possible, that youth with disabilities and students with disabilities who are transitioning from receipt of special education services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and receipt of services under section 504 of this Act have opportunities for postsecondary success.. 
403.Rehabilitation Services AdministrationSection 3 (29 U.S.C. 702) is amended— 
(1)in subsection (a)— 
(A)in the first sentence, by inserting in the Department of Education after Secretary; 
(B)by striking the second sentence and inserting Such Administration shall be the principal agency, and the Commissioner shall be the principal officer, of the Department for purposes of carrying out titles I, III, VI, and chapter 2 of title VII.; and 
(C)in the fourth and sixth sentences, by inserting of Education after Secretary the first place it appears; and 
(2)in subsection (b), by inserting of Education after Secretary. 
404.DefinitionsSection 7 (29 U.S.C. 705) is amended— 
(1)in paragraph (2)(B)— 
(A)in clause (iii), by striking and at the end; 
(B)in clause (iv), by striking the semicolon and inserting ; and; and 
(C)by adding at the end the following: 
 
(v)to the maximum extent possible, relies on information obtained from experiences in integrated employment settings in the community, and other integrated community settings;;  
(2)by striking paragraphs (3) and (4) and inserting the following: 
 
(3)Assistive technology terms 
(A)Assistive technologyThe term assistive technology has the meaning given such term in section 3 of the Assistive Technology Act of 1998 (29 U.S.C. 3002). 
(B)Assistive technology deviceThe term assistive technology device has the meaning given such term in section 3 of the Assistive Technology Act of 1998, except that the reference in such section to the term individuals with disabilities shall be deemed to mean more than 1 individual with a disability as defined in paragraph (20)(A)). 
(C)Assistive technology serviceThe term assistive technology service has the meaning given such term in section 3 of the Assistive Technology Act of 1998, except that the reference in such section— 
(i)to the term individual with a disability shall be deemed to mean an individual with a disability, as defined in paragraph (20)(A); and 
(ii)to the term individuals with disabilities shall be deemed to mean more than 1 such individual.; 
(3)by redesignating paragraph (5) as paragraph (4); 
(4)in paragraph (4), as redesignated by paragraph (3)— 
(A)by redesignating subparagraphs (O) through (Q) as subparagraphs (P) through (R), respectively; 
(B)by inserting after subparagraph (N) the following: 
 
(O)customized employment;; and 
(C)in subparagraph (R), as redesignated by subparagraph (A) of this paragraph, by striking (P) and inserting (Q); 
(5)by inserting before paragraph (6) the following: 
 
(5)Competitive integrated employmentThe term competitive integrated employment means work that is performed on a full-time or part-time basis (including self-employment)— 
(A)for which an individual— 
(i)is compensated at a rate that— 
(I) 
(aa)shall be not less than the higher of the rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the rate specified in the applicable State or local minimum wage law; and 
(bb)is not less than the customary rate paid by the employer for the same or similar work performed by other employees who are not individuals with disabilities, and who are similarly situated in similar occupations by the same employer and who have similar training, experience, and skills; or 
(II)in the case of an individual who is self-employed, yields an income that is comparable to the income received by other individuals who are not individuals with disabilities, and who are self-employed in similar occupations or on similar tasks and who have similar training, experience, and skills; and 
(ii)is eligible for the level of benefits provided to other employees; 
(B)that is at a location where the employee interacts with other persons who are not individuals with disabilities (not including supervisory personnel or individuals who are providing services to such employee) to the same extent that individuals who are not individuals with disabilities and who are in comparable positions interact with other persons; and 
(C)that, as appropriate, presents opportunities for advancement that are similar to those for other employees who are not individuals with disabilities and who have similar positions.; 
(6)in paragraph (6)(B), by striking includes and all that follows through fees and inserting includes architects' fees; 
(7)by inserting after paragraph (6) the following: 
 
(7)Customized employmentThe term customized employment means competitive integrated employment, for an individual with a significant disability, that is based on an individualized determination of the strengths, needs, and interests of the individual with a significant disability, is designed to meet the specific abilities of the individual with a significant disability and the business needs of the employer, and is carried out through flexible strategies, such as— 
(A)job exploration by the individual; 
(B)working with an employer to facilitate placement, including— 
(i)customizing a job description based on current employer needs or on previously unidentified and unmet employer needs; 
(ii)developing a set of job duties, a work schedule and job arrangement, and specifics of supervision (including performance evaluation and review), and determining a job location; 
(iii)representation by a professional chosen by the individual, or self-representation of the individual, in working with an employer to facilitate placement; and 
(iv)providing services and supports at the job location.; 
(8)in paragraph (11)— 
(A)in subparagraph (C)— 
(i)by inserting of Education after Secretary; and 
(ii)by inserting customized employment, before self-employment,; 
(9)in paragraph (12), by inserting of Education after Secretary each place it appears; 
(10)in paragraph (14)(C), by inserting of Education after Secretary; 
(11)in paragraph (17)— 
(A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(E)services that— 
(i)facilitate the transition of individuals with significant disabilities from nursing homes and other institutions to home and community-based residences, with the requisite supports and services; 
(ii)provide assistance to individuals with significant disabilities who are at risk of entering institutions so that the individuals may remain in the community; and 
(iii)facilitate the transition of youth who are individuals with significant disabilities, who were eligible for individualized education programs under section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)), and who have completed their secondary education or otherwise left school, to postsecondary life.; 
(12)in paragraph (18), by striking term and all that follows through includes— and inserting term independent living services includes—; 
(13)in paragraph (19)— 
(A)in subparagraph (A), by inserting before the period the following: and includes a Native and a descendant of a Native, as such terms are defined in subsections (b) and (r) of section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602); and 
(B)in subparagraph (B), by inserting before the period the following: and a tribal organization (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))); 
(14)in paragraph (23), by striking section 101 and inserting section 102; 
(15)by striking paragraph (25) and inserting the following: 
 
(25)Local workforce development boardThe term local workforce development board means a local board, as defined in section 3 of the Workforce Innovation and Opportunity Act.; 
(16)by striking paragraph (37); 
(17)by redesignating paragraphs (29) through (39) as paragraphs (31) through (36), and (38) through (41), respectively; 
(18)by inserting after paragraph (28) the following: 
 
(30)Pre-employment transition servicesThe term pre-employment transition services means services provided in accordance with section 113.; 
(19)by striking paragraph (33), as redesignated by paragraph (17), and inserting the following: 
 
(33)SecretaryUnless where the context otherwise requires, the term Secretary— 
(A)used in title I, III, IV, V, VI, or chapter 2 of title VII, means the Secretary of Education; and 
(B)used in title II or chapter 1 of title VII, means the Secretary of Health and Human Services.; 
(20)by striking paragraphs (35) and (36), as redesignated by paragraph (17), and inserting the following: 
 
(35)State workforce development boardThe term State workforce development board means a State board, as defined in section 3 of the Workforce Innovation and Opportunity Act. 
(36)Statewide workforce development systemThe term statewide workforce development system means a workforce development system, as defined in section 3 of the Workforce Innovation and Opportunity Act.; 
(21)by inserting after that paragraph (36) the following: 
 
(37)Student with a disability 
(A)In generalThe term student with a disability means an individual with a disability who— 
(i) 
(I) 
(aa)is not younger than the earliest age for the provision of transition services under section 614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)(i)(VIII)); or 
(bb)if the State involved elects to use a lower minimum age for receipt of pre-employment transition services under this Act, is not younger than that minimum age; and 
(II) 
(aa)is not older than 21 years of age; or 
(bb)if the State law for the State provides for a higher maximum age for receipt of services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), is not older than that maximum age; and 
(ii) 
(I)is eligible for, and receiving, special education or related services under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or 
(II)is an individual with a disability, for purposes of section 504. 
(B)Students with disabilitiesThe term students with disabilities means more than 1 student with a disability.; 
(22)by striking paragraphs (38) and (39), as redesignated by paragraph (17), and inserting the following: 
 
(38)Supported employmentThe term supported employment means competitive integrated employment, including customized employment, or employment in an integrated work setting in which individuals are working on a short-term basis toward competitive integrated employment, that is individualized and customized consistent with the strengths, abilities, interests, and informed choice of the individuals involved, for individuals with the most significant disabilities— 
(A) 
(i)for whom competitive integrated employment has not historically occurred; or 
(ii)for whom competitive integrated employment has been interrupted or intermittent as a result of a significant disability; and 
(B)who, because of the nature and severity of their disability, need intensive supported employment services and extended services after the transition described in paragraph (13)(C), in order to perform the work involved. 
(39)Supported employment servicesThe term supported employment services means ongoing support services, including customized employment, needed to support and maintain an individual with a most significant disability in supported employment, that— 
(A)are provided singly or in combination and are organized and made available in such a way as to assist an eligible individual to achieve competitive integrated employment; 
(B)are based on a determination of the needs of an eligible individual, as specified in an individualized plan for employment; and 
(C)are provided by the designated State unit for a period of not more than 24 months, except that period may be extended, if necessary, in order to achieve the employment outcome identified in the individualized plan for employment.; 
(23)in paragraph (41), as redesignated by paragraph (17), by striking as defined in section 101 of the Workforce Investment Act of 1998 and inserting as defined in section 3 of the Workforce Innovation and Opportunity Act; and 
(24)by inserting after paragraph (41), as redesignated by paragraph (17), the following: 
 
(42)Youth with a disability 
(A)In generalThe term youth with a disability means an individual with a disability who— 
(i)is not younger than 14 years of age; and 
(ii)is not older than 24 years of age. 
(B)Youth with disabilitiesThe term youth with disabilities means more than 1 youth with a disability.. 
405.Administration of the Act 
(a) PromulgationSection 8(a)(2) (29 U.S.C. 706(a)(2)) is amended by inserting of Education after Secretary. 
(b)PrivacySection 11 (29 U.S.C. 708) is amended— 
(1)by inserting (a) before The provisions; and 
(2)by adding at the end the following: 
 
(b)Section 501 of the Workforce Innovation and Opportunity Act shall apply, as specified in that section, to amendments to this Act that were made by the Workforce Innovation and Opportunity Act.. 
(c)AdministrationSection 12 (29 U.S.C. 709) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking (1) and inserting (1)(A); and 
(ii)by adding at the end the following: 
 
(B)provide technical assistance to the designated State units on developing successful partnerships with local and multi-State businesses in an effort to increase the employment of individuals with disabilities; 
(C)provide technical assistance to providers and organizations on developing self-employment opportunities and outcomes for individuals with disabilities; and 
(D)provide technical assistance to entities carrying out community rehabilitation programs to build their internal capacity to provide individualized services and supports leading to competitive integrated employment, and to transition individuals with disabilities away from nonintegrated settings;; and 
(B)in paragraph (2), by striking , centers for independent living,; 
(2)in subsection (c), by striking Commissioner the first place it appears and inserting Secretary of Education; 
(3)in subsection (d), by inserting of Education after Secretary; 
(4)in subsection (e)— 
(A)by striking Rehabilitation Act Amendments of 1998 each place it appears and inserting Workforce Innovation and Opportunity Act; and 
(B)by inserting of Education after Secretary; 
(5)in subsection (f), by inserting of Education after Secretary; 
(6) 
(A)in subsection (c), by striking (c) and inserting (c)(1); 
(B)in subsection (d), by striking (d) and inserting (d)(1); 
(C)in subsection (e), by striking (e) and inserting (2); 
(D)in subsection (f), by striking (f) and inserting (2); and 
(E)by moving paragraph (2) (as redesignated by subparagraph (D)) to the end of subsection (c); and 
(7)by inserting after subsection (d) the following: 
 
(e) 
(1)The Administrator of the Administration for Community Living (referred to in this subsection as the Administrator) may carry out the authorities and shall carry out the responsibilities of the Commissioner described in paragraphs (1)(A) and (2) through (4) of subsection (a), and subsection (b), except that, for purposes of applying subsections (a) and (b), a reference in those subsections— 
(A)to facilitating meaningful and effective participation shall be considered to be a reference to facilitating meaningful and effective collaboration with independent living programs, and promoting a philosophy of independent living for individuals with disabilities in community activities; and 
(B)to training for personnel shall be considered to be a reference to training for the personnel of centers for independent living and Statewide Independent Living Councils. 
(2)The Secretary of Health and Human Services may carry out the authorities and shall carry out the responsibilities of the Secretary of Education described in subsections (c) and (d). 
(f) 
(1)In subsections (a) through (d), a reference to this Act means a provision of this Act that the Secretary of Education has authority to carry out; and 
(2)In subsection (e), for purposes of applying subsections (a) through (d), a reference in those subsections to this Act means a provision of this Act that the Secretary of Health and Human Services has authority to carry out.. 
406.ReportsSection 13 (29 U.S.C. 710) is amended— 
(1)in section (c)— 
(A)by striking (c) and inserting (c)(1); and 
(B)in the second sentence, by striking section 136(d) of the Workforce Investment Act of 1998 and inserting section 116(d)(2) of the Workforce Innovation and Opportunity Act; and 
(2)by adding at the end the following: 
 
(d)The Commissioner shall ensure that the report described in this section is made publicly available in a timely manner, including through electronic means, in order to inform the public about the administration and performance of programs under this Act.. 
407.Evaluation and information 
(a)EvaluationSection 14 (29 U.S.C. 711) is amended— 
(1)by inserting of Education after Secretary each place it appears; 
(2)in subsection (f)(2), by inserting competitive before integrated employment; 
(3) 
(A)in subsection (b), by striking (b) and inserting (b)(1); 
(B)in subsection (c), by striking (c) and inserting (2); 
(C)in subsection (d), by striking (d) and inserting (3); and 
(D)by redesignating subsections (e) and (f) as subsections (c) and (d), respectively; 
(4)by inserting after subsection (d), as redesignated by paragraph (3)(D), the following: 
 
(e) 
(1)The Secretary of Health and Human Services may carry out the authorities and shall carry out the responsibilities of the Secretary of Education described in subsections (a) and (b). 
(2)The Administrator of the Administration for Community Living may carry out the authorities and shall carry out the responsibilities of the Commissioner described in subsections (a) and (d)(1), except that, for purposes of applying those subsections, a reference in those subsections to exemplary practices shall be considered to be a reference to exemplary practices concerning independent living services and centers for independent living. 
(f) 
(1)In subsections (a) through (d), a reference to this Act means a provision of this Act that the Secretary of Education has authority to carry out; and 
(2)In subsection (e), for purposes of applying subsections (a), (b), and (d), a reference in those subsections to this Act means a provision of this Act that the Secretary of Health and Human Services has authority to carry out.. 
(b)InformationSection 15 (29 U.S.C. 712) is amended— 
(1)in subsection (a)— 
(A)by inserting of Education after Secretary each place it appears; and 
(B)in paragraph (1), by striking State workforce investment boards and inserting State workforce development boards; and 
(2)in subsection (b), by striking Secretary and inserting Secretary of Education. 
408.CarryoverSection 19(a)(1) (29 U.S.C. 716(a)(1)) is amended by striking part B of title VI and inserting title VI. 
409.Traditionally underserved populationsSection 21 (29 U.S.C. 718) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in the first sentence, by striking racial and inserting demographic; 
(ii)in the second sentence— 
(I)by striking rate of increase the first place it appears and inserting percentage increase from 2000 to 2010; 
(II)by striking is 3.2 and inserting was 9.7; 
(III)by striking rate of increase and inserting percentage increase; 
(IV)by striking is much and inserting was much; 
(V)by striking 38.6 and inserting 43.0; 
(VI)by striking 14.6 and inserting 12.3; 
(VII)by striking 40.1 and inserting 43.2; and 
(VIII)by striking and other ethnic groups; and 
(iii)by striking the last sentence; and 
(B)in paragraph (2), by striking the second and third sentences and inserting the following: “In 2011— 
 
(A)among Americans ages 16 through 64, the rate of disability was 12.1 percent; 
(B)among African-Americans in that age range, the disability rate was more than twice as high, at 27.1 percent; and 
(C)for American Indians and Alaska Natives in the same age range, the disability rate was also more than twice as high, at 27.0 percent.; 
(2)in subsection (b)(1), by striking National Institute on Disability and Rehabilitation Research and inserting National Institute on Disability, Independent Living, and Rehabilitation Research; and 
(3)in subsection (c), by striking Director and inserting Director of the National Institute on Disability, Independent Living, and Rehabilitation Research. 
BVocational rehabilitation services 
411.Declaration of policy; authorization of appropriations 
(a)Findings; purpose; policySection 100(a) (29 U.S.C. 720(a)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (C), by striking integrated and inserting competitive integrated employment; 
(B)in subparagraph (D)(iii), by striking medicare and medicaid and inserting Medicare and Medicaid; 
(C)in subparagraph (F), by striking investment and inserting development; and 
(D)in subparagraph (G)— 
(i)by striking workforce investment systems and inserting workforce development systems; and 
(ii)by striking workforce investment activities and inserting workforce development activities; 
(2)in paragraph (2)— 
(A)in subparagraph (A), by striking workforce investment system and inserting workforce development system; and 
(B)in subparagraph (B), by striking and informed choice, and inserting informed choice, and economic self-sufficiency,; and 
(3)in paragraph (3)— 
(A)in subparagraph (B), by striking gainful employment in integrated settings and inserting competitive integrated employment; and 
(B)in subparagraph (E), by inserting should before facilitate. 
(b)Authorization of appropriationsSection 100(b)(1) (29 U.S.C. 720(b)(1)) is amended by striking such sums as may be necessary for fiscal years 1999 through 2003 and inserting $3,302,053,000 for each of the fiscal years 2015 through 2020. 
412.State plans 
(a)Plan requirementsSection 101(a) (29 U.S.C. 721(a)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking to participate and all that follows and inserting to receive funds under this title for a fiscal year, a State shall submit, and have approved by the Secretary and the Secretary of Labor, a unified State plan in accordance with section 102, or a combined State plan in accordance with section 103, of the Workforce Innovation and Opportunity Act. The unified or combined State plan shall include, in the portion of the plan described in section 102(b)(2)(D) of such Act (referred to in this subsection as the vocational rehabilitation services portion), the provisions of a State plan for vocational rehabilitation services, described in this subsection.; and 
(B)in subparagraph (B)— 
(i)by striking in the State plan for vocational rehabilitation services, and inserting as part of the vocational rehabilitation services portion of the unified or combined State plan submitted in accordance with subparagraph (A),; and 
(ii)by striking Rehabilitation Act Amendments of 1998 and inserting Workforce Innovation and Opportunity Act; and 
(C)in subparagraph (C)— 
(i)by striking The State plan shall remain in effect subject to the submission of such modifications and inserting The vocational rehabilitation services portion of the unified or combined State plan submitted in accordance with subparagraph (A) shall remain in effect until the State submits and receives approval of a new State plan in accordance with subparagraph (A), or until the submission of such modifications; and 
(ii)by striking , until the State submits and receives approval of a new State plan; 
(2)in paragraph (2)— 
(A)in subparagraph (A), by striking The State plan and inserting The State plan for vocational rehabilitation services; and 
(B)in subparagraph (B)(ii)— 
(i)in subclause (II), by inserting who is responsible for the day-to-day operation of the vocational rehabilitation program before the semicolon; 
(ii)in subclause (III), by striking and at the end; 
(iii)in subclause (IV), by striking the period and inserting ; and; and 
(iv)by adding at the end the following: 
 
(V)has the sole authority and responsibility within the designated State agency described in subparagraph (A) to expend funds made available under this title in a manner that is consistent with the purposes of this title.;  
(3)in paragraph (5)— 
(A)in subparagraph (C), by striking and at the end; 
(B)by redesignating subparagraph (D) as subparagraph (E); and 
(C)by inserting after subparagraph (C) the following: 
 
(D)notwithstanding subparagraph (C), permit the State, in its discretion, to elect to serve eligible individuals (whether or not receiving vocational rehabilitation services) who require specific services or equipment to maintain employment; and; 
(4)in paragraph (7)— 
(A)in subparagraph (A)(v)— 
(i)in subclause (I), after rehabilitation technology insert the following: , including training implemented in coordination with entities carrying out State programs under section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003); and 
(ii)in subclause (II), by striking Rehabilitation Act Amendments of 1998 and inserting Workforce Innovation and Opportunity Act; and 
(B)in subparagraph (B), by striking clause (ii) and inserting the following: 
 
(ii)the establishment and maintenance of education and experience requirements, to ensure that the personnel have a 21st century understanding of the evolving labor force and the needs of individuals with disabilities, including requirements for— 
(I) 
(aa)attainment of a baccalaureate degree in a field of study reasonably related to vocational rehabilitation, to indicate a level of competency and skill demonstrating basic preparation in a field of study such as vocational rehabilitation counseling, social work, psychology, disability studies, business administration, human resources, special education, supported employment, customized employment, economics, or another field that reasonably prepares individuals to work with consumers and employers; and 
(bb)demonstrated paid or unpaid experience, for not less than 1 year, consisting of— 
(AA)direct work with individuals with disabilities in a setting such as an independent living center; 
(BB)direct service or advocacy activities that provide such individual with experience and skills in working with individuals with disabilities; or 
(CC)direct experience as an employer, as a small business owner or operator, or in self-employment, or other experience in human resources, recruitment, or experience in supervising employees, training, or other activities that provide experience in competitive integrated employment environments; or 
(II)attainment of a master's or doctoral degree in a field of study such as vocational rehabilitation counseling, law, social work, psychology, disability studies, business administration, human resources, special education, management, public administration, or another field that reasonably provides competence in the employment sector, in a disability field, or in both business-related and rehabilitation-related fields; and; 
(5)in paragraph (8)— 
(A)in subparagraph (A)(i)— 
(i)by inserting an accommodation or auxiliary aid or service or after prior to providing; and 
(ii)by striking (5)(D) and inserting (5)(E); 
(B)in subparagraph (B)— 
(i)in the matter preceding clause (i)— 
(I)by striking medicaid and inserting Medicaid; 
(II)by striking workforce investment system and inserting workforce development system; 
(III)by striking (5)(D) and inserting (5)(E); 
(IV)by inserting and, if appropriate, accommodations or auxiliary aids and services, before that are included; and 
(V)by striking provision of such vocational rehabilitation services and inserting provision of such vocational rehabilitation services (including, if appropriate, accommodations or auxiliary aids and services); and 
(ii)in clause (iv)— 
(I)by striking (5)(D) and inserting (5)(E); and 
(II)by inserting , and accommodations or auxiliary aids and services before the period; and 
(C)in subparagraph (C)(i), by striking (5)(D) and inserting (5)(E); 
(6)in paragraph (10)— 
(A)in subparagraph (B), by striking annual and all that follows through of 1998 and inserting annual reporting of information, on eligible individuals receiving the services, that is necessary to assess the State's performance on the standards and indicators described in section 106(a); 
(B)in subparagraph (C)— 
(i)in the matter preceding clause (i), by inserting , from each State, after additional data; 
(ii)by striking clause (i) and inserting: 
 
(i)the number of applicants and the number of individuals determined to be eligible or ineligible for the program carried out under this title, including the number of individuals determined to be ineligible (disaggregated by type of disability and age);; 
(iii)in clause (ii)— 
(I)in subclause (I), by striking (5)(D) and inserting (5)(E); 
(II)in subclause (II), by striking and at the end; and 
(III)by adding at the end the following: 
 
(IV)the number of individuals with open cases (disaggregated by those who are receiving training and those who are in postsecondary education), and the type of services the individuals are receiving (including supported employment); 
(V)the number of students with disabilities who are receiving pre-employment transition services under this title: and 
(VI)the number of individuals referred to State vocational rehabilitation programs by one-stop operators (as defined in section 3 of the Workforce Innovation and Opportunity Act), and the number of individuals referred to such one-stop operators by State vocational rehabilitation programs;; and 
(iv)in clause (iv)(I), by inserting before the semicolon the following: and, for those who achieved employment outcomes, the average length of time to obtain employment; 
(C)in subparagraph (D)(i), by striking title I of the Workforce Investment Act of 1998 and inserting title I of the Workforce Innovation and Opportunity Act; 
(D)in subparagraph (E)(ii), by striking of the State and all that follows and inserting of the State in meeting the standards and indicators established pursuant to section 106.; and 
(E)by adding at the end the following: 
 
(G)Rules for reporting of dataThe disaggregation of data under this Act shall not be required within a category if the number of individuals in a category is insufficient to yield statistically reliable information, or if the results would reveal personally identifiable information about an individual. 
(H)Comprehensive reportThe State plan shall specify that the Commissioner will provide an annual comprehensive report that includes the reports and data required under this section, as well as a summary of the reports and data, for each fiscal year. The Commissioner shall submit the report to the Committee on Education and the Workforce of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Appropriations of the Senate, not later than 90 days after the end of the fiscal year involved.; 
(7)in paragraph (11)— 
(A)in subparagraph (A)— 
(i)in the subparagraph header, by striking workforce investment systems and inserting workforce development systems; 
(ii)in the matter preceding clause (i), by striking workforce investment system and inserting workforce development system; 
(iii)in clause (i)(II)— 
(I)by striking investment and inserting development; and 
(II)by inserting (including programmatic accessibility and physical accessibility) after program accessibility; 
(iv)in clause (ii), by striking workforce investment system and inserting workforce development system; and 
(v)in clause (v), by striking workforce investment system and inserting workforce development system; 
(B)in subparagraph (B), by striking workforce investment system and inserting workforce development system; 
(C)in subparagraph (C)— 
(i)by inserting the State programs carried out under section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003), after including; 
(ii)by inserting , noneducational agencies serving out-of-school youth, after Agriculture; and 
(iii)by striking such agencies and programs and inserting such Federal, State, and local agencies and programs; and 
(iv)by striking workforce investment system and inserting workforce development system; 
(D)in subparagraph (D)— 
(i)in the matter preceding clause (i), by inserting , including pre-employment transition services, before under this title; 
(ii)in clause (i), by inserting , which may be provided using alternative means for meeting participation (such as video conferences and conference calls), after consultation and technical assistance; and 
(iii)in clause (ii), by striking completion and inserting implementation; 
(E)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (H), respectively; 
(F)by inserting after subparagraph (D) the following: 
 
(E)Coordination with employersThe State plan shall describe how the designated State unit will work with employers to identify competitive integrated employment opportunities and career exploration opportunities, in order to facilitate the provision of— 
(i)vocational rehabilitation services; and 
(ii)transition services for youth with disabilities and students with disabilities, such as pre-employment transition services.; 
(G)in subparagraph (F), as redesignated by subparagraph (E) of this paragraph— 
(i)by inserting chapter 1 of after part C of; and 
(ii)by inserting , as appropriate before the period; 
(H)by inserting after subparagraph (F), as redesignated by subparagraph (E) of this paragraph, the following: 
 
(G)Cooperative agreement regarding individuals eligible for home and community-based waiver programsThe State plan shall include an assurance that the designated State unit has entered into a formal cooperative agreement with the State agency responsible for administering the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the State agency with primary responsibility for providing services and supports for individuals with intellectual disabilities and individuals with developmental disabilities, with respect to the delivery of vocational rehabilitation services, including extended services, for individuals with the most significant disabilities who have been determined to be eligible for home and community-based services under a Medicaid waiver, Medicaid State plan amendment, or other authority related to a State Medicaid program.;  
(I)in subparagraph (H), as redesignated by subparagraph (E) of this paragraph— 
(i)in clause (ii)— 
(I)by inserting on or before near; and 
(II)by striking and at the end; 
(ii)by redesignating clause (iii) as clause (iv); and 
(iii)by inserting after clause (ii) the following: 
 
(iii)strategies for the provision of transition planning, by personnel of the designated State unit, the State educational agency, and the recipient of funds under part C, that will facilitate the development and approval of the individualized plans for employment under section 102; and; and 
(J)by adding at the end the following: 
 
(I)Coordination with assistive technology programsThe State plan shall include an assurance that the designated State unit, and the lead agency and implementing entity (if any) designated by the Governor of the State under section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003), have developed working relationships and will enter into agreements for the coordination of their activities, including the referral of individuals with disabilities to programs and activities described in that section. 
(J)Coordination with ticket to work and self-sufficiency programThe State plan shall include an assurance that the designated State unit will coordinate activities with any other State agency that is functioning as an employment network under the Ticket to Work and Self-Sufficiency Program established under section 1148 of the Social Security Act (42 U.S.C. 1320b–19). 
(K)Interagency cooperationThe State plan shall describe how the designated State agency or agencies (if more than 1 agency is designated under paragraph (2)(A)) will collaborate with the State agency responsible for administering the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the State agency responsible for providing services for individuals with developmental disabilities, and the State agency responsible for providing mental health services, to develop opportunities for community-based employment in integrated settings, to the greatest extent practicable.; 
(8)in paragraph (14)— 
(A)in the paragraph header, by striking Annual and inserting Semiannual; 
(B)in subparagraph (A)— 
(i)by striking an annual and inserting a semiannual; 
(ii)by striking has achieved an employment outcome and inserting is employed; 
(iii)by striking achievement of the outcome and all that follows through representative) and inserting beginning of such employment, and annually thereafter; 
(iv)by striking to competitive and all that follows and inserting the following: to competitive integrated employment or training for competitive integrated employment;; 
(C)in subparagraph (B), by striking and at the end; 
(D)in subparagraph (C), by striking the individuals described and all that follows and inserting individuals described in subparagraph (A) in attaining competitive integrated employment; and; and 
(E)by adding at the end the following: 
 
(D)an assurance that the State will report the information generated under subparagraphs (A), (B), and (C), for each of the individuals, to the Administrator of the Wage and Hour Division of the Department of Labor for each fiscal year, not later than 60 days after the end of the fiscal year.;  
(9)in paragraph (15)— 
(A)in subparagraph (A)— 
(i)in clause (i)— 
(I)in subclause (II), by striking and at the end; 
(II)in subclause (III)— 
(aa)by striking workforce investment system and inserting workforce development system; and 
(bb)by adding and at the end; and 
(III)by adding at the end the following: 
 
(IV)youth with disabilities, and students with disabilities, including their need for pre-employment transition services or other transition services;;  
(ii)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and 
(iii)by inserting after clause (i) the following: 
 
(ii)include an assessment of the needs of individuals with disabilities for transition services and pre-employment transition services, and the extent to which such services provided under this Act are coordinated with transition services provided under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) in order to meet the needs of individuals with disabilities.; 
(B)in subparagraph (B)— 
(i)in clause (ii)— 
(I)by striking part B of title VI and inserting title VI; and 
(II)by striking and at the end; 
(ii)by redesignating clause (iii) as clause (iv); and 
(iii)by inserting after clause (ii) the following: 
 
(iii)the number of individuals who are eligible for services under this title, but are not receiving such services due to an order of selection; and; and 
(C)in subparagraph (D)— 
(i)by redesignating clauses (iii) through (v) as clauses (iv) through (vi), respectively; 
(ii)by inserting after clause (ii) the following: 
 
(iii)the methods to be used to improve and expand vocational rehabilitation services for students with disabilities, including the coordination of services designed to facilitate the transition of such students from the receipt of educational services in school to postsecondary life (including the receipt of vocational rehabilitation services under this title, postsecondary education, employment, and pre-employment transition services);; and 
(iii)in clause (vi), as redesignated by clause (i) of this subparagraph, by striking workforce investment system and inserting workforce development system; 
(10)in paragraph (20), in subparagraphs (A) and (B)(i), by striking workforce investment system and inserting workforce development system; 
(11)in paragraph (22), by striking part B of title VI and inserting title VI; and 
(12)by adding at the end the following: 
 
(25)Services for students with disabilitiesThe State plan shall provide an assurance that, with respect to students with disabilities, the State— 
(A)has developed and will implement— 
(i)strategies to address the needs identified in the assessments described in paragraph (15); and 
(ii)strategies to achieve the goals and priorities identified by the State, in accordance with paragraph (15), to improve and expand vocational rehabilitation services for students with disabilities on a statewide basis; and 
(B)has developed and will implement strategies to provide pre-employment transition services. 
(26)Job growth and developmentThe State plan shall provide an assurance describing how the State will utilize initiatives involving in-demand industry sectors or occupations under sections 106(c) and 108 of the Workforce Innovation and Opportunity Act to increase competitive integrated employment opportunities for individuals with disabilities..  
(b)ApprovalSection 101(b) (29 U.S.C. 721(b)) is amended to read as follows: 
 
(b)Submission; approval; modificationThe State plan for vocational rehabilitation services shall be subject to— 
(1)subsection (c) of section 102 of the Workforce Innovation and Opportunity Act, in a case in which that plan is a portion of the unified State plan described in that section 102; and 
(2)subsection (b), and paragraphs (1), (2), and (3) of subsection (c), of section 103 of such Act in a case in which that State plan for vocational rehabilitation services is a portion of the combined State plan described in that section 103.. 
(c)ConstructionSection 101 (29 U.S.C. 721) is amended by adding at the end the following: 
 
(c)ConstructionNothing in this part shall be construed to reduce the obligation under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) of a local educational agency or any other agency to provide or pay for any transition services that are also considered special education or related services and that are necessary for ensuring a free appropriate public education to children with disabilities within the State involved.. 
413.Eligibility and individualized plan for employment 
(a)EligibilitySection 102(a) (29 U.S.C. 722(a)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (A), by striking is an and inserting has undergone an assessment for determining eligibility and vocational rehabilitation needs and as a result has been determined to be an; 
(B)in subparagraph (B), by striking or regain employment. and inserting advance in, or regain employment that is consistent with the individual's strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice.; and 
(C)by adding at the end the following: For purposes of an assessment for determining eligibility and vocational rehabilitation needs under this Act, an individual shall be presumed to have a goal of an employment outcome.; 
(2)in paragraph (2)— 
(A)in subparagraph (A)— 
(i)in the subparagraph header, by striking Demonstration and inserting Applicants; and 
(ii)by striking , unless and all that follows and inserting a period; and 
(B)in subparagraph (B)— 
(i)in the subparagraph header, by striking Methods and inserting Responsibilities; 
(ii)in the first sentence— 
(I)by striking In making the demonstration required under subparagraph (A), and inserting Prior to determining under this subsection that an applicant described in subparagraph (A) is unable to benefit due to the severity of the individual's disability or that the individual is ineligible for vocational rehabilitation services,; and 
(II)by striking , except under and all that follows and inserting a period; and 
(iii)in the second sentence, by striking individual or to determine and all that follows and inserting individual. In providing the trial experiences, the designated State unit shall provide the individual with the opportunity to try different employment experiences, including supported employment, and the opportunity to become employed in competitive integrated employment.; 
(3)in paragraph (3)(A)(ii), by striking outcome from and all that follows and inserting outcome due to the severity of the individual's disability (as of the date of the determination).; and 
(4)in paragraph (5)— 
(A)in the matter preceding subparagraph (A)— 
(i)by striking If an individual and inserting If, after the designated State unit carries out the activities described in paragraph (2)(B), a review of existing data, and, to the extent necessary, the assessment activities described in section 7(2)(A)(ii), an individual; and 
(ii)by striking title is determined and all that follows through not to be and inserting title is determined not to be; 
(B)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively; 
(C)by inserting before subparagraph (B), as redesignated by subparagraph (B) of this paragraph, the following: 
 
(A)the ineligibility determination shall be an individualized one, based on the available data, and shall not be based on assumptions about broad categories of disabilities;; and 
(D)in clause (i) of subparagraph (C), as redesignated by subparagraph (B) of this paragraph, by inserting after determination the following: , including the clear and convincing evidence that forms the basis for the determination of ineligibility. 
(b)Development of an individualized plan for employment, and related informationSection 102(b) (29 U.S.C. 722(b)) is amended— 
(1)in paragraph (1)(A)— 
(A)by striking , to the extent determined to be appropriate by the eligible individual,; and 
(B)by inserting or, as appropriate, a disability advocacy organization after counselor; 
(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; 
(3)by inserting after paragraph (1) the following: 
 
(2)Individuals desiring to enter the workforceFor an individual entitled to benefits under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.) on the basis of a disability or blindness, the designated State unit shall provide to the individual general information on additional supports and assistance for individuals with disabilities desiring to enter the workforce, including assistance with benefits planning.; 
(4)in paragraph (3), as redesignated by paragraph (2) of this subsection— 
(A)in subparagraph (E)— 
(i)in clause (i), by striking and at the end; 
(ii)in clause (ii), by striking the period and inserting ; and; and 
(iii)by adding at the end the following: 
 
(iii)amended, as necessary, to include the postemployment services and service providers that are necessary for the individual to maintain or regain employment, consistent with the individual's strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice.; and 
(B)by adding at the end the following: 
 
(F)Timeframe for completing the individualized plan for employmentThe individualized plan for employment shall be developed as soon as possible, but not later than a deadline of 90 days after the date of the determination of eligibility described in paragraph (1), unless the designated State unit and the eligible individual agree to an extension of that deadline to a specific date by which the individualized plan for employment shall be completed.; and 
(5)in paragraph (4), as redesignated by paragraph (2) of this subsection— 
(A)in subparagraph (A), by striking choice of the and all that follows and inserting choice of the eligible individual, consistent with the general goal of competitive integrated employment (except that in the case of an eligible individual who is a student, the description may be a description of the student's projected postschool employment outcome);; 
(B)in subparagraph (B)(i)— 
(i)by redesignating subclause (II) as subclause (III); and 
(ii)by striking subclause (I) and inserting the following: 
 
(I)needed to achieve the employment outcome, including, as appropriate— 
(aa)the provision of assistive technology devices and assistive technology services (including referrals described in section 103(a)(3) to the device reutilization programs and demonstrations described in subparagraphs (B) and (D) of section 4(e)(2) of the Assistive Technology Act of 1998 (29 U.S.C. 3003(e)(2)) through agreements developed under section 101(a)(11)(I); and 
(bb)personal assistance services (including training in the management of such services); 
(II)in the case of a plan for an eligible individual that is a student, the specific transition services and supports needed to achieve the student's employment outcome or projected postschool employment outcome; and;  
(C)in subparagraph (F), by striking and at the end; 
(D)in subparagraph (G), by striking the period and inserting ; and; and 
(E)by adding at the end the following: 
 
(H)for an individual who also is receiving assistance from an employment network under the Ticket to Work and Self-Sufficiency Program established under section 1148 of the Social Security Act (42 U.S.C. 1320b–19), a description of how responsibility for service delivery will be divided between the employment network and the designated State unit.. 
(c)ProceduresSection 102(c) (29 U.S.C. 722(c)) is amended— 
(1)in paragraph (1), by adding at the end the following: The procedures shall allow an applicant or an eligible individual the opportunity to request mediation, an impartial due process hearing, or both procedures.; 
(2)in paragraph (2)(A)— 
(A)in clause (ii), by striking and at the end; 
(B)in clause (iii), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(iv)any applicable State limit on the time by which a request for mediation under paragraph (4) or a hearing under paragraph (5) shall be made, and any required procedure by which the request shall be made.; and  
(3)in paragraph (5)— 
(A)by striking subparagraph (A) and inserting the following: 
 
(A)OfficerA due process hearing described in paragraph (2) shall be conducted by an impartial hearing officer who, on reviewing the evidence presented, shall issue a written decision based on the provisions of the approved State plan, requirements specified in this Act (including regulations implementing this Act), and State regulations and policies that are consistent with the Federal requirements specified in this title. The officer shall provide the written decision to the applicant or eligible individual, or, as appropriate, the applicant’s representative or individual’s representative, and to the designated State unit. The impartial hearing officer shall have the authority to render a decision and require actions regarding the applicant's or eligible individual's vocational rehabilitation services under this title.; and  
(B)in subparagraph (B), by striking in laws and inserting about Federal laws. 
414.Vocational rehabilitation servicesSection 103 (29 U.S.C. 723) is amended— 
(1)in subsection (a)— 
(A)in paragraph (13), by striking workforce investment system and inserting workforce development system; 
(B)by striking paragraph (15) and inserting the following: 
 
(15)transition services for students with disabilities, that facilitate the transition from school to postsecondary life, such as achievement of an employment outcome in competitive integrated employment, or pre-employment transition services;; 
(C)by redesignating paragraphs (17) and (18) as paragraphs (19) and (20), respectively; and 
(D)by inserting after paragraph (16) the following: 
 
(17)customized employment; 
(18)encouraging qualified individuals who are eligible to receive services under this title to pursue advanced training in a science, technology, engineering, or mathematics (including computer science) field, medicine, law, or business;. 
(2)in subsection (b)— 
(A)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)by striking (A); and 
(II)by striking the second sentence and inserting Such programs shall be used to provide services described in this section that promote integration into the community and that prepare individuals with disabilities for competitive integrated employment, including supported employment and customized employment.; and 
(ii)by striking subparagraph (B); 
(B)by striking paragraph (5) and inserting the following: 
 
(5)Technical assistance to businesses that are seeking to employ individuals with disabilities.; and 
(C)by striking paragraph (6) and inserting the following: 
 
(6)Consultation and technical assistance services to assist State educational agencies and local educational agencies in planning for the transition of students with disabilities from school to postsecondary life, including employment. 
(7)Transition services to youth with disabilities and students with disabilities, for which a vocational rehabilitation counselor works in concert with educational agencies, providers of job training programs, providers of services under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), entities designated by the State to provide services for individuals with developmental disabilities, centers for independent living (as defined in section 702), housing and transportation authorities, workforce development systems, and businesses and employers. 
(8)The establishment, development, or improvement of assistive technology demonstration, loan, reutilization, or financing programs in coordination with activities authorized under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.) to promote access to assistive technology for individuals with disabilities and employers. 
(9)Support (including, as appropriate, tuition) for advanced training in a science, technology, engineering, or mathematics (including computer science) field, medicine, law, or business, provided after an individual eligible to receive services under this title, demonstrates— 
(A)such eligibility; 
(B)previous completion of a bachelor's degree program at an institution of higher education or scheduled completion of such degree program prior to matriculating in the program for which the individual proposes to use the support; and 
(C)acceptance by a program at an institution of higher education in the United States that confers a master’s degree in a science, technology, engineering, or mathematics (including computer science) field, a juris doctor degree, a master of business administration degree, or a doctor of medicine degree,except that the limitations of subsection (a)(5) that apply to training services shall apply to support described in this paragraph, and nothing in this paragraph shall prevent any designated State unit from providing similar support to individuals with disabilities within the State who are eligible to receive support under this title and who are not served under this paragraph.. 
415.State Rehabilitation CouncilSection 105 (29 U.S.C. 725) is amended— 
(1)in subsection (b)(1)(A)— 
(A)by striking clause (ix) and inserting the following: 
 
(ix)in a State in which one or more projects are funded under section 121, at least one representative of the directors of the projects located in such State;; and 
(B)in clause (xi), by striking State workforce investment board and inserting State workforce development board; and 
(2)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking State workforce investment board and inserting State workforce development board; and 
(B)in paragraph (6), by striking Service Act and all that follows and inserting Service Act (42 U.S.C. 300x–3(a)) and the State workforce development board, and with the activities of entities carrying out programs under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.);. 
416.Evaluation standards and performance indicatorsSection 106 (29 U.S.C. 726) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)In general 
(1)Standards and indicatorsThe evaluation standards and performance indicators for the vocational rehabilitation program carried out under this title shall be subject to the performance accountability provisions described in section 116(b) of the Workforce Innovation and Opportunity Act. 
(2)Additional performance accountability indicatorsA State may establish and provide information on additional performance accountability indicators, which shall be identified in the State plan submitted under section 101.; and 
(2)in subsection (b)(2)(B)(i), by striking review the program and all that follows through request the State and inserting on a biannual basis, review the program improvement efforts of the State and, if the State has not improved its performance to acceptable levels, as determined by the Commissioner, direct the State. 
417.Monitoring and review 
(a)In generalSection 107 (29 U.S.C. 727) is amended— 
(1)in subsection (a)— 
(A)in paragraph (3)(E), by inserting before the period the following: , including personnel of a client assistance program under section 112, and past or current recipients of vocational rehabilitation services; and 
(B)in paragraph (4)— 
(i)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)the eligibility process, including the process related to the determination of ineligibility under section 102(a)(5); 
(B)the provision of services, including supported employment services and pre-employment transition services, and, if applicable, the order of selection;;  
(ii)in subparagraph (C), by striking and at the end; 
(iii)by redesignating subparagraph (D) as subparagraph (E); and 
(iv)by inserting after subparagraph (C) the following: 
 
(D)data reported under section 101(a)(10)(C)(i); and; and 
(2)in subsection (b)— 
(A)in paragraph (1), by striking and at the end; 
(B)in paragraph (2), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(3)provide technical assistance to programs under this title to— 
(A)promote high-quality employment outcomes for individuals with disabilities; 
(B)integrate veterans who are individuals with disabilities into their communities and to support the veterans to obtain and retain competitive integrated employment; 
(C)develop, improve, and disseminate information on procedures, practices, and strategies, including for the preparation of personnel, to better enable individuals with intellectual disabilities and other individuals with disabilities to participate in postsecondary educational experiences and to obtain and retain competitive integrated employment; and 
(D)apply evidence-based findings to facilitate systemic improvements in the transition of youth with disabilities to postsecondary life.. 
(b)Technical amendmentSection 108(a) (29 U.S.C. 728(a)) is amended by striking part B of title VI and inserting title VI. 
418.Training and services for employersSection 109 (29 U.S.C. 728a) is amended to read as follows: 
 
109.Training and services for employersA State may expend payments received under section 111 to educate and provide services to employers who have hired or are interested in hiring individuals with disabilities under programs carried out under this title, including— 
(1)providing training and technical assistance to employers regarding the employment of individuals with disabilities, including disability awareness, and the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and other employment-related laws; 
(2)working with employers to— 
(A)provide opportunities for work-based learning experiences (including internships, short-term employment, apprenticeships, and fellowships), and opportunities for pre-employment transition services; 
(B)recruit qualified applicants who are individuals with disabilities; 
(C)train employees who are individuals with disabilities; and 
(D)promote awareness of disability-related obstacles to continued employment; 
(3)providing consultation, technical assistance, and support to employers on workplace accommodations, assistive technology, and facilities and workplace access through collaboration with community partners and employers, across States and nationally, to enable the employers to recruit, job match, hire, and retain qualified individuals with disabilities who are recipients of vocational rehabilitation services under this title, or who are applicants for such services; and 
(4)assisting employers with utilizing available financial support for hiring or accommodating individuals with disabilities.. 
419.State allotmentsSection 110 (29 U.S.C. 730) is amended— 
(1)in subsection (a)(1), by striking Subject to the provisions of subsection (c) and inserting Subject to the provisions of subsections (c) and (d),; 
(2)in subsection (c)— 
(A)in paragraph (1), by striking 1987 and inserting 2015; and 
(B)in paragraph (2)— 
(i)by striking Secretary and all that follows through (B) and inserting Secretary,; and 
(ii)by striking 2000 through 2003 and inserting 2015 through 2020; and 
(3)by adding at the end the following: 
 
(d) 
(1)From any State allotment under subsection (a) for a fiscal year, the State shall reserve not less than 15 percent of the allotted funds for the provision of pre-employment transition services. 
(2)Such reserved funds shall not be used to pay for the administrative costs of providing pre-employment transition services.. 
420.Payments to StatesSection 111(a)(2)(B) (29 U.S.C. 731(a)(2)(B)) is amended— 
(1)by striking For fiscal year 1994 and each fiscal year thereafter, the and inserting The; 
(2)by striking this title for the previous and inserting this title for any previous; and 
(3)by striking year preceding the previous and inserting year preceding that previous. 
421.Client assistance programSection 112 (29 U.S.C. 732) is amended— 
(1)in subsection (a), in the first sentence, by inserting including under sections 113 and 511, after all available benefits under this Act,; 
(2)in subsection (b), by striking not later than October 1, 1984,; 
(3)in subsection (e)(1)— 
(A)in subparagraph (A), by striking The Secretary shall allot and inserting After reserving funds under subparagraphs (E) and (F), the Secretary shall allot the remainder of; and 
(B)by adding at the end the following: 
 
(E) 
(i)The Secretary shall reserve funds appropriated under subsection (h) to make a grant to the protection and advocacy system serving the American Indian Consortium to provide services in accordance with this section. The amount of such a grant shall be the same amount as is provided to a territory under this subsection. 
(ii)In this subparagraph: 
(I)The term American Indian Consortium has the meaning given the term in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002). 
(II)The term protection and advocacy system means a protection and advocacy system established under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.). 
(F)For any fiscal year for which the amount appropriated under subsection (h) equals or exceeds $14,000,000, the Secretary may reserve not less than 1.8 percent and not more than 2.2 percent of such amount to provide a grant for training and technical assistance for the programs established under this section. Such training and technical assistance shall be coordinated with activities provided under section 509(c)(1)(A).; and 
(4)by striking subsection (h) and inserting the following: 
 
(h)There are authorized to be appropriated to carry out the provisions of this section— 
(1)$12,000,000 for fiscal year 2015; 
(2)$12,927,000 for fiscal year 2016; 
(3)$13,195,000 for fiscal year 2017; 
(4)$13,488,000 for fiscal year 2018; 
(5)$13,805,000 for fiscal year 2019; and 
(6)$14,098,000 for fiscal year 2020.. 
422.Pre-employment transition servicesPart B of title I (29 U.S.C. 730 et seq.) is further amended by adding at the end the following: 
 
113.Provision of pre-employment transition services 
(a)In generalFrom the funds reserved under section 110(d), and any funds made available from State, local, or private funding sources, each State shall ensure that the designated State unit, in collaboration with the local educational agencies involved, shall provide, or arrange for the provision of, pre-employment transition services for all students with disabilities in need of such services who are eligible or potentially eligible for services under this title. 
(b)Required activitiesFunds available under subsection (a) shall be used to make available to students with disabilities described in subsection (a)— 
(1)job exploration counseling; 
(2)work-based learning experiences, which may include in-school or after school opportunities, or experience outside the traditional school setting (including internships), that is provided in an integrated environment to the maximum extent possible; 
(3)counseling on opportunities for enrollment in comprehensive transition or postsecondary educational programs at institutions of higher education; 
(4)workplace readiness training to develop social skills and independent living; and 
(5)instruction in self-advocacy, which may include peer mentoring. 
(c)Authorized activitiesFunds available under subsection (a) and remaining after the provision of the required activities described in subsection (b) may be used to improve the transition of students with disabilities described in subsection (a) from school to postsecondary education or an employment outcome by— 
(1)implementing effective strategies to increase the likelihood of independent living and inclusion in communities and competitive integrated workplaces; 
(2)developing and improving strategies for individuals with intellectual disabilities and individuals with significant disabilities to live independently, participate in postsecondary education experiences, and obtain and retain competitive integrated employment; 
(3)providing instruction to vocational rehabilitation counselors, school transition personnel, and other persons supporting students with disabilities; 
(4)disseminating information about innovative, effective, and efficient approaches to achieve the goals of this section; 
(5)coordinating activities with transition services provided by local educational agencies under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); 
(6)applying evidence-based findings to improve policy, procedure, practice, and the preparation of personnel, in order to better achieve the goals of this section; 
(7)developing model transition demonstration projects; 
(8)establishing or supporting multistate or regional partnerships involving States, local educational agencies, designated State units, developmental disability agencies, private businesses, or other participants to achieve the goals of this section; and 
(9)disseminating information and strategies to improve the transition to postsecondary activities of individuals who are members of traditionally unserved populations. 
(d)Pre-Employment transition coordinationEach local office of a designated State unit shall carry out responsibilities consisting of— 
(1)attending individualized education program meetings for students with disabilities, when invited; 
(2)working with the local workforce development boards, one-stop centers, and employers to develop work opportunities for students with disabilities, including internships, summer employment and other employment opportunities available throughout the school year, and apprenticeships; 
(3)work with schools, including those carrying out activities under section 614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)(i)(VIII)), to coordinate and ensure the provision of pre-employment transition services under this section; and 
(4)when invited, attend person-centered planning meetings for individuals receiving services under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
(e)National pre-employment transition coordinationThe Secretary shall support designated State agencies providing services under this section, highlight best State practices, and consult with other Federal agencies to advance the goals of this section. 
(f)SupportIn carrying out this section, States shall address the transition needs of all students with disabilities, including such students with physical, sensory, intellectual, and mental health disabilities.. 
423.American Indian vocational rehabilitation servicesSection 121 (29 U.S.C. 741) is amended— 
(1)in subsection (a), in the first sentence, by inserting before the period the following: (referred to in this section as eligible individuals), consistent with such eligible individuals' strengths, resources, priorities, concerns, abilities, capabilities, interests, and informed choice, so that such individuals may prepare for, and engage in, high-quality employment that will increase opportunities for economic self-sufficiency; 
(2)in subsection (b)(1)— 
(A)in subparagraph (B), by striking and at the end; 
(B)in subparagraph (C), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(D)contains assurances that— 
(i)all decisions affecting eligibility for vocational rehabilitation services, the nature and scope of available vocational rehabilitation services and the provision of such services will, consistent with this title, be made by a representative of the tribal vocational rehabilitation program funded through the grant; and 
(ii)such decisions will not be delegated to another agency or individual.;  
(3)by redesignating subsection (c) as subsection (d); and 
(4)by inserting after subsection (b) the following: 
 
(c) 
(1)From the funds appropriated and made available to carry out this part for any fiscal year, beginning with fiscal year 2015, the Commissioner shall first reserve not less than 1.8 percent and not more than 2 percent of the funds to provide training and technical assistance to governing bodies described in subsection (a) for such fiscal year. 
(2)From the funds reserved under paragraph (1), the Commissioner shall make grants to, or enter into contracts or other cooperative agreements with, entities that have experience in the operation of vocational rehabilitation services programs under this section to provide such training and technical assistance with respect to developing, conducting, administering, and evaluating such programs. 
(3)The Commissioner shall conduct a survey of the governing bodies regarding training and technical assistance needs in order to determine funding priorities for such grants, contracts, or cooperative agreements. 
(4)To be eligible to receive a grant or enter into a contract or cooperative agreement under this section, such an entity shall submit an application to the Commissioner at such time, in such manner, and containing a proposal to provide such training and technical assistance, and containing such additional information as the Commissioner may require. The Commissioner shall provide for peer review of applications by panels that include persons who are not government employees and who have experience in the operation of vocational rehabilitation services programs under this section.. 
424.Vocational rehabilitation services client informationSection 131(a)(2) (29 U.S.C. 751(a)(2)) is amended by striking title I of the Workforce Investment Act of 1998 and inserting title I of the Workforce Innovation and Opportunity Act. 
CResearch and Training 
431.PurposeSection 200 (29 U.S.C. 760) is amended— 
(1)in paragraph (1), by inserting technical assistance, after training,; 
(2)in paragraph (2), by inserting technical assistance, after training,; 
(3)in paragraph (3), in the matter preceding subparagraph (A)— 
(A)by inserting and use after transfer; and 
(B)by inserting , in a timely and efficient manner, after disabilities; and 
(4)in paragraph (4), by striking distribution and inserting dissemination; 
(5)in paragraph (5)— 
(A)by inserting , including individuals with intellectual and psychiatric disabilities, after disabilities; and 
(B)by striking and after the semicolon; 
(6)by redesignating paragraph (6) as paragraph (7); 
(7)by inserting after paragraph (5) the following: 
 
(6)identify strategies for effective coordination of services to job seekers with disabilities available through programs of one-stop partners, as defined in section 3 of the Workforce Innovation and Opportunity Act;; 
(8)in paragraph (7), as redesignated by paragraph (6), by striking the period and inserting ; and; and 
(9)by adding at the end the following: 
 
(8)identify effective strategies for supporting the employment of individuals with disabilities in competitive integrated employment.. 
432.Authorization of appropriationsSection 201 (29 U.S.C. 761) is amended to read as follows: 
 
201.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $103,970,000 for fiscal year 2015, $112,001,000 for fiscal year 2016, $114,325,000 for fiscal year 2017, $116,860,000 for fiscal year 2018, $119,608,000 for fiscal year 2019, and $122,143,000 for fiscal year 2020.. 
433.National Institute on Disability, Independent Living, and Rehabilitation ResearchSection 202 (29 U.S.C. 762) is amended— 
(1)in the section heading, by inserting , Independent Living, after Disability; 
(2)in subsection (a)— 
(A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking Department of Education and all that follows through which and inserting Administration for Community Living of the Department of Health and Human Services a National Institute on Disability, Independent Living, and Rehabilitation Research (referred to in this title as the Institute), which; and 
(ii)in subparagraph (A)— 
(I)in clause (ii), by striking and training; and and inserting , training, and technical assistance;; 
(II)by redesignating clause (iii) as clause (iv); and 
(III)by inserting after clause (ii) the following: 
 
(iii)outreach and information that clarifies research implications for policy and practice; and; and 
(B)in paragraph (2), by striking directly and all that follows through the period and inserting directly responsible to the Administrator for the Administration for Community Living of the Department of Health and Human Services.; 
(3)in subsection (b)— 
(A)in paragraph (2), by striking subparagraph (B) and inserting the following: 
 
(B)private organizations engaged in research relating to— 
(i)independent living; 
(ii)rehabilitation; or 
(iii)providing rehabilitation or independent living services;; 
(B)in paragraph (3), by striking in rehabilitation and inserting on disability, independent living, and rehabilitation; 
(C)in paragraph (4)— 
(i)in the matter preceding subparagraph (A), by inserting education, health and wellness, after independent living,; and 
(ii)by striking subparagraphs (A) through (D) and inserting the following: 
 
(A)public and private entities, including— 
(i)elementary schools and secondary schools (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); and 
(ii)institutions of higher education; 
(B)rehabilitation practitioners; 
(C)employers and organizations representing employers with respect to employment-based educational materials or research; 
(D)individuals with disabilities (especially such individuals who are members of minority groups or of populations that are unserved or underserved by programs under this Act); 
(E)the individuals' representatives for the individuals described in subparagraph (D); and 
(F)the Committee on Education and the Workforce of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Appropriations of the Senate;; 
(D)in paragraph (6)— 
(i)by striking advances in rehabilitation and inserting advances in disability, independent living, and rehabilitation; and 
(ii)by inserting education, health and wellness, after employment, independent living,; 
(E)by striking paragraph (7); 
(F)by redesignating paragraphs (8) through (11) as paragraphs (7) through (10), respectively; 
(G)in paragraph (7), as redesignated by subparagraph (F)— 
(i)by striking health, income, and inserting health and wellness, income, education,; and 
(ii)by striking and evaluation of vocational and other and inserting and evaluation of independent living, vocational, and; 
(H)in paragraph (8), as redesignated by subparagraph (F), by striking with vocational rehabilitation services for the purpose of identifying effective rehabilitation programs and policies that promote the independence of individuals with disabilities and achievement of long-term vocational goals and inserting with independent living and vocational rehabilitation services for the purpose of identifying effective independent living and rehabilitation programs and policies that promote the independence of individuals with disabilities and achievement of long-term independent living and employment goals; and 
(I)in paragraph (9), as redesignated by subparagraph (F), by striking and telecommuting; and and inserting , supported employment (including customized employment), and telecommuting; and; 
(4)in subsection (d)(1), by striking the second sentence and inserting the following: The Director shall be an individual with substantial knowledge of and experience in independent living, rehabilitation, and research administration.; 
(5)in subsection (f)(1), by striking the second sentence and inserting the following: The scientific peer review shall be conducted by individuals who are not Department of Health and Human Services employees. The Secretary shall consider for peer review individuals who are scientists or other experts in disability, independent living, and rehabilitation, including individuals with disabilities and the individuals’ representatives, and who have sufficient expertise to review the projects.; 
(6)in subsection (h)— 
(A)in paragraph (1)(A)— 
(i)by striking priorities for rehabilitation research, and inserting priorities for disability, independent living, and rehabilitation research,; and 
(ii)by inserting dissemination, after training,; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking especially in the area of employment and inserting especially in the areas of employment and independent living; 
(ii)in subparagraph (D)— 
(I)by striking developed by the Director and inserting coordinated with the strategic plan required under section 203(c); 
(II)in clause (i), by striking Rehabilitation and inserting Disability, Independent Living, and Rehabilitation; 
(III)in clause (ii), by striking Commissioner and inserting Administrator; and 
(IV)in clause (iv), by striking researchers in the rehabilitation field and inserting researchers in the independent living and rehabilitation fields; 
(iii)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; 
(iv)by inserting after subparagraph (D) the following: 
 
(E)be developed by the Director;; 
(v)in subparagraph (F), as redesignated by clause (iii), by inserting and information that clarifies implications of the results for practice, after covered activities,; and 
(vi)in subparagraph (G), as redesignated by clause (iii), by inserting and information that clarifies implications of the results for practice after covered activities; 
(7)in subsection (j), by striking paragraph (3); and 
(8)by striking subsection (k) and inserting the following: 
 
(k)The Director shall make grants to institutions of higher education for the training of independent living and rehabilitation researchers, including individuals with disabilities and traditionally underserved populations of individuals with disabilities, as described in section 21, with particular attention to research areas that— 
(1)support the implementation and objectives of this Act; and 
(2)improve the effectiveness of services authorized under this Act. 
(l) 
(1)Not later than December 31 of each year, the Director shall prepare, and submit to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives, a report on the activities funded under this title. 
(2)The report under paragraph (1) shall include— 
(A)a compilation and summary of the information provided by recipients of funding for such activities under this title; 
(B)a summary describing the funding received under this title and the progress of the recipients of the funding in achieving the measurable goals described in section 204(d)(2); and 
(C)a summary of implications of research outcomes on practice. 
(m) 
(1)If the Director determines that an entity that receives funding under this title fails to comply with the applicable requirements of this Act, or to make progress toward achieving the measurable goals described in section 204(d)(2), with respect to the covered activities involved, the Director shall utilize available monitoring and enforcement measures. 
(2)As part of the annual report required under subsection (l), the Secretary shall describe each action taken by the Secretary under paragraph (1) and the outcomes of such action.. 
434.Interagency committeeSection 203 (29 U.S.C. 763) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking conducting rehabilitation research and inserting conducting disability, independent living, and rehabilitation research; 
(ii)by striking chaired by the Director and inserting chaired by the Secretary, or the Secretary's designee,; 
(iii)by inserting the Assistant Secretary of Labor for Disability Employment Policy, the Secretary of Defense, the Administrator of the Administration for Community Living, after Assistant Secretary for Special Education and Rehabilitative Services,; and 
(iv)by striking and the Director of the National Science Foundation. and inserting the Director of the National Science Foundation and the Administrator of the Small Business Administration.; and 
(B)in paragraph (2), by inserting , and for not less than 1 of such meetings at least every 2 years, the Committee shall invite policymakers, representatives from other Federal agencies conducting relevant research, individuals with disabilities, organizations representing individuals with disabilities, researchers, and providers, to offer input on the Committee’s work, including the development and implementation of the strategic plan required under subsection (c) after each year; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking from targeted individuals and inserting individuals with disabilities; and 
(ii)by inserting independent living and before rehabilitation; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by inserting independent living research, after assistive technology research,; 
(ii)in subparagraph (B), by inserting , independent living research, after technology research; 
(iii)in subparagraph (D), by striking and research that incorporates the principles of universal design and inserting , independent living research, and research that incorporates the principles of universal design; and 
(iv)in subparagraph (E), by striking and research that incorporates the principles of universal design. and inserting , independent living research, and research that incorporates the principles of universal design.; 
(3)by striking subsection (d); 
(4)by redesignating subsection (c) as subsection (d); 
(5)by inserting after subsection (b) the following: 
 
(c) 
(1)The Committee shall develop a comprehensive government wide strategic plan for disability, independent living, and rehabilitation research. 
(2)The strategic plan shall include, at a minimum— 
(A)a description of the— 
(i)measurable goals and objectives; 
(ii)existing resources each agency will devote to carrying out the plan; 
(iii)timetables for completing the projects outlined in the plan; and 
(iv)assignment of responsible individuals and agencies for carrying out the research activities; 
(B)research priorities and recommendations; 
(C)a description of how funds from each agency will be combined, as appropriate, for projects administered among Federal agencies, and how such funds will be administered; 
(D)the development and ongoing maintenance of a searchable government wide inventory of disability, independent living, and rehabilitation research for trend and data analysis across Federal agencies; 
(E)guiding principles, policies, and procedures, consistent with the best research practices available, for conducting and administering disability, independent living, and rehabilitation research across Federal agencies; and 
(F)a summary of underemphasized and duplicative areas of research. 
(3)The strategic plan described in this subsection shall be submitted to the President and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.; 
(6)in subsection (d), as redesignated by paragraph (4)— 
(A)in the matter preceding paragraph (1), by striking Committee on Labor and Human Resources of the Senate and inserting Committee on Health, Education, Labor, and Pensions of the Senate; and 
(B)by striking paragraph (1) and inserting the following: 
 
(1)describes the progress of the Committee in fulfilling the duties described in subsections (b) and (c), and including specifically for subsection (c)— 
(A)a report of the progress made in implementing the strategic plan, including progress toward implementing the elements described in subsection (c)(2)(A); and 
(B)detailed budget information.; and 
(7)in subsection (e), by striking paragraph (2) and inserting the following: 
 
(2)the term independent living, used in connection with research, means research on issues and topics related to attaining maximum self-sufficiency and function by individuals with disabilities, including research on assistive technology and universal design, employment, education, health and wellness, and community integration and participation.. 
435.Research and other covered activitiesSection 204 (29 U.S.C. 764) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by striking pay and inserting fund; 
(ii)by inserting have practical applications and before maximize; and 
(iii)by striking employment, independent living, and inserting employment, education, independent living, health and wellness,; 
(B)in paragraph (2)— 
(i)in subparagraph (A), by inserting and from which the research findings, conclusions, or recommendations can be transferred to practice after State agencies; 
(ii)in subparagraph (B)— 
(I)by striking clause (ii) and inserting the following: 
 
(ii)studies and analyses of factors related to industrial, vocational, educational, employment, social, recreational, psychiatric, psychological, economic, and health and wellness variables affecting individuals with disabilities, including traditionally underserved populations as described in section 21, and how those variables affect such individuals' ability to live independently and their participation in the work force;; 
(II)in clause (iii), by striking are homebound and all that follows and inserting have significant challenges engaging in community life outside their homes and individuals who are in institutional settings;; 
(III)in clause (iv), by inserting , including the principles of universal design and the interoperability of products and services after disabilities; 
(IV)in clause (v), by inserting , and to promoting employment opportunities in competitive integrated employment after employment; 
(V)in clause (vi), by striking and after the semicolon; 
(VI)in clause (vii), by striking and assistive technology. and inserting , assistive technology, and communications technology; and; and 
(VII)by adding at the end the following: 
 
(viii)studies, analyses, and other activities affecting employment outcomes as defined in section 7(11), including self-employment and telecommuting, of individuals with disabilities.; and 
(C)by adding at the end the following: 
 
(3)In carrying out this section, the Director shall emphasize covered activities that include plans for— 
(A)dissemination of high-quality materials, of scientifically valid research results, or of findings, conclusions, and recommendations resulting from covered activities, including through electronic means (such as the website of the Department of Health and Human Services), so that such information is available in a timely manner to the general public; or 
(B)the commercialization of marketable products, research results, or findings, resulting from the covered activities.; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking (18) both places the term appears and inserting (17); 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking clauses (i) and (ii) and inserting the following: 
 
(i)be operated in collaboration with institutions of higher education, providers of rehabilitation services, developers or providers of assistive technology devices, assistive technology services, or information technology devices or services, as appropriate, or providers of other appropriate services; and 
(ii)serve as centers of national excellence and national or regional resources for individuals with disabilities, as well as providers, educators, and researchers.; 
(ii)in subparagraph (B)— 
(I)in clause (i)— 
(aa)by adding independent living and after research in; 
(bb)by adding independent living and after will improve; and 
(cc)by striking alleviate or stabilize and all that follows and inserting maximize health and function (including alleviating or stabilizing conditions, or preventing secondary conditions), and promote maximum social and economic independence of individuals with disabilities, including promoting the ability of the individuals to prepare for, secure, retain, regain, or advance in employment;; 
(II)by redesignating clauses (ii), (iii), and (iv), as clauses (iii), (iv), and (v), respectively; 
(III)by inserting after clause (i) the following: 
 
(ii)conducting research in, and dissemination of, employer-based practices to facilitate the identification, recruitment, accommodation, advancement, and retention of qualified individuals with disabilities;; 
(IV)in clause (iii), as redesignated by subclause (II), by inserting independent living and before rehabilitation services; 
(V)in clause (iv), as redesignated by subclause (II)— 
(aa)by inserting independent living and before rehabilitation each place the term appears; and 
(bb)by striking and after the semicolon; and 
(VI)by striking clause (v), as redesignated by subclause (II), and inserting the following: 
 
(v)serving as an informational and technical assistance resource to individuals with disabilities, as well as to providers, educators, and researchers, by providing outreach and information that clarifies research implications for practice and identifies potential new areas of research; and 
(vi)developing practical applications for the research findings of the Centers.; 
(iii)in subparagraph (C)— 
(I)in clause (i), by inserting , including research on assistive technology devices, assistive technology services, and accessible electronic and information technology devices after research; 
(II)in clause (ii)— 
(aa)by striking and social and inserting , social, and economic; and 
(bb)by inserting independent living and before rehabilitation; and 
(III)by striking clauses (iii) and (iv); 
(IV)by redesignating clauses (v) and (vi) as clauses (iii) and (iv), respectively; 
(V)in clause (iii), as redesignated by subclause (IV), by striking to develop and all that follows and inserting that promotes the emotional, social, educational, and functional growth of children who are individuals with disabilities, as well as their integration in school, employment, and community activities;; 
(VI)in clause (iv), as redesignated by subclause (IV), by striking that will improve and all that follows and inserting to develop and evaluate interventions, policies, and services that support families of those children and adults who are individuals with disabilities;; and 
(VII)by adding at the end the following: 
 
(v)continuation of research that will improve services and policies that foster the independence and social integration of individuals with disabilities, and enable individuals with disabilities, including individuals with intellectual disabilities and other developmental disabilities, to live in their communities; and 
(vi)research, dissemination, and technical assistance, on best practices in vocational rehabilitation, including supported employment and other strategies to promote competitive integrated employment for persons with the most significant disabilities.; 
(iv)by striking subparagraph (D) and inserting the following: 
 
(D)Training of students preparing to be independent living or rehabilitation personnel or to provide independent living, rehabilitative, assistive, or supportive services (such as rehabilitation counseling, personal care services, direct care, job coaching, aides in school based settings, or advice or assistance in utilizing assistive technology devices, assistive technology services, and accessible electronic and information technology devices and services) shall be an important priority for each such Center.; 
(v)in subparagraph (E), by striking comprehensive; 
(vi)in subparagraph (G)(i), by inserting independent living and before rehabilitation-related; 
(vii)by striking subparagraph (I); and 
(viii)by redesignating subparagraphs (J) through (O) as subparagraphs (I) through (N), respectively; 
(C)in paragraph (3)— 
(i)in subparagraph (A), by inserting independent living strategies and before rehabilitation technology; 
(ii)in subparagraph (B)— 
(I)in clause (i)(I), by inserting independent living and before rehabilitation problems; 
(II)in clause (ii)(II), by striking employment and inserting educational, employment,; and 
(III)in clause (iii)(II), by striking employment and inserting educational, employment,; 
(iii)in subparagraph (D)(i)(II), by striking postschool and inserting postsecondary education, competitive integrated employment, and other age-appropriate; and 
(iv)in subparagraph (G)(ii), by inserting the impact of any commercialized product researched or developed through the Center, after individuals with disabilities,; 
(D)in paragraph (4)(B)— 
(i)in clause (i)— 
(I)by striking vocational and inserting independent living, employment,; 
(II)by striking special and inserting unique; and 
(III)by inserting social and functional needs, and before acute care; and 
(ii)in clause (iv), by inserting education, health and wellness, after employment,; 
(E)by striking paragraph (8) and inserting the following: 
 
(8)Grants may be used to conduct a program of joint projects with other administrations and offices of the Department of Health and Human Services, the National Science Foundation, the Department of Veterans Affairs, the Department of Defense, the Federal Communications Commission, the National Aeronautics and Space Administration, the Small Business Administration, the Department of Labor, other Federal agencies, and private industry in areas of joint interest involving rehabilitation.; 
(F)by striking paragraphs (9) and (11); 
(G)by redesignating paragraphs (10), (12), (13), (14), (15), (16), (17), and (18), as paragraphs (9), (10), (11), (12), (13), (14), (15), and (16), respectively; 
(H)in paragraph (11), as redesignated by subparagraph (G)— 
(i)in the matter preceding subparagraph (A), by striking employment needs of individuals with disabilities, including and inserting employment needs, opportunities, and outcomes (including those relating to self-employment, supported employment, and telecommuting) of individuals with disabilities, including; 
(ii)in subparagraph (B), by inserting and employment related after the employment; 
(iii)in subparagraph (E), by striking and after the semicolon; 
(iv)in subparagraph (F), by striking the period at the end and inserting a semicolon; and 
(v)by adding at the end the following: 
 
(G)develop models to facilitate the successful transition of individuals with disabilities from nonintegrated employment and employment that is compensated at a wage less than the Federal minimum wage to competitive integrated employment; 
(H)develop models to maximize opportunities for integrated community living, including employment and independent living, for individuals with disabilities; 
(I)provide training and continuing education for personnel involved with community living for individuals with disabilities; 
(J)develop model procedures for testing and evaluating the community living related needs of individuals with disabilities; 
(K)develop model training programs to teach individuals with disabilities skills which will lead to integrated community living and full participation in the community; and 
(L)develop new approaches for long-term services and supports for individuals with disabilities, including supports necessary for competitive integrated employment.;  
(I)in paragraph (12), as redesignated by subparagraph (G)— 
(i)in the matter preceding subparagraph (A), by inserting an independent living or after conduct; 
(ii)in subparagraph (D), by inserting independent living or before rehabilitation; and 
(iii)in the matter following subparagraph (E), by striking National Institute on Disability and Rehabilitation Research and inserting National Institute on Disability, Independent Living, and Rehabilitation Research; 
(J)in paragraph (13), as redesignated by subparagraph (G), by inserting independent living and before rehabilitation needs; and 
(K)in paragraph (14), as redesignated by subparagraph (G), by striking and access to gainful employment. and inserting , full participation, and economic self-sufficiency.; and 
(3)by adding at the end the following: 
 
(d) 
(1)In awarding grants, contracts, or cooperative agreements under this title, the Director shall award the funding on a competitive basis. 
(2) 
(A)To be eligible to receive funds under this section for a covered activity, an entity described in subsection (a)(1) shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require. 
(B)The application shall include information describing— 
(i)measurable goals, as established through section 1115 of title 31, United States Code, and a timeline and specific plan for meeting the goals, that the applicant has established; 
(ii)how the project will address 1 or more of the following: commercialization of a marketable product, technology transfer (if applicable), dissemination of any research results, and other priorities as established by the Director; and 
(iii)how the applicant will quantifiably measure the goals to determine whether such goals have been accomplished. 
(3) 
(A)In the case of an application for funding under this section to carry out a covered activity that results in the development of a marketable product, the application shall also include a commercialization and dissemination plan, as appropriate, containing commercialization and marketing strategies for the product involved, and strategies for disseminating information about the product. The funding received under this section shall not be used to carry out the commercialization and marketing strategies. 
(B)In the case of any other application for funding to carry out a covered activity under this section, the application shall also include a dissemination plan, containing strategies for disseminating educational materials, research results, or findings, conclusions, and recommendations, resulting from the covered activity.. 
436.Disability, Independent Living, and Rehabilitation Research Advisory CouncilSection 205 (29 U.S.C. 765) is amended— 
(1)in the section heading, by inserting Disability, Independent Living, and before Rehabilitation; 
(2)in subsection (a)— 
(A)by striking Department of Education a Rehabilitation Research Advisory Council and inserting Department of Health and Human Services a Disability, Independent Living, and Rehabilitation Research Advisory Council; and 
(B)by inserting not less than after composed of ; 
(3)by striking subsection (c) and inserting the following: 
 
(c)QualificationsMembers of the Council shall be generally representative of the community of disability, independent living, and rehabilitation professionals, the community of disability, independent living, and rehabilitation researchers, the directors of independent living centers and community rehabilitation programs, the business community (including a representative of the small business community) that has experience with the system of vocational rehabilitation services and independent living services carried out under this Act and with hiring individuals with disabilities, the community of stakeholders involved in assistive technology, the community of covered school professionals, and the community of individuals with disabilities, and the individuals’ representatives. At least one-half of the members shall be individuals with disabilities or the individuals’ representatives.; and 
(4)in subsection (g), by striking Department of Education and inserting Department of Health and Human Services. 
437.Definition of covered schoolTitle II (29 U.S.C. 760 et seq.) is amended by adding at the end the following: 
 
206.Definition of covered school 
In this title, the term covered school means an elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or an institution of higher education.. 
DProfessional Development and Special Projects and Demonstration 
441.Purpose; training 
(a)PurposeSection 301(a) (29 U.S.C. 771(a)) is amended— 
(1)in paragraph (2), by inserting and after the semicolon; 
(2)by striking paragraphs (3) and (4); 
(3)by redesignating paragraph (5) as paragraph (3); and 
(4)in paragraph (3), as redesignated by paragraph (3), by striking workforce investment systems and inserting workforce development systems. 
(b)TrainingSection 302 (29 U.S.C. 772) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (E), by striking all after deliver and inserting supported employment services and customized employment services to individuals with the most significant disabilities;; 
(ii)in subparagraph (F), by striking and after the semicolon; 
(iii)in subparagraph (G), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following: 
 
(H)personnel trained in providing assistive technology services.; 
(B)in paragraph (4)— 
(i)in the matter preceding subparagraph (A), by striking title I of the Workforce Investment Act of 1998 and inserting subtitle B of title I of the Workforce Innovation and Opportunity Act; 
(ii)in subparagraph (A), by striking workforce investment system and inserting workforce development system; and 
(iii)in subparagraph (B), by striking section 134(c) of the Workforce Investment Act of 1998. and inserting section 121(e) of the Workforce Innovation and Opportunity Act.; and 
(C)in paragraph (5), by striking title I of the Workforce Investment Act of 1998 and inserting subtitle B of title I of the Workforce Innovation and Opportunity Act; 
(2)in subsection (b)(1)(B)(i), by striking or prosthetics and orthotics and inserting prosthetics and orthotics, vision rehabilitation therapy, orientation and mobility instruction, or low vision therapy; 
(3)in subsection (g)— 
(A)in the subsection heading, by striking and In-Service Training; 
(B)in paragraph (1), by adding after the period the following: Any technical assistance provided to community rehabilitation programs shall be focused on the employment outcome of competitive integrated employment for individuals with disabilities.; and 
(C)by striking paragraph (3); 
(4)in subsection (h), by striking section 306 and inserting section 304; and 
(5)in subsection (i), by striking such sums as may be necessary for each of the fiscal years 1999 through 2003. and inserting $33,657,000 for fiscal year 2015, $36,257,000 for fiscal year 2016, $37,009,000 for fiscal year 2017, $37,830,000 for fiscal year 2018, $38,719,000 for fiscal year 2019, and $39,540,000 for fiscal year 2020.. 
442.Demonstration, training, and technical assistance programsSection 303 (29 U.S.C. 773) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking section 306 and inserting section 304; 
(B)in paragraph (3)(A), by striking National Institute on Disability and Rehabilitation Research and inserting National Institute on Disability, Independent Living, and Rehabilitation Research; 
(C)in paragraph (5)— 
(i)in subparagraph (A)— 
(I)by striking clause (i) and inserting the following: 
 
(i)initiatives focused on improving transition from education, including postsecondary education, to employment, particularly in competitive integrated employment, for youth who are individuals with significant disabilities;; and 
(II)by striking clause (iii) and inserting the following: 
 
(iii)increasing competitive integrated employment for individuals with significant disabilities.; and 
(ii)in subparagraph (B)(viii), by striking under title I of the Workforce Investment Act of 1998 and inserting under subtitle B of title I of the Workforce Innovation and Opportunity Act; and 
(D)by striking paragraph (6); 
(2)in subsection (c)— 
(A)in paragraph (2)— 
(i)in subparagraph (E), by striking and after the semicolon; 
(ii)by redesignating subparagraph (F) as subparagraph (G); and 
(iii)by inserting after subparagraph (E) the following: 
 
(F)to provide support and guidance in helping individuals with significant disabilities, including students with disabilities, transition to competitive integrated employment; and;  
(B)in paragraph (4)— 
(i)in subparagraph (A)(ii)— 
(I)by inserting the after closely with; and 
(II)by inserting , the community parent resource centers established pursuant to section 672 of such Act, and the eligible entities receiving awards under section 673 of such Act after Individuals with Disabilities Education Act; and 
(ii)in subparagraph (C), by inserting , and demonstrate the capacity for serving, after shall serve; and 
(C)by adding at the end the following: 
 
(8)ReservationFrom the amount appropriated to carry out this section for a fiscal year, 20 percent of such amount or $500,000, whichever is less, may be reserved to carry out paragraph (6).; and 
(3)by striking subsection (e) and inserting the following: 
 
(e)Authorization of appropriationsFor the purpose of carrying out this section there are authorized to be appropriated $5,796,000 for fiscal year 2015, $6,244,000 for fiscal year 2016, $6,373,000 for fiscal year 2017, $6,515,000 for fiscal year 2018, $6,668,000 for fiscal year 2019, and $6,809,000 for fiscal year 2020.. 
443.Migrant and seasonal farmworkers; recreational programsThe Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) is amended— 
(1)by striking sections 304 and 305; 
(2)by redesignating section 306 as section 304. 
ENational Council on Disability 
451.EstablishmentSection 400 (29 U.S.C. 780) is amended— 
(1)in subsection (a)(1)— 
(A)by redesignating subparagraph (C) as subparagraph (D); 
(B)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)There is established within the Federal Government a National Council on Disability (referred to in this title as the National Council), which, subject to subparagraph (B), shall be composed of 9 members, of which— 
(i)5 shall be appointed by the President; 
(ii)1 shall be appointed by the Majority Leader of the Senate; 
(iii)1 shall be appointed by the Minority Leader of the Senate; 
(iv)1 shall be appointed by the Speaker of the House of Representatives; and 
(v)1 shall be appointed by the Minority Leader of the House of Representatives. 
(B)The National Council shall transition from 15 members (as of the date of enactment of the Workforce Innovation and Opportunity Act) to 9 members as follows: 
(i)On the first 4 expirations of National Council terms (after that date), replacement members shall be appointed to the National Council in the following order and manner: 
(I)1 shall be appointed by the Majority Leader of the Senate. 
(II)1 shall be appointed by the Minority Leader of the Senate. 
(III)1 shall be appointed by the Speaker of the House of Representatives. 
(IV)1 shall be appointed by the Minority Leader of the House of Representatives. 
(ii)On the next 6 expirations of National Council terms (after the 4 expirations described in clause (i) occur), no replacement members shall be appointed to the National Council. 
(C)For any vacancy on the National Council that occurs after the transition described in subparagraph (B), the vacancy shall be filled in the same manner as the original appointment was made.; and 
(C)in subparagraph (D), as redesignated by subparagraph (A) of this paragraph, in the first sentence— 
(i)by inserting national leaders on disability policy, after guardians of individuals with disabilities,; and 
(ii)by striking policy or programs and inserting policy or issues that affect individuals with disabilities; 
(2)in subsection (b), by striking , except and all that follows and inserting a period; and 
(3)in subsection (d), by striking Eight and inserting Five. 
452.ReportSection 401 (29 U.S.C. 781) is amended— 
(1)in paragraphs (1) and (3) of subsection (a), by striking National Institute on Disability and Rehabilitation Research and inserting National Institute on Disability, Independent Living, and Rehabilitation Research; and 
(2)by striking subsection (c). 
453.Authorization of appropriationsSection 405 (29 U.S.C. 785) is amended by striking such sums as may be necessary for each of the fiscal years 1999 through 2003. and inserting $3,186,000 for fiscal year 2015, $3,432,000 for fiscal year 2016, $3,503,000 for fiscal year 2017, $3,581,000 for fiscal year 2018, $3,665,000 for fiscal year 2019, and $3,743,000 for fiscal year 2020.. 
FRights and advocacy 
456.Interagency Committee, Board, and Council 
(a)Interagency committeeSection 501 (29 U.S.C. 791) is amended— 
(1)by striking subsection (f); and 
(2)by redesignating subsection (g) as subsection (f). 
(b)Architectural and transportation barriers compliance boardSection 502(j) (29 U.S.C. 792(j)) is amended by striking such sums as may be necessary for each of the fiscal years 1999 through 2003. and inserting $7,448,000 for fiscal year 2015, $8,023,000 for fiscal year 2016, $8,190,000 for fiscal year 2017, $8,371,000 for fiscal year 2018, $8,568,000 for fiscal year 2019, and $8,750,000 for fiscal year 2020.. 
(c)Program or activitySection 504(b)(2)(B) (29 U.S.C. 794(b)(2)(B)) is amended by striking vocational education and inserting career and technical education. 
(d)Interagency Disability Coordinating CouncilSection 507(a) (29 U.S.C. 794c(a)) is amended by inserting the Chairperson of the National Council on Disability, before and such other. 
457.Protection and advocacy of individual rightsSection 509 (29 U.S.C. 794e) is amended— 
(1)in subsection (c)(1)(A), by inserting a grant, contract, or cooperative agreement for before training; 
(2)in subsection (f)(2)— 
(A)by striking general and all that follows through records and inserting general authorities, including the authority to access records; and 
(B)by inserting of title I  after subtitle C; and 
(3)in subsection (l), by striking such sums as may be necessary for each of the fiscal years 1999 through 2003. and inserting $17,650,000 for fiscal year 2015, $19,013,000 for fiscal year 2016, $19,408,000 for fiscal year 2017, $19,838,000 for fiscal year 2018, $20,305,000 for fiscal year 2019, and $20,735,000 for fiscal year 2020.. 
458.Limitations on use of subminimum wage 
(a)In generalTitle V (29 U.S.C. 791 et seq.) is amended by adding at the end the following: 
 
511.Limitations on use of subminimum wage 
(a)In generalNo entity, including a contractor or subcontractor of the entity, which holds a special wage certificate as described in section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) may compensate an individual with a disability who is age 24 or younger at a wage (referred to in this section as a subminimum wage) that is less than the Federal minimum wage unless 1 of the following conditions is met: 
(1)The individual is currently employed, as of the effective date of this section, by an entity that holds a valid certificate pursuant to section 14(c) of the Fair Labor Standards Act of 1938. 
(2)The individual, before beginning work that is compensated at a subminimum wage, has completed, and produces documentation indicating completion of, each of the following actions: 
(A)The individual has received pre-employment transition services that are available to the individual under section 113, or transition services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) such as transition services available to the individual under section 614(d) of that Act (20 U.S.C. 1414(d)). 
(B)The individual has applied for vocational rehabilitation services under title I, with the result that— 
(i) 
(I)the individual has been found ineligible for such services pursuant to that title and has documentation consistent with section 102(a)(5)(C) regarding the determination of ineligibility; or 
(II) 
(aa)the individual has been determined to be eligible for vocational rehabilitation services; 
(bb)the individual has an individualized plan for employment under section 102; 
(cc)the individual has been working toward an employment outcome specified in such individualized plan for employment, with appropriate supports and services, including supported employment services, for a reasonable period of time without success; and 
(dd)the individual’s vocational rehabilitation case is closed; and 
(ii) 
(I)the individual has been provided career counseling, and information and referrals to Federal and State programs and other resources in the individual's geographic area that offer employment-related services and supports designed to enable the individual to explore, discover, experience, and attain competitive integrated employment; and 
(II)such counseling and information and referrals are not for employment compensated at a subminimum wage provided by an entity described in this subsection, and such employment-related services are not compensated at a subminimum wage and do not directly result in employment compensated at a subminimum wage provided by an entity described in this subsection. 
(b)Construction 
(1)RuleNothing in this section shall be construed to— 
(A)change the purpose of this Act described in section 2(b)(2), to empower individuals with disabilities to maximize opportunities for competitive integrated employment; or 
(B)preference employment compensated at a subminimum wage as an acceptable vocational rehabilitation strategy or successful employment outcome, as defined in section 7(11). 
(2)ContractsA local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or a State educational agency (as defined in such section) may not enter into a contract or other arrangement with an entity described in subsection (a) for the purpose of operating a program for an individual who is age 24 or younger under which work is compensated at a subminimum wage. 
(3)VoidabilityThe provisions in this section shall be construed in a manner consistent with the provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), as amended before or after the effective date of this Act. 
(c)During employment 
(1)In generalThe entity described in subsection (a) may not continue to employ an individual, regardless of age, at a subminimum wage unless, after the individual begins work at that wage, at the intervals described in paragraph (2), the individual (with, in an appropriate case, the individual's parent or guardian)— 
(A)is provided by the designated State unit career counseling, and information and referrals described in subsection (a)(2)(B)(ii), delivered in a manner that facilitates independent decisionmaking and informed choice, as the individual makes decisions regarding employment and career advancement; and 
(B)is informed by the employer of self-advocacy, self-determination, and peer mentoring training opportunities available in the individual's geographic area, provided by an entity that does not have any financial interest in the individual's employment outcome, under applicable Federal and State programs or other sources. 
(2)TimingThe actions required under subparagraphs (A) and (B) of paragraph (1) shall be carried out once every 6 months for the first year of the individual's employment at a subminimum wage, and annually thereafter for the duration of such employment. 
(3)Small business exceptionIn the event that the entity described in subsection (a) is a business with fewer than 15 employees, such entity can satisfy the requirements of subparagraphs (A) and (B) of paragraph (1) by referring the individual, at the intervals described in paragraph (2), to the designated State unit for the counseling, information, and referrals described in paragraph (1)(A) and the information described in paragraph (1)(B). 
(d)Documentation 
(1)In generalThe designated State unit, in consultation with the State educational agency, shall develop a new process or utilize an existing process, consistent with guidelines developed by the Secretary, to document the completion of the actions described in subparagraphs (A) and (B) of subsection (a)(2) by a youth with a disability who is an individual with a disability. 
(2)Documentation processSuch process shall require that— 
(A)in the case of a student with a disability, for documentation of actions described in subsection (a)(2)(A)— 
(i)if such a student with a disability receives and completes each category of required activities in section 113(b), such completion of services shall be documented by the designated State unit in a manner consistent with this section; 
(ii)if such a student with a disability receives and completes any transition services available for students with disabilities under the Individuals with Disabilities Education Act, including those provided under section 614(d)(1)(A)(i)(VIII) (20 U.S.C. 1414(d)(1)(A)(i)(VIII)), such completion of services shall be documented by the appropriate school official responsible for the provision of such transition services, in a manner consistent with this section; and 
(iii)the designated State unit shall provide the final documentation, in a form and manner consistent with this section, of the completion of pre-employment transition services as described in clause (i), or transition services under the Individuals with Disabilities Education Act as described in clause (ii), to the student with a disability within a reasonable period of time following the completion; and 
(B)when an individual has completed the actions described in subsection (a)(2)(B), the designated State unit shall provide the individual a document indicating such completion, in a manner consistent with this section, within a reasonable time period following the completion of the actions described in this subparagraph. 
(e)Verification 
(1)Before employmentBefore an individual covered by subsection (a)(2) begins work for an entity described in subsection (a) at a subminimum wage, the entity shall review such documentation received by the individual under subsection (d), and provided by the individual to the entity, that indicates that the individual has completed the actions described in subparagraphs (A) and (B) of subsection (a)(2) and the entity shall maintain copies of such documentation. 
(2)During employment 
(A)In generalIn order to continue to employ an individual at a subminimum wage, the entity described in subsection (a) shall verify completion of the requirements of subsection (c), including reviewing any relevant documents provided by the individual, and shall maintain copies of the documentation described in subsection (d). 
(B)Review of documentationThe entity described in subsection (a) shall be subject to review of individual documentation described in subsection (d) by a representative working directly for the designated State unit or the Department of Labor at such a time and in such a manner as may be necessary to fulfill the intent of this section, consistent with regulations established by the designated State unit or the Secretary of Labor. 
(f)Federal minimum wageIn this section, the term Federal minimum wage means the rate applicable under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)).. 
(b)Effective dateThis section takes effect 2 years after the date of enactment of the Workforce Innovation and Opportunity Act. 
GEmployment Opportunities for Individuals With Disabilities  
461.Employment opportunities for individuals with disabilitiesTitle VI (29 U.S.C. 795 et seq.) is amended— 
(1)by striking part A; 
(2)by striking the part heading relating to part B; 
(3)by redesignating sections 621 through 628 as sections 602 through 609, respectively; 
(4)in section 602, as redesignated by paragraph (3)— 
(A)by striking part and inserting title; and 
(B)by striking individuals with the most significant disabilities and all that follows and inserting individuals with the most significant disabilities, including youth with the most significant disabilities, to enable such individuals to achieve an employment outcome of supported employment in competitive integrated employment.; 
(5)in section 603, as redesignated by paragraph (3)— 
(A)in subsection (a)— 
(i)in paragraph (1)— 
(I)in the matter preceding subparagraph (A), by striking part and inserting title; 
(II)in subparagraph (A), by inserting amount after whichever; and 
(III)in subparagraph (B)— 
(aa)by striking part for the fiscal year and inserting title for the fiscal year; 
(bb)by striking this part in fiscal year 1992 and inserting part B of this title (as in effect on September 30, 1992) in fiscal year 1992; and 
(cc)by inserting amount after whichever; and 
(ii)in paragraph (2)(B), by striking one-eighth of one percent and inserting 1/8 of 1 percent; 
(B)in subsection (b)— 
(i)by inserting under subsection (a) after allotment to a State; 
(ii)by striking part each place the term appears and inserting title; and 
(iii)by striking one or more and inserting 1 or more; and 
(C)by adding at the end the following: 
 
(c)Limitations on administrative costsA State that receives an allotment under this title shall not use more than 2.5 percent of such allotment to pay for administrative costs. 
(d)Services for youth with the most significant disabilitiesA State that receives an allotment under this title shall reserve and expend half of such allotment for the provision of supported employment services, including extended services, to youth with the most significant disabilities in order to assist those youth in achieving an employment outcome in supported employment.; 
(6)by striking section 604, as redesignated by paragraph (3), and inserting the following: 
 
604.Availability of services 
(a)Supported employment servicesFunds provided under this title may be used to provide supported employment services to individuals who are eligible under this title. 
(b)Extended services 
(1)In generalExcept as provided in paragraph (2), funds provided under this title, or title I, may not be used to provide extended services to individuals under this title or title I. 
(2)Extended services for youth with the most significant disabilitiesFunds allotted under this title, or title I, and used for the provision of services under this title to youth with the most significant disabilities pursuant to section 603(d), may be used to provide extended services to youth with the most significant disabilities. Such extended services shall be available for a period not to exceed 4 years.; 
(7)in section 605, as redesignated by paragraph (3)— 
(A)in the matter preceding paragraph (1)— 
(i)by inserting , including a youth with a disability, after An individual; and 
(ii)by striking this part and inserting this title; 
(B)in paragraph (1), by inserting under title I after rehabilitation services; 
(C)in paragraph (2), by striking and after the semicolon; 
(D)by redesignating paragraph (3) as paragraph (4); 
(E)by inserting after paragraph (2) the following: 
 
(3)for purposes of activities carried out with funds described in section 603(d), the individual is a youth with a disability, as defined in section (7)(42); and; and 
(F)in paragraph (4), as redesignated by subparagraph (D), by striking assessment of rehabilitation needs and inserting assessment of the rehabilitation needs; 
(8)in section 606, as redesignated by paragraph (3)— 
(A)in subsection (a)— 
(i)by striking this part and inserting this title; and 
(ii)by inserting , including youth with the most significant disabilities, after individuals; 
(B)in subsection (b)— 
(i)in paragraph (1), by striking this part and inserting this title; 
(ii)in paragraph (2), by inserting , including youth, after rehabilitation needs of individuals; 
(iii)in paragraph (3)— 
(I)by inserting , including youth with the most significant disabilities, after provided to individuals; and 
(II)by striking section 622 and inserting section 603; 
(iv)by striking paragraph (7); 
(v)by redesignating paragraph (6) as paragraph (7); 
(vi)by inserting after paragraph (5) the following: 
 
(6)describe the activities to be conducted pursuant to section 603(d) for youth with the most significant disabilities, including— 
(A)the provision of extended services for a period not to exceed 4 years; and 
(B)how the State will use the funds reserved in section 603(d) to leverage other public and private funds to increase resources for extended services and expand supported employment opportunities for youth with the most significant disabilities;; 
(vii)in paragraph (7), as redesignated by clause (v)— 
(I)in subparagraph (A), by striking under this part both places the term appears and inserting under this title; 
(II)in subparagraph (B), by inserting , including youth with the most significant disabilities, after significant disabilities; 
(III)in subparagraph (C)— 
(aa)in clause (i), by inserting , including, as appropriate, for youth with the most significant disabilities, transition services and pre-employment transition services after services to be provided; 
(bb)in clause (ii), by inserting , including the extended services that may be provided to youth with the most significant disabilities under this title, in accordance with an approved individualized plan for employment, for a period not to exceed 4 years after services needed; and 
(cc)in clause (iii)— 
(AA)by striking identify the source of extended services, and inserting identify, as appropriate, the source of extended services,; 
(BB)by striking or to the extent and inserting or indicate; and 
(CC)by striking employment is developed and all that follows and inserting employment is developed; 
(IV)in subparagraph (D), by striking under this part and inserting under this title; 
(V)in subparagraph (F), by striking and after the semicolon; 
(VI)in subparagraph (G), by striking for the maximum number of hours possible; and 
(VII)by adding at the end the following: 
 
(H)the State agencies designated under paragraph (1) will expend not more than 2.5 percent of the allotment of the State under this title for administrative costs of carrying out this title; and 
(I)with respect to supported employment services provided to youth with the most significant disabilities pursuant to section 603(d), the designated State agency will provide, directly or indirectly through public or private entities, non-Federal contributions in an amount that is not less than 10 percent of the costs of carrying out such services; and; 
(9)by striking section 607, as redesignated by paragraph (3), and inserting the following: 
 
607.RestrictionEach State agency designated under section 606(b)(1) shall collect the information required by section 101(a)(10) separately for— 
(1)eligible individuals receiving supported employment services under this title; 
(2)eligible individuals receiving supported employment services under title I; 
(3)eligible youth receiving supported employment services under this title; and 
(4)eligible youth receiving supported employment services under title I.; 
(10)in section 608(b), as redesignated by paragraph (3), by striking this part both places the terms appears and inserting this title; and 
(11)by striking section 609, as redesignated by paragraph (3), and inserting the following: 
 
609.Advisory Committee on Increasing Competitive Integrated Employment for Individuals with Disabilities 
(a)EstablishmentNot later than 60 days after the date of enactment of the Workforce Innovation and Opportunity Act, the Secretary of Labor shall establish an Advisory Committee on Increasing Competitive Integrated Employment for Individuals with Disabilities (referred to in this section as the Committee). 
(b)Appointment and vacancies 
(1)AppointmentThe Secretary of Labor shall appoint the members of the Committee described in subsection (c)(6), in accordance with subsection (c). 
(2)VacanciesAny vacancy in the Committee shall not affect its powers, but shall be filled in the same manner, in accordance with the same paragraph of subsection (c), as the original appointment or designation was made. 
(c)CompositionThe Committee shall be composed of— 
(1)the Assistant Secretary for Disability Employment Policy, the Assistant Secretary for Employment and Training, and the Administrator of the Wage and Hour Division, of the Department of Labor; 
(2)the Commissioner of the Administration on Intellectual and Developmental Disabilities, or the Commissioner's designee; 
(3)the Director of the Centers for Medicare & Medicaid Services of the Department of Health and Human Services, or the Director's designee; 
(4)the Commissioner of Social Security, or the Commissioner's designee; 
(5)the Commissioner of the Rehabilitation Services Administration, or the Commissioner's designee; and 
(6)representatives from constituencies consisting of— 
(A)self-advocates for individuals with intellectual or developmental disabilities; 
(B)providers of employment services, including those that employ individuals with intellectual or developmental disabilities in competitive integrated employment; 
(C)representatives of national disability advocacy organizations for adults with intellectual or developmental disabilities; 
(D)experts with a background in academia or research and expertise in employment and wage policy issues for individuals with intellectual or developmental disabilities; 
(E)representatives from the employer community or national employer organizations; and 
(F)other individuals or representatives of organizations with expertise on increasing opportunities for competitive integrated employment for individuals with disabilities. 
(d)ChairpersonThe Committee shall elect a Chairperson of the Committee from among the appointed members of the Committee. 
(e)MeetingsThe Committee shall meet at the call of the Chairperson, but not less than 8 times. 
(f)DutiesThe Committee shall study, and prepare findings, conclusions, and recommendations for the Secretary of Labor on— 
(1)ways to increase the employment opportunities for individuals with intellectual or developmental disabilities or other individuals with significant disabilities in competitive integrated employment; 
(2)the use of the certificate program carried out under section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) for the employment of individuals with intellectual or developmental disabilities, or other individuals with significant disabilities; and 
(3)ways to improve oversight of the use of such certificates. 
(g)Committee personnel matters 
(1)Travel expensesThe members of the Committee shall not receive compensation for the performance of services for the Committee, but shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the Committee. 
(2)StaffThe Secretary of Labor may designate such personnel as may be necessary to enable the Committee to perform its duties. 
(3)Detail of government employeesAny Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Committee without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(4)Facilities, equipment, and servicesThe Secretary of Labor shall make available to the Committee, under such arrangements as may be appropriate, necessary equipment, supplies, and services. 
(h)Reports 
(1)Interim and final reportsThe Committee shall prepare and submit to the Secretary of Labor, as well as the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives— 
(A)an interim report that summarizes the progress of the Committee, along with any interim findings, conclusions, and recommendations as described in subsection (f); and 
(B)a final report that states final findings, conclusions, and recommendations as described in subsection (f). 
(2)Preparation and submissionThe reports shall be prepared and submitted— 
(A)in the case of the interim report, not later than 1 year after the date on which the Committee is established under subsection (a); and 
(B)in the case of the final report, not later than 2 years after the date on which the Committee is established under subsection (a). 
(i)TerminationThe Committee shall terminate on the day after the date on which the Committee submits the final report. 
610.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $27,548,000 for fiscal year 2015, $29,676,000 for fiscal year 2016, $30,292,000 for fiscal year 2017, $30,963,000 for fiscal year 2018, $31,691,000 for fiscal year 2019, and $32,363,000 for fiscal year 2020.. 
HIndependent Living Services and Centers for Independent Living 
1Individuals with significant disabilities 
AGeneral provisions 
471.PurposeSection 701 (29 U.S.C. 796) is amended, in paragraph (3)— 
(1)by striking part B of title VI and inserting title VI; and 
(2)by inserting before the period the following: , with the goal of improving the independence of individuals with disabilities. 
472.Administration of the independent living programTitle VII (29 U.S.C. 796 et seq.) is amended by inserting after section 701 the following: 
 
701A.Administration of the independent living programThere is established within the Administration for Community Living of the Department of Health and Human Services, an Independent Living Administration. The Independent Living Administration shall be headed by a Director (referred to in this section as the Director) appointed by the Secretary of Health and Human Services. The Director shall be an individual with substantial knowledge of independent living services. The Independent Living Administration shall be the principal agency, and the Director shall be the principal officer, to carry out this chapter. In performing the functions of the office, the Director shall be directly responsible to the Administrator of the Administration for Community Living of the Department of Health and Human Services. The Secretary shall ensure that the Independent Living Administration has sufficient resources (including designating at least 1 individual from the Office of General Counsel who is knowledgeable about independent living services) to provide technical assistance and support to, and oversight of, the programs funded under this chapter.. 
473.DefinitionsSection 702 (29 U.S.C. 796a) is amended— 
(1)in paragraph (1)— 
(A)in the matter before subparagraph (A), by inserting for individuals with significant disabilities (regardless of age or income) before that—; and 
(B)in subparagraph (B), by striking the period and inserting , including, at a minimum, independent living core services as defined in section 7(17).; 
(2)in paragraph (2), by striking the period and inserting the following: , in terms of the management, staffing, decisionmaking, operation, and provisions of services, of the center.; 
(3)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and 
(4)by inserting before paragraph (2) the following: 
 
(1)AdministratorThe term Administrator means the Administrator of the Administration for Community Living of the Department of Health and Human Services.. 
474.State planSection 704 (29 U.S.C. 796c) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)by inserting after State plan the following: developed and signed in accordance with paragraph (2),; and 
(ii)by striking Commissioner each place it appears and inserting Administrator; 
(B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking developed and signed by; and 
(ii)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)developed by the chairperson of the Statewide Independent Living Council, and the directors of the centers for independent living in the State, after receiving public input from individuals with disabilities and other stakeholders throughout the State; and 
(B)signed by— 
(i)the chairperson of the Statewide Independent Living Council, acting on behalf of and at the direction of the Council; 
(ii)the director of the designated State entity described in subsection (c); and 
(iii)not less than 51 percent of the directors of the centers for independent living in the State.; 
(C)in paragraph (3)— 
(i)in subparagraph (A), by striking State independent living services and inserting independent living services in the State; and 
(ii)by striking subparagraph (C) and inserting the following: 
 
(C)working relationships and collaboration between— 
(i)centers for independent living; and 
(ii) 
(I)entities carrying out programs that provide independent living services, including those serving older individuals; 
(II)other community-based organizations that provide or coordinate the provision of housing, transportation, employment, information and referral assistance, services, and supports for individuals with significant disabilities; and 
(III)entities carrying out other programs providing services for individuals with disabilities.. 
(D)in paragraph (4), by striking Commissioner each place it appears and inserting Administrator; and 
(E)by adding at the end the following: 
 
(5)StatewidenessThe State plan shall describe strategies for providing independent living services on a statewide basis, to the greatest extent possible.; 
(2)in subsection (c)— 
(A)in the subsection heading, by striking unit and inserting entity; 
(B)in the matter preceding paragraph (1), by striking the designated State unit of such State and inserting a State entity of such State (referred to in this title as the designated State entity); 
(C)in paragraphs (3) and (4), by striking Commissioner each place it appears and inserting Administrator; 
(D)in paragraph (3), by striking and at the end; 
(E)in paragraph (4), by striking the period and inserting ; and; and 
(F)by adding at the end the following: 
 
(5)retain not more than 5 percent of the funds received by the State for any fiscal year under part B, for the performance of the services outlined in paragraphs (1) through (4).; 
(3)in subsection (i), by striking paragraphs (1) and (2) and inserting the following: 
 
(1)the Statewide Independent Living Council; 
(2)centers for independent living; 
(3)the designated State entity; and 
(4)other State agencies or entities represented on the Council, other councils that address the needs and issues of specific disability populations, and other public and private entities determined to be appropriate by the Council.; 
(4)in subsection (m)— 
(A)in paragraph (4), by striking Commissioner each place it appears and inserting Administrator; and 
(B)in paragraph (5), by striking Commissioner and inserting Administrator; and 
(5)by adding at the end the following: 
 
(o)Promoting full access to community lifeThe plan shall describe how the State will provide independent living services described in section 7(18) that promote full access to community life for individuals with significant disabilities.. 
475.Statewide Independent Living CouncilSection 705 (29 U.S.C. 796d) is amended— 
(1)in subsection (a), by inserting and maintain after shall establish; 
(2)in subsection (b)— 
(A)in paragraph (2)— 
(i)in subparagraph (A)— 
(I)by inserting among its voting members, before at least; and 
(II)by striking one and inserting 1; and 
(ii)by striking subparagraphs (B) and (C) and inserting the following: 
 
(B)among its voting members, for a State in which 1 or more centers for independent living are run by, or in conjunction with, the governing bodies of American Indian tribes located on Federal or State reservations, at least 1 representative of the directors of such centers; and 
(C)as ex officio, nonvoting members, a representative of the designated State entity, and representatives from State agencies that provide services for individuals with disabilities.; 
(B)in paragraph (3)— 
(i)by redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G), respectively; 
(ii)in subparagraph (B), by striking parents and guardians of; and 
(iii)by inserting after paragraph (B) the following: 
 
(C)parents and guardians of individuals with disabilities;;  
(C)in paragraph (5)(B), by striking paragraph (3) and inserting paragraph (1); and 
(D)in paragraph (6)(B), by inserting , other than a representative described in paragraph (2)(A) if there is only one center for independent living within the State, after the Council; 
(3)by striking subsection (c) and inserting the following: 
 
(c)Functions 
(1)DutiesThe Council shall— 
(A)develop the State plan as provided in section 704(a)(2); 
(B)monitor, review, and evaluate the implementation of the State plan; 
(C)meet regularly, and ensure that such meetings of the Council are open to the public and sufficient advance notice of such meetings is provided; 
(D)submit to the Administrator such periodic reports as the Administrator may reasonably request, and keep such records, and afford such access to such records, as the Administrator finds necessary to verify the information in such reports; and 
(E)as appropriate, coordinate activities with other entities in the State that provide services similar to or complementary to independent living services, such as entities that facilitate the provision of or provide long-term community-based services and supports. 
(2)AuthoritiesThe Council may, consistent with the State plan described in section 704, unless prohibited by State law— 
(A)in order to improve services provided to individuals with disabilities, work with centers for independent living to coordinate services with public and private entities; 
(B)conduct resource development activities to support the activities described in this subsection or to support the provision of independent living services by centers for independent living; and 
(C)perform such other functions, consistent with the purpose of this chapter and comparable to other functions described in this subsection, as the Council determines to be appropriate. 
(3)LimitationThe Council shall not provide independent living services directly to individuals with significant disabilities or manage such services.; 
(4)in subsection (e)— 
(A)in paragraph (1), in the first sentence, by striking prepare and all that follows through a plan and inserting prepare, in conjunction with the designated State entity, a plan; and 
(B)in paragraph (3), by striking State agency and inserting State entity; and 
(5)in subsection (f)— 
(A)by striking such resources and inserting available resources; and 
(B)by striking (including and all that follows through compensation and inserting (such as personal assistance services), and to pay reasonable compensation. 
475A.Responsibilities of the AdministratorSection 706 (29 U.S.C. 796d–1) is amended— 
(1)by striking the title of the section and inserting the following: 
 
706.Responsibilities of the Administrator; 
(2)in subsection (a)— 
(A)in paragraph (1), by striking Commissioner each place it appears and inserting Administrator; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking Commissioner and inserting Administrator; and 
(ii)in subparagraph (B)— 
(I)in clause (i)— 
(aa)by inserting or the Commissioner after to the Secretary; and 
(bb)by striking to the Commissioner; and and inserting to the Administrator;; 
(II)by redesignating clause (ii) as clause (iii); and 
(III)by inserting after clause (i) the following: 
 
(ii)to the State agency shall be deemed to be references to the designated State entity; and;  
(3)by striking subsection (b) and inserting the following: 
 
(b)IndicatorsNot later than 1 year after the date of enactment of the Workforce Innovation and Opportunity Act, the Administrator shall develop and publish in the Federal Register indicators of minimum compliance for centers for independent living (consistent with the standards set forth in section 725), and indicators of minimum compliance for Statewide Independent Living Councils.; 
(4)in subsection (c)— 
(A)in paragraph (1)— 
(i)by striking Commissioner each place it appears and inserting Administrator; and 
(ii)by striking the last sentence; 
(B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking Commissioner and inserting Administrator; 
(ii)in subparagraph (A), by striking such a review and inserting a review described in paragraph (1); and 
(iii)in subparagraphs (A) and (B), by striking Department each place it appears and inserting Department of Health and Human Services; and 
(5)by striking subsection (d) and inserting the following: 
 
(d)Reports 
(1)In generalThe Director described in section 701A shall provide to the Administrator of the Administration for Community Living and the Administrator shall include, in an annual report, information on the extent to which centers for independent living receiving funds under part C have complied with the standards and assurances set forth in section 725. The Director may identify individual centers for independent living in the analysis contained in that information. The Director shall include in the report the results of onsite compliance reviews, identifying individual centers for independent living and other recipients of assistance under part C. 
(2)Public availabilityThe Director shall ensure that the report described in this subsection is made publicly available in a timely manner, including through electronic means, in order to inform the public about the administration and performance of programs under this Act.. 
BIndependent living services 
476.Administration 
(a)AllotmentsSection 711 (29 U.S.C. 796e) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)(A)— 
(i)by striking Except and inserting After the reservation required by section 711A is made, and except; and 
(ii)by inserting the remainder of the before sums appropriated; and 
(B)in paragraph (2)(B), by striking amounts made available for purposes of this part and inserting remainder described in paragraph (1)(A); 
(2)in subsections (a), (b), and (c), by striking Commissioner each place it appears and inserting Administrator; and 
(3)by adding at the end the following: 
 
(d)AdministrationFunds allotted or made available to a State under this section shall be administered by the designated State entity, in accordance with the approved State plan.. 
(b)Training and technical assistancePart B of chapter 1 of title VII is amended by inserting after section 711 (29 U.S.C. 796e) the following: 
 
711A.Training and technical assistance 
(a)From the funds appropriated and made available to carry out this part for any fiscal year, beginning with fiscal year 2015, the Administrator shall first reserve not less than 1.8 percent and not more than 2 percent of the funds to provide, either directly or through grants, contracts, or cooperative agreements, training and technical assistance to Statewide Independent Living Councils established under section 705 for such fiscal year. 
(b)The Administrator shall conduct a survey of such Statewide Independent Living Councils regarding training and technical assistance needs in order to determine funding priorities for such training and technical assistance. 
(c)To be eligible to receive a grant or enter into a contract or cooperative agreement under this section, an entity shall submit an application to the Administrator at such time, in such manner, containing a proposal to provide such training and technical assistance, and containing such additional information, as the Administrator may require. The Administrator shall provide for peer review of applications by panels that include persons who are not government employees and who have experience in the operation of such Statewide Independent Living Councils.. 
(c)PaymentsSection 712(a) (29 U.S.C. 796e–1(a)) is amended by striking Commissioner and inserting Administrator. 
(d)Authorized uses of fundsSection 713 (29 U.S.C. 796e–2) is amended— 
(1)by striking the matter preceding paragraph (1) and inserting the following: 
 
(a)In GeneralThe State may use funds received under this part to provide the resources described in section 705(e) (but may not use more than 30 percent of the funds paid to the State under section 712 for such resources unless the State specifies that a greater percentage of the funds is needed for such resources in a State plan approved under section 706), relating to the Statewide Independent Living Council, may retain funds under section 704(c)(5), and shall distribute the remainder of the funds received under this part in a manner consistent with the approved State plan for the activities described in subsection (b). 
(b)ActivitiesThe State may use the remainder of the funds described in subsection (a)—; and  
(2)in paragraph (1), by inserting , particularly those in unserved areas of the State after disabilities. 
(e)Authorization of appropriationsSection 714 (29 U.S.C. 796e–3) is amended by striking such sums as may be necessary for each of the fiscal years 1999 through 2003. and inserting $22,878,000 for fiscal year 2015, $24,645,000 for fiscal year 2016, $25,156,000 for fiscal year 2017, $25,714,000 for fiscal year 2018, $26,319,000 for fiscal year 2019, and $26,877,000 for fiscal year 2020.. 
CCenters for independent living 
481.Program authorizationSection 721 (29 U.S.C. 796f) is amended— 
(1)in subsection (a)— 
(A)by striking 1999 and inserting 2015; 
(B)by striking Commissioner shall allot and inserting Administrator shall make available; and 
(C)by inserting , centers for independent living, after States; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)in the paragraph heading, by striking other arrangements and inserting cooperative agreements; 
(ii)by striking For and all that follows through Commissioner and inserting From the funds appropriated to carry out this part for any fiscal year, beginning with fiscal year 2015, the Administrator; 
(iii)by striking reserve from such excess and inserting reserve not less than 1.8 percent and not more than 2 percent of the funds; and 
(iv)by striking eligible agencies and all that follows and inserting centers for independent living and eligible agencies for such fiscal year.; 
(B)in paragraph (2)— 
(i)by striking Commissioner shall make grants to, and enter into contracts and other arrangements with, and inserting Administrator shall make grants to, or enter into contracts or cooperative agreements with,; and 
(ii)by inserting fiscal management of, before planning,; 
(C)in paragraphs (3), (4), and (5), by striking Commissioner each place it appears and inserting Administrator; and 
(D)in paragraph (3), by striking Statewide Independent Living Councils and; 
(3)in paragraph (4), by striking other arrangement and inserting cooperative agreement; 
(4)in subsection (c), by striking Commissioner each place it appears and inserting Administrator; and 
(5)in subsection (d), by striking Commissioner each place it appears and inserting Administrator. 
482.Centers 
(a)Centers in States in which Federal funding exceeds State fundingSection 722 (29 U.S.C. 796f–1) is amended— 
(1)in subsections (a), (b), and (c), by striking Commissioner each place it appears and inserting Administrator; 
(2)in subsection (c)— 
(A)by striking grants and inserting grants for a fiscal year; and 
(B)by striking by September 30, 1997 and inserting for the preceding fiscal year; 
(3)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking Commissioner and inserting Administrator; and 
(ii)by striking region, consistent and all that follows and inserting region. The Administrator's determination of the most qualified applicant shall be consistent with the provisions in the State plan setting forth the design of the State for establishing a statewide network of centers for independent living.; and 
(B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A), by striking Commissioner and inserting Administrator; and 
(ii)by striking subparagraph (A) and inserting the following: 
 
(A)shall consider comments regarding the application— 
(i)by individuals with disabilities and other interested parties within the new region proposed to be served; and 
(ii)if any, by the Statewide Independent Living Council in the State in which the applicant is located;; and 
(4)in subsections (e) and (g) by striking Commissioner each place it appears and inserting Administrator.. 
(b)Centers in States in which State funding exceeds Federal fundingSection 723 (29 U.S.C. 796f–2) is amended— 
(1)in subsections (a), (b), (g), (h), and (i), by striking Commissioner each place it appears and inserting Administrator; 
(2)in subsection (a)— 
(A)in paragraph (1)(A)(ii), by inserting of a designated State unit after director; and 
(B)in the heading of paragraph (3), by striking commissioner and inserting administrator; and 
(3)in subsection (c)— 
(A)by striking grants and inserting grants for a fiscal year; and 
(B)by striking by September 30, 1997 and inserting for the preceding fiscal year. 
(c)Centers operated by State agenciesSection 724 (29 U.S.C. 796f–3) is amended— 
(1)in the matter preceding paragraph (1)— 
(A)by striking 1993 and inserting 2015; 
(B)by striking Rehabilitation Act Amendments of 1998 and inserting Workforce Innovation and Opportunity Act; and 
(C)by striking 1994 and inserting 2015; and 
(2)by striking Commissioner each place it appears and inserting Administrator. 
483.Standards and assurancesSection 725 (29 U.S.C. 796f–4) is amended— 
(1)in subsection (b)(1)(D)— 
(A)by striking access of and inserting access for ; and 
(B)by striking to society and and inserting , within their communities,; and 
(2)in subsection (c), by striking Commissioner each place it appears and inserting Administrator. 
484.Authorization of appropriationsSection 727 (29 U.S.C. 796f–6) is amended by striking such sums as may be necessary for each of the fiscal years 1999 through 2003. and inserting $78,305,000 for fiscal year 2015, $84,353,000 for fiscal year 2016, $86,104,000 for fiscal year 2017, $88,013,000 for fiscal year 2018, $90,083,000 for fiscal year 2019, and $91,992,000 for fiscal year 2020.. 
2Independent Living Services for Older Individuals who are Blind 
486.Independent living services for older individuals who are blindChapter 2 of title VII (29 U.S.C. 796j et seq.) is amended by inserting after section 751 the following: 
 
751A.Training and technical assistance 
(a)From the funds appropriated and made available to carry out this chapter for any fiscal year, beginning with fiscal year 2015, the Commissioner shall first reserve not less than 1.8 percent and not more than 2 percent of the funds to provide, either directly or through grants, contracts, or cooperative agreements, training and technical assistance to designated State agencies, or other providers of independent living services for older individuals who are blind, that are funded under this chapter for such fiscal year. 
(b)The Commissioner shall conduct a survey of designated State agencies that receive grants under section 752 regarding training and technical assistance needs in order to determine funding priorities for such training and technical assistance. 
(c)To be eligible to receive a grant or enter into a contract or cooperative agreement under this section, an entity shall submit an application to the Commissioner at such time, in such manner, containing a proposal to provide such training and technical assistance, and containing such additional information, as the Commissioner may require. The Commissioner shall provide for peer review of applications by panels that include persons who are not government employees and who have experience in the provision of services to older individuals who are blind.. 
487.Program of grantsSection 752 (29 U.S.C. 796k) is amended— 
(1)by striking subsection (h); 
(2)by redesignating subsections (i) and (j) as subsections (h) and (i), respectively; 
(3)in subsection (c)(2)— 
(A)by striking subsection (j) and inserting subsection (i); and 
(B)by striking subsection (i) and inserting subsection (h); 
(4)in subsection (g), by inserting , or contracts or cooperative agreements with, after grants to; 
(5)in subsection (h), as redesignated by paragraph (2)— 
(A)in paragraph (1), by striking subsection (j)(4) and inserting subsection (i)(4); and 
(B)in paragraph (2)— 
(i)in subparagraph (A)(vi), by adding and after the semicolon; 
(ii)in subparagraph (B)(ii)(III), by striking ; and and inserting a period; and 
(iii)by striking subparagraph (C); and 
(6)in subsection (i), as redesignated by paragraph (2)— 
(A)in paragraph (2)(A)(ii), by inserting , and not reserved under section 751A, after section 753; 
(B)in paragraph (3)(A), by inserting , and not reserved under section 751A, after section 753; and 
(C)in paragraph (4)(B)(i), by striking subsection (i) and inserting subsection (h). 
488.Independent living services for older individuals who are blind authorization of appropriationsSection 753 (29 U.S.C. 796l) is amended by striking such sums as may be necessary for each of the fiscal years 1999 through 2003. and inserting $33,317,000 for fiscal year 2015, $35,890,000 for fiscal year 2016, $36,635,000 for fiscal year 2017, $37,448,000 for fiscal year 2018, $38,328,000 for fiscal year 2019, and $39,141,000 for fiscal year 2020.. 
IGeneral provisions 
491.Transfer of functions regarding independent living to Department of Health and Human Services, and savings provisions 
(a)DefinitionsFor purposes of this section, unless otherwise provided or indicated by the context— 
(1)the term Administration for Community Living means the Administration for Community Living of the Department of Health and Human Services; 
(2)the term Federal agency has the meaning given to the term agency by section 551(1) of title 5, United States Code; 
(3)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program; and 
(4)the term Rehabilitation Services Administration means the Rehabilitation Services Administration of the Office of Special Education and Rehabilitative Services of the Department of Education. 
(b)Transfer of functionsThere are transferred to the Administration for Community Living, all functions which the Commissioner of the Rehabilitation Services Administration exercised before the effective date of this section (including all related functions of any officer or employee of that Administration) under chapter 1 of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796 et seq.). 
(c)Personnel Determinations by the office of management and budgetThe Office of Management and Budget shall— 
(1)ensure that this section does not result in any net increase in full-time equivalent employees at any Federal agency impacted by this section; and 
(2)not later than 1 year after the effective date of this section, certify compliance with this subsection to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(d)Delegation and assignmentExcept where otherwise expressly prohibited by law or otherwise provided by this section, the Administrator of the Administration for Community Living may delegate any of the functions transferred to the Administrator of such Administration by subsection (b) and any function described in subsection (b) that was transferred or granted to such Administrator after the effective date of this section to such officers and employees of such Administration as the Administrator may designate, and may authorize successive redelegations of such functions described in subsection (b) as may be necessary or appropriate. No delegation of such functions by the Administrator of the Administration for Community Living under this subsection or under any other provision of this section shall relieve such Administrator of responsibility for the administration of such functions. 
(e)ReorganizationExcept where otherwise expressly prohibited by law or otherwise provided by this Act, the Administrator of the Administration for Community Living is authorized to allocate or reallocate any function transferred under subsection (b) among the officers of such Administration, and to consolidate, alter, or discontinue such organizational entities in such Administration as may be necessary or appropriate. 
(f)RulesThe Administrator of the Administration for Community Living is authorized to prescribe, in accordance with the provisions of chapters 5 and 6 of title 5, United States Code, such rules and regulations as that Administrator determines necessary or appropriate to administer and manage the functions described in subsection (b) of that Administration. 
(g)Transfer and allocations of appropriations and personnelExcept as otherwise provided in this section, the personnel employed in connection with, and the assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, used, held, arising from, available to, or to be made available in connection with the functions transferred by subsection (b), subject to section 1531 of title 31, United States Code, shall be transferred to the Administration for Community Living. Unexpended funds transferred pursuant to this subsection shall be used only for the purposes for which the funds were originally authorized and appropriated. 
(h)Incidental transfersThe Director of the Office of Management and Budget, at such time or times as the Director shall provide, is authorized to make such determinations as may be necessary with regard to the functions transferred by subsection (b), and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this section. The Director of the Office of Management and Budget shall provide for the termination of the affairs of all entities terminated by this section and for such further measures and dispositions as may be necessary to effectuate the purposes of this section, with respect to such functions. 
(i)Savings provisions 
(1)Continuing effect of legal documentsAll orders, determinations, rules, regulations, permits, agreements, grants, contracts, certificates, licenses, registrations, privileges, and other administrative actions— 
(A)which have been issued, made, granted, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions which are transferred under subsection (b); and 
(B)which are in effect at the time this section takes effect, or were final before the effective date of this section and are to become effective on or after the effective date of this section,shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, the Administrator of the Administration for Community Living or other authorized official, a court of competent jurisdiction, or by operation of law. 
(2)Proceedings not affectedThe provisions of this section shall not affect any proceedings, including notices of proposed rulemaking, or any application for any license, permit, certificate, or financial assistance pending before the Rehabilitation Services Administration at the time this section takes effect, with respect to functions transferred by subsection (b) but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this paragraph shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted. 
(3)Suits not affectedThe provisions of this section shall not affect suits commenced (with respect to functions transferred under subsection (b)) before the effective date of this section, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted. 
(4)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Rehabilitation Services Administration (with regard to functions transferred under subsection (b)), or by or against any individual in the official capacity of such individual as an officer of the Rehabilitation Services Administration (with regard to functions transferred under subsection (b)), shall abate by reason of the enactment of this section. 
(5)Administrative actions relating to promulgation of regulationsAny administrative action relating to the preparation or promulgation of a regulation by the Rehabilitation Services Administration (with regard to functions transferred under subsection (b)) may be continued by the Administration for Community Living with the same effect as if this section had not been enacted. 
(j)SeparabilityIf a provision of this section or its application to any person or circumstance is held invalid, neither the remainder of this section nor the application of the provision to other persons or circumstances shall be affected. 
(k)ReferencesA reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or relating to— 
(1)the Commissioner of the Rehabilitation Services Administration (with regard to functions transferred under subsection (b)), shall be deemed to refer to the Administrator of the Administration for Community Living; and 
(2)the Rehabilitation Services Administration (with regard to functions transferred under subsection (b)), shall be deemed to refer to the Administration for Community Living. 
(l)TransitionThe Administrator of the Administration for Community Living is authorized to utilize— 
(1)the services of such officers, employees, and other personnel of the Rehabilitation Services Administration with regard to functions transferred under subsection (b); and 
(2)funds appropriated to such functions,for such period of time as may reasonably be needed to facilitate the orderly implementation of this section. 
(m)Administration for Community Living 
(1)Transfer of functionsThere are transferred to the Administration for Community Living, all functions which the Commissioner of the Rehabilitation Services Administration exercised before the effective date of this section (including all related functions of any officer or employee of that Administration) under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.). 
(2)Administrative mattersSubsections (d) through (l) shall apply to transfers described in paragraph (1). 
(n)National Institute on Disability, Independent Living, and Rehabilitation Research 
(1)DefinitionsFor purposes of this subsection, unless otherwise provided or indicated by the context— 
(A)the term NIDILRR means the National Institute on Disability, Independent Living, and Rehabilitation Research of the Administration for Community Living of the Department of Health and Human Services; and 
(B)the term NIDRR means the National Institute on Disability and Rehabilitation Research of the Office of Special Education and Rehabilitative Services of the Department of Education. 
(2)Transfer of functionsThere are transferred to the NIDILRR, all functions which the Director of the NIDRR exercised before the effective date of this section (including all related functions of any officer or employee of the NIDRR). 
(3)Administrative matters 
(A)In generalSubsections (d) through (l) shall apply to transfers described in paragraph (2). 
(B)ReferencesFor purposes of applying those subsections under subparagraph (A), those subsections— 
(i)shall apply to the NIDRR and the Director of the NIDRR in the same manner and to the same extent as those subsections apply to the Rehabilitation Services Administration and the Commissioner of that Administration; and 
(ii)shall apply to the NIDILRR and the Director of the NIDILRR in the same manner and to the same extent as those subsections apply to the Administration for Community Living and the Administrator of that Administration. 
(o)References in Assistive Technology Act of 1998 
(1)SecretarySection 3(13) of the Assistive Technology Act of 1998 (29 U.S.C. 3002(13)) is amended by striking Education and inserting Health and Human Services. 
(2)National activitiesSection 6(d)(4) of the Assistive Technology Act of 1998 (29 U.S.C. 3005(d)(4)) is amended by striking Education and inserting Health and Human Services. 
(3)General administrationSection 7 of the Assistive Technology Act of 1998 (29 U.S.C. 3006) is amended— 
(A)in subsection (a)— 
(i)in paragraph (1), by striking the Assistant Secretary and all that follows through Rehabilitation Services Administration, and inserting the Administrator of the Administration for Community Living; 
(ii)in paragraph (2), by striking The Assistant Secretary and all that follows and inserting The Administrator of the Administration for Community Living shall consult with the Office of Special Education Programs of the Department of Education, the Rehabilitation Services Administration of the Department of Education, the Office of Disability Employment Policy of the Department of Labor, the National Institute on Disability, Independent Living, and Rehabilitation Research, and other appropriate Federal entities in the administration of this Act.; and 
(iii)in paragraph (3), by striking the Rehabilitation Services Administration and inserting the Administrator of the Administration for Community Living; and 
(B)in subsection (c)(5), by striking Education and inserting Health and Human Services. 
492.Table of contentsThe table of contents in section 1(b) is amended— 
(1)by striking the item relating to section 109 and inserting the following: 
 
 
Sec. 109. Training and services for employers.;  
(2)by inserting after the item relating to section 112 the following: 
 
 
Sec. 113. Provision of pre-employment transition services.; 
(3)by striking the item relating to section 202 and inserting the following: 
 
 
Sec. 202. National Institute on Disability, Independent Living, and Rehabilitation Research.; 
(4)by striking the item relating to section 205 and inserting the following: 
 
 
Sec. 205. Disability, Independent Living, and Rehabilitation Research Advisory Council. 
Sec. 206. Definition of covered school.; 
(5)by striking the items relating to sections 304, 305, and 306 and inserting the following: 
 
 
Sec. 304. Measuring of project outcomes and performance.. 
(6)by inserting after the item relating to section 509 the following: 
 
 
Sec. 511. Limitations on use of subminimum wage.; 
(7)by striking the items relating to title VI and inserting the following: 
 
 
TITLE VI—EMPLOYMENT OPPORTUNITIES FOR INDIVIDUALS WITH DISABILITIES  
Sec. 601. Short title. 
Sec. 602. Purpose.  
Sec. 603. Allotments. 
Sec. 604. Availability of services. 
Sec. 605. Eligibility. 
Sec. 606. State plan. 
Sec. 607. Restriction. 
Sec. 608. Savings provision. 
Sec. 609. Advisory Committee on Increasing Competitive Integrated Employment for Individuals with Disabilities. 
Sec. 610. Authorization of appropriations.; and 
(8)in the items relating to title VII— 
(A) 
(i)by inserting after the item relating to section 701 the following: 
 
 
Sec. 701A. Administration of the independent living program.; and 
(ii)by striking the item relating to section 706 and inserting the following: 
 
 
Sec. 706. Responsibilities of the Administrator.; 
(B)by inserting after the item relating to section 711 the following: 
 
 
Sec. 711A. Training and technical assistance.;and 
(C)by inserting after the item relating to section 751 the following: 
 
 
Sec. 751A. Training and technical assistance.. 
VGeneral provisions 
AWorkforce investment 
501.Privacy 
(a)Section 444 of the General Education Provisions ActNothing in this Act (including the amendments made by this Act) shall be construed to supersede the privacy protections afforded parents and students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g). 
(b)Prohibition on Development of National Database 
(1)In generalNothing in this Act (including the amendments made by this Act) shall be construed to permit the development of a national database of personally identifiable information on individuals receiving services under title I or under the amendments made by title IV. 
(2)LimitationNothing in paragraph (1) shall be construed to prevent the proper administration of national programs under subtitles C and D of title I, or the amendments made by title IV (as the case may be), or to carry out program management activities consistent with title I or the amendments made by title IV (as the case may be). 
502.Buy-American requirements 
(a)Compliance with buy american actNone of the funds made available under title I or II or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.) may be expended by an entity unless the entity agrees that in expending the funds the entity will comply with sections 8301 through 8303 of title 41, United States Code (commonly known as the Buy American Act). 
(b)Sense of congress; requirement regarding notice 
(1)Purchase of american-made equipment and productsIn the case of any equipment or product that may be authorized to be purchased with financial assistance provided using funds made available under title I or II or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), it is the sense of Congress that entities receiving the assistance should, in expending the assistance, purchase only American-made equipment and products. 
(2)Notice to recipients of assistanceIn providing financial assistance using funds made available under title I or II or under the Wagner-Peyser Act, the head of each Federal agency shall provide to each recipient of the assistance a notice describing the statement made in paragraph (1) by Congress. 
(c)Prohibition of contracts with persons falsely labeling products as made in americaIf it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available under title I or II or under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations, as such sections were in effect on August 7, 1998, or pursuant to any successor regulations. 
503.Transition provisions 
(a)Workforce development systems and investment activitiesThe Secretary of Labor and the Secretary of Education shall take such actions as the Secretaries determine to be appropriate to provide for the orderly transition from any authority under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) to any authority under subtitle A of title I. Such actions shall include the provision of guidance related to unified State planning, combined State planning, and the performance accountability system described in such subtitle. 
(b)Workforce investment activitiesThe Secretary of Labor shall take such actions as the Secretary determines to be appropriate to provide for the orderly transition from any authority under the Workforce Investment Act of 1998 to any authority under subtitles B through E of title I. 
(c)Adult education and literacy programsThe Secretary of Education shall take such actions as the Secretary determines to be appropriate to provide for the orderly transition from any authority under the Adult Education and Family Literacy Act (20 U.S.C. 9201 et seq.), as in effect on the day before the date of enactment of this Act, to any authority under the Adult Education and Family Literacy Act, as amended by this Act. 
(d)Employment services activitiesThe Secretary of Labor shall take such actions as the Secretary determines to be appropriate to provide for the orderly transition from any authority under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), as in effect on the day before the date of enactment of this Act, to any authority under the Wagner-Peyser Act, as amended by this Act. 
(e)Vocational rehabilitation programsThe Secretary of Education and the Secretary of Health and Human Services shall take such actions as the Secretaries determine to be appropriate to provide for the orderly transition from any authority under the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), as in effect on the day before the date of enactment of this Act, to any authority under the Rehabilitation Act of 1973, as amended by this Act. 
(f)Regulations 
(1)Proposed regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Labor, the Secretary of Education, and the Secretary of Health and Human Services, as appropriate, shall develop and publish in the Federal Register proposed regulations relating to the transition to, and implementation of, this Act (including the amendments made by this Act). 
(2)Final regulationsNot later than 18 months after the date of enactment of this Act, the Secretaries described in paragraph (1), as appropriate, shall develop and publish in the Federal Register final regulations relating to the transition to, and implementation of, this Act (including the amendments made by this Act). 
(g)Expenditure of funds during transition 
(1)In generalSubject to paragraph (2) and in accordance with regulations developed under subsection (f), States, grant recipients, administrative entities, and other recipients of financial assistance under the Workforce Investment Act of 1998 may expend funds received under such Act in order to plan and implement programs and activities authorized under this Act. 
(2)Additional requirementsNot more than 2 percent of any allotment to any State from amounts appropriated under the Workforce Investment Act of 1998 for fiscal year 2014 may be made available to carry out activities authorized under paragraph (1) and not less than 50 percent of any amount used to carry out activities authorized under paragraph (1) shall be made available to local entities for the purposes of the activities described in such paragraph. 
504.Reduction of reporting burdens and requirementsIn order to simplify reporting requirements and reduce reporting burdens, the Secretary of Labor, the Secretary of Education, and the Secretary of Health and Human Services shall establish procedures and criteria under which a State board and local board may reduce reporting burdens and requirements under this Act (including the amendments made by this Act). 
505.Report on data capability of Federal and State databases and data exchange agreements 
(a)In generalThe Comptroller General of the United States shall prepare and submit an interim report and a final report to Congress regarding existing Federal and State databases and data exchange agreements, as of the date of the report, that contain job training information relevant to the administration of programs authorized under this Act and the amendments made by this Act. 
(b)RequirementsThe report required under subsection (a) shall— 
(1)list existing Federal and State databases and data exchange agreements described in subsection (a) and, for each, describe— 
(A)the purposes of the database or agreement; 
(B)the data elements, such as wage and employment outcomes, contained in the database or accessible under the agreement; 
(C)the data elements described in subparagraph (B) that are shared between States; 
(D)the Federal and State workforce training programs from which each Federal and State database derives the data elements described in subparagraph (B); 
(E)the number and type of Federal and State agencies having access to such data; 
(F)the number and type of private research organizations having access to, through grants, contracts, or other agreements, such data; and 
(G)whether the database or data exchange agreement provides for opt-out procedures for individuals whose data is shared through the database or data exchange agreement; 
(2)study the effects that access by State workforce agencies and the Secretary of Labor to the databases and data exchange agreements described in subsection (a) would have on efforts to carry out this Act and the amendments made by this Act, and on individual privacy; 
(3)explore opportunities to enhance the quality, reliability, and reporting frequency of the data included in such databases and data exchange agreements; 
(4)describe, for each database or data exchange agreement considered by the study described in subsection (a), the number of individuals whose data is contained in each database or accessible through the data agreement, and the specific data elements contained in each that could be used to personally identify an individual; 
(5)include the number of data breaches having occurred since 2004 to data systems administered by Federal and State agencies; 
(6)include the number of data breaches regarding any type of personal data having occurred since 2004 to private research organizations with whom Federal and State agencies contract for studies; and 
(7)include a survey of the security protocols used for protecting personal data, including best practices shared amongst States for access to, and administration of, data elements stored and recommendations for improving security protocols for the safe warehousing of data elements. 
(c)Timing of reports 
(1)Interim reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall prepare and submit to Congress an interim report regarding the initial findings of the report required under this section. 
(2)Final reportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall prepare and submit to Congress the final report required under this section. 
506.Effective dates 
(a)In generalExcept as otherwise provided in this Act, this Act, including the amendments made by this Act, shall take effect on the first day of the first full program year after the date of enactment of this Act. 
(b)Application date for workforce development performance accountability system 
(1)In generalSection 136 of the Workforce Investment Act of 1998 (29 U.S.C. 2871), as in effect on the day before the date of enactment of this Act, shall apply in lieu of section 116 of this Act, for the first full program year after the date of enactment of this Act. 
(2)Special provisionsFor purposes of the application described in paragraph (1)— 
(A)except as otherwise specified, a reference in section 136 of the Workforce Investment Act of 1998 to a provision in such Act (29 U.S.C. 2801 et seq.), other than to a provision in such section or section 112 of such Act, shall be deemed to refer to the corresponding provision of this Act; 
(B)the terms local area, local board, one-stop partner, and State board have the meanings given the terms in section 3 of this Act; 
(C)except as provided in subparagraph (B), terms used in such section 136 shall have the meanings given the terms in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801); 
(D)any agreement negotiated and reached under section 136(c)(2) of the Workforce Investment Act of 1998 (29 U.S.C. 2871(c)(2)) shall remain in effect, until a new agreement is so negotiated and reached, for that first full program year; 
(E)if a State or local area fails to meet levels of performance under subsection (g) or (h), respectively, of section 136 of the Workforce Investment Act of 1998 during that first full program year, the sanctions provided under such subsection shall apply during the second full program year after the date of enactment of this Act; and 
(F)the Secretary shall use an amount retained, as a result of a reduction in an allotment to a State made under section 136(g)(1)(B) of such Act (29 U.S.C. 2871(g)(1)(B)), to provide technical assistance as described in subsections (f)(1) and (g)(1) of section 116 of this Act, in lieu of incentive grants under section 503 of the Workforce Investment Act of 1998 (20 U.S.C. 9273) as provided in section 136(g)(2) of such Act (29 U.S.C. 2871(g)(2)). 
(c)Application date for State and local plan provisions 
(1)ImplementationSections 112 and 118 of the Workforce Investment Act of 1998 (29 U.S.C. 2822, 2833), as in effect on the day before the date of enactment of this Act, shall apply to implementation of State and local plans, in lieu of sections 102 and 103, and section 108, respectively, of this Act, for the first full program year after the date of enactment of this Act. 
(2)Special provisionsFor purposes of the application described in paragraph (1)— 
(A)except as otherwise specified, a reference in section 112 or 118 of the Workforce Investment Act of 1998 to a provision in such Act (29 U.S.C. 2801 et seq.), other than to a provision in or to either such section or to section 136 of such Act, shall be deemed to refer to the corresponding provision of this Act; 
(B)the terms local area, local board, one-stop partner, and State board have the meanings given the terms in section 3 of this Act; 
(C)except as provided in subparagraph (B), terms used in such section 112 or 118 shall have the meanings given the terms in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801); and 
(D)section 112(b)(18)(D) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(18)(D)) shall not apply. 
(3)SubmissionSections 102, 103, and 108 of this Act shall apply to plans for the second full program year after the date of enactment, including the development, submission, and approval of such plans during the first full program year after such date. 
(d)Disability provisionsExcept as otherwise provided in title IV of this Act, title IV, and the amendments made by title IV, shall take effect on the date of enactment of this Act. 
BAmendments to other laws 
511.Repeal of the Workforce Investment Act of 1998 
(a)Workforce Investment Act of 1998The Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) is repealed. 
(b)Grants to States for workplace and community transition training for incarcerated individualsSection 821 of the Higher Education Amendments of 1998 (20 U.S.C. 1151) is repealed. 
512.Conforming amendments 
(a)American Competitiveness and Workforce Improvement Act of 1998Section 414(c)(3)(C) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a(3)(C)) is amended by striking entities involved in administering the workforce investment system established under title I of the Workforce Investment Act of 1998 and inserting entities involved in administering the workforce development system, as defined in section 3 of the Workforce Innovation and Opportunity Act. 
(b)Assistive Technology Act of 1998The Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.) is amended as follows: 
(1)Section 3(1)(C) of such Act (29 U.S.C. 3002(1)(C)) is amended by striking such as a one-stop partner, as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) and inserting such as a one-stop partner, as defined in section 3 of the Workforce Innovation and Opportunity Act. 
(2)Section 4 of such Act (29 U.S.C. 3003) is amended— 
(A)in subsection (c)(2)(B)(i)(IV), by striking a representative of the State workforce investment board established under section 111 of the Workforce Investment Act of 1998 (29 U.S.C. 2821) and inserting a representative of the State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act; and 
(B)in subsection (e)— 
(i)in paragraph (2)(D)(i), by striking such as one-stop partners, as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801), and inserting such as one-stop partners, as defined in section 3 of the Workforce Innovation and Opportunity Act,; and 
(ii)in paragraph (3)(B)(ii)(I)(aa), by striking with entities in the statewide and local workforce investment systems established under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), and inserting with entities in the statewide and local workforce development systems established under the Workforce Innovation and Opportunity Act,. 
(c)Alaska Natural Gas Pipeline ActSection 113(a)(2) of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720k(a)(2)) is amended by striking consistent with the vision and goals set forth in the State of Alaska Unified Plan, as developed pursuant to the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting consistent with the vision and goals set forth in the State of Alaska unified plan or combined plan, as appropriate, as developed pursuant to section 102 or 103, as appropriate, of the Workforce Innovation and Opportunity Act. 
(d)Atomic Energy Defense ActSection 4604(c)(6)(A) of the Atomic Energy Defense Act (50 U.S.C. 2704(c)(6)(A)) is amended by striking programs carried out by the Secretary of Labor under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting programs carried out by the Secretary of Labor under title I of the Workforce Innovation and Opportunity Act. 
(e)Carl D. Perkins Career and Technical Education Act of 2006The Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended as follows: 
(1)Section 118(d)(2) of such Act (20 U.S.C. 2328(d)(2)) is amended— 
(A)in the paragraph heading, by striking Public law 105–220 and inserting Workforce Innovation and Opportunity Act; and 
(B)by striking functions and activities carried out under Public Law 105–220 and inserting functions and activities carried out under the Workforce Innovation and Opportunity Act. 
(2)Section 121(a)(4) of such Act (20 U.S.C. 2341(a)(4)) is amended— 
(A)in subparagraph (A), by striking activities undertaken by the State boards under section 111 of Public Law 105–220 and inserting activities undertaken by the State boards under section 101 of the Workforce Innovation and Opportunity Act; and 
(B)in subparagraph (B), by striking the service delivery system under section 121 of Public Law 105–220 and inserting the one-stop delivery system under section 121 of the Workforce Innovation and Opportunity Act. 
(3)Section 122 of such Act (20 U.S.C. 2342) is amended— 
(A)in subsection (b)(1)(A)(viii), by striking entities participating in activities described in section 111 of Public Law 105–220 and inserting entities participating in activities described in section 101 of the Workforce Innovation and Opportunity Act; 
(B)in subsection (c)(20), by striking the description and information specified in sections 112(b)(8) and 121(c) of Public Law 105–220 concerning the provision of services only for postsecondary students and school dropouts and inserting the description and information specified in subparagraphs (B) and (C)(iii) of section 102(b)(2), and, as appropriate, section 103(b)(3)(A), and section 121(c), of the Workforce Innovation and Opportunity Act concerning the provision of services only for postsecondary students and school dropouts; and 
(C)in subsection (d)(2)— 
(i)in the paragraph heading, by striking 501 plan and inserting combined plan; and 
(ii)by striking as part of the plan submitted under section 501 of Public Law 105–220 and inserting as part of the plan submitted under section 103 of the Workforce Innovation and Opportunity Act. 
(4)Section 124(c)(13) of such Act (20 U.S.C. 2344(c)(13)) is amended by striking such as through referral to the system established under section 121 of Public Law 105–220 and inserting such as through referral to the system established under section 121 of the Workforce Innovation and Opportunity Act. 
(5)Section 134(b)(5) of such Act (20 U.S.C. 2354(b)(5)) is amended by striking entities participating in activities described in section 117 of Public Law 105–220 (if applicable) and inserting entities participating in activities described in section 107 of the Workforce Innovation and Opportunity Act (if applicable). 
(6)Section 135(c)(16) of such Act (20 U.S.C. 2355(c)(16)) is amended by striking such as through referral to the system established under section 121 of Public Law 105–220 (29 U.S.C. 2801 et seq.) and inserting such as through referral to the system established under section 121 of the Workforce Innovation and Opportunity Act. 
(7)Section 321(b)(1) of such Act (20 U.S.C. 2411(b)(1)) is amended by striking Chapters 4 and 5 of subtitle B of title I of Public Law 105–220 and inserting Chapters 2 and 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act. 
(f)Community Services Block Grant ActSection 676(b)(5) of the Community Services Block Grant Act (42 U.S.C. 9908(b)(5)) is amended by striking the eligible entities will coordinate the provision of employment and training activities, as defined in section 101 of such Act, in the State and in communities with entities providing activities through statewide and local workforce investment systems under the Workforce Investment Act of 1998 and inserting the eligible entities will coordinate the provision of employment and training activities, as defined in section 3 of the Workforce Innovation and Opportunity Act, in the State and in communities with entities providing activities through statewide and local workforce development systems under such Act. 
(g)Compact of Free Association Amendments Act of 2003The Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921 et seq.) is amended as follows: 
(1)Section 105(f)(1)(B)(iii) of such Act (48 U.S.C. 1921d(f)(1)(B)(iii)) is amended by striking title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), other than subtitle C of that Act (29 U.S.C. 2881 et seq.) (Job Corps), title II of the Workforce Investment Act of 1998 (20 U.S.C. 9201 et seq.; commonly known as the Adult Education and Family Literacy Act), and inserting titles I (other than subtitle C) and II of the Workforce Innovation and Opportunity Act,. 
(2)Section 108(a) of such Act (48 U.S.C. 1921g(a)) is amended by striking subtitle C of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.; relating to Job Corps) and inserting subtitle C of title I of the Workforce Innovation and Opportunity Act (relating to Job Corps). 
(h)Domestic Volunteer Service Act of 1973Section 103(d) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4953(d)) is amended by striking employment. and all that follows and inserting the following: employment. Whenever feasible, such efforts shall be coordinated with an appropriate local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act. . 
(i)Elementary and Secondary Education Act of 1965The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended as follows: 
(1)Section 1203(c)(2)(A) of such Act (20 U.S.C. 6363(c)(2)(A)) is amended— 
(A)by striking , in consultation with the National Institute for Literacy,; and 
(B)by striking clause (ii); and 
(C)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively. 
(2)Section 1235(9)(B) of such Act (20 U.S.C. 6381d(9)(B)) is amended by striking any relevant programs under the Adult Education and Family Literacy Act, the Individuals with Disabilities Education Act, and title I of the Workforce Investment Act of 1998 and inserting any relevant programs under the Adult Education and Family Literacy Act, the Individuals with Disabilities Education Act, and title I of the Workforce Innovation and Opportunity Act. 
(3)Section 1423(9) of such Act (20 U.S.C. 6453(9)) is amended by striking a description of how the program under this subpart will be coordinated with other Federal, State, and local programs, such as programs under title I of Public Law 105–220 and inserting a description of how the program under this subpart will be coordinated with other Federal, State, and local programs, such as programs under title I of the Workforce Innovation and Opportunity Act. 
(4)Section 1425(9) of such Act (20 U.S.C. 6455(9)) is amended by striking coordinate funds received under this subpart with other local, State, and Federal funds available to provide services to participating children and youth, such as funds made available under title I of Public Law 105–220, and inserting coordinate funds received under this subpart with other local, State, and Federal funds available to provide services to participating children and youth, such as funds made available under title I of the Workforce Innovation and Opportunity Act,. 
(5)Section 7202(13)(H) of such Act (20 U.S.C. 7512(13)(H)) is amended by striking the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting the Workforce Innovation and Opportunity Act. 
(j)Environmental Programs Assistance Act of 1984Section 2(a) of the Environmental Programs Assistance Act of 1984 (42 U.S.C. 4368a(a)) is amended by striking Funding for such grants or agreements may be made available from such programs or through title V of the Older Americans Act of 1965 and subtitle D of title I of the Workforce Investment Act of 1998 and inserting Funding for such grants or agreements may be made available from such programs or through title V of the Older Americans Act of 1965 and subtitle D of title I of the Workforce Innovation and Opportunity Act. 
(k)Energy Conservation and Production ActSection 414(b)(3) of the Energy Conservation and Production Act (42 U.S.C. 6864(b)(3)) is amended by striking securing, to the maximum extent practicable, the services of volunteers and training participants and public service employment workers, pursuant to title I of the Workforce Investment Act of 1998 and inserting securing, to the maximum extent practicable, the services of volunteers and training participants and public service employment workers, pursuant to title I of the Workforce Innovation and Opportunity Act. 
(l)Food and Nutrition Act of 2008The Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended as follows: 
(1)Section 5(l) of such Act (7 U.S.C. 2014(l)) is amended by striking Notwithstanding section 181(a)(2) of the Workforce Investment Act of 1998, earnings to individuals participating in on-the-job-training under title I of the Workforce Investment Act of 1998 and inserting Notwithstanding section 181(a)(2) of the Workforce Innovation and Opportunity Act, earnings to individuals participating in on-the-job training under title I of such Act. 
(2)Section 6 of such Act (7 U.S.C. 2015) is amended— 
(A)in subsection (d)(4)(M), by striking activities under title I of the Workforce Investment Act of 1998 and inserting activities under title I of the Workforce Innovation and Opportunity Act; 
(B)in subsection (e)(3)(A), by striking a program under title I of the Workforce Investment Act of 1998 and inserting a program under title I of the Workforce Innovation and Opportunity Act; and 
(C)in subsection (o)(1)(A), by striking a program under the title I of the Workforce Investment Act of 1998 and inserting a program under title I of the Workforce Innovation and Opportunity Act. 
(3)Section 17(b)(2) of such Act (7 U.S.C. 2026(b)(2)) is amended by striking a program carried out under title I of the Workforce Investment Act of 1998 and inserting a program carried out under title I of the Workforce Innovation and Opportunity Act. 
(m)Full Employment and Balanced Growth Act of 1978Section 206 of the Full Employment and Balanced Growth Act of 1978 (15 U.S.C. 3116) is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking the Secretary of Labor shall, as appropriate, fully utilize the authority provided under the Job Training Partnership Act and title I of the Workforce Investment Act of 1998 and inserting the Secretary of Labor shall, as appropriate, fully utilize the authority provided under title I of the Workforce Innovation and Opportunity Act; and 
(2)in subsection (c)(1), by striking the President shall, as may be authorized by law, establish reservoirs of public employment and private nonprofit employment projects, to be approved by the Secretary of Labor, through expansion of title I of the Workforce Investment Act of 1998 and inserting the President shall, as may be authorized by law, establish reservoirs of public employment and private nonprofit employment projects, to be approved by the Secretary of Labor, through expansion of activities under title I of the Workforce Innovation and Opportunity Act. 
(n)Higher Education Act of 1965The Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended as follows: 
(1)Section 418A of such Act (20 U.S.C. 1070d–2) is amended— 
(A)in subsection (b)(1)(B)(ii), by striking section 167 of the Workforce Investment Act of 1998 and inserting section 167 of the Workforce Innovation and Opportunity Act; and 
(B)in subsection (c)(1)(A), by striking section 167 of the Workforce Investment Act of 1998 and inserting section 167 of the Workforce Innovation and Opportunity Act. 
(2)Section 479(d)(1) of such Act (20 U.S.C. 1087ss(d)(1)) is amended by striking The term dislocated worker has the meaning given the term in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) and inserting The term dislocated worker has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. 
(3)Section 479A(a) of such Act (20 U.S.C. 1087tt(a)) is amended by striking a dislocated worker (as defined in section 101 of the Workforce Investment Act of 1998) and inserting a dislocated worker (as defined in section 3 of the Workforce Innovation and Opportunity Act). 
(4)Section 480(b)(1)(I) of such Act (20 U.S.C. 1087vv(b)(1)(I)) is amended by striking benefits received through participation in employment and training activities under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting benefits received through participation in employment and training activities under title I of the Workforce Innovation and Opportunity Act. 
(5)Section 803 of such Act (20 U.S.C. 1161c) is amended— 
(A)in subsection (i)(1), by striking for changes to this Act and related Acts, such as the Carl D. Perkins Career and Technical Education Act of 2006 and the Workforce Investment Act of 1998 (including titles I and II), to help create and sustain business and industry workforce partnerships at institutions of higher education and inserting for changes to this Act and related Acts, such as the Carl D. Perkins Career and Technical Education Act of 2006 and the Workforce Innovation and Opportunity Act (including titles I and II), to help create and sustain business and industry workforce partnerships at institutions of higher education; and 
(B)in subsection (j)(1)— 
(i)in subparagraph (A)(ii), by striking local board (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting local board (as such term is defined in section 3 of the Workforce Innovation and Opportunity Act); and 
(ii)in subparagraph (B), by striking a State board (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting a State board (as such term is defined in section 3 of the Workforce Innovation and Opportunity Act). 
(6)Section 861(c)(1)(B) of such Act (20 U.S.C. 1161q(c)(1)(B)) is amended by striking local boards (as such term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting local boards (as such term is defined in section 3 of the Workforce Innovation and Opportunity Act). 
(7)Section 872(b)(2)(E) of such Act (20 U.S.C. 1161s(b)(2)(E)) is amended by striking local boards (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting local boards (as defined in section 3 of the Workforce Innovation and Opportunity Act). 
(o)Housing Act of 1949Section 504(c)(3) of the Housing Act of 1949 (42 U.S.C. 1474(c)(3)) is amended by striking an insufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I of the Workforce Investment Act of 1998 or the Older American Community Service Employment Act, and inserting an insufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I of the Workforce Innovation and Opportunity Act or the Community Service Senior Opportunities Act,. 
(p)Housing and Urban Development Act of 1968Section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) is amended— 
(1)in subsection (c)— 
(A)in paragraph (1)(B)(iii), by striking participants in YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting participants in YouthBuild programs receiving assistance under section 171 of the Workforce Innovation and Opportunity Act; and 
(B)in paragraph (2)(B), by striking participants in YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting participants in YouthBuild programs receiving assistance under section 171 of the Workforce Innovation and Opportunity Act; and 
(2)in subsection (d)— 
(A)in paragraph (1)(B)(iii), by striking To YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting To YouthBuild programs receiving assistance under section 171 of the Workforce Innovation and Opportunity Act; and 
(B)in paragraph (2)(B), by striking to YouthBuild programs receiving assistance under section 173A of the Workforce Investment Act of 1998 and inserting to YouthBuild programs receiving assistance under section 171 of the Workforce Innovation and Opportunity Act. 
(q)Immigration and Nationality ActSection 245A(h)(4)(F) of the Immigration and Nationality Act (8 U.S.C. 1255a(h)(4)(F)) is amended by striking Title I of the Workforce Investment Act of 1998 and inserting Title I of the Workforce Innovation and Opportunity Act. 
(r)Internal Revenue Code of 1986Section 7527(e)(2) of the Internal Revenue Code of 1986 is amended by inserting (as in effect on the day before the date of enactment of the Workforce Innovation and Opportunity Act) after of 1998. 
(s)McKinney-Vento Homeless Assistance ActSection 103(c)(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(c)(2)) is amended by striking a homeless individual shall be eligible for assistance under title I of the Workforce Investment Act of 1998 and inserting a homeless individual shall be eligible for assistance under title I of the Workforce Innovation and Opportunity Act. 
(t)Museum and Library Services ActThe Museum and Library Services Act (20 U.S.C. 9101 et seq.) is amended as follows: 
(1)Section 204(f)(3) of such Act (20 U.S.C. 9103(f)(3)) is amended by striking activities under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) (including activities under section 134(c) of such Act) (29 U.S.C. 2864(c)) and inserting activities under the Workforce Innovation and Opportunity Act (including activities under section 121(e) of such Act)). 
(2)Section 224(b)(6)(C) of such Act (20 U.S.C. 9134(b)(6)(C)) is amended— 
(A)in clause (i), by striking the activities carried out by the State workforce investment board under section 111(d) of the Workforce Investment Act of 1998 (29 U.S.C. 2821(d)) and inserting the activities carried out by the State workforce development board under section 101 of the Workforce Innovation and Opportunity Act; and 
(B)in clause (ii), by striking the State's one-stop delivery system established under section 134(c) of such Act (29 U.S.C. 2864(c)) and inserting the State's one-stop delivery system established under section 121(e) of such Act. 
(u)National and Community Service Act of 1990The National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is amended as follows: 
(1)Section 112(a)(3)(B) of such Act (42 U.S.C. 12523(a)(3)(B)) is amended by striking or who may participate in a Youthbuild program under section 173A of the Workforce Investment Act of 1998 (29 U.S.C. 2918a) and inserting or who may participate in a Youthbuild program under section 171 of the Workforce Innovation and Opportunity Act. 
(2)Section 199L(a) of such Act (42 U.S.C. 12655m(a)) is amended by striking coordinated with activities supported with assistance made available under programs administered by the heads of such agencies (including title I of the Workforce Investment Act of 1998) and inserting coordinated with activities supported with assistance made available under programs administered by the heads of such agencies (including title I of the Workforce Innovation and Opportunity Act). 
(v)National Energy Conservation Policy ActSection 233 of the National Energy Conservation and Policy Act (42 U.S.C. 6873) is amended, in the matter preceding paragraph (1), by striking a sufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I of the Workforce Investment Act of 1998 and the Older American Community Service Employment Act and inserting a sufficient number of volunteers and training participants and public service employment workers, assisted pursuant to title I of the Workforce Innovation and Opportunity Act and the Community Service Senior Opportunities Act. 
(w)Older Americans Act of 1965The Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) is amended as follows: 
(1)Section 203 of such Act (42 U.S.C. 3013) is amended— 
(A)in subsection (a)(2), by striking In particular, the Secretary of Labor shall consult and cooperate with the Assistant Secretary in carrying out title I of the Workforce Investment Act of 1998 and inserting In particular, the Secretary of Labor shall consult and cooperate with the Assistant Secretary in carrying out title I of the Workforce Innovation and Opportunity Act; and 
(B)in subsection (b)(1), by striking title I of the Workforce Investment Act of 1998 and inserting title I of the Workforce Innovation and Opportunity Act. 
(2)Section 321(a)(12) of such Act (42 U.S.C. 3030d(a)(12)) is amended by striking including programs carried out under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting including programs carried out under the Workforce Innovation and Opportunity Act. 
(3)Section 502 of such Act (42 U.S.C. 3056) is amended— 
(A)in subsection (b)— 
(i)in paragraph (1)— 
(I)in subparagraph (H), by striking will coordinate activities with training and other services provided under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), including utilizing the one-stop delivery system of the local workforce investment areas involved and inserting will coordinate activities with training and other services provided under title I of the Workforce Innovation and Opportunity Act, including utilizing the one-stop delivery system of the local workforce development areas involved; 
(II)in subparagraph (O)— 
(aa)by striking through the one-stop delivery system of the local workforce investment areas involved as established under section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)), and inserting through the one-stop delivery system of the local workforce development areas involved as established under section 121(e) of the Workforce Innovation and Opportunity Act,; and 
(bb)by striking and will be involved in the planning and operations of such system pursuant to a memorandum of understanding with the local workforce investment board in accordance with section 121(c) of such Act (29 U.S.C. 2841(c)) and inserting and will be involved in the planning and operations of such system pursuant to a memorandum of understanding with the local workforce development board in accordance with section 121(c) of such Act; and 
(III)in subparagraph (Q)— 
(aa)in clause (i), by striking paragraph (8), relating to coordination with other Federal programs, of section 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and inserting clauses (ii) and (viii) of paragraph (2)(B), relating to coordination with other Federal programs, of section 102(b) of the Workforce Innovation and Opportunity Act; and 
(bb)in clause (ii), by striking paragraph (14), relating to implementation of one-stop delivery systems, of section 112(b) of the Workforce Investment Act of 1998 and inserting paragraph (2)(C)(i), relating to implementation of one-stop delivery systems, of section 102(b) of the Workforce Innovation and Opportunity Act; and 
(ii)in paragraph (3)— 
(I)in subparagraph (A), by striking An assessment and service strategy required by paragraph (1)(N) to be prepared for an eligible individual shall satisfy any condition for an assessment and service strategy or individual employment plan for an adult participant under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.), in order to determine whether such eligible individual also qualifies for intensive or training services described in section 134(d) of such Act (29 U.S.C. 2864(d)). and inserting An assessment and service strategy required by paragraph (1)(N) to be prepared for an eligible individual shall satisfy any condition for an assessment and service strategy or individual employment plan for an adult participant under subtitle B of title I of the Workforce Innovation and Opportunity Act, in order to determine whether such eligible individual also qualifies for career or training services described in section 134(c) of such Act.; and 
(II)in subparagraph (B)— 
(aa)in the subparagraph heading, by striking workforce Investment Act of 1998 and inserting workforce Innovation and Opportunity Act; and 
(bb)by striking An assessment and service strategy or individual employment plan prepared under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) and inserting An assessment and service strategy or individual employment plan prepared under subtitle B of title I of the Workforce Innovation and Opportunity Act; and 
(B)in subsection (e)(2)(B)(ii), by striking one-stop delivery systems established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting one-stop delivery systems established under section 121(e) of the Workforce Innovation and Opportunity Act. 
(4)Section 503 of such Act (42 U.S.C. 3056a) is amended— 
(A)in subsection (a)— 
(i)in paragraph (2)(A), by striking the State and local workforce investment boards established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting the State and local workforce development boards established under title I of the Workforce Innovation and Opportunity Act; and 
(ii)in paragraph (4)(F), by striking plans for facilitating the coordination of activities of grantees in the State under this title with activities carried out in the State under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting plans for facilitating the coordination of activities of grantees in the State under this title with activities carried out in the State under title I of the Workforce Innovation and Opportunity Act; and 
(B)in subsection (b)(2)(A), by striking with the program carried out under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting with the program carried out under the Workforce Innovation and Opportunity Act. 
(5)Section 505(c)(1) (42 U.S.C. 3056c(c)(1)) of such Act is amended by striking activities carried out under other Acts, especially activities provided under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), including activities provided through one-stop delivery systems established under section 134(c)) of such Act (29 U.S.C. 2864(c)), and inserting activities carried out under other Acts, especially activities provided under the Workforce Innovation and Opportunity Act, including activities provided through one-stop delivery systems established under section 121(e) of such Act, . 
(6)Section 510 of such Act (42 U.S.C. 3056h) is amended— 
(A)by striking by local workforce investment boards and one-stop operators established under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting by local workforce development boards and one-stop operators established under title I of the Workforce Innovation and Opportunity Act; and 
(B)by striking such title I and inserting such title. 
(7)Section 511 of such Act (42 U.S.C. 3056i) is amended— 
(A)in subsection (a), by striking Grantees under this title shall be one-stop partners as described in subparagraphs (A) and (B)(vi) of section 121(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(b)(1)) in the one-stop delivery system established under section 134(c) of such Act (29 U.S.C. 2864(c)) for the appropriate local workforce investment areas and inserting Grantees under this title shall be one-stop partners as described in subparagraphs (A) and (B)(v) of section 121(b)(1) of the Workforce Innovation and Opportunity Act in the one-stop delivery system established under section 121(e) of such Act for the appropriate local workforce development areas; and 
(B)in subsection (b)(2), by striking be signatories of the memorandum of understanding established under section 121(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2841(c)) and inserting be signatories of the memorandum of understanding established under section 121(c) of the Workforce Innovation and Opportunity Act. 
(8)Section 518(b)(2)(F) of such Act (42 U.S.C. 3056p(b)(2)(F)) is amended by striking has failed to find employment after utilizing services provided under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting has failed to find employment after utilizing services provided under title I of the Workforce Innovation and Opportunity Act. 
(x)Personal Responsibility and Work Opportunity Reconciliation Act of 1996Section 403(c)(2)(K) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613(c)(2)(K)) is amended by striking Benefits under the title I of the Workforce Investment Act of 1998 and inserting Benefits under title I of the Workforce Innovation and Opportunity Act. 
(y)Patient Protection and Affordable Care ActSection 5101(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 294q(d)(3)(D)) is amended by striking other health care workforce programs, including those supported through the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), and inserting other health care workforce programs, including those supported through the Workforce Innovation and Opportunity Act,. 
(z)Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended as follows: 
(1)Section 399V(e) of such Act (42 U.S.C. 280g–11(e)) is amended by striking one-stop delivery systems under section 134(c) of the Workforce Investment Act of 1998 and inserting one-stop delivery systems under section 121(e) of the Workforce Innovation and Opportunity Act. 
(2)Section 751(c)(1)(A) of such Act (42 U.S.C. 294a(c)(1)(A)) is amended by striking the applicable one-stop delivery system under section 134(c) of the Workforce Investment Act of 1998, and inserting the applicable one-stop delivery system under section 121(e) of the Workforce Innovation and Opportunity Act,. 
(3)Section 799B(23) of such Act (42 U.S.C. 295p(23)) is amended by striking one-stop delivery system described in section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)) and inserting one-stop delivery system described in section 121(e) of the Workforce Innovation and Opportunity Act. 
(aa)Runaway and Homeless Youth ActSection 322(a)(7) of the Runaway and Homeless Youth Act (42 U.S.C. 5714–2(a)(7)) is amended by striking (including services and programs for youth available under the Workforce Investment Act of 1998) and inserting (including services and programs for youth available under the Workforce Innovation and Opportunity Act). 
(bb)Second Chance Act of 2007The Second Chance Act of 2007 (42 U.S.C. 17501 et seq.) is amended as follows: 
(1)Section 212 of such Act (42 U.S.C. 17532) is amended— 
(A)in subsection (c)(1)(B), by striking in coordination with the one-stop partners and one-stop operators (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) that provide services at any center operated under a one-stop delivery system established under section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)), and inserting in coordination with the one-stop partners and one-stop operators (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act) that provide services at any center operated under a one-stop delivery system established under section 121(e) of the Workforce Innovation and Opportunity Act,; and 
(B)in subsection (d)(1)(B)(iii), by striking the local workforce investment boards established under section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832)), and inserting the local workforce development boards established under section 107 of the Workforce Innovation and Opportunity Act,. 
(2)Section 231(e) of such Act (42 U.S.C. 17541(e)) is amended by striking the one-stop partners and one-stop operators (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) that provide services at any center operated under a one-stop delivery system established under section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)) and inserting the one-stop partners and one-stop operators (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act) that provide services at any center operated under a one-stop delivery system established under section 121(e) of the Workforce Innovation and Opportunity Act. 
(cc)Small Business ActSection 7(j)(13)(E) of the Small Business Act (15 U.S.C. 636(j)(13)(E)) is amended by striking an institution eligible to provide skills training or upgrading under title I of the Workforce Investment Act of 1998 and inserting an institution eligible to provide skills training or upgrading under title I of the Workforce Innovation and Opportunity Act. 
(dd)Social Security ActThe Social Security Act (42 U.S.C. 301 et seq.) is amended as follows: 
(1)Section 403(a)(5) of such Act (42 U.S.C. 603(a)(5)) is amended— 
(A)in subparagraph (A)(vii)(I), by striking chief elected official (as defined in section 101 of the Workforce Investment Act of 1998) and inserting chief elected official (as defined in section 3 of the Workforce Innovation and Opportunity Act); and 
(B)in subparagraph (D)(ii), by striking local workforce investment board established for the service delivery area pursuant to title I of the Workforce Investment Act of 1998, as appropriate and inserting local workforce development board established for the local workforce development area pursuant to title I of the Workforce Innovation and Opportunity Act, as appropriate. 
(2)Section 1148(f)(1)(B) of such Act (42 U.S.C. 1320b–19(f)(1)(B)) is amended by striking a one-stop delivery system established under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) and inserting a one-stop delivery system established under section 121(e) of the Workforce Innovation and Opportunity Act. 
(3)Section 1149(a)(3) of such Act (42 U.S.C. 1320b–20(a)(3)) is amended by striking a one-stop delivery system established under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) and inserting a one-stop delivery system established under section 121(e) of the Workforce Innovation and Opportunity Act. 
(4)Section 2008(a) of such Act (42 U.S.C. 1397g(a)) is amended— 
(A)in paragraph (2)(B), by striking the State workforce investment board established under section 111 of the Workforce Investment Act of 1998 and inserting the State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act; and 
(B)in paragraph (4)(A), by striking a local workforce investment board established under section 117 of the Workforce Investment Act of 1998, and inserting a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act,. 
(ee)Title 18 of the United States CodeSection 665 of title 18 of the United States Code is amended— 
(1)in subsection (a), by striking Whoever, being an officer, director, agent, or employee of, or connected in any capacity with any agency or organization receiving financial assistance or any funds under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998 and inserting Whoever, being an officer, director, agent, or employee of, or connected in any capacity with any agency or organization receiving financial assistance or any funds under title I of the Workforce Innovation and Opportunity Act or title I of the Workforce Investment Act of 1998; 
(2)in subsection (b), by striking a contract of employment in connection with a financial assistance agreement or contract under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998 and inserting a contract of employment in connection with a financial assistance agreement or contract under title I of the Workforce Innovation and Opportunity Act or title I of the Workforce Investment Act of 1998; and 
(3)in subsection (c), by striking Whoever willfully obstructs or impedes or willfully endeavors to obstruct or impede, an investigation or inquiry under the Job Training Partnership Act or title I of the Workforce Investment Act of 1998, and inserting Whoever willfully obstructs or impedes or willfully endeavors to obstruct or impede, an investigation or inquiry under title I of the Workforce Innovation and Opportunity Act or title I of the Workforce Investment Act of 1998,. 
(ff)Title 31 of the United States CodeSection 6703(a)(4) of title 31 of the United States Code is amended by striking Programs under title I of the Workforce Investment Act of 1998. and inserting Programs under title I of the Workforce Innovation and Opportunity Act.. 
(gg)Title 38 of the United States CodeTitle 38 of the United States Code is amended as follows: 
(1)Section 4101(9) of title 38 of the United States Code is amended by striking The term intensive services means local employment and training services of the type described in section 134(d)(3) of the Workforce Investment Act of 1998 and inserting The term career services means local employment and training services of the type described in section 134(c)(2) of the Workforce Innovation and Opportunity Act. 
(2)Section 4102A of title 38 of the United States Code is amended— 
(A)in subsection (d), by striking participation of qualified veterans and eligible persons in employment and training opportunities under title I of the Workforce Investment Act of 1998 and inserting participation of qualified veterans and eligible persons in employment and training opportunities under title I of the Workforce Innovation and Opportunity Act; and 
(B)in subsection (f)(2)(A), by striking be consistent with State performance measures applicable under section 136(b) of the Workforce Investment Act of 1998 and inserting be consistent with State performance accountability measures applicable under section 116(b) of the Workforce Innovation and Opportunity Act. 
(3)Section 4104A of title 38 of the United States Code is amended— 
(A)in subsection (b)(1)(B), by striking the appropriate State boards and local boards (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting the appropriate State boards and local boards (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act); and 
(B)in subsection (c)(1)(A), by striking the appropriate State boards and local boards (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting the appropriate State boards and local boards (as such terms are defined in section 3 of the Workforce Innovation and Opportunity Act). 
(4)Section 4110B of title 38 of the United States Code is amended by striking enter into an agreement with the Secretary regarding the implementation of the Workforce Investment Act of 1998 that includes the description and information described in paragraphs (8) and (14) of section 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and inserting enter into an agreement with the Secretary regarding the implementation of the Workforce Innovation and Opportunity Act that includes the descriptions described in sections 102(b)(2)(B)(ii) and 103(b)(3)(A) of the Workforce Innovation and Opportunity Act and a description of how the State board will carry out the activities described in section 101(d)(3)(F) of such Act. 
(5)Section 4213(a)(4) of title 38 of the United States Code is amended by striking Any employment or training program carried out under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and inserting Any employment or training program carried out under title I of the Workforce Innovation and Opportunity Act. 
(hh)Trade Act of 1974The Trade Act of 1974 (19 U.S.C. 2101 et seq.) is amended as follows: 
(1)Section 221(a) of such Act (19 U.S.C. 2271) is amended— 
(A)in paragraph (1)(C)— 
(i)by striking , one-stop operators or one-stop partners (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) including State employment security agencies, and inserting , one-stop operators or one-stop partners (as defined in section 3 of the Workforce Innovation and Opportunity Act) including State employment security agencies,; and 
(ii)by striking or the State dislocated worker unit established under title I of such Act, and inserting or a State dislocated worker unit,; and 
(B)in subsection (a)(2)(A), by striking rapid response activities and appropriate core and intensive services (as described in section 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864)) authorized under other Federal laws and inserting rapid response activities and appropriate career services (as described in section 134 of the Workforce Innovation and Opportunity Act) authorized under other Federal laws. 
(2)Section 222(d)(2)(A)(iv) of such Act (19 U.S.C. 2272(d)(2)(A)(iv)) is amended by striking one-stop operators or one-stop partners (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting one-stop operators or one-stop partners (as defined in section 3 of the Workforce Innovation and Opportunity Act). 
(3)Section 236(a)(5) of such Act (19 U.S.C. 2296(a)(5)) is amended— 
(A)in subparagraph (B), by striking any training program provided by a State pursuant to title I of the Workforce Investment Act of 1998 and inserting any training program provided by a State pursuant to title I of the Workforce Innovation and Opportunity Act; and 
(B)in the flush text following subparagraph (H), by striking The Secretary may not limit approval of a training program under paragraph (1) to a program provided pursuant to title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.). and inserting The Secretary may not limit approval of a training program under paragraph (1) to a program provided pursuant to title I of the Workforce Innovation and Opportunity Act.. 
(4)Section 239 of such Act (19 U.S.C. 2311) is amended— 
(A)in subsection (f), by striking Any agreement entered into under this section shall provide for the coordination of the administration of the provisions for employment services, training, and supplemental assistance under sections 235 and 236 of this Act and under title I of the Workforce Investment Act of 1998 and inserting Any agreement entered into under this section shall provide for the coordination of the administration of the provisions for employment services, training, and supplemental assistance under sections 235 and 236 of this Act and under title I of the Workforce Innovation and Opportunity Act; and 
(B)in subsection (h), by striking the description and information described in paragraphs (8) and (14) of section 112(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)) and inserting the descriptions described in sections 102(b)(2)(B)(ii) and 103(b)(3)(A) of the Workforce Innovation and Opportunity Act, a description of how the State board will carry out the activities described in section 101(d)(3)(F) of such Act,. 
(ii)United States Housing Act of 1937Section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u) is amended— 
(1)in subsection (b)(2)(A), by striking lack of supportive services accessible to eligible families, which shall include insufficient availability of resources for programs under title I of the Workforce Investment Act of 1998 and inserting lack of supportive services accessible to eligible families, which shall include insufficient availability of resources for programs under title I of the Workforce Innovation and Opportunity Act; 
(2)in subsection (f)(2), by striking the local agencies (if any) responsible for carrying out programs under title I of the Workforce Investment Act of 1998 or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act, and inserting the local agencies (if any) responsible for carrying out programs under title I of the Workforce Innovation and Opportunity Act or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act,; and 
(3)in subsection (g)— 
(A)in paragraph (2), by striking any local agencies responsible for programs under title I of the Workforce Investment Act of 1998 or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act and inserting any local agencies responsible for programs under title I of the Workforce Innovation and Opportunity Act or the Job Opportunities and Basic Skills Training Program under part F of title IV of the Social Security Act; and 
(B)in paragraph (3)(H), by striking programs under title I of the Workforce Investment Act of 1998 and any other relevant employment, child care, transportation, training, and education programs in the applicable area and inserting programs under title I of the Workforce Innovation and Opportunity Act and any other relevant employment, child care, transportation, training, and education programs in the applicable area. 
(jj)Violent Crime Control and Law Enforcement Act of 1994Section 31113(a)(4)(C) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13823(a)(4)(C)) is amended by striking job training programs authorized under title I of the Workforce Investment Act of 1998 or the Family Support Act of 1988 (Public Law 100–485) and inserting job training programs authorized under title I of the Workforce Innovation and Opportunity Act or the Family Support Act of 1988 (Public Law 100–485). 
(kk)Worker Adjustment and Retraining Notification ActSection 3(a)(2) of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2102(a)(2)) is amended by striking the State or entity designated by the State to carry out rapid response activities under section 134(a)(2)(A) of the Workforce Investment Act of 1998, and inserting the State or entity designated by the State to carry out rapid response activities under section 134(a)(2)(A) of the Workforce Innovation and Opportunity Act,. 
513.References 
(a)Workforce Investment Act of 1998 referencesExcept as otherwise specified, a reference in a Federal law to a provision of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) shall be deemed to refer to the corresponding provision of this Act. 
(b)Wagner-Peyser Act referencesExcept as otherwise specified, a reference in a Federal law to a provision of the Wagner-Peyser Act (29 U.S.C. 49 et seq.) shall be deemed to refer to the corresponding provision of such Act, as amended by this Act. 
(c)Disability-related referencesExcept as otherwise specified, a reference in a Federal law to a provision of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) shall be deemed to refer to the corresponding provision of such Act, as amended by this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
